Exhibit 10.2

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

dated as of

 

October 24, 2007,
as amended and restated as of January 29, 2010, and
as further amended and restated as of April 30, 2013,

 

among

 

DEX MEDIA, INC.,

 

DEX MEDIA HOLDINGS, INC.,

 

DEX MEDIA EAST, INC.,
as Borrower,

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Syndication Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01

Defined Terms

2

Section 1.02

Classification of Loans and Borrowings

33

Section 1.03

Terms Generally

33

Section 1.04

Accounting Terms; GAAP

34

 

 

 

ARTICLE II

 

THE CREDITS

 

 

 

Section 2.01

Loans

34

Section 2.02

Borrowings

34

Section 2.03

Interest Elections

35

Section 2.04

Repayment of Loans; Evidence of Debt

36

Section 2.05

Amortization of Loans

36

Section 2.06

Prepayment of Loans

37

Section 2.07

Fees

39

Section 2.08

Interest

39

Section 2.09

Alternate Rate of Interest

40

Section 2.10

Increased Costs; Illegality

40

Section 2.11

Break Funding Payments

42

Section 2.12

Taxes

42

Section 2.13

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

45

Section 2.14

Mitigation Obligations; Replacement of Lenders

46

Section 2.15

Voluntary Prepayments Below Par

47

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01

Organization; Powers

49

Section 3.02

Authorization; Enforceability

49

Section 3.03

Governmental Approvals; No Conflicts

49

Section 3.04

Financial Condition

49

Section 3.05

Properties

49

Section 3.06

Litigation and Environmental Matters

50

Section 3.07

Compliance with Laws and Agreements

50

Section 3.08

Investment Company Status

50

Section 3.09

Taxes

50

Section 3.10

ERISA

50

Section 3.11

Margin Regulations

51

Section 3.12

Disclosure

51

Section 3.13

Subsidiaries

51

Section 3.14

Insurance

51

Section 3.15

Labor Matters

51

 

--------------------------------------------------------------------------------


 

Section 3.16

Senior Debt

52

Section 3.17

Security Documents

52

Section 3.18

Liens

52

Section 3.19

Bankruptcy Court Orders

52

 

 

 

ARTICLE IV

 

CONDITIONS

 

 

 

Section 4.01

Effectiveness of Agreement

53

 

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

 

 

Section 5.01

Financial Statements and Other Information

57

Section 5.02

Notices of Material Events

61

Section 5.03

Information Regarding Collateral

61

Section 5.04

Existence; Conduct of Business

61

Section 5.05

Payment of Obligations

62

Section 5.06

Maintenance of Properties

62

Section 5.07

Insurance

62

Section 5.08

Casualty and Condemnation

62

Section 5.09

Books and Records; Inspection and Audit Rights

62

Section 5.10

Compliance with Laws

62

Section 5.11

Additional Subsidiaries

62

Section 5.12

Further Assurances

63

Section 5.13

Credit Ratings

63

Section 5.14

Intellectual Property

64

Section 5.15

Independent Director

64

 

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

 

 

Section 6.01

Indebtedness; Certain Equity Securities

64

Section 6.02

Liens

65

Section 6.03

Fundamental Changes

66

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

67

Section 6.05

Asset Sales

68

Section 6.06

Sale and Leaseback Transactions

69

Section 6.07

Swap Agreements

69

Section 6.08

Restricted Payments; Certain Payments of Indebtedness

69

Section 6.09

Transactions with Affiliates

71

Section 6.10

Restrictive Agreements

72

Section 6.11

Change in Business

72

Section 6.12

Fiscal Year

72

Section 6.13

Amendment of Material Documents

72

Section 6.14

Leverage Ratio and Interest Coverage Ratio

73

Section 6.15

Capital Expenditures

73

 

2

--------------------------------------------------------------------------------


 

Section 6.16

Parent Covenants

73

Section 6.17

Ultimate Parent Covenants

74

Section 6.18

Service Company Covenants

76

Section 6.19

Dex Media Service Covenant

77

Section 6.20

Limitation on Activities of the License Subsidiaries

77

 

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE AGENT

 

ARTICLE IX

 

MISCELLANEOUS

 

 

 

Section 9.01

Notices

83

Section 9.02

Waivers; Amendments

84

Section 9.03

Expenses; Indemnity; Damage Waiver

85

Section 9.04

Successors and Assigns

86

Section 9.05

Survival

89

Section 9.06

Counterparts; Integration; Effectiveness

89

Section 9.07

Severability

89

Section 9.08

Right of Setoff

89

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process

90

Section 9.10

WAIVER OF JURY TRIAL

90

Section 9.11

Headings

90

Section 9.12

Confidentiality

91

Section 9.13

Interest Rate Limitation

91

Section 9.14

Termination or Release

92

Section 9.15

USA Patriot Act

92

Section 9.16

Intercreditor Agreement

92

Section 9.17

Amendment and Restatement

93

 

3

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01A

—

Directory Consolidation Project

Schedule 1.01B

—

Mortgaged Property

Schedule 3.05

—

Properties

Schedule 3.09

—

Taxes

Schedule 3.13

—

Subsidiaries

Schedule 3.14

—

Insurance

Schedule 3.17

—

UCC Filing Jurisdictions

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.10

—

Existing Restrictions

 

EXHIBITS:

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Acknowledgment and Confirmation

Exhibit C

—

Form of Amended and Restated Shared Guarantee and Collateral Agreement

Exhibit D

—

Form of Amended and Restated Intercreditor and Collateral Agency Agreement

Exhibit E

—

Form of Amended and Restated Shared Services Agreement

Exhibit F

—

Form of Newco Subordinated Guarantee

Exhibit G

—

Form of Subordinated Guarantee Agreement

Exhibit H

—

Form of License Agreement

Exhibit I

—

Form of Master IP License Agreement

Exhibit J

—

Form of Election Notice

Exhibit K

—

Form of Dex Tax Sharing Agreement

Exhibit L

—

Form of SuperMedia Tax Sharing Agreement

Exhibit M

—

Form of Tax Certificates

 

4

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT, dated as of October 24, 2007, as amended and restated as of
January 29, 2010 and as further amended and restated as of April 30, 2013 (this
“Agreement”), among DEX MEDIA, INC., a Delaware corporation, DEX MEDIA
HOLDINGS, INC., a Delaware corporation, DEX MEDIA EAST, INC., a Delaware
corporation, the several banks and other financial institutions or entities from
time to time party hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent for such lenders.

 

Recitals

 

WHEREAS, the Ultimate Parent, the Parent and the Borrower (as each term is
defined below) are parties to the Credit Agreement (as amended, supplemented or
otherwise modified prior to the Closing Date (as defined below), the “Existing
Credit Agreement”), dated as of October 24, 2007 and amended and restated as of
January 29, 2010 (the “Original Restatement Date”), among the Ultimate Parent,
the Parent, the Borrower, the Lenders and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent;

 

WHEREAS, on March 18, 2013 (the “Petition Date”), the Ultimate Parent (as
defined below) and its Subsidiaries (as defined below) each commenced bankruptcy
cases (the “Chapter 11 Cases”) by filing voluntary petitions under chapter 11 of
the Bankruptcy Code (as defined below) in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”);

 

WHEREAS, on the Petition Date, the Ultimate Parent and its Subsidiaries filed
with the Bankruptcy Court the Reorganization Plan (as defined below) and the
Disclosure Statement (as defined below);

 

WHEREAS, on April 29, 2013, the Bankruptcy Court entered the Confirmation Order
(as defined below) confirming the Reorganization Plan;

 

WHEREAS, pursuant to the Reorganization Plan, the Ultimate Parent and its
Subsidiaries have implemented (or substantially simultaneously with the Closing
Date will implement) the Amendments (as defined below);

 

WHEREAS, the Ultimate Parent and SuperMedia Inc. (“SuperMedia”) have entered
into a Merger Agreement, dated as of August 20, 2012, as amended and restated as
of December 5, 2012 (the “Merger Agreement”), by and among Dex One,
NewDex, Inc., Spruce Acquisition Sub, Inc. (“Merger Sub”) and SuperMedia,
pursuant to which Dex One merged with Newdex, Inc. with Newdex, Inc. as the
surviving corporation and changing its name to Dex Media, Inc. (the “Dex
Merger”), and SuperMedia merged with Merger Sub, with SuperMedia as the
surviving corporation (the “SuperMedia Merger” and together with the Dex Merger,
the “Mergers”);

 

WHEREAS, after giving effect to the Mergers, SuperMedia has become a direct
wholly owned subsidiary of Dex Media, Inc. and Dex Media, Inc. has become the
Ultimate Parent;

 

WHEREAS, the Ultimate Parent, the Parent and the Borrower have requested that
the Lenders amend and restate the Existing Credit Agreement as provided in this
Agreement; and

 

WHEREAS, the Lenders are willing to so amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein.

 

Now, therefore, the parties hereto agree that the Existing Credit Agreement
shall be amended and restated in its entirety as of the Closing Date to read as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.01           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Payment Percentage” has the meaning assigned to such term in
Section 2.15(c).

 

“Acknowledgment and Confirmation” means an Acknowledgment and Confirmation
substantially in the form of Exhibit B hereto, dated the date hereof, executed
by each Dex East Loan Party.

 

“Additional Notes” means notes issued by the Ultimate Parent after the date
hereof (a) that are not secured by any assets of the Ultimate Parent or any of
its Subsidiaries, (b) that bear interest at a prevailing market rate at the time
of the issuance thereof, (c) the proceeds of which are used to refinance the
Restructuring Notes or any Additional Notes, (d) that do not mature, and are not
mandatorily redeemable, in whole or in part, or required to be repurchased or
reacquired, in whole or in part, prior to the date that is six months after the
Maturity Date (other than pursuant to asset sale or change in control provisions
customary in offerings of similar notes), (e) that have no financial maintenance
covenants and no restrictive covenants that apply to any Subsidiary of the
Ultimate Parent or that impose limitations on the Ultimate Parent’s ability to
guarantee or pledge assets to secure the Obligations and otherwise have
covenants, representations and warranties and events of default that are no more
restrictive than those existing in the prevailing market at the time of issuance
for companies with the same or similar credit ratings of the Ultimate Parent at
such time issuing similar securities, (f) are not guaranteed by any Subsidiary
of the Ultimate Parent and are subordinated to the Obligations on terms that are
no less favorable to the Lenders than the subordination terms set forth in the
Restructuring Notes Indenture and that are otherwise reasonably satisfactory to
the Administrative Agent and (g) are not convertible or exchangeable except into
(i) other Indebtedness of the Ultimate Parent meeting the qualifications set
forth in this definition or (ii) common equity of the Ultimate Parent, provided
that any such exchange or conversion, if effected, would not result in a Change
in Control or a Default.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its Affiliates and permitted
successors acting in such capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Amortization Payment” has the meaning assigned to such term in
Section 2.06(a).

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” means JPMorgan Chase Bank, N.A., in its capacities as Administrative
Agent and/or Collateral Agent, and each of its Affiliates and successors acting
in any such capacity.  The Administrative Agent may act on behalf of or in place
of any Person included in the “Agent”.

 

“Agreement” has the meaning assigned in the preamble hereto.

 

“Allocable Net Proceeds” means, with respect to any Equity Issuance by the
Ultimate Parent, 13% of the Net Proceeds of such Equity Issuance; provided, that
to the extent the Indebtedness outstanding under (a) the RHDI Credit Agreement
has been repaid in full, Allocable Net Proceeds shall mean 16% of the Net
Proceeds of such Equity Issuance, (b) the Dex West Credit Agreement has been
repaid in full, the Allocable Net Proceeds shall mean 15% of  the Net Proceeds
of such Equity Issuance, (c) the RHDI Credit Agreement and the Dex West Credit
Agreement have been repaid in full, Allocable Net Proceeds shall mean 20% of the
Net Proceeds of such Equity Issuance, (d) the SuperMedia Credit Agreement have
been repaid in full, Allocable Net Proceeds shall mean 28% of the Net Proceeds
of such Equity Issuance, (e) the RHDI Credit Agreement and the SuperMedia Credit
Agreement have been repaid in full, Allocable Net Proceeds shall mean 46% of the
Net Proceeds of such Equity Issuance, (f) the Dex West Credit Agreement and the
SuperMedia Credit Agreement have been repaid in full, Allocable Net Proceeds
shall mean 41% of the Net Proceeds of such Equity Issuance and (g) the Dex West
Credit Agreement, RHDI Credit Agreement and the SuperMedia Credit Agreement have
been repaid in full, Allocable Net Proceeds shall mean 100% of the Net Proceeds
of such Equity Issuance.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, (c) the Adjusted LIBO Rate for a
Eurodollar Loan with an Interest Period of one month commencing on such day plus
1% and (d) 4.00%, provided that, for the avoidance of doubt, the Adjusted LIBO
Rate for any day shall be based on the rate appearing on Reuters Screen LIBOR 01
Page (or on any successor or substitute of such page) at approximately
11:00 a.m., London time, on such day.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate or the Adjusted
LIBO Rate, as the case may be.

 

“Amendments” means, collectively, the amendment and restatement of the RHDI
Existing Credit Agreement, the Dex West Existing Credit Agreement and the
SuperMedia Existing Credit Agreement, pursuant to the RHDI Credit Agreement, the
Dex West Credit Agreement and the SuperMedia Credit Agreement, respectively (in
each case referred to in clause (a) in the definition thereof), which amendments
were consummated pursuant to the Reorganization Plan.

 

“Applicable Payment Percentage” has the meaning assigned to such term in
Section 2.15(c).

 

“Applicable Rate” means, for any day, with respect to any Loan, 2.00% per annum,
in the case of an ABR Loan, and 3.00% per annum, in the case of a Eurodollar
Loan.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Arrangers” means, collectively, J.P. Morgan Securities LLC and Deutsche Bank
Securities Inc., in their capacities as Joint Lead Arrangers and Joint
Bookrunners.

 

3

--------------------------------------------------------------------------------


 

“Asset Disposition” means (a) any sale, lease, license, sublicense, assignment,
conveyance, transfer or other disposition (including pursuant to a sale and
leaseback, securitization or spin-off transaction) of any property or asset of
the Borrower or any Subsidiary other than (i) dispositions described in clauses
(a), (b), (c), (d), (f), (g) and (h) of Section 6.05 and (ii) dispositions
described in Section 6.05(e) resulting in aggregate Net Proceeds not exceeding
$2,500,000 during the term of this Agreement and (b) any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower or
any Subsidiary, but only to the extent that the Net Proceeds therefrom have not
been applied to repair, restore or replace such property or asset within 365
days after such event.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Debt” means, on any date, in respect of any lease of the Borrower
or any Subsidiary entered into as part of a sale and leaseback transaction
subject to Section 6.06, (a) if such lease is a Capital Lease Obligation, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP and (b) if such lease is not a
Capital Lease Obligation, the capitalized amount of the remaining lease payments
under such lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease Obligation.

 

“Bankruptcy Code” means title 11 of the United States Code (11 U.S.C. §101 et
seq.), as amended from time to time, and any successor statute.

 

“Bankruptcy Court” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Billing and Collection Agreement” means the Agreement for the Provision of
Billing and Collection Services for Directory Publishing Services dated as of
November 1, 2004, between Qwest Corp. and the Parent.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Dex Media East, Inc., a Delaware corporation.

 

“Borrower Receivables” means the receivables of the Borrower or its Subsidiaries
subject to purchase by Qwest Corp. pursuant to the Billing and Collection
Agreement.

 

“Borrower’s Discounted Prepayment Portion of Excess Cash Flow” means an amount
determined following the end of each fiscal quarter of the Borrower (and
certified by a Financial Officer of the Borrower pursuant to Section 5.01(d)),
commencing with the first such fiscal quarter ending after the Closing Date,
equal to (i) the Excess Cash Flow as of the end of such fiscal quarter
multiplied by the Borrower’s Percentage, minus (ii) (a) any Discounted Voluntary
Prepayment made during the applicable ECF Period as to which the Borrower has
delivered an Election Notice to the Administrative Agent that such Discounted
Voluntary Prepayment shall constitute a utilization of the Borrower’s Discounted
Prepayment Portion of Excess Cash Flow within the applicable 180-day period
described in Section 2.06(e) and (b) all (x) Advance Amortization Payments,
(y) prepayments made pursuant to Section 2.06(a) (other than Advance
Amortization Payments) and (z) other prepayments made pursuant to Section

 

4

--------------------------------------------------------------------------------


 

2.06(d), in each case to the extent the Borrower has delivered an Election
Notice to the Administrative Agent that such payment shall constitute a
utilization of the Borrower’s Discounted Prepayment Portion of Excess Cash Flow,
provided that, for purposes of Section 2.06(e), the Borrower’s Discounted
Prepayment Portion of Excess Cash Flow shall be calculated as to each individual
fiscal quarter and shall not be reduced or affected by any subsequent
calculation of the Borrower’s Discounted Prepayment Portion of Excess Cash Flow
at the end of any subsequent fiscal quarter.

 

“Borrower’s Discretionary Portion of Excess Cash Flow” means an amount
determined following the end of each fiscal quarter of the Borrower (and
certified by a Financial Officer of the Borrower pursuant to Section 5.01(d)),
commencing with the first such fiscal quarter ending after the Closing Date,
equal to (i) the Excess Cash Flow as of the end of such fiscal quarter
multiplied by the Borrower’s Percentage, minus (ii) all Discounted Voluntary
Prepayments made during the applicable ECF Period as to which the Borrower has
delivered an Election Notice to the Administrative Agent that such Discounted
Voluntary Prepayment shall constitute a utilization of the Borrower’s
Discretionary Portion of Excess Cash Flow.

 

“Borrower’s Percentage” means (a) with respect to any fiscal quarter of the
Borrower in the fiscal years ending December 31, 2013 and December 31, 2014,
15%, and (b) with respect to any fiscal quarter of the Borrower in the fiscal
years ending December 31, 2015 and December 31, 2016, 20%.

 

“Borrower’s Portion of Excess Cash Flow” means, collectively, the Borrower’s
Discounted Prepayment Portion of Excess Cash Flow and the Borrower’s
Discretionary Portion of Excess Cash Flow.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries for such period, determined in
accordance with GAAP and (ii) the portion of the additions to property, plant
and equipment and other capital expenditures of the Service Company for such
period allocated to, and funded by, the Borrower and its consolidated
Subsidiaries pursuant to the Shared Services Agreement.

 

“Capital Lease Obligations” of any Person means (i) the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP and (ii) in the case of the Borrower and its Subsidiaries, the portion
of the obligations of the Service Company described in the foregoing clause
(i) allocated to, and funded by, the Borrower and its Subsidiaries pursuant to
the Shared Services Agreement.

 

“Cash Collateral Order” means the Final Order Under 11 U.S.C. §§ 105, 361, 362,
363, 552  and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors to
Use Cash Collateral and (II)

 

5

--------------------------------------------------------------------------------


 

Granting Adequate Protection to the Prepetition Secured Parties, entered by the
Bankruptcy Court on April 10, 2013.

 

“Change in Control” means, subject to the proviso below:

 

(a)  the ownership, beneficially or of record, by any Person other than the
Parent of any Equity Interest in the Borrower;

 

(b)  the ownership, beneficially or of record, by any Person other than the
Ultimate Parent of any Equity Interest in the Parent;

 

(c)  for so long as the Shared Services Agreement is in existence, the
ownership, beneficially or of record, by any Person other than the Ultimate
Parent of any Equity Interests in the Service Company;

 

(d)  the ownership, beneficially or of record, by any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) of more than 35% of the outstanding
Equity Interests in the Ultimate Parent;

 

(e)  occupation of a majority of the seats (other than vacant seats) on the
Governing Board of the Ultimate Parent or the Parent by Persons who were not
(i) members of such Governing Board as of the Closing Date (after giving effect
to the Reorganization Plan), (ii) nominated by, or whose nomination for election
was approved or ratified by a majority of the directors or members of, the
Governing Board of the Ultimate Parent or the Parent, as applicable, or
(iii) appointed by Persons described in the foregoing clauses (i) and (ii); or

 

(f) the occurrence of a “Change of Control” (or similar term) as defined in the
Restructuring Notes Indenture or any indenture, agreement or other instrument
governing the Additional Notes;

 

provided, that the consummation of the Mergers pursuant to the SuperMedia Merger
Agreement shall not constitute a Change in Control.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.10(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Chapter 11 Cases” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Charges” has the meaning assigned to such term in Section 9.13.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied (or waived) and the notice contemplated
in the last sentence of Section 4.01 shall have been delivered, which date is
April 30, 2013.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

6

--------------------------------------------------------------------------------


 

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document
or Shared Collateral Security Document.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties and its Affiliates and permitted
successors acting in such capacity.

 

“Collateral Agreements” means the collective reference to the Guarantee and
Collateral Agreement and the Shared Guarantee and Collateral Agreement.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)           the Collateral Agent shall have received from each Dex East Loan
Party either (i) a counterpart of the Guarantee and Collateral Agreement duly
executed and delivered on behalf of such Dex East Loan Party or (ii) in the case
of any Subsidiary that becomes a Subsidiary Loan Party after the Closing Date, a
supplement to the Guarantee and Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Subsidiary;

 

(b)           the Shared Collateral Agent shall have received from each Shared
Collateral Loan Party (other than the Newco Subordinated Guarantors) either
(i) a counterpart of the Shared Guarantee and Collateral Agreement duly executed
and delivered on behalf of such Shared Collateral Loan Party or (ii) in the case
of any Newco that becomes a Shared Collateral Loan Party after the Closing Date,
a supplement to the Shared Guarantee and Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Newco;

 

(c)           all outstanding Equity Interests of the Borrower and each other
Subsidiary Loan Party shall have been pledged pursuant to the Guarantee and
Collateral Agreement (except that the Borrower and each other Subsidiary Loan
Party shall not be required to pledge more than 65% of the outstanding voting
Equity Interests of any Foreign Subsidiary) and the Collateral Agent shall have
received all certificates or other instruments representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

 

(d)           all outstanding Equity Interests of the Parent, Dex Media Service,
Dex Digital, RHDC, the Service Company and each other Subsidiary owned by or on
behalf of any Shared Collateral Loan Party shall have been pledged pursuant to
the Shared Guarantee and Collateral Agreement (except that the Shared Collateral
Loan Parties shall not be required to pledge more than 65% of the outstanding
voting Equity Interests of any Foreign Subsidiary) and, subject to the terms of
the Intercreditor Agreement, the Shared Collateral Agent shall have received all
certificates or other instruments representing such Equity Interests, together
with stock powers or other instruments of transfer with respect thereto endorsed
in blank;

 

(e)           the Shared Collateral Agent shall have received from each Newco
Subordinated Guarantor a subordinated guarantee substantially in the form of
Exhibit F (or such other form as shall be reasonably acceptable to the Agent and
the Shared Collateral Agent), which shall (i) to the extent permitted by the
terms of any assumed Indebtedness of such Newco Subordinated Guarantor in
existence prior to the acquisition of such Newco Subordinated Guarantor (without
giving effect to any restriction effected by any amendment thereto entered into
in contemplation of such assumption) and any Indebtedness incurred to finance
the acquisition of such Newco Subordinated Guarantor, be secured by a pledge of
the Equity Interests of such Newco Subordinated Guarantor’s Subsidiaries and any
joint venture interest owned by such Newco Subordinated Guarantor (subject to
any restrictions in the applicable joint venture agreement

 

7

--------------------------------------------------------------------------------


 

applicable to all partners of such joint venture; it being understood and agreed
that in the event any such restriction exists, the Administrative Agent and such
Newco Subordinated Guarantor shall agree upon alternative structures, if
available, to effect the economic equivalent of a pledge of the applicable joint
venture interest) and (ii) to the extent required by the terms of any such
Indebtedness (without giving effect to any restriction effected by any
amendment, waiver, modification or refinancing thereto entered into in
contemplation of such assumption) be subordinated to any assumed Indebtedness of
such Newco Subordinated Guarantor in existence prior to the acquisition of such
Newco Subordinated Guarantor and any Indebtedness incurred to finance the
acquisition of such Newco Subordinated Guarantor; provided, that (i) to the
extent that any restriction shall exist which shall not permit such Guarantee or
which requires the subordination thereof as described above, the Borrower shall
deliver, or cause to be delivered, true and complete copies of all relevant
agreements received by the Borrower in respect of such Indebtedness, certified
by a Financial Officer, to the Agent at least ten Business Days prior to the
completion of the acquisition of the applicable Newco Subordinated Guarantor
(or, in the case of any such agreement received by the Borrower after such tenth
Business Day, promptly following the Borrower’s receipt of such agreement) and
(ii) notwithstanding the foregoing, no Newco Subordinated Guarantor shall be
required to guarantee the Obligations to the extent such Guarantee is prohibited
by the terms of any assumed Indebtedness of such Newco Subordinated Guarantor in
existence prior to the acquisition of such Newco Subordinated Guarantor (without
giving effect to any restriction effected by any amendment, waiver, modification
or refinancing thereto entered into in contemplation of such assumption) or any
Indebtedness incurred to finance the acquisition of such Newco Subordinated
Guarantor if no alternative financing (on terms not materially less favorable
taken as a whole to the applicable borrower or issuer) is available that would
permit such Guarantee or is otherwise prohibited under applicable law; provided,
further, that (x) the Ultimate Parent shall use its commercially reasonable
efforts to amend any such assumed Indebtedness that is otherwise being amended
in connection with such acquisition to permit such Guarantee and (y) if any
Newco Subordinated Guarantor is unable to Guarantee the Obligations due to
circumstances described in the first proviso hereof, then (A) the Ultimate
Parent may only effect the acquisition of such Newco Subordinated Guarantor to
the extent it provides evidence reasonably satisfactory to the Administrative
Agent, and certification by a Financial Officer, that the Ultimate Parent was
unable to obtain amendments (after use of commercially reasonable efforts)
and/or alternative financing (on terms not materially less favorable taken as a
whole to the applicable borrower or issuer) was not available, as the case may
be, permitting such Guarantee or such Guarantee was otherwise prohibited by
applicable law (and providing a description of such applicable law) and (B) to
the extent permitted by applicable law, a holding company shall be formed to
hold 100% of the shares of the applicable Newco Subordinated Guarantor, which
holding company shall Guarantee the Obligations and pledge the stock of such
Newco Subordinated Guarantor to secure such Guarantee (any Guarantee provided by
this clause (e), a “Newco Subordinated Guarantee”);

 

(f)            all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent or
the Shared Collateral Agent, as applicable, to be filed, registered or recorded
to create the Liens intended to be created by the Security Documents and the
Shared Collateral Security Documents and perfect such Liens to the extent
required by, and with the priority required by, the Collateral Agreements, shall
have been filed, registered or recorded or, subject to the Intercreditor
Agreement, delivered to the Agent or the Shared Collateral Agent, as applicable,
for filing, registration or recording;

 

(g)           (1) the Collateral Agent shall have received with respect to each
Mortgaged Property existing on the Closing Date (i) a Mortgage Amendment,
together with (i) evidence that counterparts of said Mortgage Amendments have
been delivered to the Title Company (defined

 

8

--------------------------------------------------------------------------------


 

below), (ii) a datedown endorsement to the existing title policy insuring the
Lien of each such Mortgage (or a reissued title insurance policy) (the “Mortgage
Endorsements”), issued by Stewart Title Guaranty Company (the “Title Company”),
insuring the Lien of such Mortgage (as amended by the applicable Mortgage
Amendment) as a valid Lien on the Mortgaged Property described therein, free of
any Liens except those permitted under Section 6.02, (iii) the opinions,
addressed to the Collateral Agent and the Lenders of (A) outside counsel or
in-house counsel, as to the due authorization, execution and delivery of the
Mortgage Amendments by the Borrower or any Loan Party, as applicable, and
(B) local counsel in each jurisdiction where Mortgaged Property is located
regarding the Mortgage Amendments, (iv) with respect to each Mortgaged
Amendment, such affidavits, certificates, instruments of indemnification and
other items (including a so-called “gap” indemnification) as shall be reasonably
required to induce the Title Company to issue the Mortgage Endorsements
contemplated above, (v) evidence reasonably acceptable to the Collateral Agent
of payment by the Borrower of all Mortgage Endorsement premiums, search and
examination charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgage Amendments, fixture filings and
issuance of the Mortgage Endorsements referred to above, in each case, in form
and substance reasonably satisfactory to the Collateral Agent,  and (2) with
respect to each Mortgaged Property acquired after the date hereof (i) execute
and deliver a first priority Mortgage in favor of the Collateral Agent, for the
benefit of the Secured Parties, covering such real property, subject to any
Liens permitted by Section 6.02, (ii) if requested by the Collateral Agent, the
Collateral Agent shall have received, and the Title Company shall have received,
maps or plats of an as-built survey of the sites of such Mortgaged Property
prepared by an independent professional licensed land surveyor reasonably
satisfactory to the Collateral Agent and the Title Company (and certified by
such surveyor to the Collateral Agent and the Title Company), which maps or
plats and the surveys on which they are based shall be made in accordance with
the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping in 1992,  (iii) the Collateral Agent shall
have received in respect of such Mortgaged Property a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such
insurance, and each such policy shall (A) be in an amount reasonably
satisfactory to the Collateral Agent; (B) be issued at ordinary rates;
(C) insure that the Mortgage insured thereby creates a valid first Lien on such
Mortgaged Property free and clear of all defects and encumbrances, except as
disclosed therein; (D) name the Collateral Agent for the benefit of the Secured
Parties as the insured thereunder; (E) be in the form of ALTA Loan Policy - 2006
(or equivalent policies); (F) contain such endorsements and affirmative coverage
as the Collateral Agent may reasonably request, and the Collateral Agent shall
have received evidence satisfactory to it that all premiums in respect of each
such policy, all charges for mortgage recording tax, and all related expenses,
if any, have been paid; (iv) any consents or estoppels reasonably deemed
necessary or advisable by the Collateral Agent in connection with such Mortgage,
each of the foregoing in form and substance reasonably satisfactory to the
Collateral Agent; (v) if requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent, and (vi) deliver  to the Collateral Agent
a completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to such  Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto) and if any such
Mortgaged Property is located in a special flood hazard area, evidence of flood
insurance in form and amount reasonably satisfactory to the Collateral Agent;
and

 

(h)           each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents and

 

9

--------------------------------------------------------------------------------


 

Shared Collateral Security Documents (or supplements thereto) to which it is a
party, the performance of its obligations thereunder and the granting by it of
the Liens thereunder.

 

“Collateral Trademarks” has the meaning assigned to such term in
Section 4.01(e).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” means collectively, the Borrower, Dex West, RHDI and SuperMedia, and
each, individually, a “Company”.

 

“Confirmation Order” means that certain order approving the Disclosure Statement
and confirming the Reorganization Plan pursuant to Section 1129 of the
Bankruptcy Code entered by the Bankruptcy Court on April 29, 2013.

 

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) sum of (i) total cash interest expense (including that attributable to
Capital Lease Obligations) of the Borrower and its Subsidiaries for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit, bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP) plus (ii) the amount
of dividends paid by the Borrower during such period pursuant to
Section 6.08(a)(iv) minus (b) total cash interest income of the Borrower and its
Subsidiaries for such period.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary charges or non-cash charges for such period (provided, however,
that any cash payment or expenditure made with respect to any such non-cash
charge shall be subtracted in computing Consolidated EBITDA during the period in
which such cash payment or expenditure is made), (v) non-recurring charges
consisting of (A) severance costs associated with a restructuring recorded
during the fiscal years ended December 31, 2015 and December 31, 2016, not to
exceed $3,500,000 in any such fiscal year, (B) payments of customary investment
and commercial banking fees and expenses and (C) cash premiums, penalties or
other payments payable in connection with the early extinguishment or repurchase
of Indebtedness, and (vi) Specified Charges for such period, provided that such
charges are recorded during the period starting on October 1, 2012 and ending on
December 31, 2013 and the aggregate amount of charges added back pursuant to
this clause (vi) for all periods shall not exceed $11,700,000 (it being
understood that such charges may be added back in any four-fiscal-quarter period
which includes the fiscal quarter in which such charges are recorded), and minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) consolidated interest income for such period and
(ii) any extraordinary gains and non-cash gains (including, without limitation,
any gain arising from the retirement of Indebtedness) for such period, all
determined on a consolidated basis in accordance with GAAP.  For purposes of
calculating the Leverage Ratio or the Interest Coverage Ratio as of any date, if
the Borrower or any consolidated Subsidiary has made any Permitted Acquisition
or sale, transfer, lease, license, sublicense or other disposition outside of
the ordinary course of business of a Subsidiary or of assets constituting a
business unit, in each case as permitted by Section 6.05, during the period of
four consecutive fiscal quarters (a “Reference Period”) most recently ended on
or prior to such date, Consolidated EBITDA for the such Reference Period shall
be calculated after giving pro forma effect thereto, as if such Permitted
Acquisition or sale, transfer, lease or other disposition (and any related
incurrence, repayment or assumption of Indebtedness with any new Indebtedness
being deemed to be

 

10

--------------------------------------------------------------------------------


 

amortized over the applicable testing period in accordance with its terms) had
occurred on the first day of such Reference Period.  The calculation of
Consolidated EBITDA shall exclude (i) any non-cash impact attributable to the
reduction in deferred revenue or reduction in deferred costs to balance sheet
accounts as a result of the fair value exercise undertaken as required by
purchase method of accounting for the transactions contemplated by any
acquisition, in accordance with GAAP and (ii) any non-cash impact attributable
to the Borrower’s adoption of fresh-start accounting in accordance with GAAP
upon effectiveness of the Reorganization Plan.

 

“Consolidated Net Income” means, for any period, the net income or loss, before
the effect of the payment of any dividends or other distributions in respect of
preferred stock, of the Borrower and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP (adjusted to reflect any charge,
tax or expense incurred or accrued by the Parent during such period as though
such charge, tax or expense had been incurred by the Borrower, to the extent
that the Borrower has made or would be entitled under the Loan Documents to make
and intends to make any payment or dividend or other distribution to or for the
account of the Parent in respect thereof (but without duplication of any such
charge, tax or expense in respect of which Dex West has made or intends to make
a payment or dividend or other distribution to or for the account of the Parent)
and adjusted to eliminate (i) any non-cash impact attributable to the reduction
in deferred revenue or reduction in deferred costs to balance sheet accounts as
a result of the fair value exercise undertaken as required by purchase method of
accounting for the transactions contemplated by any acquisition, in accordance
with GAAP and (ii) any non-cash impact attributable to the Borrower’s adoption
of fresh-start accounting in accordance with GAAP upon effectiveness of the
Reorganization Plan; provided, that there shall be excluded (a) the income of
any Person (other than the Borrower or a Subsidiary Loan Party) in which any
other Person (other than the Borrower or any Subsidiary Loan Party or any
director holding qualifying shares in compliance with applicable law) owns an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of the Subsidiary Loan
Parties during such period, and (b) except as otherwise contemplated by the
definition of “Consolidated EBITDA”, the income or loss of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
the Borrower or any Subsidiary or the date that such Person’s assets are
acquired by the Borrower or any Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt Issuance” means the incurrence by the Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.01(a).

 

“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) notified the Borrower, the Administrative
Agent or any other Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under agreements in which it commits to extend credit
generally, (b) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (c) (i) been (or has a parent company that has been) adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee

 

11

--------------------------------------------------------------------------------


 

for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, unless in the case of any Lender referred to in this
clause (c) the Borrower and the Administrative Agent shall be satisfied that
such Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder.  For the avoidance of doubt, a
Lender shall not be deemed to be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or its parent by
a Governmental Authority.

 

“Dex” means Qwest Dex, Inc., a Colorado corporation.

 

“Dex Digital” means Dex One Digital, Inc., a Delaware corporation.

 

“Dex East Loan Parties” means the Borrower and the Subsidiary Loan Parties.

 

“Dex East Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Dex Media Service” means Dex Media Service LLC, a Delaware limited liability
company.

 

“Dex Merger” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Dex One” means Dex One Corporation, a Delaware corporation.

 

“Dex Support Agreement” means the Support and Limited Waiver Agreement, dated as
of December 5, 2013, among the Ultimate Parent, the Parent, the Borrower, Dex
West, RHDI and their respective Subsidiaries party thereto, the Agent, the
administrative agent and collateral agent under the Dex West Credit Agreement,
the administrative agent under the RHDI Credit Agreement and each of the lenders
party thereto.

 

“Dex Tax Sharing Agreement” means the Amended and Restated Tax Sharing Agreement
in the form of Exhibit K hereto, dated the date hereof, among the Ultimate
Parent, the Parent, the Borrower, the Service Company, RHDC, Dex West, RHDI,
R.H. Donnelley APIL, Inc. and Dex Digital.

 

“Dex West” means Dex Media West Inc., a Delaware corporation.

 

“Dex West Existing Credit Agreement” means the Credit Agreement, dated as of
June 6, 2008, as amended and restated as of January 29, 2010, among the Ultimate
Parent, the Parent, Dex West, as borrower, the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent, as amended, supplemented or otherwise modified prior to the effectiveness
of the Dex West Credit Agreement.

 

“Dex West Credit Agreement” means (a) the Credit Agreement, dated as of June 6,
2008 (as amended and restated as of January 29, 2010, as further amended and
restated as of the Closing Date, and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to

 

12

--------------------------------------------------------------------------------


 

time), among the Ultimate Parent, the Parent, Dex West, the several banks and
other financial institutions or entities from time to time party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent and (b) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any Indebtedness or
other financial accommodation that has been incurred to refinance (whether by
the same or different banks) in whole or in part (under one or more agreements)
the Indebtedness and other obligations outstanding under the Dex West Credit
Agreement referred to in clause (a) above or any other agreement or instrument
referred to in this clause (b) (including, without limitation, adding or
removing any Person as a borrower, guarantor or other obligor thereunder).

 

“Dex West Loan Documents” means the “Loan Documents” as defined in the Dex West
Credit Agreement.

 

“Directory Consolidation Project” means the initiative described in Schedule
1.01A.

 

“Disclosed Matters” means the matters, proceedings, transactions and other
information disclosed in the Disclosure Statement (other than any risk factor
disclosures contained under the heading “Risk Factors”, any disclosures of risks
in the “Forward-Looking Statements” disclaimer or any other similar
forward-looking statements in the Disclosure Statement).

 

“Disclosure Statement” means the Disclosure Statement for the Reorganization
Plan, the adequacy of which was approved by the Bankruptcy Court pursuant to the
Confirmation Order.

 

“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.15(a).

 

“Discounted Voluntary Prepayment Amount” has the meaning assigned to such term
in Section 2.15(b).

 

“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 2.15(b).

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“East Acquisition” means the acquisition by the Borrower pursuant to the East
Acquisition Agreement of all of the Equity Interests of SGN LLC, a Delaware
limited liability company, and the other transactions contemplated by the East
Acquisition Agreement and the documents related thereto.  Immediately after such
acquisition of SGN LLC, the Borrower was merged with and into SGN LLC, which
changed its name to “Dex Media East LLC” and on February 1, 2010, Dex Media East
LLC merged with and into Dex Media East, Inc., with Dex Media East, Inc. being
the surviving entity.

 

“East Acquisition Agreement” means the Purchase Agreement dated as of August 19,
2002, among Dex, Qwest Services, Qwest and Dex Holdings LLC.

 

“ECF Period” means the period beginning on January 1, 2013 and ending at the end
of the applicable fiscal quarter thereafter.

 

“ECF Sweep Percentage” means (a) with respect to any fiscal quarter in the
fiscal years ending December 31, 2013 and December 31, 2014, 70% and (b) with
respect to any fiscal quarter in the fiscal years ending December 31, 2015 and
December 31, 2016, 60%.

 

13

--------------------------------------------------------------------------------


 

“Election Notice” means a written notice from the Borrower to the Administrative
Agent in the form of Exhibit J hereto.

 

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and binding agreements
with any Governmental Authority in each case, relating to protection of the
environment, natural resources, human health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

 

“Environmental Liability” means any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to: (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

 

“Equity Issuance” means the issuance by the Ultimate Parent, the Borrower or any
Subsidiary of any Equity Interests, or the receipt by the Ultimate Parent, the
Borrower or any Subsidiary of any capital contribution, other than (i) any
issuance of Equity Interests or receipt of capital contributions to the extent
as a result of (x) a non-cash exchange of Restructuring Notes or Additional
Notes or (y) the issuance of Equity Interests that are issued on a non-cash
basis as consideration for a Permitted Acquisition or other Investment permitted
hereunder or (ii) any issuance of Equity Interests to, or receipt of any capital
contribution from, the Ultimate Parent, the Parent or any Dex East Loan Party.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 and
430 of the Code or Section 302 of ERISA) applicable to such Plan, including, for
Plan years ending prior to January 1, 2008, any “accumulated funding deficiency”
(as defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure by any Loan Party or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan; (d) the incurrence

 

14

--------------------------------------------------------------------------------


 

by any Loan Party or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Plan, including but not limited
to the imposition of any Lien in favor of the PBGC or any Plan; (e) a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA; (f) the
receipt by any Loan Party or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (g) the incurrence by any Loan Party or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (h) the receipt by any Loan Party or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from a Loan
Party or any of its ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization or in endangered or critical
status, within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA.

 

“Escrow Materials” means copies of (i) all software source code and all
documentation and training manuals relating thereto and (ii) all other tangible
or written embodiments of material technology, websites and databases (but
excluding any print directories or other publicly distributed print materials),
in each case to the extent (1) owned by, or licensed by, if such license grants
the licensee (x) possession of same and the right to allow the foregoing
entities (and any escrow agent, as applicable) to access same and (y) the right
to sublicense such right of possession and access without (I) the licensor’s
consent, unless consent can be obtained with no additional fees or other
consideration (unless the sublicensee fully reimburses the sublicensor for such
additional fees or other consideration) or additional obligations upon
sublicensor or any loss of rights of sublicensor, (II) loss of any rights of
sublicensor, (III) additional obligations upon sublicensor or (IV) any
additional fees or consideration (unless the sublicensee fully reimburses the
sublicensor for such fees or other consideration required to obtain such right
of possession and access) and (2) used by SuperMedia, Borrower, Dex West, RHDI,
the Service Company, any other Shared Collateral Loan Parties or any of their
respective Subsidiaries (other than (A) SuperMedia UK Ltd. and (B) the License
Subsidiaries), as applicable, as of the Closing Date in their respective
businesses, or as are added to such definition pursuant to Section 5.14.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, as of the end of each fiscal quarter ending after the
Closing Date, for the period starting on January 1, 2013 and ending on the last
day of such fiscal quarter, the result (without duplication) of:

 

(a) net cash provided by operating activities of the Borrower and its
Subsidiaries for such period as reflected in the statement of cash flows on the
consolidated financial statements of the Borrower for each applicable quarter
during such period , that (i) to the extent the Borrower makes any Discounted
Voluntary Prepayments and the  gain arising from the retirement of Indebtedness
in connection with such Discounted Voluntary Prepayments results in any
additional cash taxes, the payment of such additional cash taxes shall not be
deducted in the calculation of Excess Cash Flow and (ii) for the avoidance of
doubt, income related to the retirement of Indebtedness shall not be included in
the calculation of Excess Cash Flow; plus

 

(b)  cash payments received during such period to enter into or settle Swap
Agreements to the extent not already recognized in net cash provided by
operating activities; plus

 

15

--------------------------------------------------------------------------------


 

(c)  to the extent deducted in the determination of net cash provided by
operating activities of the Borrower and its Subsidiaries for such period, the
Specified Charges for such period; minus

 

(d)  the amount of Capital Expenditures for such period (except to the extent
attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long Term Indebtedness and except to the extent made with
Net Proceeds in respect of Prepayment Events); minus

 

(e)  the aggregate principal amount of Long Term Indebtedness repaid or prepaid
(for the avoidance of doubt, including any Advance Amortization Payment) by the
Borrower and its consolidated Subsidiaries during such period to the extent
permitted by Section 6.08(b), excluding (i) any prepayment of Loans and
(ii) repayments or prepayments of Long Term Indebtedness financed by incurring
other Long Term Indebtedness; minus

 

(f)  the aggregate amount of cash dividends or other distributions paid by the
Borrower to the Parent during such period pursuant to Section 6.08(a)(iv) (other
than in reliance on clause (B) thereof); minus

 

(g)  cash payments made during such period to enter into or settle Swap
Agreements to the extent not already included in net cash provided by operating
activities.

 

“Exchange Act” has the meaning assigned to such term in the definition of
“Change in Control”.

 

“Excluded Swap Obligation”  means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor or the grant
of such security interest would otherwise have become effective with respect to
such related Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) any taxes imposed on or measured, in whole or in
part, by revenue or net income and franchise taxes imposed in lieu thereof by
the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located, has a
present or former connection (other than in connection with the Loan Documents)
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (a) above
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.14(b)), any U.S. withholding tax that
(i) is in effect and would apply to amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to any withholding tax pursuant to Section 2.12(a), or (ii) is
attributable to such Foreign Lender’s failure (other than as a result of any
Change in Law) to comply with Section 2.12(e) and (d) any U.S. Federal
withholding taxes imposed under FATCA.

 

16

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

 

“Existing Loans” means the Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement prior to the Closing Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the Ultimate Parent, as
applicable.

 

“First Amendment” means the First Amendment to this Agreement, dated as of
March 9, 2012.

 

“First Amendment Effective Date” means the date on which the conditions
precedent set forth in Section 3 of the First Amendment shall have been
satisfied, which for the avoidance of doubt is March 9, 2012.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located or, with respect
to any Borrower that is a “Untied States person” within the meaning of
Section 7701(a)(30) of the Code, that is not a “United States person” within the
meaning of such Section.  For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Subsidiary” means (i) a Subsidiary organized under the laws of a
jurisdiction located outside the United States of America or (ii) a Subsidiary
of any Person described in the foregoing clause (i).

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governing Board” means (a) the managing member or members or any controlling
committee of members of any Person, if such Person is a limited liability
company, (b) the board of directors of any Person, if such Person is a
corporation or (c) any similar governing body of any Person.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

17

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of the Original Restatement Date, among each Dex East Loan
Party and the Agent.

 

“Guarantors” means the Ultimate Parent, Dex Digital, RHDC, the Service Company,
the Parent, the Subsidiary Loan Parties, each Newco Senior Guarantor and each
Newco Subordinated Guarantor.

 

“Hazardous Materials” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances; or (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any applicable
Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of national standing or any third party appraiser or recognized
expert with experience in appraising

 

18

--------------------------------------------------------------------------------


 

the terms and conditions of the type of transaction or series of related
transactions for which an opinion is required; provided, that such firm or
appraiser is not an Affiliate of the Borrower.

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, Marks, Mark licenses, technology,
know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Intercreditor Agreement” means the Amended and Restated Intercreditor and
Collateral Agency Agreement, substantially in the form of Exhibit D, entered
into among the Agent on behalf of the Secured Parties, the Shared Collateral
Agent on behalf of the Shared Collateral Secured Parties, the administrative
agent and collateral agent under the Dex West Credit Agreement, the
administrative agent and collateral agent under the RHDI Credit Agreement and
the administrative agent and collateral agent under the SuperMedia Credit
Agreement.

 

“Interest Coverage Ratio” means, with respect to the Borrower and for any period
of four consecutive fiscal quarters ending on any date of determination, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Cash
Interest Expense for such period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.03.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investment” means purchasing, holding or acquiring (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interest, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, or making or permitting to exist any loans or advances (other than
commercially reasonable extensions of trade credit) to, guaranteeing any
obligations of, or making or permitting to exist any investment in, any other
Person, or purchasing or otherwise acquiring (in one transaction or a series

 

19

--------------------------------------------------------------------------------


 

of transactions) any assets of any Person constituting a business unit.  The
amount, as of any date of determination, of any Investment shall be the original
cost of such Investment (including any Indebtedness of a Person existing at the
time such Person becomes a Subsidiary in connection with any Investment and any
Indebtedness assumed in connection with any acquisition of assets), plus the
cost of all additions, as of such date, thereto and minus the amount, as of such
date, of any portion of such Investment repaid to the investor in cash or
property as a repayment of principal or a return of capital (including pursuant
to any sale or disposition of such Investment), as the case may be, but without
any other adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.  In determining the
amount of any Investment or repayment involving a transfer of any property other
than cash, such property shall be valued at its fair market value at the time of
such transfer.

 

“Lenders” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (a) the rate per annum determined on the basis of the
rate for deposits in dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Screen
LIBOR 01 Page as of 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period (or in the event that such rate does not
appear on Reuters Screen LIBOR 01 Page (or otherwise on such screen), the “LIBO
Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits at or
about 10:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein and (b) 3.00%.

 

“License Agreement” means an agreement, substantially in the form of Exhibit H
hereto, pursuant to which each License Subsidiary shall grant a license to use
trademarks to the Ultimate Parent and each Subsidiary (excluding SuperMedia UK
Ltd.) of the Ultimate Parent that is not one of the other License Subsidiaries.

 

“License Subsidiary” has the meaning assigned to such term in Section 4.01(e).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Intercreditor Agreement, the
Subordinated Guarantee Agreement, the Security Documents and the Shared
Collateral Security Documents.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loan” has the meaning assigned to such term in Section 2.01(a).

 

20

--------------------------------------------------------------------------------

 


 

“Long Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.  For
purposes of determining the Long Term Indebtedness of the Borrower and the
Subsidiaries, Indebtedness of the Borrower or any Subsidiary owed to the
Borrower or a Subsidiary shall be excluded.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board.

 

“Marks” means all current and future (i) trademarks, service marks, trade
styles, and logos (including all registrations and recordings thereof and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof, or
otherwise) and (ii) trademark rights in any trade names, corporate names,
company names, business names, fictitious business names, other source or
business identifiers Internet domain names, subdomain names and social media
account or page addresses (but excluding all other rights in the foregoing items
in this subsection (ii), including any rights in any registrations or recordings
for the foregoing items), and in each case of subsections (i) and (ii), all
goodwill associated therewith and all common-law rights related thereto.

 

“Master IP License Agreement” means an agreement substantially in the form of
Exhibit I hereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, material agreements, liabilities, financial condition or
results of operations of the Borrower and the Subsidiaries, taken as a whole, or
(b) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights and remedies of the Agent or the Lenders under any of
the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and the
Subordinated Guarantee but including, for the avoidance of doubt, Guarantees
(other than the Subordinated Guarantee)), or obligations in respect of one or
more Swap Agreements, of any one or more of the Ultimate Parent and its
Subsidiaries (other than RHDI, Dex West, SuperMedia and their respective
Subsidiaries, but including, for the avoidance of doubt and without limitation,
Dex Digital, RHDC, the Service Company, Dex Media Service, any Newcos, the
Parent, the Borrower and its Subsidiaries), in an aggregate principal amount
exceeding $25,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Ultimate Parent or any of its
Subsidiaries in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Ultimate
Parent or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Subsidiary” means any Subsidiary which meets any of the following
conditions:  (a) the Borrower’s and the other Subsidiaries’ investments in and
advances to such Subsidiary exceed 5% of the consolidated total assets of the
Borrower and the Subsidiaries as of the end of the most recently completed
fiscal quarter, (b) the consolidated assets of such Subsidiary exceed 5% of the
consolidated total assets of the Borrower and the Subsidiaries as of the end of
the most recently completed fiscal quarter or (c) the consolidated pre-tax
income from continuing operations of such Subsidiary for the most recently ended
period of four consecutive fiscal quarters exceeds 5% of the consolidated
pre-tax income from continuing operations of the Borrower and the Subsidiaries
for such period.

 

“Material Ultimate Parent Subsidiary” means (i) any License Subsidiary and
(ii) any Subsidiary of the Ultimate Parent (other than RHDI, Dex West,
SuperMedia and their respective

 

21

--------------------------------------------------------------------------------


 

Subsidiaries) which meets any of the following conditions:  (a) the Ultimate
Parent’s and its other Subsidiaries’ aggregate investments in and advances to
such Subsidiary exceed $10,000,000 as of the end of the most recently completed
fiscal quarter, (b) the consolidated assets of such Subsidiary exceed
$10,000,000 as of the end of the most recently completed fiscal quarter or
(c) the consolidated pre-tax income from continuing operations of such
Subsidiary for the most recently ended period of four consecutive fiscal
quarters exceeds $5,000,000.

 

“Maturity Date” means December 31, 2016, or, if such day is not a Business Day,
the next preceding Business Day.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

“Merger Agreement” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Merger Sub” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Mergers” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any real
property and improvements thereto to secure the Obligations delivered after the
Closing Date pursuant to Section 5.12.  Each Mortgage shall be satisfactory in
form and substance to the Collateral Agent.

 

“Mortgage Amendment” has the meaning assigned to such term in Section 4.01(a).

 

“Mortgage Endorsement” has the meaning assigned to such term in clause (g) of
the definition of “Collateral and Guarantee Requirement”.

 

“Mortgaged Property” means each parcel of real property and improvements thereto
listed on Schedule 1.01B and each other parcel of real property and improvements
thereto owned by a Dex East Loan Party with respect to which a Mortgage is
granted pursuant to Section 5.12.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, including cash received in respect of any debt instrument or
equity security received as non-cash proceeds, but only as and when received,
(ii) in the case of a casualty, insurance proceeds, and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses (including
underwriting discounts and commissions and collection expenses) paid or payable
by the Loan Parties or any Subsidiary thereof to third parties (including
Affiliates, if permitted by Section 6.09) in connection with such event, (ii) in
the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made by the Loan
Parties or any Subsidiary thereof as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, including, for the avoidance of
doubt, in the case of an Ultimate Parent Asset Disposition, payments required to
be made by the Loan

 

22

--------------------------------------------------------------------------------


 

Parties or any Subsidiary thereof pursuant to the Subordinated Guarantee
Agreement (it being understood that this clause shall not apply to customary
asset sale provisions in offerings of debt securities) and (iii) the amount of
all taxes paid (or reasonably estimated to be payable) by the Loan Parties or
any Subsidiary thereof (provided that such amounts withheld or estimated for the
payment of taxes shall, to the extent not utilized for the payment of taxes, be
deemed to be Net Proceeds received when such nonutilization is determined), and
the amount of any reserves established by the Loan Parties or any Subsidiary
thereof to fund contingent liabilities reasonably estimated to be payable, in
each case that are directly attributable to such event (provided that such
reserves and escrowed amounts shall be disclosed to the Administrative Agent
promptly upon being taken or made and any reversal of any such reserves will be
deemed to be Net Proceeds received at the time and in the amount of such
reversal), in each case as determined reasonably and in good faith by the chief
financial officer of the Borrower; provided that for the purposes of calculating
the Net Proceeds of an Ultimate Parent Asset Disposition, payments made (or
reasonably estimated to be payable) under the Tax Sharing Agreements shall be
deducted in the same manner as taxes paid (or reasonably estimated to be
payable) under clause (b)(iii) above.

 

“Newco” means any Subsidiary (direct or indirect) of the Ultimate Parent (other
than SuperMedia and its Subsidiaries) acquired or formed by the Ultimate Parent
after the Closing Date other than a Subsidiary of the Borrower, Dex West, RHDI
or SuperMedia.

 

“Newco Senior Guarantor” means any Newco the acquisition or formation of which
is accomplished, directly or indirectly, using cash or other credit support
(including debt service) provided by the Borrower, any Subsidiary or any other
Newco Senior Guarantor or in which any Investment is made by the Borrower, any
Subsidiary or any other Newco Senior Guarantor.

 

“Newco Subordinated Guarantee” has the meaning assigned to such term in clause
(e) of the definition of “Collateral and Guarantee Requirement”.

 

“Newco Subordinated Guarantor” means any Newco other than a Newco Senior
Guarantor.

 

“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement. Notwithstanding anything herein or in any other Loan
Document to the contrary, the Obligations shall not include any Excluded Swap
Obligations.

 

“Optional Repurchase” means, with respect to any outstanding Indebtedness, any
optional or voluntary repurchase, redemption or prepayment made in cash of such
Indebtedness, the related payment in cash of accrued interest to the date of
such repurchase, redemption or prepayment on the principal amount of such
Indebtedness repurchased, redeemed or prepaid, the payment in cash of associated
premiums (whether voluntary or mandatory) on such principal amount and the cash
payment of other fees and expenses incurred in connection with such repurchase,
redemption or prepayment.

 

“Original Restatement Date” has the meaning assigned to such term in the
recitals to this Agreement.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent” means Dex Media Holdings, Inc., a Delaware corporation.

 

23

--------------------------------------------------------------------------------


 

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(iii).

 

“Payment Percentage” has the meaning assigned to such term in Section 2.15(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisitions” means any acquisition (by merger, consolidation or
otherwise) by the Borrower or a Subsidiary Loan Party of all or substantially
all the assets of, or all the Equity Interests in, a Person or division or line
of business of a Person, if (a) both before and immediately after giving effect
thereto, no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) such acquired Person is organized under the laws of the
United States of America or any State thereof or the District of Columbia and
substantially all the business of such acquired Person or business consists of
one or more Permitted Businesses and not less than 80% of the consolidated gross
operating revenues of such acquired Person or business for the most recently
ended period of twelve months is derived from domestic operations in the United
States of America, (c) each Subsidiary resulting from such acquisition (and
which survives such acquisition) other than any Foreign Subsidiary, shall be a
Subsidiary Loan Party and at least 80% of the Equity Interests of each such
Subsidiary shall be owned directly by the Borrower and/or Subsidiary Loan
Parties and shall have been (or within ten Business Days (or such longer period
as may be acceptable to the Agent) after such acquisition shall be) pledged
pursuant to the Guarantee and Collateral Agreement (subject to the limitations
of the pledge of Equity Interests of Foreign Subsidiaries set forth in the
definition of “Collateral and Guarantee Requirement”), (d) the Collateral and
Guarantee Requirement shall have been (or within ten Business Days (or such
longer period as may be acceptable to the Agent) after such acquisition shall
be) satisfied with respect to each such Subsidiary, (e) the Borrower and the
Subsidiaries are in Pro Forma Compliance after giving effect to such acquisition
and (f) the Borrower has delivered to the Agent an officer’s certificate to the
effect set forth in clauses (a), (b), (c), (d) and (e) above, together with all
relevant financial information for the Person or assets acquired and reasonably
detailed calculations demonstrating satisfaction of the requirement set forth in
clause (e) above.

 

“Permitted Business” means the telephone and internet directory services
businesses and businesses reasonably related, incidental or ancillary thereto.

 

“Permitted Encumbrances” means:

 

(a)  Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05;

 

(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

24

--------------------------------------------------------------------------------


 

(e)  judgment Liens in respect of judgments or attachments that do not
constitute a Default or an Event of Default under clause (k) of Article VII;
provided that any such Lien is released within 30 days following the creation
thereof;

 

(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
are not substantial in amount and do not, or could not reasonably be expected
to, materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Subsidiary or, for
purposes of (i) Section 6.16, the Parent, (ii) Section 6.17, the Ultimate Parent
or (iii) Section 6.18, the Service Company;

 

(g)  Liens arising solely by virtue of any statutory or common law provisions
relating to bankers’ Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depositary
institution;

 

(h)  any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary of the Borrower or, for purposes of (i) Section 6.16,
the Parent, (ii) Section 6.17, the Ultimate Parent or (iii) Section 6.18, the
Service Company, in the ordinary course of its business and covering only the
assets so leased;

 

(i)  the licensing or sublicensing (other than exclusive licenses or
sublicenses) of Intellectual Property  (i) granted to or in favor of another
Company pursuant to the Directory Consolidation Project or (ii) otherwise in the
ordinary course of business in a manner that does not, or could not reasonably
be expected to, materially interfere with the business of the Borrower and its
Subsidiaries; and

 

(j)  any provision for the retention of title to any property by the vendor or
transferor of such property, which property is acquired by the Borrower or a
Subsidiary of the Borrower or, for purposes of (i) Section 6.16, the Parent,
(ii) Section 6.17, the Ultimate Parent or (iii) Section 6.18, the Service
Company, in a transaction entered into in the ordinary course of business of the
Borrower or such Subsidiary of the Borrower, or, for purposes of
(A) Section 6.16, the Parent, (B) Section 6.17, the Ultimate Parent or
(C) Section 6.18, the Service Company, and for which kind of transaction it is
normal market practice for such retention of title provision to be included;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing or allowing for
liquidation at the original par value at the option of the holder within one
year from the date of acquisition thereof;

 

(b)  investments in commercial paper (other than commercial paper issued by the
Ultimate Parent, the Parent, the Borrower or any of their Affiliates) maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances, time deposits
or overnight bank deposits maturing within 180 days from the date of acquisition
thereof issued or guaranteed

 

25

--------------------------------------------------------------------------------


 

by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000, and having a debt rating of
“A-1” or better from S&P or “P-1” or better from Moody’s;

 

(d)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Permitted Subordinated Indebtedness” means (a) the Subordinated Guarantee and
(b) Indebtedness of the Borrower which (i) does not mature, and is not subject
to mandatory repurchase, redemption or amortization (other than pursuant to
customary asset sale or change in control provisions requiring redemption or
repurchase only if and to the extent then permitted by this Agreement), in each
case, prior to the date that is six months after the Maturity Date, (ii) is not
secured by any assets of the Borrower or any Subsidiary, (iii) is not
exchangeable or convertible into Indebtedness of the Borrower or any Subsidiary
or any preferred stock or other Equity Interest (other than common equity of the
Ultimate Parent, provided that any such exchange or conversion, if effected,
would not result in a Change in Control or Default) and (iv) is, together with
any Guarantee thereof by any Subsidiary, subordinated to the Obligations
pursuant to a written instrument delivered to the Administrative Agent and
having subordination terms that are no less favorable to the Lenders than the
subordination terms set forth in the Restructuring Notes Indenture and that are
otherwise reasonably satisfactory to the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4062 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Event” means any (a) Asset Disposition, (b) Equity Issuance or
(c) Debt Issuance.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Compliance” means, with respect to any event, that the Borrower is in
pro forma compliance with Section 6.14 recomputed as if the event with respect
to which Pro Forma Compliance is being tested had occurred on the first day of
the four fiscal quarter period most recently ended on or prior to such date for
which financial statements have been delivered pursuant to Section 5.01.

 

26

--------------------------------------------------------------------------------


 

“Qualifying Loans” has the meaning assigned to such term in Section 2.15(c).

 

“Qwest” means Qwest Communications International Inc., a Delaware corporation.

 

“Qwest Corp.” means Qwest Corporation, a Colorado corporation.

 

“Qwest Services” means Qwest Services Corporation, a Colorado corporation.

 

“Range” has the meaning assigned to such term in Section 2.15(b).

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Refinancing Indebtedness”.

 

“Refinancing Indebtedness” means Indebtedness issued or incurred (including by
means of the extension or renewal of existing Indebtedness) to extend, renew or
refinance existing Indebtedness (“Refinanced Debt”); provided, that (a) such
extending, renewing or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of, and unpaid
interest on, the Refinanced Debt plus the amount of any premiums paid thereon
and fees and expenses associated therewith, (b) such Indebtedness has a later
maturity and a longer weighted average life than the Refinanced Debt, (c) such
Indebtedness bears a market interest rate (as reasonably determined in good
faith by the board of directors of the Borrower) as of the time of its issuance
or incurrence, (d) if the Refinanced Debt or any Guarantees thereof are
subordinated to the Obligations, such Indebtedness and Guarantees thereof are
subordinated to the Obligations on terms no less favorable to the holders of the
Obligations than the subordination terms of such Refinanced Debt or Guarantees
thereof (and no Loan Party that has not guaranteed such Refinanced Debt
guarantees such Indebtedness), (e) such Indebtedness contains covenants and
events of default and is benefited by Guarantees (if any) which, taken as a
whole, are reasonably determined in good faith by the board of directors of the
Borrower not to be materially less favorable to the Lenders than the covenants
and events of default of or Guarantees (if any) in respect of such Refinanced
Debt, (f) if such Refinanced Debt or any Guarantees thereof are secured, such
Indebtedness and any Guarantees thereof are either unsecured or secured only by
such assets as secured the Refinanced Debt and Guarantees thereof, (g) if such
Refinanced Debt and any Guarantees thereof are unsecured, such Indebtedness and
Guarantees thereof are also unsecured, (h) such Indebtedness is issued only by
the issuer of such Refinanced Indebtedness and (i) the proceeds of such
Indebtedness are applied promptly (and in any event within 45 days) after
receipt thereof to the repayment of such Refinanced Debt.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Registration Statement on Form S-4” means the Registration Statement on
Form S-4 filed by the Ultimate Parent with the Securities and Exchange
Commission on February 8, 2013.

 

“Reinvestment” has the meaning assigned to such term in Section 2.06(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees, Controlling
Persons and advisors of such Person and of each of such Person’s Affiliates.

 

“Release” means any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment or within or upon any building,
structure, facility or fixture.

 

27

--------------------------------------------------------------------------------


 

“Reorganization Plan” means the Debtors’ Joint Prepackaged Chapter 11 Plan for
the Ultimate Parent and its Subsidiaries, including any exhibits, supplements,
appendices and schedules thereto, dated February 8, 2013 and filed with the
Bankruptcy Court on the Petition Date, as amended, supplemented or otherwise
modified from time to time in accordance with the Dex Support Agreement and as
confirmed by the Bankruptcy Court pursuant to the Confirmation Order.

 

“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the sum of the total outstanding Loans at such time.

 

“Required Percentage” means (a) in the case of an Ultimate Parent Asset
Disposition, an Asset Disposition, a Debt Issuance or an Equity Issuance by the
Borrower or any Subsidiary, 100%, provided that, in the case of an Ultimate
Parent Asset Disposition, to the extent that no amount is deducted in the
calculation of the Net Proceeds of such Ultimate Parent Asset Disposition
because no amount is paid to and distributed by the Subordinated Guarantee Agent
pursuant to the Subordinated Guarantee Agreement, “Required Percentage” shall
mean the percentage that the Dex East Credit Parties (as defined in the
Subordinated Guarantee Agreement) would have received pursuant to the
Subordinated Guarantee Agreement if the Net Proceeds had been paid to and
distributed by the Subordinated Guarantee Agent pursuant to the Subordinated
Guarantee Agreement, and (b) in the case of an Equity Issuance by the Ultimate
Parent, 50%.

 

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation, termination or
amendment of any Equity Interests in such Person or of any option, warrant or
other right to acquire any such Equity Interests in such Person.

 

“Restructuring Notes” means the 12%/14% Senior Subordinated Notes due 2017 of
the Ultimate Parent issued pursuant to the Restructuring Notes Indenture in an
aggregate principal of $300,000,000 on the Original Restatement Date.

 

“Restructuring Notes Indenture” means the Indenture, dated January 29, 2010,
between the Ultimate Parent and The Bank of New York Mellon, as trustee, as
amended by the First Supplemental Indenture, dated the date hereof.

 

“RHDC” means R.H. Donnelley Corporation, a Delaware corporation.

 

“RHDI” means R.H. Donnelley Inc., a Delaware corporation.

 

“RHDI Credit Agreement” means (a) the Fourth Amended and Restated Credit
Agreement, dated as of the Closing Date (as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time), among the
Ultimate Parent, RHDI, the several banks and other financial institutions or
entities from time to time party thereto and Deutsche Bank Trust Company
Americas, as administrative agent, and (b) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to refinance (whether by the same
or different banks) in whole or in part (under one or more agreements) the
Indebtedness and other obligations outstanding under the RHDI Credit Agreement
referred to in clause (a) above or any other agreement or instrument referred to
in this clause (b) (including, without limitation, adding or removing any Person
as a borrower, guarantor or other obligor thereunder).

 

28

--------------------------------------------------------------------------------


 

“RHDI Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of January 29, 2010, among the Ultimate Parent, RHDI, as
borrower, the several lenders from time to time party thereto and Deutsche Bank
Trust Company Americas, as administrative agent, as amended, supplemented or
otherwise modified prior to the effectiveness of the RHDI Credit Agreement.

 

“RHDI Loan Documents” means the “Loan Documents” as defined in the RHDI Credit
Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“Security Documents” means the Guarantee and Collateral Agreement, the Mortgages
and each other security agreement or other instrument or document executed and
delivered by any Dex East Loan Party pursuant to Section 5.11 or 5.12 or
pursuant to the Guarantee and Collateral Agreement to secure any of the
Obligations.

 

“Service Company” means Dex One Service, Inc., a Delaware corporation.

 

“Shared Assets” means any asset (including Intellectual Property) owned by the
Service Company or any License Subsidiary.

 

“Shared Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Shared Collateral Secured Parties, pursuant to the
terms of the Intercreditor Agreement.

 

“Shared Collateral Loan Parties” means the Ultimate Parent, the Parent, Dex
Digital, RHDC, the Service Company, and each Newco that is a party to the Shared
Collateral Security Documents.

 

“Shared Collateral Secured Parties” has the meaning as set forth in the
Intercreditor Agreement.

 

“Shared Collateral Security Documents” means the Shared Guarantee and Collateral
Agreement, the Newco Subordinated Guarantees, any mortgage and each other
security agreement or other instruments or documents executed and delivered by
any Shared Collateral Loan Party pursuant to Section 5.12 or pursuant to the
Shared Guarantee and Collateral Agreement to secure any of the Dex East
Obligations.

 

“Shared Guarantee and Collateral Agreement” means the Amended and Restated
Guarantee and Collateral Agreement among each Shared Collateral Loan Party
(other than the Newco Subordinated Guarantors) and the Shared Collateral Agent,
substantially in the form of Exhibit C.

 

“Shared Services” means the centralized, shared or pooled services, undertakings
and arrangements which are provided by the Service Company or any of its
Subsidiaries to or for the benefit of the Ultimate Parent and its Subsidiaries
pursuant to the Shared Services Agreement, including, without limitation, the
acquisition and ownership of assets by the Service Company or any of its
Subsidiaries used in the provision of the foregoing and centralized payroll,
benefits and account payable operations.

 

29

--------------------------------------------------------------------------------


 

“Shared Services Agreement” means the Amended and Restated Shared Services
Agreement, dated as of the date hereof, among the Ultimate Parent, the Service
Company, the Borrower and the other Subsidiaries of the Ultimate Parent party
thereto, in substantially the form attached as Exhibit E hereto.

 

“Shared Services Transactions” means, collectively, (a) the engagement of the
Service Company for the provision of Shared Services pursuant to the Shared
Services Agreement, (b) sales, transfers, licenses, sublicenses and other
dispositions of assets to the Service Company or any of its Subsidiaries
pursuant to the Shared Services Agreement for use in the provision of Shared
Services, (c) the transfer of employees of the Loan Parties to the Service
Company or any of its Subsidiaries for the provision of Shared Services pursuant
to the Shared Services Agreement and (d) payments, distributions and other
settlement of payment obligations by the recipient of Shared Services to, or for
ultimate payment to, the provider of such Shared Services pursuant to the Shared
Services Agreement in respect of the provision of such Shared Services
(including, without limitation, the prefunding in accordance with the Shared
Services Agreement of certain such payment obligations in connection with the
establishment of the payment and settlement arrangements under the Shared
Services Agreement); provided, that all such payments, distributions and
settlements shall reflect a fair and reasonable allocation of the costs of such
Shared Services in accordance with the terms of the Shared Services Agreement
(it being understood and agreed that payments in respect of tax liabilities or
tax attributes pursuant to the Tax Sharing Agreements shall not constitute
Shared Services Transactions; provided, further, that the foregoing shall not
restrict the ability of the Borrower to make Restricted Payments (i) pursuant to
Section 6.08(a)(iii) to the Service Company in respect of tax liabilities
incurred by the Service Company in connection with the performance of its
obligations under the Shared Services Agreement).

 

“Specified Charges” means (a) out-of-pocket costs, fees and expenses for
attorneys, auditors, accountants, consultants, and advisors retained by the
Borrower incurred in connection with the Mergers, this Agreement (including, for
the avoidance of doubt, costs, fees, and expenses incurred in connection with
satisfying the conditions precedent in Sections 4.01(e) and 4.01(f)), and the
transactions contemplated by the Dex Support Agreement, including, incurred in
connection with the events leading up to, and throughout, the ongoing
administration of the Chapter 11 Cases and (b) out-of-pocket costs, fees and
expenses for attorneys, auditors, accountants, consultants, and advisors
retained by the Administrative Agent and the steering committee Lenders and
reimbursed by the Borrower (without, including without limitation, the fees and
expenses of the Administrative Agent and the steering committee Lenders)
incurred in connection with this Agreement (including, for the avoidance of
doubt, costs, fees, and expenses incurred in connection with satisfying the
conditions precedent in Sections 4.01(e) and 4.01(f)), and the transactions
contemplated by the Dex Support Agreement, including, incurred in connection
with the events leading up to, and throughout, the ongoing administration of the
Chapter 11 Cases.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

30

--------------------------------------------------------------------------------

 


 

“Subordinated Guarantee” means the Guarantee made by the Borrower pursuant to
the Subordinated Guarantee Agreement.

 

“Subordinated Guarantee Agent” has the meaning assigned to such term in the
Subordinated Guarantee Agreement.

 

“Subordinated Guarantee Agreement” means the Subordinated Guarantee Agreement,
dated the date hereof, attached hereto as Exhibit G, among the Borrower, Dex
West, RHDI, SuperMedia, the Shared Collateral Agent, the administrative agent
under the Dex West Credit Agreement, the administrative agent under the RHDI
Credit Agreement and the administrative agent under the SuperMedia Credit
Agreement.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held by the parent or one or more Subsidiaries of the
parent or by the parent and one or more Subsidiaries of the parent.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Loan Party” means any Subsidiary of the Borrower that is not a
Foreign Subsidiary.

 

“SuperMedia” has the meaning assigned to such term in the recitals of this
Agreement.

 

“SuperMedia Credit Agreement” means (a) the Amended and Restated Loan Agreement,
dated as of December 31, 2009, as amended and restated as of the date hereof (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time), among SuperMedia, the several banks and other
financial institutions or entities from time to time party thereto, and JPMorgan
Chase Bank, N.A., as administrative agent and (b) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to refinance (whether by the same
or different banks) in whole or in part (under one or more agreements) the
Indebtedness and other obligations outstanding under the SuperMedia Credit
Agreement referred to in clause (a) above or any other agreement or instrument
referred to in this clause (b) (including, without limitation, adding or
removing any Person as a borrower, guarantor or other obligor thereunder).

 

“SuperMedia Existing Credit Agreement” means the Amended and Restated Loan
Agreement, dated as of December 31, 2009, (as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time), among
SuperMedia, the several banks and other financial institutions or entities from
time to time party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent, as amended, supplemented or otherwise modified prior to the effectiveness
of the SuperMedia Credit Agreement.

 

“SuperMedia Loan Documents” means the “Loan Documents” as defined in the
SuperMedia Credit Agreement.

 

31

--------------------------------------------------------------------------------


 

“SuperMedia Merger” has the meaning assigned to such term in the recitals of
this Agreement.

 

“SuperMedia Tax Sharing Agreement” means the Tax Sharing Agreement in the form
of Exhibit L hereto, dated the date hereof, among SuperMedia, SuperMedia Sales
Inc., SuperMedia Services Inc., the Ultimate Parent and the Service Company.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” means Deutsche Bank Trust Company Americas, in its capacity
as syndication agent.

 

“Tax Payments” means payments for (i) the net amounts payable by the Borrower
pursuant to the Tax Sharing Agreements for the current tax period and (ii) to
the extent not duplicative with (i), taxes which are not determined by reference
to income, but which are imposed on a direct or indirect owner of the Borrower
as a result of such owner’s ownership of the equity of the Borrower.

 

“Tax Sharing Agreements” means, collectively, the Dex Tax Sharing Agreement and
the SuperMedia Tax Sharing Agreement (each, individually, a “Tax Sharing
Agreement”).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Title Company” has the meaning assigned to such term in clause (g) of the
definition of “Collateral and Guarantee Requirement”.

 

“Total Indebtedness” means, as of any date, an amount equal to (a) the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, other than the Subordinated Guarantee, determined
on a consolidated basis in accordance with GAAP minus, solely for purposes of
Section 6.14, (b) the lesser of (i) the aggregate unencumbered cash and
Permitted Investments (provided that any such cash and Permitted Investments to
the extent subject to a Lien created under the Loan Documents or otherwise
subject to a Permitted Encumbrance shall be deemed to be unencumbered for
purposes of this definition) maintained by the Borrower and the Subsidiaries as
of such date and (ii) $25,000,000; provided, that the amount of such
Indebtedness shall be (A) without regard to the effects of purchase method of
accounting requiring that the amount of such Indebtedness be valued at its fair
market value instead of its outstanding principal amount and (B) determined
exclusive of (x) any reimbursement obligations and intercompany non-cash
obligations constituting intercompany Indebtedness or Attributable Debt owing to
the Service Company incurred pursuant to the Shared Services Transactions and
(y) any letters of credit to the extent cash collateralized in reliance on
Section 6.02(a)(vi).

 

32

--------------------------------------------------------------------------------


 

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, (b) the effectiveness
and consummation of the Reorganization Plan pursuant to the Confirmation Order 
(including, without limitation, the consummation of the Mergers) and (c) the
payment of fees and expenses in connection with clause (b) hereof and the
Amendments and the Loan Documents.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Ultimate Parent” means (i) prior to the Mergers, Dex One, and (ii) after the
Mergers, Dex Media, Inc. (f/k/a Newdex, Inc.).

 

“Ultimate Parent Annual Cash Interest Amount” means, for any fiscal year (or
full fiscal year equivalent), an amount equal to 27% of $36,000,000.

 

“Ultimate Parent Asset Disposition” means any sale, license, sublicense,
transfer, assignment, conveyance or other disposition (including pursuant to a
sale and leaseback, securitization, public offering or spin-off transaction) by
the Ultimate Parent or any Subsidiary thereof of all or a portion of the Equity
Interests of the Borrower, Dex West, RHDI, SuperMedia, Dex Digital, RHDC or any
Newco (or substantially all of the assets constituting a business unit, division
or line of business thereof).

 

“Ultimate Parent PIK Election” means the election by the Ultimate Parent to make
paid-in-kind interest payments on the Restructuring Notes as permitted by the
Restructuring Notes Indenture.

 

“U.S. Person” means “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.12(e)(ii)(B)(3).

 

“West Territories” means Arizona, Idaho, Montana, Oregon, Utah, Washington and
Wyoming.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

Section 1.02           Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”).  Borrowings also may be classified and referred to by Type
(e.g., a “Eurodollar Borrowing”).

 

Section 1.03           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and

 

33

--------------------------------------------------------------------------------


 

“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04           Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Any reference made
in this Agreement or any other Loan Document to any consolidated financial
statement or statements of the Ultimate Parent, the Parent, the Borrower and the
Subsidiaries means such financial statement or statements prepared on a combined
basis for the Ultimate Parent, the Parent, the Borrower and the Subsidiaries
pursuant to GAAP, not utilizing the equity method.  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent, the Borrower or any of their respective Subsidiaries
at “fair value”, as defined therein.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01           Loans.  (a)  Subject to the terms and conditions set
forth herein, each Existing Loan shall continue to be outstanding and, on and as
of the Closing Date, constitute term loans hereunder (the “Loans”).

 

(b)           Amounts repaid in respect of Loans may not be reborrowed.

 

Section 2.02           Borrowings.  (a)  Subject to Section 2.09, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.

 

(b)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of 15 Eurodollar Borrowings outstanding.

 

(c)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

34

--------------------------------------------------------------------------------


 

Section 2.03           Interest Elections.  (a)  The Borrower may elect to
convert each Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone (i) in the case of
an election to continue or convert to a Eurodollar Borrowing, by not later than
2:00 p.m., New York City time, three Business Days before the date of the
proposed continuation or conversion or (ii) in the case of an election to
convert to an ABR Borrowing, by not later than 2:00 p.m., New York City time,
one Business Day before the date of the proposed conversion.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred after the Closing Date and is continuing then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

35

--------------------------------------------------------------------------------


 

Section 2.04           Repayment of Loans; Evidence of Debt.  (a)  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan of such
Lender as provided in Section 2.05.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form reasonably satisfactory to the Administrative Agent.  Such promissory note
shall state that it is subject to the provisions of this Agreement.  Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

Section 2.05           Amortization of Loans.  (a)  Subject to adjustment
pursuant to paragraph (c) of this Section 2.05 and except for Advance
Amortization Payments, the Borrower shall repay the Borrowings on each date set
forth below in the amount set forth opposite such date; provided, that, to the
extent the Borrower makes a Discounted Voluntary Prepayment, the repayments due
to any Lender participating in such Discounted Voluntary Prepayment shall be
reduced ratably by the principal amount of Loans so prepaid (it being understood
and agreed that such Discounted Voluntary Prepayment shall not in any manner
affect the scheduled repayments due to the Lenders not participating in such
Discounted Voluntary Prepayment):

 

Date

 

Principal Amount
to be Repaid

 

June 30, 2013

 

$

3,380,927.01

 

September 30, 2013

 

$

16,250,000

 

December 31, 2013

 

$

16,250,000

 

March 31, 2014

 

$

13,750,000

 

June 30, 2014

 

$

13,750,000

 

September 30, 2014

 

$

13,750,000

 

December 31, 2014

 

$

13,750,000

 

March 31, 2015

 

$

11,250,000

 

June 30, 2015

 

$

11,250,000

 

 

36

--------------------------------------------------------------------------------


 

Date

 

Principal Amount
to be Repaid

 

September 30, 2015

 

$

11,250,000

 

December 31, 2015

 

$

11,250,000

 

March 31, 2016

 

$

11,250,000

 

June 30, 2016

 

$

11,250,000

 

September 30, 2016

 

$

11,250,000

 

Maturity Date

 

Remaining Outstanding Amounts

 

 

(b)           To the extent not previously paid all Loans shall be due and
payable on the Maturity Date.

 

(c)           Any mandatory prepayment of a Borrowing or optional prepayment
that is not a Discounted Voluntary Prepayment shall be applied to reduce the
subsequent scheduled repayments of the Borrowings to be made pursuant to this
Section ratably.

 

(d)           Prior to any repayment of any Borrowings hereunder, the Borrower
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 11:00 a.m., New York City time, three Business Days before the
scheduled date of such repayment.  Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing.  Repayments of
Borrowings shall be accompanied by accrued interest on the amount repaid.

 

Section 2.06           Prepayment of Loans.  (a)  The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty (but subject to Section 2.11), in an aggregate
principal amount that (except as otherwise provided in Section 2.15) is an
integral multiple of $1,000,000 and not less than $1,000,000 or, if less, the
amount outstanding, subject to the requirements of this Section.  The Borrower
shall have the right to elect by notice to the Administrative Agent that an
optional prepayment that is not a Discounted Voluntary Prepayment and that is
not subject to the notice contemplated in Section 2.06(d)(iii) is to be applied
to a specific scheduled repayment to be made pursuant to Section 2.05 (any such
payment, an “Advance Amortization Payment”); provided that (i) each such Advance
Amortization Payment shall (x) be made in an amount equal to such scheduled
repayment and (y) be applied to the next such scheduled repayment that has not
been prepaid by an Advance Amortization Payment and (ii) for the avoidance of
doubt, no Advance Amortization Payment shall be deemed to constitute a
prepayment for the purposes of Section 2.06(d).

 

(b)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party in respect of any Prepayment Event,
the Borrower shall, not later than the Business Day next after the date on which
such Net Proceeds are received, prepay Borrowings in an aggregate amount equal
to the Required Percentage of such Net Proceeds or, in the case of an Equity
Issuance by the Ultimate Parent, the Required Percentage of the Allocable Net
Proceeds of such Prepayment Event; provided that, solely in the case of any
Asset Disposition, if the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower to the effect that the
Borrower or a Subsidiary intends to apply the Net Proceeds from such Asset
Disposition (or a portion thereof specified in such certificate), within
365 days after receipt of such Net Proceeds, to acquire real property, equipment
or other assets to be used in the business of the Borrower or such Subsidiaries
or to fund a Permitted Acquisition in accordance with the terms of Section 6.04,
in each case as specified in such certificate (any such event, a
“Reinvestment”), and certifying that no Default has occurred and is continuing,
then no prepayment shall be required pursuant to

 

37

--------------------------------------------------------------------------------


 

this paragraph in respect of the Net Proceeds in respect of such Asset
Disposition (or the portion of such Net Proceeds specified in such certificate,
if applicable) except to the extent of any such Net Proceeds therefrom (i) that
the Borrower or the applicable Subsidiary shall have determined not to, or shall
have otherwise ceased to, or is not able to, by operation of contract or law or
otherwise, apply toward such Reinvestment or (ii) that have not been so applied,
or contractually committed to be so applied, by the end of such 365-day period,
in each case at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been, or have been determined not to be, so
applied (it being understood that if any portion of such proceeds are not so
used within such 365-day period but within such 365-day period are contractually
committed to be used, then upon the earlier to occur of (A) the termination of
such contract and (B) the expiration of a 180-day period following such 365-day
period, such remaining portion shall constitute Net Proceeds as of the date of
such termination or expiry without giving effect to this proviso); provided,
further, that the Net Proceeds applied toward Reinvestments or contractually
committed to be so applied pursuant to the foregoing proviso shall not exceed
$10,000,000 in the aggregate during any fiscal year.

 

(c)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Ultimate Parent or any of its Subsidiaries in
respect of any Ultimate Parent Asset Disposition, the Borrower shall, not later
than the Business Day next after the date on which such Net Proceeds are
received, prepay Borrowings in an aggregate amount equal to the Required
Percentage of the Net Proceeds of such Ultimate Parent Asset Disposition.

 

(d)           Following the end of each fiscal quarter of the Borrower,
commencing with the fiscal quarter ending March 31, 2013, the Borrower will
prepay Borrowings in an aggregate amount equal to (i) (A) the Excess Cash Flow
as of the end of such fiscal quarter multiplied by the applicable ECF Sweep
Percentage in effect at such time, minus (B) all prepayments made during the
applicable ECF Period pursuant to this Section 2.06(d)(i) as of the end of such
fiscal quarter (including any prepayments that are applied to payments due under
this Section 2.06(d)(i) pursuant to an Election Notice delivered pursuant to
Section 2.06(e)), less (ii) any voluntary prepayments of Loans made pursuant to
Section 2.06(a) during such fiscal quarter (other than  any Advance Amortization
Payments and any prepayments that are applied to payments due under this
Section 2.06(d)(i) pursuant to an Election Notice delivered pursuant to
Section 2.06(e) and except as provided in Section 2.15(f)), provided that any
prepayment applied pursuant to clause (iii) of this Section 2.06(d) to reduce a
prepayment made pursuant to this Section 2.06(d) shall not be applied in the
subsequent quarter pursuant to this clause (ii) to reduce a prepayment made
pursuant to this Section 2.06(d), less (iii) any voluntary prepayments of the
Loans (other than an Advance Amortization Payment, any prepayments that are
applied to payments due under this Section 2.06(d)(i) pursuant to an Election
Notice delivered pursuant to Section 2.06(e), and except as provided in
Section 2.15(f)) made since the end of such fiscal quarter to the extent the
Borrower has, on or prior to the date any mandatory prepayment is due under this
paragraph (d) with respect to such fiscal quarter, specified in an Election
Notice delivered to the Administrative Agent that such voluntary prepayments
shall be applied to reduce the amount of such mandatory prepayment.  Each
prepayment pursuant to this paragraph shall be made on or before the date on
which financial statements are delivered pursuant to Section 5.01 with respect
to the fiscal quarter at the end of which Excess Cash Flow is being calculated
(and in any event within (x) 55 days after the end of such fiscal quarter or
(y) if such fiscal quarter is the last fiscal quarter in a fiscal year of the
Borrower, 100 days after the end of such fiscal quarter), provided that if the
Closing Date occurs after the date on which such prepayment would otherwise have
been due hereunder for the period ended March 31, 2013, then the mandatory
quarterly prepayment pursuant to this paragraph for such period shall be due and
payable on the Closing Date.

 

(e)           Subject to the immediately following sentence, the Borrower shall
on one or more occasions use the Borrower’s Discounted Prepayment Portion of
Excess Cash Flow, as determined following the end of a fiscal quarter, to effect
Discounted Voluntary Prepayments within 180 days after the date on which
financial statements are delivered pursuant to Section 5.01 with respect to such
quarter, with

 

38

--------------------------------------------------------------------------------


 

such Discounted Voluntary Prepayments to be designated as having been made to
satisfy the Borrower’s obligations under this Section 2.06(e) pursuant to an
Election Notice delivered to the Administrative Agent.  If the Borrower does not
make such Discounted Voluntary Prepayments within such 180-day period equal to
the Borrower’s Discounted Prepayment Portion of Excess Cash Flow for the
applicable fiscal quarter (as designated in the applicable Election Notice), the
Borrower shall (i) make an optional prepayment pursuant to Section 2.06(a) at
the end of the fiscal quarter during which such 180-day period (as designated in
an Election Notice to such effect) expires, with such prepayment to be applied
to scheduled prepayments under Section 2.05, as directed by the Borrower, or
(ii) make a prepayment as described in Section 2.06(d)(iii) (and as designated
in an Election Notice to such effect).  The Borrower may retain the Borrower’s
Discretionary Portion of Excess Cash Flow and may utilize such Borrower’s
Discretionary Portion of Excess Cash Flow for purposes otherwise permitted
hereunder, including, but not limited to, at the Borrower’s option and in the
Borrower’s sole discretion, (i) to effect Discounted Voluntary Prepayments or
(ii) for optional prepayments pursuant to Section 2.06(a).

 

(f)            Prior to any optional or, subject to Sections 2.06(b), (c) and
(d), mandatory prepayment of Borrowings hereunder, the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (g) of this Section.

 

(g)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment or to prepay such Borrowing in full. 
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing.  Prepayments shall be accompanied by accrued interest and
other amounts to the extent required by Sections 2.08 and 2.11.

 

Section 2.07           Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(b)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent.  Fees paid shall not
be refundable under any circumstances.

 

Section 2.08           Interest.  (a)  The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

39

--------------------------------------------------------------------------------


 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

Section 2.09           Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)   the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of
any  Borrowing as, a Eurodollar Borrowing shall be ineffective; provided,
however, that, in the case of a notice received pursuant to clause (b) above, if
the Administrative Agent is able prior to the commencement of such Interest
Period to ascertain, after using reasonable efforts to poll the Lenders giving
such notice, that a rate other than the Alternate Base Rate would adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period, the Administrative Agent
shall notify the Borrower of such alternate rate and the Borrower may agree by
written notice to the Agent prior to the commencement of such Interest Period to
increase the Applicable Rate for the Loans included in such Borrowing for such
Interest Period to result in an interest rate equal to such alternate rate, in
which case such increased Applicable Rate shall apply to all the Eurodollar
Loans included in the relevant Borrowing.

 

Section 2.10           Increased Costs; Illegality.  (a)  If any Change in Law
shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

(ii)           subject the Administrative Agent or any Lender to any Taxes
(other than Indemnified Taxes, Excluded Taxes and Other Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

40

--------------------------------------------------------------------------------

 


 

(iii)          impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

(b)           If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time after submission by
such Lender to the Borrower of a written request therefor, the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender setting forth in reasonable detail the
matters giving rise to a claim under this Section 2.10 and the calculation of
such claim by such Lender or its holding company, as the case may be, shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(e)           Notwithstanding any other provision herein, if any Change in Law
shall make it unlawful for any Lender to maintain Eurodollar Loans as
contemplated by this Agreement, (i) the commitment of such Lender hereunder to
continue Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans
shall forthwith be canceled and (ii) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by applicable law.  If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.11.

 

(f)            For the avoidance of doubt, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the

 

41

--------------------------------------------------------------------------------


 

United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued or implemented.

 

Section 2.11           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.06(g) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.14 or
9.02(c), then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event.  Such loss, cost or
expense to any Lender shall consist of an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan (without giving effect to
clause (b) of the definition of LIBO Rate), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

Section 2.12           Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of, and without deduction for, any Taxes; provided that if
the applicable withholding agent shall be required to deduct any Taxes from such
payments, then (i) if such Taxes are Indemnified Taxes or Other Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the applicable withholding agent shall make such deductions and
(iii) the applicable withholding agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, or, at the
option of the Administrative Agent timely reimburse it for the payment thereof.

 

(c)           The Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder or
under any other Loan Document or required to be withheld or deducted from a
payment to such Administrative Agent or Lender (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto.  A certificate as to the amount of such payment or
liability and a written statement setting forth in reasonable detail the basis
and calculation of such amounts prepared in good faith and delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

42

--------------------------------------------------------------------------------


 

(d)           As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 2.12, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           (i) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate, provided that (i) such Foreign
Lender has received written notice from the Borrower advising it of the
availability of such exemption or reduction and supplying all applicable
documentation and (ii) such Foreign Lender is legally entitled to complete,
execute, and deliver such documentation.

 

(ii)  Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a

 

43

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit M-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)            If the Administrative Agent or a Lender determines, in its sole
judgment exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.12, it shall pay over such refund to the Borrower
within a reasonable period of time (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.12 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the

 

44

--------------------------------------------------------------------------------


 

Borrower to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

 

(g)           Each Lender shall indemnify the Administrative Agent within ten
days after written demand therefor, for the full amount of (i) any Taxes
attributable to such Lender and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.6(c) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability prepared
in good faith and delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

(h)           The agreements in this Section 2.12 shall survive the termination
of this agreement and the payment of the Loans and all other amounts payable
hereunder.

 

Section 2.13           Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a)  The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest or
fees, or of amounts payable under Section 2.10, 2.11 or 2.12, or otherwise)
prior to the time expressly required hereunder or under such other Loan Document
for such payment (or, if no such time is expressly required, prior to 2:00 p.m.,
New York City time), on the date when due, in immediately available funds,
without setoff or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except that payments
pursuant to Sections 2.10, 2.11, 2.12 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day (except
as otherwise provided in the definition of “Interest Period”), the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments under each Loan Document shall be made
in dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that

 

45

--------------------------------------------------------------------------------


 

the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the relative aggregate amounts of principal of and accrued
interest on their Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.13(d) or 9.03(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.14           Mitigation Obligations; Replacement of Lenders.  (a)  If
any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.10 or 2.12, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender, provided that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.10 or 2.12.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.12,
or if any Lender is not able to maintain Eurodollar Loans for reasons described
in Section 2.10(e), or if any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04, provided that the Borrower or assignee must pay any applicable
processing or recordation fee), all its

 

46

--------------------------------------------------------------------------------


 

interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, further, that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld and (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and such
Lender shall be released from all obligations hereunder.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

Section 2.15           Voluntary Prepayments Below Par.  (a)  The Borrower may
elect to notify the Administrative Agent and the Lenders that it wishes to make
below par voluntary prepayments of the Loans (each such payment a “Discounted
Voluntary Prepayment”) pursuant to the procedures set forth in this
Section 2.15; provided that (i) the Borrower shall specify in an Election Notice
to the Administrative Agent whether such Discounted Voluntary Prepayment will be
a utilization of the Borrower’s Discounted Prepayment Portion of Excess Cash
Flow or the Borrower’s Discretionary Portion of Excess Cash Flow and Discounted
Voluntary Prepayments shall only be permitted to be made in amounts not
exceeding the Borrower’s Discounted Prepayment Portion of Excess Flow or the
Borrower’s Discretionary Portion of Excess Cash Flow (as applicable) at the time
such Discounted Voluntary Prepayment is made and (ii) no Discounted Voluntary
Prepayment shall be made after December 31, 2016.  At the time of any Discounted
Voluntary Prepayment, the Borrower shall certify, with reasonable supporting
detail (as reasonably determined by the Administrative Agent), (i) compliance
with the requirements of this Section 2.15, which certification shall include a
schedule setting forth the computation (of any utilization by the Borrower) of
Borrower’s Discounted Prepayment Portion of Excess Cash Flow or Borrower’s
Discretionary Portion of Excess Cash Flow (as applicable), (ii) that no Event of
Default pursuant to Section 6.14 could reasonably be expected to occur during
the immediately succeeding four calendar quarters if such Discounted Voluntary
Prepayment is not made, (iii) that such Discounted Voluntary Prepayment shall
have been approved by the Borrower’s Board of Directors and (iv) that
immediately prior to and after giving effect to any Discounted Voluntary
Prepayment, (x) no Default or Event of Default shall have occurred and be
continuing, (y) the aggregate unencumbered cash and Permitted Investments
(provided that any such cash and Permitted Investments to the extent subject to
a Lien created under the Loan Documents, the Dex West Loan Documents or the RHDI
Loan Documents shall be deemed to be unencumbered for purposes of this clause
(y)) maintained by the Borrower, Dex West, RHDI and their Subsidiaries on a
consolidated basis shall be at least $40,000,000 and (z) the aggregate
unencumbered cash and Permitted Investments (provided that any such cash and
Permitted Investments to the extent subject to a Lien created under the Loan
Documents shall be deemed to be unencumbered for purposes of this clause (z))
maintained by the Borrower and its Subsidiaries shall be at least $10,000,000.

 

(b)           In connection with any Discounted Voluntary Prepayment, the
Borrower shall notify the Lenders (the “Discounted Voluntary Prepayment Notice”)
that the Borrower desires to prepay Loans with cash proceeds in an aggregate
amount (each, a “Discounted Voluntary Prepayment Amount”) specified by the
Borrower (which amount shall be not less than $5,000,000) at a price within a
range (the “Range”) to be specified by the Borrower equal to a percentage of par
(not to exceed 100%) (the “Payment Percentage”) of the principal amount of the
Loans to be prepaid; provided that only one Discounted Voluntary Prepayment
Notice may be in effect at any time.  The Discounted Voluntary Prepayment Notice
shall further specify the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment, which
shall be at least five Business Days following the date of the Discounted
Voluntary Prepayment Notice (the “Acceptance Date”).  No proposed Discounted
Voluntary Prepayment

 

47

--------------------------------------------------------------------------------


 

shall be made if the amount of cash expended to make Discounted Voluntary
Prepayments would exceed an amount equal to the Borrower’s Portion of Excess
Cash Flow at such time.

 

(c)           On or prior to the Acceptance Date, each Lender may specify by
written notice to the Administrative Agent a minimum Payment Percentage (the
“Acceptable Payment Percentage”) within the Range for a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of
Loans at which such Lender is willing to permit such Discounted Voluntary
Prepayment.  Based on the Acceptable Payment Percentages and principal amounts
of Loans specified by Lenders, the applicable Payment Percentage (the
“Applicable Payment Percentage”) for the Discounted Voluntary Prepayment shall
be the lowest Acceptable Payment Percentage at which the Borrower can complete
the Discounted Voluntary Prepayment for the applicable Discounted Voluntary
Prepayment Amount that is within the applicable Range; provided that if the
offers received from Lenders are insufficient to allow the Borrower to complete
the Discounted Voluntary Prepayment for the applicable Discounted Voluntary
Prepayment Amount, then the Applicable Payment Percentage shall instead be the
highest Acceptable Payment Percentage that is within the applicable Range.  The
Borrower shall prepay Loans (or the respective portions thereof) offered by
Lenders at the Acceptable Payment Percentages specified by each such Lender that
are equal to or less than the Applicable Payment Percentage (“Qualifying Loans”)
by remitting an amount to the Administrative Agent (for distribution to each
respective Lender to be prepaid) equal to the product of the face amount, or
par, of the Loan being prepaid multiplied by the Applicable Payment Percentage;
provided that if the aggregate cash proceeds required to prepay Qualifying Loans
(disregarding any interest payable under Section 2.15(d)) would exceed the
applicable Discounted Voluntary Prepayment Amount for such Discounted Voluntary
Prepayment, the Borrower shall prepay such Qualifying Loans at the Applicable
Payment Percentage ratably based on the respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent).

 

(d)           All Loans prepaid by the Borrower pursuant to this Section 2.15
shall be accompanied by payment of accrued and unpaid interest on the par
principal amount so prepaid to, but not including, the date of prepayment.

 

(e)           Each Discounted Voluntary Prepayment shall be consummated pursuant
to procedures (including as to rounding and minimum amounts, Type and Interest
Periods of accepted Loans, irrevocability of Discounted Voluntary Prepayment
Notice and other notices by the Borrower and Lenders and determination of
Applicable Payment Percentage) reasonably established by the Administrative
Agent in consultation with the Borrower and not inconsistent with the terms
hereof.

 

(f)            Each Discounted Voluntary Prepayment shall constitute an optional
prepayment of Loans for all purposes under this Agreement, but excluding for
purposes of Section 2.06(d).

 

(g)           Notwithstanding anything to the contrary in this Agreement
(including, without limitation, Sections 2.06 and 2.13), the Lenders hereby
consent to the transactions described in this Section 2.15 and further
acknowledge that in connection with any Discounted Voluntary Prepayment,
principal and interest payments may be made on a non-pro rata basis, as
determined by the Administrative Agent, to the applicable Lenders.

 

(h)           This Section 2.15 shall not require the Borrower to undertake or
any Lender to participate in any Discounted Voluntary Prepayment.

 

48

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower and, solely for purposes of Sections 3.01, 3.02, 3.03, 3.08, 3.09,
3.12, 3.13 and 3.19, the Ultimate Parent (with respect to itself and the Service
Company) and the Parent represents and warrants to the Lenders that:

 

Section 3.01           Organization; Powers.  Each of the Ultimate Parent, the
Parent, the Service Company, the Borrower and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

Section 3.02           Authorization; Enforceability.  The Transactions entered
into and to be entered into by each of the Ultimate Parent, the Parent, the
Service Company and the Dex East Loan Parties are within such Person’s corporate
or limited liability company powers and have been duly authorized by all
necessary corporate or limited liability company and, if required, stockholder
or member action.  This Agreement has been duly executed and delivered by each
of the Ultimate Parent, the Parent and the Dex East Loan Parties and
constitutes, and each other Loan Document to which any of the Ultimate Parent,
the Parent, the Service Company and the Dex East Loan Parties is to be a party,
when executed and delivered by such Person, will constitute, a legal, valid and
binding obligation of such Person, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.03           Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except as have been obtained or
made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law
or regulation or the charter, limited liability company agreement, by-laws or
other organizational documents of the Ultimate Parent, the Parent, the Service
Company, the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Ultimate Parent, the
Parent, the Service Company, the Borrower or any of its Subsidiaries or any of
their assets, or give rise to a right thereunder to require any payment to be
made by the Ultimate Parent, the Parent, the Service Company, the Borrower or
any of its Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of the Ultimate Parent, the Parent, the Service
Company, the Borrower or any of its Subsidiaries, except Liens permitted under
Section 6.02.

 

Section 3.04           Financial Condition.  The audited consolidated balance
sheet of the Borrower as of December 31, 2012 and the related audited
consolidated statements of operations and of cash flows for the twelve-month
period ended on such date present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower as
of such date and for such period in accordance with GAAP, subject to normal
year-end audit adjustments.

 

Section 3.05           Properties.  (a)  The Borrower and each of its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business (including its Mortgaged
Properties), except for minor defects in title that do not, or could not
reasonably be expected

 

49

--------------------------------------------------------------------------------


 

to, interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes.

 

(b)           The Borrower and each of its Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other Intellectual
Property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except, in
each case, for any matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect (other than the
Disclosed Matters).

 

(c)           Schedule 3.05 sets forth the address of each real property that is
owned or leased by the Borrower or any of its Subsidiaries as of the Closing
Date.

 

Section 3.06           Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower, any of its Subsidiaries or any of their
respective executive officers or directors (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve any of the Loan
Documents or the Transactions.

 

(b)           Except for either the Disclosed Matters or any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of the Borrower or any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any facts or circumstances which are reasonably
likely to form the basis for any Environmental Liability.

 

Section 3.07           Compliance with Laws and Agreements.  The Borrower and
each of its Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

 

Section 3.08           Investment Company Status.  None of the Ultimate Parent,
the Parent, the Service Company, the Borrower or any of its Subsidiaries is
required to be registered as an “investment company” as defined in the
Investment Company Act of 1940.

 

Section 3.09           Taxes.  Each of the Ultimate Parent, the Parent, the
Service Company, the Borrower and its Subsidiaries has timely filed or caused to
be filed all material Tax returns and reports required to have been filed and
has paid or caused to be paid all material Taxes required to have been paid by
it, except any Taxes that are being contested in good faith by appropriate
proceedings and for which the Ultimate Parent, the Parent, the Service Company,
the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP.  Except as set forth in Schedule
3.09, no material tax Liens have been filed.

 

Section 3.10           ERISA.  During the five year period prior to the date on
which this representation is made or deemed to be made with respect to any Plan
or Multiemployer Plan, no ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability has occurred during such five year period or for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for

 

50

--------------------------------------------------------------------------------

 


 

purposes of Accounting Standards Codification No. 715: Compensation Retirement
Benefits) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such Plan
by an amount that would reasonably be expected to have a Material Adverse
Effect, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standards Codification No. 715: Compensation Retirement Benefits) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans by an amount
that would reasonably be expected to have a Material Adverse Effect.

 

Section 3.11          Margin Regulations.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

Section 3.12          Disclosure.  None of the written reports, financial
statements, certificates or other written information (including, without
limitation, the Registration Statement on Form S-4 and the Disclosure Statement
(as supplemented in writing through the Closing Date)) taken as a whole,
furnished by or on behalf of the Ultimate Parent, the Parent, the Service
Company or any Dex East Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as of the date thereof and as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were made
taken as a whole, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable (i) at
the time such projected financial information was prepared and (ii) as of the
date hereof.  The Bankruptcy Court entered an order on or about April 29, 2013
approving the adequacy of the Disclosure Statement.

 

Section 3.13          Subsidiaries.  Schedule 3.13 sets forth the name of, and
the ownership interest of the Ultimate Parent, the Parent, the Service Company
and the Borrower in, each Subsidiary of the Ultimate Parent, the Parent, the
Service Company and the Borrower and identifies each such Subsidiary that is a
Loan Party, in each case as of the Closing Date.  As of the Closing Date, none
of the Ultimate Parent, the Parent, the Service Company and the Borrower has any
Subsidiaries other than those set forth on Schedule 3.13.

 

Section 3.14          Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Borrower and its Subsidiaries as of
the Closing Date.  As of the Closing Date, all premiums due and payable in
respect of such insurance have been paid.  The Borrower believes that the
insurance maintained by or on behalf of the Borrower and its Subsidiaries is
adequate.

 

Section 3.15          Labor Matters.  As of the Closing Date, other than the
Disclosed Matters, there are no strikes, lockouts or slowdowns against the
Borrower or any Subsidiary pending or, to the knowledge of the Borrower,
threatened.  Except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect:  (a) the hours worked by and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters; (b) all payments due from
the Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary; and (c) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.

 

51

--------------------------------------------------------------------------------


 

Section 3.16          Senior Debt.  For so long as the Restructuring Notes or
Additional Notes are outstanding, the Obligations shall constitute “Senior Debt”
under and as defined in the Restructuring Notes Indenture or, if applicable,
under the indenture, note purchase agreement or other applicable agreement or
instrument under which any such Additional Notes are issued.

 

Section 3.17          Security Documents.  (a)  The Guarantee and Collateral
Agreement is effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof.  In the case of the
Pledged Stock and Pledged Notes (as defined in the Guarantee and Collateral
Agreement) described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock and Pledged Notes are delivered to
the Collateral Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement (other than the Intellectual Property, as
defined in the Guarantee and Collateral Agreement, for which such filings will
not perfect same under applicable law), when financing statements and other
filings are filed in the offices specified on Schedule 3.17 (as updated by the
Borrower from time to time in accordance with Section 5.03), the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Dex East Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, or in the case of Pledged Stock and Pledged Notes, by possession or
control, in each case prior and superior in right to any other Person (except,
in the case of Collateral other than Pledged Stock and Pledged Notes, Liens
permitted by Section 6.02(a)).

 

(b)           When the Guarantee and Collateral Agreement or a summary thereof
is properly filed in the United States Patent and Trademark Office and the
United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in paragraph (a) above, the Guarantee and
Collateral Agreement and such financing statements shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in the Intellectual Property (as defined in the
Guarantee and Collateral Agreement), in each case prior and superior in right to
any other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the grantors after the
date hereof).

 

(c)           The Mortgages, if any, entered into on or prior to the Closing
Date (when amended by the mortgage amendment referred to in clause (g)(1) of the
Collateral and Guarantee Requirement (the “Mortgage Amendments”)), or after the
Closing Date pursuant to Section 5.12, are or when entered shall be effective to
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable Lien on all of the Dex East Loan
Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when such Mortgages are filed in the proper real
estate filing offices, such Mortgages shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Dex East Loan
Parties in such Mortgaged Property and the proceeds thereof, in each case prior
and superior in right to any other Person, other than with respect to the rights
of Person pursuant to Liens expressly permitted by Section 6.02(a).

 

Section 3.18          Liens.  There are no Liens of any nature whatsoever on any
properties of the Borrower or any of its Subsidiaries other than Permitted
Encumbrances and Liens permitted by Section 6.02.

 

Section 3.19          Bankruptcy Court Orders.  The Confirmation Order has been
entered by the Bankruptcy Court, and such order has not been stayed, reversed,
modified or vacated on appeal.

 

52

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS

 

Section 4.01          Effectiveness of Agreement.  The effectiveness of this
Agreement is subject to the satisfaction or waiver of the following conditions
precedent (and the delivery of the notice contemplated in the last sentence of
this Section 4.01), provided that nothing herein shall limit the consent rights
set forth in the Dex Support Agreement:

 

(a)           Loan Documents.  The Administrative Agent shall have received
(i) this Agreement, executed and delivered by the Ultimate Parent, the Parent,
the Borrower, the Administrative Agent and, to the extent requested by the
Administrative Agent, the Lenders, (ii) an executed Acknowledgment and
Confirmation substantially in the form of Exhibit B hereto from each Dex East
Loan Party, (iii) the Shared Guarantee and Collateral Agreement executed and
delivered by each Shared Collateral Loan Party and each Company, (iv) the
Subordinated Guarantee Agreement, executed and delivered by the Borrower, Dex
West, RHDI, SuperMedia, the Agent, the administrative agent and collateral agent
under the Dex West Credit Agreement, the administrative agent and collateral
agent under the RHDI Credit Agreement and the administrative agent and
collateral agent under the SuperMedia Credit Agreement and (v) the Intercreditor
Agreement, executed and delivered by the Ultimate Parent, the Parent, the
Service Company, Dex Digital, RHDC, the Agent, the Shared Collateral Agent, the
administrative agent and collateral agent under the Dex West Credit Agreement,
the administrative agent and collateral agent under the RHDI Credit Agreement
and the administrative agent and collateral agent under the SuperMedia Credit
Agreement.

 

(b)           Confirmation of the Reorganization Plan.  The Reorganization Plan
shall have been confirmed by the Bankruptcy Court pursuant to the Confirmation
Order.  The Confirmation Order shall not have been stayed, modified, or vacated
on appeal.  All conditions precedent to the effectiveness of the Reorganization
Plan shall have been satisfied (or waived) or shall be concurrently with the
effective date of the Reorganization Plan satisfied (or waived) in accordance
with the terms of the Reorganization Plan.

 

(c)           Amendments.  The Administrative Agent shall have received
satisfactory evidence of the completion of the Amendments (including, for the
avoidance of doubt, evidence that (i) the RHDI Loan Documents and the Dex West
Loan Documents have been entered into, and become effective, substantially
simultaneously with this Agreement and (ii) the SuperMedia Loan Documents have
been entered into, and become effective, prior to the consummation of the
Mergers); provided, that it is acknowledged and agreed that the filing by the
Ultimate Parent, on behalf of itself and its Subsidiaries, with the Bankruptcy
Court of written notice of the occurrence of the “Effective Date” under (and as
defined in) the Reorganization Plan shall satisfy this condition.

 

(d)           Mergers.  The Mergers shall have been consummated by the filing of
the Certificates of Merger (as defined in the Merger Agreement) with the
Secretary of State of the State of Delaware.

 

(e)           Trademarks.  The Marks owned by the Borrower, Dex West, RHDI,
SuperMedia, the Service Company and each other Shared Collateral Loan Party
(other than the Ultimate Parent) (“Collateral Trademarks”) shall have been
transferred (together with the associated goodwill) to and owned by a bankruptcy
remote Subsidiary of each such Person, respectively, and in each case, (i) the
organizational documents of such bankruptcy remote Subsidiaries (each, a
“License Subsidiary”) shall provide for, and require that there at all times be,
two special independent directors or members whose consent would be required for
such License Subsidiary to file a petition for bankruptcy or for the transfer of
any equity interests therein (other than the sale of such equity interests in a
transaction permitted under the Loan Documents) and shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent and the
Administrative Agent shall have received and shall be reasonably satisfied with
(A) a

 

53

--------------------------------------------------------------------------------


 

certificate of an authorized officer of the Ultimate Parent including the
certificate of incorporation or formation, as applicable, for the License
Subsidiaries, certified by the relevant authority of the jurisdiction of
organization of such License Subsidiary, (B) a complete copy of resolutions
adopted by the Governing Board of such License Subsidiary authorizing the
execution, delivery and performance in accordance with their respective terms of
the agreements described in clause (ii) below and (C) a good standing
certificate of such License Subsidiary, as applicable, from its jurisdiction of
organization, (ii) the License Subsidiaries shall have entered into License
Agreements and (iii) except as permitted by a License Agreement, anything
incidental to the ownership of the Collateral Trademarks (including filing or
registering any application for or registration of all current or future
Collateral Trademarks and the prosecution, maintenance, renewal or enforcement
of same) shall be done solely by the Licensee Subsidiaries (or their respective
selected designees).

 

(f)            Other Intellectual Property Arrangements.  (i) Each of the
Borrower, Dex West, RHDI, SuperMedia, the Service Company and each other Shared
Collateral Loan Party and their respective Subsidiaries (other than
(A) SuperMedia UK Ltd. and (B) the License Subsidiaries) shall have entered into
the Master IP License Agreement substantially in the form of Exhibit I hereto
and (ii) each of the Borrower, Dex West, RHDI, SuperMedia, the Service Company
and each other Shared Collateral Loan Party (other than the Ultimate Parent) and
their respective Subsidiaries (other than (A) SuperMedia UK Ltd. and (B) the
License Subsidiaries) shall have delivered to each other above-referenced party
and its Subsidiaries (other than (A) SuperMedia UK Ltd. and (B) the License
Subsidiaries) as of the Closing Date current or contingent (e.g., through an
escrow arrangement reasonably satisfactory to the Administrative Agent)
possession of, or access to, all Escrow Materials in existence as of the Closing
Date (it being understood and agreed that, notwithstanding the foregoing,
SuperMedia Sales Inc. and SuperMedia Services Inc. shall comply with the
foregoing requirements after the Closing Date in accordance with the terms of
the SuperMedia Credit Agreement).  Notwithstanding anything to the contrary
contained in this Section 4.01(f), neither Borrower, Dex West, RHDI, SuperMedia,
the Service Company nor any other Shared Collateral Loan Party nor any of their
respective Subsidiaries shall be deemed to have failed to satisfy this
Section 4.01(f) for any inadvertent failure to provide such possession of, or
access to, any Escrow Materials because such party was unaware of the existence
of any such unprovided item, provided that (x) such provision of any such item
is made promptly after identification or discovery of such item by such party
and (y) none of such other parties are materially damaged or prejudiced, and do
not lose any material rights, due to such failure.

 

(g)           Existing Credit Agreement.  The Borrower shall have timely paid
current scheduled amortization and interest (at the non-default rate) on the
Loans (as defined in the Existing Credit Agreement) in accordance with the
Existing Credit Agreement and, to the extent applicable, the Cash Collateral
Order, and shall have paid all other fees and expenses then due and payable with
respect to the Existing Credit Agreement.

 

(h)           Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which reasonably
detailed invoices have been presented, on or before the Closing Date.

 

(i)            No Actions.  There shall be no action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened in any court
or before any arbitrator or Governmental Authority that could reasonably be
expected to (x) have a material adverse effect on the business, assets,
properties, liabilities (actual and contingent), operations or condition
(financial or otherwise) of the Ultimate Parent and the other Loan Parties and
their respective Subsidiaries, taken as a whole, (y) adversely affect the
ability of the Ultimate Parent or any other Loan Party to perform its
obligations under the Loan Documents or (z) adversely affect the rights and
remedies of the Agent or the Lenders under the Loan Documents.

 

54

--------------------------------------------------------------------------------


 

(j)            Shared Services Agreement.  The Administrative Agent shall have
received the Shared Services Agreement, duly executed and delivered by the
Ultimate Parent, the Service Company, the Borrower and each other party thereto,
in substantially the form attached as Exhibit E hereto.

 

(k)           Tax Sharing Agreements.  The Administrative Agent shall have
received the Tax Sharing Agreements, duly executed and delivered by the parties
thereto.

 

(l)            Financial Statements.  The Lenders shall have received the
unaudited interim consolidated financial statements described in Section 3.04.

 

(m)          Closing Certificate.  The Administrative Agent shall have received
and shall be satisfied with (x) a certificate of an authorized officer of each
Loan Party (other than any Newco Subordinated Guarantor), dated the Closing
Date, with appropriate insertions and attachments including (i) the certificate
of incorporation or formation, as applicable, of such Person, as applicable,
certified by the relevant authority of the jurisdiction of organization of such
Person, as applicable, (ii) a complete copy of resolutions adopted by the
Governing Board of such Person authorizing the execution, delivery and
performance in accordance with their respective terms of the Loan Documents to
which such Person is a party and any other documents required or contemplated
hereunder (in the case of the Ultimate Parent, a copy of the Confirmation Order
in lieu of such resolutions; provided that a copy of the resolutions adopted by
the new Governing Board of the Ultimate Parent ratifying the execution, delivery
and performance in accordance with their respective terms of the Loan Documents
to which the Ultimate Parent is a party shall be delivered to the Administrative
Agent on the Closing Date) and (iii) a good standing certificate of such Person,
as applicable, from its jurisdiction of organization and (y) a certificate
signed by the president, a vice president or a Financial Officer of the
Borrower, the Ultimate Parent and the Parent, confirming that the conditions in
Sections 4.01(q) and 4.01(t) have been satisfied, as applicable.

 

(n)           Legal Opinions.  The Administrative Agent shall have received the
following executed opinions, in each case in form and substance satisfactory to
the Administrative Agent: (i) the legal opinion of Kirkland & Ellis LLP, counsel
to the Ultimate Parent and its Subsidiaries, (ii) the legal opinion of Mark W.
Hianik, the general counsel of the Subsidiaries of the Ultimate Parent, and
(iii) the legal opinion of Fulbright & Jaworski LLP, counsel to SuperMedia and
its Subsidiaries.

 

(o)           Pledged Stock; Stock Powers; Pledged Notes.  To the extent not
previously delivered, (i) the Agent shall have received (x) the certificates or
other instruments representing all outstanding Equity Interests of each
Subsidiary owned by or on behalf of any Loan Party pledged pursuant to the
Guarantee and Collateral Agreement, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank and (y) each
promissory note pledged and required to be delivered to the Agent pursuant to
the Guarantee and Collateral Agreement, together with note powers or other
instruments of transfer with respect thereto endorsed in blank, and (ii) the
Shared Collateral Agent shall have received, subject to the Intercreditor
Agreement, (x) the certificates or other instruments representing all
outstanding Equity Interests of each Subsidiary owned by or on behalf of any
Shared Collateral Loan Party pledged pursuant to the Shared Guarantee and
Collateral Agreement, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank and (y) each promissory note
pledged and required to be delivered to the Shared Collateral Agent pursuant to
the Shared Guarantee and Collateral Agreement, together with note powers or
other instruments of transfer with respect thereto endorsed in blank.

 

(p)           Filings, Registrations and Recordings.  All documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Agent or the Shared Collateral Agent, as
applicable, to be filed, registered or recorded to create the Liens intended to
be created by the Collateral Agreements and perfect such Liens to the extent
required by, and with the priority required by, the Collateral Agreements, shall
have been executed and be in proper form for filing,

 

55

--------------------------------------------------------------------------------


 

subject only to exceptions satisfactory to the Agent or the Shared Collateral
Agent, as applicable, and the Collateral and Guarantee Requirement shall have
otherwise been satisfied.

 

(q)           Representations and Warranties.  The representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (except to the extent already qualified as to
materiality in which case such representations and warranties shall be true in
all respects) on and as of the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (except to the extent already qualified as to materiality in
which case such representations and warranties shall be true in all respects) on
and as of such earlier date).

 

(r)            Mortgages.  The Collateral and Guarantee Requirement shall have
been satisfied with respect to the Mortgaged Properties listed on Schedule
1.01B.

 

(s)            Control Agreements.  To the extent not previously delivered,
(i) the Agent shall have received control agreements executed by all parties
thereto with respect to each “deposit account” (as defined in the Guarantee and
Collateral Agreement) and “securities account” (as defined in the Guarantee and
Collateral Agreement) with respect to which a control agreement is required to
be delivered by any Loan Party to the Agent pursuant to the Guarantee and
Collateral Agreement, in each case in form and substance reasonably satisfactory
to the Agent and (ii) the Shared Collateral Agent shall have received control
agreements executed by all parties thereto with respect to each “deposit
account” (as defined in the Shared Guarantee and Collateral Agreement) and
“securities account” (as defined in the Shared Guarantee and Collateral
Agreement) with respect to which a control agreement is required to be delivered
by any Shared Collateral Loan Party to the Shared Collateral Agent pursuant to
the Shared Guarantee and Collateral Agreement, in each case in form and
substance reasonably satisfactory to the Shared Collateral Agent.

 

(t)            No Default.  After giving effect to Section 9.17, no Default
shall have occurred and be continuing as of the Closing Date.

 

(u)           Other Transaction Documents.  The Administrative Agent shall have
received copies of the Dex West Credit Agreement, the RHDI Credit Agreement and
the SuperMedia Credit Agreement, in each case certified by an authorized officer
of the Ultimate Parent.

 

(v)           Interest under Existing Credit Agreement.  The accrued and unpaid
interest on the Loans (as defined in the Existing Credit Agreement) to the
Closing Date (at the applicable non-default rate) shall have been paid in full
in cash by the Borrower.

 

(w)          Flood Hazards.  The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto), if any, and if
any such Mortgaged Property is located in a special flood hazard area, evidence
of flood insurance in form and amount reasonably satisfactory to the
Administrative Agent.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

56

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, each of the Borrower and, solely for purposes of
(i) Sections 5.01(a), (b) and (l), 5.12(c), 5.13 and 5.15, the Ultimate Parent
and (ii) Section 5.12(c), the Parent covenants and agrees with the Lenders that:

 

Section 5.01          Financial Statements and Other Information.  The Borrower
will furnish to the Administrative Agent and each Lender:

 

(a)   no later than the earlier of (i) 10 days after the date that the Borrower
is required to file a report on Form 10-K with the Securities and Exchange
Commission in compliance with the reporting requirements of Section 13 or
15(d) of the Exchange Act (whether or not the Borrower is so subject to such
reporting requirements), and (ii) 90 days after the end of each fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2013,
(A) (x) the Ultimate Parent’s audited consolidated  balance sheet and related
consolidated statements of operations, stockholders’ equity and cash flows as of
the end of and for such year and (y) the Ultimate Parent’s audited consolidating
balance sheet and related consolidating statements of operations, stockholders’
equity and cash flows as of the end of and for such year (with each such
consolidating financial statement showing the standalone financial information
for each of the Borrower and its consolidated Subsidiaries, Dex West and its
consolidated Subsidiaries, RHDI and its consolidated Subsidiaries and SuperMedia
and its consolidated Subsidiaries and otherwise being in form substantially
similar in all material respects to the consolidating financial statements of
the Ultimate Parent most recently delivered to the Administrative Agent prior to
the Closing Date or such other form as may be reasonably acceptable to the
Administrative Agent), setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification, exception or explanatory paragraph and without
any qualification or exception as to the scope of such audit or other material
qualification or exception; provided, that if the Ultimate Parent switches from
one independent public accounting firm to another, the audit report of any such
new accounting firm may contain a qualification or exception as to the scope of
such consolidated or consolidating financial statements that relates to any
fiscal year prior to its retention which, for the avoidance of doubt, shall have
been the subject of an audit report of the previous accounting firm meeting the
criteria set forth above) to the effect that such consolidated and consolidating
financial statements present fairly in all material respects the financial
condition and results of operations of the Ultimate Parent and its consolidated
Subsidiaries on a consolidated or consolidating basis, as the case may be, in
accordance with GAAP consistently applied, except for the income tax provision
which reflects an allocation to each Subsidiary of the Ultimate Parent’s income
tax provision prepared on a consolidated basis and (B) the Borrower’s unaudited
consolidated balance sheet and related consolidated statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, except for the income tax provision which
reflects an allocation to the Borrower, and its Subsidiaries of the Ultimate
Parent’s income tax provision prepared on a consolidated basis; provided, that
detailed income statement and balance sheet information reflecting the
elimination of the Borrower’s adoption of fresh-start accounting in accordance
with GAAP upon effectiveness of the

 

57

--------------------------------------------------------------------------------


 

Reorganization Plan shall be included in (x) Management’s Discussion and
Analysis or Liquidity and Capital Resources, in the case of the financial
statements delivered pursuant to clause (A), and (y) Borrower’s Management’s
Narrative Analysis and Results of Operations, in the case of the financial
statements delivered pursuant to clause (B);

 

(b)   no later than the earlier of (i) 10 days after the date that the Borrower
is required to file a report on Form 10-Q with the Securities and Exchange
Commission in compliance with the reporting requirements of Section 13 or
15(d) of the Exchange Act (whether or not the Borrower is so subject to such
reporting requirements), and (ii) 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, commencing with the
fiscal quarter ending March 31, 2013, (A) (x) the Ultimate Parent’s unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year and (y) the Ultimate Parent’s unaudited
consolidating balance sheet and related consolidating statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year (with each such consolidating
financial statement showing the standalone financial information for each of the
Borrower and its consolidated Subsidiaries, Dex West and its consolidated
Subsidiaries, RHDI and its consolidated Subsidiaries and, commencing with the
fiscal quarter ending June 30, 2013, SuperMedia and its consolidated
Subsidiaries and otherwise being in form substantially similar in all material
respects to the consolidating financial statements of the Ultimate Parent most
recently delivered to the Administrative Agent prior to the Closing Date or such
other form as may be reasonably acceptable to the Administrative Agent), setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of the Ultimate
Parent as presenting fairly in all material respects the financial condition and
results of operations of the Ultimate Parent and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, except for
the income tax provision which reflects an allocation to each Subsidiary of the
Ultimate Parent’s income tax provision prepared on a consolidated basis, subject
to normal year-end audit adjustments and the absence of footnotes and (B) the
Borrower’s unaudited consolidated balance sheet and related consolidated
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Borrower
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, except for the
income tax provision which reflects an allocation to the Borrower and its
Subsidiaries of the Ultimate Parent’s income tax provision prepared on a
consolidated basis, subject to normal year-end audit adjustments and the absence
of footnotes;provided, that detailed income statement and balance sheet
information reflecting the elimination of the Borrower’s adoption of fresh-start
accounting in accordance with GAAP upon effectiveness of the Reorganization Plan
shall be included in (x) Management’s Discussion and Analysis or Liquidity and
Capital Resources, in the case of the financial statements delivered pursuant to
clause (A), and (y) Borrower’s Management’s Narrative Analysis and Results of
Operations, in the case of the financial statements delivered pursuant to clause
(B);

 

(c)   concurrently with any delivery of financial statements under
clause (a)(B) or (b)(B) above, the corresponding financial statements with
respect to Dex West, RHDI and SuperMedia that are required to be delivered by
Dex West, RHDI and SuperMedia under the Dex West Credit Agreement, the RHDI
Credit Agreement and the SuperMedia Credit Agreement, respectively;

 

58

--------------------------------------------------------------------------------


 

(d)   concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.14 (commencing with the fiscal quarter ending
March 31, 2013), (iii) stating whether any change in GAAP or in the application
thereof has occurred since the Closing Date that has had an effect on the
financial statements accompanying such certificate and specifying any such
change and the related effect, (iv) identifying any Subsidiary of the Dex East
Loan Parties formed or acquired since the end of the previous fiscal quarter,
(v) identifying any parcels of real property or improvements thereto with a
value exceeding $10,000,000 that have been acquired by the Dex East Loan Parties
since the end of the previous fiscal quarter, (vi) identifying any changes of
the type described in Section 5.03(a) that have not been previously reported by
the Borrower, (vii) identifying any Permitted Acquisition or other acquisitions
of going concerns that have been consummated since the end of the previous
fiscal quarter, including the date on which each such acquisition or Investment
was consummated and the consideration therefor, (viii) identifying any material
Intellectual Property (as defined in the Guarantee and Collateral Agreement)
with respect to which a notice is required to be delivered under the Guarantee
and Collateral Agreement and has not been previously delivered, (ix) identifying
any Prepayment Events or Ultimate Parent Asset Dispositions that have occurred
since the end of the previous fiscal quarter and setting forth a reasonably
detailed calculation of the Net Proceeds received from any such Prepayment
Events or Ultimate Parent Asset Dispositions, (x) identifying any change in the
locations at which equipment and inventory, in each case with a value in excess
of $10,000,000, are located, if not owned by the Dex East Loan Parties,
(xi) identifying any Services Assets (as defined in the Shared Services
Agreement) (but with respect to Services Assets that constitute Intellectual
Property, solely Intellectual Property that has been registered or patented or
the registration of which has been applied for) contributed by the Borrower and
its Subsidiaries to the Service Company during the immediately preceding fiscal
quarter, and a reasonably detailed description of such Services Assets and the
value thereof, (xii) attaching a schedule setting forth a computation (and any
utilization by the Borrower) of Excess Cash Flow, Borrower’s Discounted
Prepayment Portion of Excess Cash Flow and Borrower’s Discretionary Portion of
Excess Cash Flow as of the end of the period covered by such financial
statements and (xiii) setting forth (A) a reporting sales metric (which will
serve as leading indicator of reported print and digital revenues), for such
fiscal quarter or fiscal year, as applicable, (B) print and digital revenue and
a gross margin amount for each of such reported revenue amounts for such fiscal
quarter or fiscal year, as applicable, and (C) statements of cash flow from
operations (with a reconciliation of net income to operating cash flow from
operations and financing activities (including capital expenditures)) for such
fiscal quarter or fiscal year, as applicable;

 

(e)   concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default in
respect of Section 6.14 (which certificate may be limited to the extent required
by accounting rules, guidelines or practice);

 

(f)    within 30 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget, in form
reasonably satisfactory to the Administrative Agent), promptly when available,
any material significant revisions of such budget;

 

59

--------------------------------------------------------------------------------


 

(g)   promptly after the same become publicly available, and no later than five
Business Days after the same are sent, copies of all periodic and other reports,
proxy statements and other materials filed by the Dex East Loan Parties with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Ultimate Parent or the Parent to its
shareholders generally;

 

(h)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Dex East Loan
Parties, or compliance with the terms of any Loan Document, as the
Administrative Agent (including on behalf of any Lender) may reasonably request;

 

(i)    concurrently with any delivery of financial statements and related
information by any Loan Party to any debtholder of Dex Digital, RHDC or of any
Newco not otherwise required to be delivered hereunder, copies of such financial
statements and related information;

 

(j)    promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the Loan
Parties or any of their ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Loan Parties
and/or their ERISA Affiliates shall promptly make a request for such documents
or notices from such administrator or sponsor and the Borrower shall provide
copies of such documents and notices to the Administrative Agent (on behalf of
each requesting Lender) promptly after receipt thereof; provided, further, that
the rights granted to the Administrative Agent in this section shall be
exercised not more than once during a 12-month period;

 

(k)   if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended, within 45 days after the end of each fiscal
quarter of the Borrower or 90 days in the case of the last fiscal quarter of
each fiscal year, a narrative discussion and analysis of the financial condition
and results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the comparable periods of the
previous year, in substantially the form delivered to the Administrative Agent
prior to the Closing Date;

 

(l)    no later than five Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed material amendment,
supplement, waiver or other modification with respect to the Dex West Credit
Agreement, the RHDI Credit Agreement, the SuperMedia Credit Agreement, the
Shared Services Agreement, the Tax Sharing Agreements, the Subordinated
Guarantee, any Master IP License Agreement, any License Agreement, any escrow
arrangement with respect to the Escrow Materials entered into pursuant to this
Agreement, the Restructuring Notes or any Additional Notes; and

 

(m)  (i) promptly following receipt thereof, any notice of changes of allocation
percentages that any Dex East Loan Party shall receive pursuant to the Shared
Services Agreement and (ii) concurrently with any delivery of financial
statements under clause (a) or (b) above, a statement of changes in the
intercompany balances of the Loan Parties with the Service Company in
substantially the form delivered to the Administrative Agent prior to the
Closing Date.

 

60

--------------------------------------------------------------------------------

 


 

Section 5.02          Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender written notice of the following
promptly after any Financial Officer or executive officer of the Borrower or any
Subsidiary obtains knowledge thereof:

 

(a)   the occurrence of any Default;

 

(b)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Ultimate
Parent, the Parent, the Borrower or any Affiliate thereof that involves (i) a
reasonable possibility of an adverse determination and which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
or (ii) which relates to the Loan Documents;

 

(c)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

(d)   any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03          Information Regarding Collateral.  (a)  The Borrower will
furnish to the Administrative Agent prompt written notice of any change (i) in
the legal name of any of the Dex East Loan Parties, as reflected in its
organization documents, (ii) in jurisdiction of organization or corporate
structure of any of the Dex East Loan Parties and (iii) in the identity, Federal
Taxpayer Identification Number or organization number of any of the Dex East
Loan Parties, if any, assigned by the jurisdiction of its organization.  The
Borrower agrees not to effect or permit any change referred to in clauses
(i) through (iii) of the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Agent to continue at all times following such change to have a valid, legal
and perfected security interest in all the Collateral of the Dex East Loan
Parties for the benefit of the Secured Parties.  The Borrower also agrees
promptly to notify the Administrative Agent if any damage to or destruction of
Collateral of the Dex East Loan Parties that is uninsured and has a fair market
value exceeding $10,000,000 occurs.

 

(b)           Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer and the chief legal officer of the Borrower
certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral and required pursuant to the Loan
Documents to be filed, have been filed of record in each governmental, municipal
or other appropriate office in each jurisdiction necessary to protect and
perfect the security interests under the Guarantee and Collateral Agreement for
a period of not less than 18 months after the date of such certificate (except
as noted therein with respect to any continuation statements to be filed within
such period).

 

Section 5.04          Existence; Conduct of Business.  The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, contracts, licenses, permits, privileges and
franchises material

 

61

--------------------------------------------------------------------------------


 

to the conduct of its business; provided, that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or any sale of assets permitted under Section 6.05.

 

Section 5.05          Payment of Obligations.  The Borrower will, and will cause
each of its Subsidiaries to, pay its material Indebtedness and other material
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

 

Section 5.06          Maintenance of Properties.  The Borrower will, and will
cause each of its Subsidiaries to, keep and maintain all property (other than
Intellectual Property) material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.  The Borrower will, and
will cause each of its Subsidiaries to, subject to its and their reasonable
business judgment, take all actions to maintain all registrations and
applications with respect to material Intellectual Property owned by any of
them.

 

Section 5.07          Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required to be maintained pursuant to
the Security Documents.  The Borrower will furnish to the Lenders, upon request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

 

Section 5.08          Casualty and Condemnation.  The Borrower (a) will furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any Collateral of the Dex East Loan Parties
fairly valued at more than $10,000,000 or the commencement of any action or
proceeding for the taking of any Collateral of the Dex East Loan Parties or any
material part thereof or material interest therein under power of eminent domain
or by condemnation or similar proceeding and (b) will ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of the Security Documents and this Agreement.

 

Section 5.09          Books and Records; Inspection and Audit Rights.  The
Borrower will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers, employees and independent accountants, all at
such reasonable times and as often as reasonably requested.

 

Section 5.10          Compliance with Laws.  The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations, including
Environmental Laws, and orders of any Governmental Authority applicable to it,
its operations or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.11          Additional Subsidiaries.  If any additional Subsidiary of
the Dex East Loan Parties is formed or acquired after the Closing Date, the
Borrower will, within three Business Days after such Subsidiary is formed or
acquired, notify the Administrative Agent and the Lenders thereof and, within 15
Business Days (or such longer period as the Administrative Agent shall agree)
after such

 

62

--------------------------------------------------------------------------------


 

Subsidiary is formed or acquired, cause any applicable provisions of the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of the Dex East Loan Parties.

 

Section 5.12          Further Assurances.  (a) The Borrower will, and will cause
each Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), that may be required under any applicable law,
or that the Administrative Agent or the Required Lenders may reasonably request,
to cause all provisions of the Collateral and Guarantee Requirement applicable
to the Dex East Loan Parties to be and remain satisfied, all at the expense of
the Dex East Loan Parties; provided, that such provisions of the Collateral and
Guarantee Requirement need not be satisfied with respect to (i) real properties
owned by the Dex East Loan Parties with an individual fair market value
(including fixtures and improvements) that is less than $10,000,000 and (ii) any
real property held by the Dex East Loan Parties as a lessee under a lease.  The
Borrower also agrees to provide to the Administrative Agent, from time to time
upon request, evidence reasonably satisfactory to the Administrative Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents.

 

(b)           If any material asset (including any real property or improvements
thereto or any interest therein) that has an individual fair market value of
more than $10,000,000 is acquired by the Dex East Loan Parties after the Closing
Date or owned by an entity at the time it becomes a Subsidiary Loan Party (in
each case other than assets constituting Collateral under the Guarantee and
Collateral Agreement that become subject to the Lien of the Guarantee and
Collateral Agreement upon acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will cause such asset
to be subjected to a Lien securing the Obligations and will take, and cause the
Dex East Loan Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (a) of this Section, all at the expense of the
Dex East Loan Parties; provided, that the Collateral and Guarantee Requirement
need not be satisfied with respect to (i) real properties owned by the Dex East
Loan Parties with an individual fair market value (including fixtures and
improvements) that is less than $10,000,000, (ii) any real property held by any
of the Dex East Loan Parties as a lessee under a lease and (iii) other assets
with respect to which the Agent determines that the cost or impracticability of
including such assets as Collateral would be excessive in relation to the
benefits to the Secured Parties.

 

(c)           Subject to the Intercreditor Agreement, each of the Ultimate
Parent and the Parent shall cause all provisions of the Collateral and Guarantee
Requirement applicable to the Shared Collateral Loan Parties to be satisfied,
including by causing, as applicable, (i) each Newco Subordinated Guarantor to
execute a Newco Subordinated Guarantee as described in clause (e) of the
definition of “Collateral and Guarantee Requirement” and (ii) each Newco Senior
Guarantor to execute a supplement to the Shared Guarantee and Collateral
Agreement as required thereunder;  provided, that such provisions of the
Collateral and Guarantee Requirement need not be satisfied with respect to
(i) real properties owned by the Shared Collateral Loan Parties with an
individual fair market value (including fixtures and improvements) that is less
than $10,000,000 and (ii) any real property held by the Shared Collateral Loan
Parties as a lessee under a lease.

 

Section 5.13          Credit Ratings.  Each of the Ultimate Parent and the
Borrower will use its commercially reasonable efforts to maintain at all times
monitored public ratings of the Loans by Moody’s and S&P and a corporate family
rating for each of the Ultimate Parent and the Borrower from Moody’s and a
corporate issuer rating for each of the Ultimate Parent and the Borrower from
S&P.

 

63

--------------------------------------------------------------------------------


 

Section 5.14          Intellectual Property.  Each of the Borrower, Dex West,
RHDI, SuperMedia, the Service Company and each other Shared Collateral Loan
Party (other than the Ultimate Parent) and their respective Subsidiaries (other
than (A) SuperMedia UK Ltd. and (B) the License Subsidiaries) shall deliver to
each other, following the Closing Date, current or contingent (e.g., through an
escrow arrangement reasonably satisfactory to the Administrative Agent)
possession of, or access to, (i) all Escrow Materials that are created or become
owned or licensed, as applicable, by Borrower, Dex West, RHDI, SuperMedia, the
Service Company or another Shared Collateral Loan Party (other than the Ultimate
Parent) or their respective Subsidiaries (other than (A) SuperMedia UK Ltd. and
(B) the License Subsidiaries) after the Closing Date and (ii) all material
updates on an ongoing basis to the items described in subsection (i) or Escrow
Materials in existence as of the Closing Date  (in each case, which such
material updates shall be deemed “Escrow Materials” hereunder), in each case
within a reasonable period of time following such Escrow Materials becoming
owned, licensed or updated, as applicable, by Borrower, Dex West, RHDI,
SuperMedia, the Service Company or another Shared Collateral Loan Party (other
than the Ultimate Parent) or their respective Subsidiaries (other than
(A) SuperMedia UK Ltd. and (B) the License Subsidiaries), as applicable. 
Notwithstanding anything to the contrary contained in this Section 5.14, neither
Borrower, Dex West, RHDI, SuperMedia, the Service Company nor any other Shared
Collateral Loan Party nor any of their respective Subsidiaries shall be deemed
to have failed to satisfy this Section 5.14 for any inadvertent failure to
deliver or place into escrow any Escrow Materials because such party was unaware
of the existence of any such item, provided that (x) delivery or escrow of any
such unprovided item is made within a reasonable period of time after
identification or discovery of such item by such party and (y) none of such
other parties are materially damaged or prejudiced, and do not lose any material
rights, due to such failure.

 

Section 5.15          Independent Director.  Each of the Ultimate Parent and the
Borrower shall cause the board of directors, board of managers, or other
equivalent governing body of each License Subsidiary to include at least two
special, independent directors or members (or equivalent thereof), pursuant to
documentation reasonably satisfactory to the Administrative Agent, whose consent
shall be required for (i) any filing of a petition for bankruptcy by the
relevant License Subsidiary, (ii) the transfer of any membership or other equity
interests therein (other than the sale or other transfer of such membership or
equity interests in a transaction permitted under the Loan Documents) and
(iii) encumbering any asset owned by such License Subsidiary with a real
property mortgage or deed of trust, as applicable, or a security agreement,
pledge agreement or any similar agreement creating a Lien in respect thereof,
except as permitted under the Loan Documents (including as a result of any
consent, amendment, waiver or other modification obtained in accordance with the
terms of the Loan Documents).

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the principal of and interest on each Loan and all fees payable hereunder
have been paid in full, each of the Borrower, and solely for purposes of
(i) Sections 6.13(b) and 6.16, the Parent, and (ii) Sections 6.13(b), 6.17,
6.18, 6.19 and 6.20, the Ultimate Parent, covenants and agrees with the Lenders
that:

 

Section 6.01          Indebtedness; Certain Equity Securities.  (a)  The
Borrower will not, and will not permit any Subsidiary to, create, incur, assume
or permit to exist any Indebtedness or any Attributable Debt, except:

 

(i)            Indebtedness created under the Loan Documents and any Permitted
Subordinated Indebtedness of the Borrower or its Subsidiaries to the extent the
Net Proceeds thereof are used to refinance Indebtedness created under the Loan
Documents;

 

64

--------------------------------------------------------------------------------


 

(ii)           Indebtedness existing on the Closing Date and set forth in
Schedule 6.01 and Refinancing Indebtedness in respect thereof;

 

(iii)          Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary; provided, that no Subsidiary
that is not a Loan Party shall have any Indebtedness to the Borrower or any
Subsidiary Loan Party;

 

(iv)          Guarantees by the Borrower of Indebtedness of any Subsidiary Loan
Party and by any Subsidiary of Indebtedness of the Borrower or any Subsidiary
Loan Party;

 

(v)           Indebtedness and Attributable Debt of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (other than by an
amount not greater than fees and expenses, including premium and defeasance
costs, associated therewith) or result in a decreased average weighted life
thereof; provided that (1) such Indebtedness or Attributable Debt is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (2) the aggregate principal amount of
Indebtedness and Attributable Debt permitted by this clause (v), together with
the aggregate principal amount of Indebtedness and Attributable Debt of the
Service Company described in Section 6.18(d)(i) allocated to the Borrower and
its Subsidiaries pursuant to the Shared Services Agreement, shall not exceed
$15,000,000 at any time outstanding;

 

(vi)          Indebtedness of any Person that becomes a Subsidiary after the
Closing Date and Refinancing Indebtedness in respect thereof; provided that
(A) such Indebtedness (other than Refinancing Indebtedness) exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary (except to the extent such
Indebtedness refinanced other Indebtedness to facilitate such entity becoming a
Subsidiary) and (B) the aggregate principal amount of Indebtedness permitted by
this clause (vi) shall not exceed $10,000,000 at any time outstanding;

 

(vii)         Indebtedness of the Borrower or any Subsidiary in respect of
letters of credit in an aggregate face amount not exceeding $5,000,000 at any
time outstanding;

 

(viii)        unsecured Indebtedness and Attributable Debt owing to the Service
Company incurred pursuant to the Shared Services Transactions; and

 

(ix)          other unsecured Indebtedness (other than Indebtedness of the
Borrower to any Affiliate of the Borrower) in an aggregate principal amount not
exceeding $20,000,000 at any time outstanding.

 

(b)           The Borrower will not, nor will it permit any Subsidiary to, issue
any preferred stock or other preferred Equity Interests.

 

Section 6.02          Liens.  (a)  The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

65

--------------------------------------------------------------------------------


 

(i)            Liens created under the Loan Documents;

 

(ii)           Permitted Encumbrances;

 

(iii)          any Lien existing on the Closing Date and set forth in
Schedule 6.02 on any property or asset of the Borrower or any Subsidiary;
provided that (A) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary (other than proceeds) and (B) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals, refinancings and replacements thereof that do not increase
the outstanding principal amount thereof or result in an earlier maturity date
or decreased weighted average life thereof;

 

(iv)          any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Closing Date
prior to the time such Person becomes a Subsidiary; provided that (A) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (B) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary (other
than proceeds) and (C) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof (other than by an amount not in excess of fees and expenses, including
premium and defeasance costs, associated therewith) or result in a decreased
average weighted life thereof;

 

(v)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (A) such Liens secure
Indebtedness permitted by clause (v) of Section 6.01(a), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (D) such Liens shall not apply to
any other property or assets of the Borrower or any Subsidiary (other than
proceeds);

 

(vi)          Liens on cash collateral securing letters of credit permitted by
Section 6.01(a)(vii) in an aggregate amount not to exceed the lesser of
(x) $5,250,000 and (y) 105% of the face amount thereof;

 

(vii)         Liens in the nature of non-exclusive licenses of Intellectual
Property granted to or in favor of another Company pursuant to the Directory
Consolidation Project; and

 

(viii)        Liens not otherwise permitted by this Section 6.02 securing
obligations other than Indebtedness and involuntary Liens not otherwise
permitted by this Section 6.02 securing Indebtedness, which obligations and
Indebtedness are in an aggregate amount not in excess of $5,000,000 at any time
outstanding.

 

Section 6.03          Fundamental Changes.  (a)  The Borrower will not, nor will
it permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate, wind
up or dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving entity, (ii) subject to Section 6.20, any Subsidiary may merge
into any Subsidiary in a transaction in which the surviving entity is a
wholly-owned Subsidiary and, if any party to such merger is a Subsidiary Loan
Party, a Subsidiary Loan Party, (iii) any Subsidiary may merge or consolidate
with any other Person in order to effect a Permitted

 

66

--------------------------------------------------------------------------------


 

Acquisition and (iv) any Subsidiary (other than the Borrower) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that (x) any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.04 and (y) any such
liquidation or dissolution involving a License Subsidiary of the Borrower shall
not be permitted unless such License Subsidiary conveys, leases, sells,
transfers or otherwise disposes of, in one transaction or series of
transactions, all or substantially all of its business or property, whether now
or hereafter acquired, to a License Subsidiary.

 

(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than a Permitted
Business.

 

(c)           Notwithstanding anything to the contrary contained herein, this
Section 6.03 shall not prohibit the “Restructuring Transactions” under (and as
defined in) the Reorganization Plan.

 

Section 6.04          Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any of its
Subsidiaries to, make, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Investment, except:

 

(a)   Permitted Investments;

 

(b)   Investments existing on the date hereof and set forth on Schedule 6.04;

 

(c)   Investments by the Borrower and its Subsidiaries in Equity Interests in
Subsidiaries that are Subsidiary Loan Parties immediately prior to the time of
such Investments;

 

(d)   loans or advances made by the Borrower to any Subsidiary Loan Party and
made by any Subsidiary to the Borrower or any Subsidiary Loan Party;

 

(e)   Guarantees constituting Indebtedness permitted by Section 6.01;

 

(f)    investments (including debt obligations and equity securities) received
in connection with the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with, customers and suppliers, in each case in
the ordinary course of business;

 

(g)   extensions of trade credit in the ordinary course of business;

 

(h)   Investments consisting of non-cash consideration received in respect of
sales, transfers or other dispositions of assets to the extent permitted by
Section 6.05;

 

(i)    Swap Agreements entered into in compliance with Section 6.07;

 

(j)    loans and advances by the Borrower and any of its Subsidiaries to their
employees in the ordinary course of business and for bona fide business purposes
in an aggregate amount at any time outstanding not in excess of $2,500,000;

 

(k)   Investments in connection with the Shared Services Transactions;

 

67

--------------------------------------------------------------------------------


 

(l)    Permitted Acquisitions (other than Permitted Acquisitions involving the
purchase of assets from Affiliates that are not Subsidiaries of the Borrower) in
an aggregate amount not to exceed $5,000,000 during the term of this Agreement;

 

(m)  provided that (i) no Event of Default is continuing or would result
therefrom, (ii) no portion of the proceeds of any such Investment is used,
directly or indirectly, to purchase or repurchase, or finance the purchase or
repurchase, of any Restructuring Notes, Additional Notes or any other
Indebtedness of any Affiliate (and the terms of any Investment shall not permit
any such purchase or repurchase by the Person in which such Investment is made
while such Investment is outstanding) and (iii) no such Investment is made in
any Person that is an Affiliate of the Borrower (other than the Borrower and its
Subsidiaries) other than Investments that result in a purchase of assets (x) by
a Newco Senior Guarantor or the Service Company in connection with equivalent
Investments by each of Dex West, RHDI and SuperMedia or (y) by the Borrower or a
Subsidiary in Dex Digital in connection with equivalent Investments by each of
Dex West and RHDI, Investments in any other Person in an aggregate amount not to
exceed $5,000,000 during the term of this Agreement; and

 

(n)   advances or payments made by the Borrower or any Subsidiary to (x) the
License Subsidiaries of the Borrower or (y) any other Person, in each case for
the purpose of (i) filing, prosecuting, registering, renewing, enforcing or
maintaining any Intellectual Property applications or registrations owned by
such License Subsidiaries and (ii) satisfying all other liabilities related to,
in connection with or incidental to (x) the maintenance of the existence of such
License Subsidiaries and (y) activities of such License Subsidiaries permitted
under the organizational documents of such License Subsidiaries.

 

Section 6.05          Asset Sales.  The Borrower will not, and will not permit
any of its Subsidiaries to, sell, transfer, lease, license or sublicense or
otherwise dispose of any asset, including any Equity Interest owned by it and
any sale of assets in connection with a securitization, nor will the Borrower
permit any of its Subsidiaries to issue any additional Equity Interest in such
Subsidiary, except (subject to Section 6.20(e)):

 

(a)   sales of (x) inventory, (y) used, surplus, obsolete or worn-out equipment
and (z) Permitted Investments in the ordinary course of business;

 

(b)   sales, transfers and dispositions to the Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.09;

 

(c)   sales of receivables on substantially the same terms that the receivables
are purchased by Qwest Corp. pursuant to the Billing and Collection Agreement as
in effect on November 1, 2004, including sales of receivables pursuant to and in
accordance with the Billing and Collection Agreement;

 

(d)   sale and leaseback transactions permitted by Section 6.06;

 

(e)   sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) to bona fide third parties that are not Affiliates of
the Borrower and that are not permitted by any other clause of this Section;
provided, that the aggregate cumulative fair market value of all assets sold,
transferred or otherwise disposed of after the Closing Date in reliance upon
this clause (e) shall not exceed $20,000,000;

 

68

--------------------------------------------------------------------------------


 

(f)    sales, transfers and other dispositions pursuant to the Shared Services
Transactions;

 

(g)   the licensing or sublicensing (other than exclusive licenses or
sublicenses) of Intellectual Property  (i) granted to or in favor of another
Company pursuant to the Directory Consolidation Project or (ii) otherwise in the
ordinary course of business in a manner that does not, and could not reasonably
be expected to, materially interfere with the business of the Borrower and its
Subsidiaries; and

 

(h)   the sales, transfers or other dispositions in connection with the
Directory Consolidation Project;

 

provided, that (x) all sales, transfers, leases, licenses, sublicenses and other
dispositions permitted hereby (other than pursuant to clauses (a)(y), (b),
(f) and (g) above) shall be made for at least 80% cash consideration or, in the
case of Permitted Investments, sales of receivables or sale and leaseback
transactions, 100% cash consideration, and (y) all sales, transfers, leases and
other dispositions permitted by clauses (a)(x), (e) and (g) above shall be made
for fair value.

 

Section 6.06          Sale and Leaseback Transactions.  The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except (a) pursuant to the Shared Services Transactions or
(b) any such sale of any fixed or capital assets that is made for cash
consideration in an amount not less than the cost of such fixed or capital asset
and is consummated within 90 days after the Borrower or such Subsidiary acquires
or completes the construction of such fixed or capital asset, to the extent all
Capital Lease Obligations, Attributable Debt and Liens associated with such sale
and leaseback transaction are permitted by Sections 6.01(a)(v) and
6.02(a)(v) (treating the property subject thereto as being subject to a Lien
securing the related Attributable Debt, in the case of a sale and leaseback not
accounted for as a Capital Lease Obligation).

 

Section 6.07          Swap Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of the Borrower or any of its
Subsidiaries) in the conduct of its business or the management of its
liabilities and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

Section 6.08          Restricted Payments; Certain Payments of Indebtedness. 
(a)  The Borrower will not, nor will it permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except
(i) Subsidiaries of the Borrower may declare and pay dividends or distributions
ratably with respect to their Equity Interests, (ii) provided no Default or
Event of Default is continuing or would result therefrom, the Borrower may make
Restricted Payments to the Parent, provided that (A) the proceeds of such
Restricted Payments are used to repurchase, redeem, or otherwise acquire or
retire for value Equity Interests in the Ultimate Parent held by any future,
present or former directors, officers, members of management, employees or
consultants of the Ultimate Parent or the Service Company or their respective
estates, heirs, family members, spouses or former spouses pursuant to the terms
of any employee equity subscription agreement, stock option agreement or similar
agreement, (B) (x) any Restricted Payments used to effect such repurchases,
redemptions, acquisitions or retirements are made not earlier than ten

 

69

--------------------------------------------------------------------------------


 

Business Days prior to the date when such Equity Interests are repurchased,
redeemed, acquired or retired, if such repurchase, redemption, acquisition or
retirement is made and (y) if such Restricted Payments are not used for such
repurchase, redemption, acquisition or retirement, the proceeds therefrom shall
be returned to the Borrower as a capital contribution within ten Business Days
from the date such Restricted Payment was made, (C) the aggregate price paid for
all such repurchased, redeemed, acquired or retired Equity Interests in any
fiscal year pursuant to this clause (ii) (other than (1) any such Equity
Interests repurchased, redeemed, acquired or retired in compensation for any
taxes due or payable by the holder thereof, and (2) any such Equity Interests
that are deemed repurchased, redeemed, acquired or retired by the Ultimate
Parent in connection with the exercise of stock options or warrants by the
holder thereof in connection with the payment of all or a portion of the
exercise price of such options or warrant) will not exceed $1,000,000 per year
and (D) such Equity Interests shall only be repurchased, redeemed, acquired or
retired in connection with the death, resignation or retirement of, or
settlement of a dispute with, any such Person, (iii) Restricted Payments in
amounts as shall be necessary to make Tax Payments; provided that all Restricted
Payments made pursuant to this clause (iii) are used by the recipient for the
purpose specified in this clause (iii) within 30 days of receipt thereof,
(iv) provided no Default or Event of Default is continuing or would result
therefrom, the Borrower may from time to time pay cash dividends or
distributions to the Parent in an amount not in excess of the lesser of (x) the
Ultimate Parent Annual Cash Interest Amount and (y) the regularly scheduled cash
interest payable (taking into account the Ultimate Parent PIK Election made
pursuant to Section 6.17(j)) on the Restructuring Notes (or any Additional Notes
incurred to refinance such Restructuring Notes) during the next period of ten
Business Days, provided, however, that (A) any such dividends or distributions
relating to any such cash interest payment must be paid not earlier than ten
Business Days prior to the date when such cash interest is required to be paid
by the Ultimate Parent and the proceeds must (except to the extent prohibited by
applicable subordination provisions) be applied by the Ultimate Parent, to the
payment of such interest when due, (B) the Borrower and its Subsidiaries shall
be in Pro Forma Compliance after giving effect to the payment of any such
dividends or distributions pursuant to this clause (iv) and (C) in no event may
the amount of any such dividend or distribution made pursuant to this clause
(iv) relating to any such cash interest payment exceed 27% of the amount of such
cash interest paid by the Ultimate Parent when due, (v) the Borrower may make
Restricted Payments as part of the Shared Services Transactions and (vi) the
Borrower may make Restricted Payments to the Parent in an aggregate amount not
to exceed $2,000,000 during any fiscal year of the Borrower, provided that
(A) no Default or Event of Default is continuing or would result therefrom,
(B) the aggregate amount of Restricted Payments made pursuant to this clause
(vi) shall not exceed $5,000,000 over the term of this Agreement, (C) the
Ultimate Parent shall apply such Restricted Payments within 30 days of receipt
thereof and only to fund general corporate expenses permitted hereunder and
(D) no Restricted Payments made pursuant to this clause (vi) shall be used to
(x) effect the repurchase, or the making of any payments in respect, of
Restructuring Notes or Additional Notes or (y) make any payment to or Investment
in any Affiliate other than the Borrower or a Subsidiary of the Borrower (or any
director, officer or employee of any such Affiliate).

 

(b)           The Borrower will not, nor will it permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

 

(i)            payment of Indebtedness created under the Loan Documents;

 

(ii)           payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
subordinated Indebtedness to the extent prohibited by the subordination
provisions thereof;

 

70

--------------------------------------------------------------------------------


 

(iii)          refinancings of Indebtedness to the extent permitted by
Section 6.01;

 

(iv)          payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

(v)           prepayment of Capital Lease Obligations in an aggregate cumulative
amount from and after the Closing Date not exceeding $5,000,000;

 

(vi)          payment of any Indebtedness owing to the Service Company arising
pursuant to the Shared Services Transactions; and

 

(vii)         payment of any Indebtedness owing to the Borrower or any
Subsidiary Loan Party.

 

(c)           The Borrower will not, and will not permit any Subsidiary to,
furnish any funds to, make any Investment in, or provide other consideration to
any other Person for purposes of enabling such Person to, or otherwise permit
any such Person to, make any Restricted Payment or other payment or distribution
restricted by this Section that could not be made directly by the Borrower in
accordance with the provisions of this Section.

 

(d)           Notwithstanding anything to the contrary in this Agreement or the
other Loan Documents, the Loan Parties shall be permitted to make all
distributions required to be made by the Loan Parties on or after the Closing
Date (pursuant to the Reorganization Plan and the Confirmation Order).

 

Section 6.09          Transactions with Affiliates.  The Borrower will not, nor
will it permit any Subsidiary to, sell, lease, license, sublicense or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions on terms and conditions not less
favorable, considered as a whole, to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and the Subsidiary Loan Parties
not involving any other Affiliate, (c) any payment permitted by Section 6.08 or
any Investment permitted by Section 6.04 specifically contemplated by
Section 6.04 to be made among Affiliates, (d) the sale of receivables on
substantially the same terms that the Borrower Receivables are purchased by
Qwest Corp. pursuant to the Billing and Collection Agreement as in effect on
November 1, 2004, (e) any Restricted Payment permitted by Section 6.08(a)(ii),
(f)  subject to Section 6.13(b), the existence of, or performance by the
Borrower or any of its Subsidiaries of its obligations under the terms of, the
Tax Sharing Agreements, (g) Shared Services Transactions, (h) arrangements
pursuant to which payments by Qwest for advertising in directories that were
committed to be made in connection with the East Acquisition and the acquisition
by Dex West of Qwest’s directories services business in the West Territories are
allocated approximately 42% to the Borrower and approximately 58% to Dex West
(without regard to the directories in which such advertising is actually
placed), (i) the issuance by the Borrower or any Subsidiary of Equity Interests
to, or the receipt of any capital contribution from, the Parent, the Borrower or
a Subsidiary, (j) pursuant to the transactions in connection with the Directory
Consolidation Project, (k) the License Agreements, the Master IP License
Agreement and the performance of such parties’ obligations with respect to the
Escrow Materials in Sections 4.01(f) and (l) the “Restructuring Transactions”
under (and as defined in) the Reorganization Plan.  Additionally, without
limiting the foregoing, any transactions between the Borrower and its
Subsidiaries (including those subject to the exceptions in (a) — (l) of this
Section 6.09), on the one hand, and Dex Digital, RHDC and/or any Newcos or any
of their respective Subsidiaries, on the other hand, that are not part of Shared
Services or other similar ordinary course transactions, must satisfy the
following requirements:  (i) the terms of any such transaction must not be less
favorable in any material respect than the terms the

 

71

--------------------------------------------------------------------------------

 


 

Borrower or such Subsidiary of the Borrower would receive in an arms-length
transaction with a third party (and, in the case of any such transaction
involving consideration in excess of $50,000,000, the terms of such transaction
must be confirmed as arms-length by a reputable financial institution or
advisor); (ii) no such transaction shall involve the transfer of ownership of
any operating assets (including Intellectual Property rights) or personnel to
Dex Digital, RHDC and/or any Newcos or any of their respective Subsidiaries; and
(iii) all such transactions shall result in the receipt of reasonably equivalent
value by the Borrower and its Subsidiaries and no such transaction shall result
in the transfer of any revenues that would otherwise be recognized by the
Borrower or any of its Subsidiaries to Dex Digital, RHDC and/or any Newcos or
any of their respective Subsidiaries.

 

Section 6.10          Restrictive Agreements.  The Borrower will not, nor will
it permit any Subsidiary to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to the
Secured Parties securing the Obligations, or (b) the ability of any Subsidiary
to pay dividends or other distributions with respect to any of its Equity
Interests or to make or repay loans or advances to the Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary;
provided, that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.10 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and the proceeds thereof, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof,
(vi) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement related to any Indebtedness incurred by a Subsidiary
prior to the date on which such Subsidiary was acquired by the Borrower (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (vii) clause (a) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement related to the refinancing of Indebtedness, provided that the terms of
any such restrictions or conditions are not materially less favorable to the
Lenders than the restrictions or conditions contained in the predecessor
agreements and (viii) the foregoing shall not apply to customary provisions in
joint venture agreements.

 

Section 6.11          Change in Business.  The Borrower will not, and will not
permit any Subsidiary to, engage at any time in any business or business
activity other than a Permitted Business.

 

Section 6.12          Fiscal Year.  The Borrower shall not change its fiscal
year for accounting and financial reporting purposes to end on any date other
than December 31.

 

Section 6.13          Amendment of Material Documents.  (a)  The Borrower will
not, nor will it permit any Subsidiary to, amend, modify or waive any of its
rights under its certificate of incorporation, by-laws or other organizational
documents if, taken as a whole, such amendment, modification or waiver is
adverse in any material respect to the interests of the Lenders.

 

(b)           None of the Ultimate Parent, the Parent or the Borrower will, nor
will they permit the Service Company or any Subsidiary to amend, modify, waive
or terminate any of its rights under the Shared Services Agreement, the Tax
Sharing Agreements, the Subordinated Guarantee Agreement, any License Agreement,
any Master IP License Agreement, any escrow arrangement with respect to the
Escrow

 

72

--------------------------------------------------------------------------------


 

Materials entered into pursuant to this Agreement or the organizational
documents of any License Subsidiary to the extent that such amendment,
modification, waiver or termination is adverse in any material respect to the
interests of the Lenders.

 

Section 6.14          Leverage Ratio and Interest Coverage Ratio.  (a) The
Borrower will not permit the Leverage Ratio as of the last day of a fiscal
quarter set forth below to exceed the ratio set forth opposite such date:

 

Fiscal Quarter Ended

 

Ratio

March 31, 2013

 

5.00 to 1.00

June 30, 2013

 

5.00 to 1.00

September 30, 2013

 

5.00 to 1.00

December 31, 2013

 

5.00 to 1.00

March 31, 2014

 

4.9375 to 1.00

June 30, 2014

 

4.875 to 1.00

September 30, 2014

 

4.8125 to 1.00

December 31, 2014

 

4.75 to 1.00

March 31, 2015

 

4.6875 to 1.00

June 30, 2015

 

4.625 to 1.00

September 30, 2015

 

4.5625 to 1.00

December 31, 2015

 

4.50 to 1.00

March 31, 2016

 

4.375 to 1.00

June 30, 2016

 

4.25 to 1.00

September 30, 2016

 

4.125 to 1.00

December 31, 2016

 

4.00 to 1.00

 

(b)           The Borrower will not permit the Interest Coverage Ratio as of the
last day of a fiscal quarter to be less than 1.10 to 1.00.

 

Section 6.15          Capital Expenditures.  The Borrower will not, and will not
permit any Subsidiary to, make or commit to make any Capital Expenditure, except
Capital Expenditures of the Borrower and its Subsidiaries in the ordinary course
of business not exceeding $10,000,000 in the aggregate in each of the fiscal
years ending December 31, 2013 and December 31, 2014 and $9,000,000 in the
aggregate in each of the fiscal years ending December 31, 2015 and December 31,
2016; provided, that Capital Expenditures of the Borrower and its Subsidiaries
in the ordinary course of business, in the aggregate when combined with the
Capital Expenditures of Dex West, RHDI, SuperMedia and their respective
Subsidiaries, shall not exceed (i) $57,500,000 during the fiscal year ending
December 31, 2013 and (ii) $50,000,000 during the fiscal years ending
December 31, 2014, December 31, 2015 and December 31, 2016; provided, further,
that, (x) in each case (i) up to 75% of such stated amounts referred to above,
if not so expended in the fiscal year for which it is permitted, may be carried
over for expenditure in the next succeeding fiscal year and (ii) Capital
Expenditures made pursuant to this Section 6.15 during any fiscal year shall be
deemed made, first, in respect of amounts permitted for such fiscal year as
provided above and, second, in respect of amounts carried over from the prior
fiscal year and (y) Capital Expenditures of a Company hereunder shall either
(i) relate to assets directly owned or acquired by such Company and shall be
allocated to (and paid by) such Company or (ii) relate to the acquisition or
development of Shared Assets and shall be allocated to (and paid by) the
Companies in accordance with their Allocated Share (as defined in the Shared
Services Agreement) at the time any such payment is made.

 

Section 6.16          Parent Covenants.  (a)The Parent will not engage in any
business or activity other than the ownership of outstanding Equity Interests of
the Borrower and Dex West and their

 

73

--------------------------------------------------------------------------------


 

respective Subsidiaries, the issuance and sale of its Equity Interests and, in
each case, activities incidental thereto.

 

(b)           The Parent will not own or acquire any assets (other than Equity
Interests of the Borrower, Dex West and Dex Media Service, other Investments in
the Borrower, Dex West and their respective Subsidiaries and Dex Media Service,
cash and Permitted Investments) or incur any liabilities (other than ordinary
course trade payables, employee compensation liabilities (including, without
limitation, loans and advances to employees in the ordinary course of business)
and liabilities under the Loan Documents, the Dex West Loan Documents and the
RHDI Loan Documents, subject to the Intercreditor Agreement, liabilities imposed
by law, including Tax liabilities, liabilities under the Shared Services
Agreement and other liabilities incidental to the maintenance of its existence
and permitted activities).

 

(c)           The Parent will not create, incur, assume or permit to exist any
Liens on any property or assets now owned or hereafter acquired by it other than
(i) Permitted Encumbrances and (ii) Liens securing the Dex East Obligations, the
obligations under the Dex West Loan Documents and the obligations under the RHDI
Loan Documents, subject to the Intercreditor Agreement.

 

(d)           The Parent shall not in any event incur or permit to exist any
Indebtedness for borrowed money other than a Guarantee of the Dex East
Obligations, the obligations under the Dex West Loan Documents, the obligations
under the RHDI Loan Documents and the obligations under the SuperMedia Loan
Documents, subject to the Intercreditor Agreement.

 

Section 6.17          Ultimate Parent Covenants.  (a) The Ultimate Parent will
not engage in any business or activity other than the ownership of outstanding
Equity Interests of its Subsidiaries and other assets permitted under
Section 6.17(b), the issuance and sale of its Equity Interests, the performance
of its obligations under the Shared Services Agreement and, in each case,
activities incidental thereto.

 

(b)           The Ultimate Parent will not own or acquire any assets (other than
Equity Interests of its existing Subsidiaries or any Newcos, other Investments
in its existing Subsidiaries and any Newcos, assets owned or acquired in
connection with its obligations under the Shared Services Agreement, cash,
Permitted Investments, joint ventures or minority investments permitted under
Section 6.17(e) and the Equity Interests of SuperMedia) or incur any liabilities
(other than ordinary course trade payables, employee compensation liabilities
(including, without limitation, loans and advances to employees in the ordinary
course of business) and liabilities under the Loan Documents, the Dex West Loan
Documents, the RHDI Loan Documents and the SuperMedia Loan Documents,
liabilities imposed by law, including Tax liabilities, Indebtedness permitted
under Section 6.17(d), liabilities under the Shared Services Agreement,
liabilities under the SuperMedia Merger Agreement and other liabilities
incidental to the maintenance of its existence and permitted activities).

 

(c)           The Ultimate Parent will not create, incur, assume or permit to
exist any Liens on any property or assets now owned or hereafter acquired by it
other than (i) Permitted Encumbrances and (ii) Liens securing the Dex East
Obligations, the obligations under the Dex West Loan Documents, the obligations
under the RHDI Loan Documents and the obligations under the SuperMedia Loan
Documents, subject to the Intercreditor Agreement.

 

(d)           The Ultimate Parent shall not in any event incur or permit to
exist any Indebtedness for borrowed money other than (i) the Restructuring
Notes, (ii) any Additional Notes and (iii) subject to the Intercreditor
Agreement, a Guarantee of the Dex East Obligations, the obligations under the
Dex West Loan Documents, the obligations under the RHDI Loan Documents and the
obligations under the SuperMedia Loan Documents.

 

74

--------------------------------------------------------------------------------


 

(e)           The Ultimate Parent may only make Investments in, or acquisitions
of, any Newco so long as (i) no Default or Event of Default has occurred and is
continuing, (ii) any Newco that is acquired or created as a result of such
Investment or acquisition shall become a Guarantor as and to the extent required
by the Collateral and Guarantee Requirement, (iii) all transactions related
thereto are consummated in accordance with applicable laws in all material
respects and (iv) in case of an acquisition of assets, such assets (other than
assets to be retired or disposed of) are to be used, and in the case of an
acquisition of any Equity Interests, the Person so acquired is engaged, in the
same line of business as that of the Ultimate Parent or a line of business
reasonably related thereto.  The Ultimate Parent may make Investments (not
consisting of contribution of assets of any of its Subsidiaries) in joint
ventures and other minority investments, provided that such Investment shall be
pledged as Collateral to the Shared Collateral Agent for the benefit of the
Shared Collateral Secured Parties pursuant to the Shared Collateral and
Guarantee Agreement.

 

(f)            The Ultimate Parent shall not (i) make any dividends or other
Restricted Payments to the holders of its Equity Interests or (ii) optionally
redeem or repurchase any Restructuring Notes or Additional Notes (other than any
non-cash exchange therefor for common stock of the Ultimate Parent).

 

(g)           The Ultimate Parent may not make any Ultimate Parent Asset
Disposition unless the Net Proceeds are applied to prepay the Loans pursuant to
Section 2.06(c).

 

(h)           The Ultimate Parent shall not permit the Restructuring Notes or
the Restructuring Indenture to be amended in any way that is, taken as a whole,
materially adverse to the interests of the Lenders and shall not (i) permit the
Restructuring Notes or any Additional Notes to be secured by any assets of the
Ultimate Parent or any of its Subsidiaries, (ii) permit the proceeds of any
Additional Notes to be used to finance anything other than refinancing of the
Restructuring Notes or any other Additional Notes, (iii) alter the maturity of
the Restructuring Notes or any Additional Notes to a date, or make the
Restructuring Notes or any Additional Notes mandatorily redeemable, in whole or
in part, or required to be repurchased or reacquired, in whole or in part, prior
to the date that is six months after the Maturity Date (other than pursuant to
customary asset sale or change in control provisions), (iv) allow the
Restructuring Notes or any Additional Notes to (A) have financial maintenance
covenants, (B) have restrictive covenants that apply to the Parent, the Borrower
or any Subsidiary (other than, solely in the case of the Restructuring Notes,
the restrictive covenants set forth in the Restructuring Notes Indenture as of
the Closing Date) or that impose limitations on the Ultimate Parent’s ability to
guarantee or pledge assets to secure the Dex East Obligations or (C) otherwise
have covenants, representations and warranties and events of default that are
more restrictive than those existing in the prevailing market at the time of
issuance thereof for companies with the same or similar credit ratings of the
Ultimate Parent at such time issuing similar securities, (v) permit the
Restructuring Notes or any Additional Notes to be guaranteed by any Subsidiary
of the Ultimate Parent or not be subordinated to the Dex East Obligations on
terms at least as favorable to the Lenders as the subordination terms set forth
in the Restructuring Notes Indenture on the Closing Date and that are otherwise
reasonably satisfactory to the Administrative Agent or (vi) permit the
Restructuring Notes or any Additional Notes to be convertible or exchangeable
into other Indebtedness, except other Indebtedness of the Ultimate Parent
meeting the qualifications set forth in the definition of “Additional Notes”.

 

(i)            The Ultimate Parent shall not at any time hold an aggregate
amount of cash and Permitted Investments in excess of an amount equal to
(a) $5,000,000 plus (b) any amounts received to fund regularly scheduled cash
interest payments on the Restructuring Notes (or any Additional Notes incurred
to refinance such Restructuring Notes) pursuant to Section 6.08(a)(iv) pending
use by the Ultimate Parent within 10 Business Days of receipt of such amounts
(in accordance with Section 6.08(a)(iv)).

 

(j)            The Ultimate Parent shall continue to make the Ultimate Parent
PIK Election during the term of this Agreement.

 

75

--------------------------------------------------------------------------------


 

Section 6.18          Service Company Covenants. (a) The Ultimate Parent will
not permit the Service Company to engage in any business or activity other than
the issuance and sale of its Equity Interests, ownership of the outstanding
Equity Interests of its Subsidiaries and other assets permitted under
Section 6.18(b) and the provision of Shared Services and, in each case,
activities incidental thereto.

 

(b)           Subject to the Intercreditor Agreement, the Ultimate Parent will
not permit the Service Company to own or acquire any assets (other than the
outstanding Equity Interests of its Subsidiaries, assets owned or acquired in
connection with the Shared Services, cash and Permitted Investments) or incur
any liabilities (other than ordinary course trade payables, employee
compensation liabilities (including, without limitation, loans and advances to
employees in the ordinary course of business) and other liabilities incurred in
the ordinary course in connection with the provision of Shared Services by the
Service Company or any Subsidiary of the Service Company pursuant to the terms
of the Shared Service Agreement, liabilities under the Loan Documents, the Dex
West Loan Documents, the RHDI Loan Documents and the SuperMedia Loan Documents,
liabilities imposed by law, including Tax liabilities, liabilities under the
Shared Services Agreement and other liabilities incidental to the maintenance of
its existence and permitted activities); provided that (x) any Indebtedness of
the Service Company created, incurred, assumed or permitted to exist in respect
of letters of credit pursuant to this Section 6.18(b) for the benefit of the
Ultimate Parent or any of its Subsidiaries (each, an “Applicant Subsidiary”)
shall be allocated to the applicable Applicant Subsidiary in accordance with the
provisions of the Shared Services Agreement and shall reduce on a
dollar-for-dollar basis the Indebtedness in respect of letters of credit
permitted for such Applicant Subsidiary under the Loan Documents and (y) to the
extent such letters of credit are cash collateralized (it being understood and
agreed that the Liens on such cash collateral are permitted hereunder), the cash
so used to collateralize such letters of credit shall be advanced to the Service
Company by the Applicant Subsidiaries in accordance with the provisions of the
Shared Services Agreement and shall reduce on a dollar-for-dollar basis the
aggregate amount of letters of credit permitted to be secured by Liens on cash
collateral for such Applicant Subsidiaries under the Loan Documents.

 

(c)           Subject to the Intercreditor Agreement, the Ultimate Parent will
not permit the Service Company to create, incur, assume or permit to exist any
Liens on any property or assets now owned or hereafter acquired by it other
than:

 

(i)            Permitted Encumbrances;

 

(ii)           Liens securing the Dex East Obligations, the obligations under
the Dex West Loan Documents, the obligations under the RHDI Loan Documents and
the obligations under the SuperMedia Loan Documents, subject to the
Intercreditor Agreement; and

 

(iii)          Liens on fixed or capital assets acquired, constructed or
improved by the Service Company; provided that (A) such Liens secure
Indebtedness permitted by Section 6.18(d), (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (C) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (D) such Liens shall not apply to any other
property or assets of such Service Company.

 

(d)           The Ultimate Parent shall not permit the Service Company to in any
event incur or permit to exist any Indebtedness for borrowed money other than:

 

(i)                                     Indebtedness and Attributable Debt of
the Service Company incurred to finance the acquisition, construction or
improvement of any fixed or capital assets in connection with the provision of
Shared Services, including Capital Lease

 

76

--------------------------------------------------------------------------------


 

Obligations and extensions, renewals, refinancings and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than by an amount not greater than fees and expenses, including premium
and defeasance costs, associated therewith) or result in a decreased average
weighted life thereof; provided that such Indebtedness or Attributable Debt is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement; and

 

(ii)           a Guarantee of the Dex East Obligations, the obligations under
the Dex West Loan Documents, the obligations under the RHDI Loan Documents and
the obligations under the SuperMedia Loan Documents, subject to the
Intercreditor Agreement.

 

(e)           The Ultimate Parent will not permit the Service Company to sell,
transfer, lease, license or sublicense or otherwise dispose of any asset, other
than:

 

(i)            sales of assets, the proceeds of which are reinvested within 90
days of such sale in assets of the Service Company related to the provision of
Shared Services;

 

(ii)           sales of (x) inventory, (y) used, surplus, obsolete or worn-out
equipment and (z) Permitted Investments, in each case in the ordinary course of
business;

 

(iii)          sales, transfers and other dispositions pursuant to the Shared
Services Transactions;

 

(iv)          the licensing or sublicensing (other than exclusive licenses or
sublicenses) of Intellectual Property (i) granted to or in favor of another
Company pursuant to the Directory Consolidation Project or (ii) in the ordinary
course of business in a manner that does not, and could not reasonably be
expected to, materially interfere with the business of the Ultimate Parent and
its Subsidiaries; and

 

(v)           other dispositions of assets (other than Equity Interests in a
Subsidiary) not otherwise permitted by this Section 6.18(e); provided, that the
aggregate cumulative fair market value of all assets sold, transferred or
otherwise disposed of after the Closing Date in reliance upon this clause
(v) shall not exceed $1,000,000.

 

Section 6.19          Dex Media Service Covenant.  The Ultimate Parent will not
permit Dex Media Service to engage in any business or activity, or to own or
acquire any assets or to incur or permit to exist any Indebtedness or Liens on
its property or assets, in each case other than those incidental to pension
liabilities arising pursuant to the Dex Media, Inc. Pension Plan.

 

Section 6.20          Limitation on Activities of the License Subsidiaries.  The
Ultimate Parent shall not, directly or indirectly, permit any License Subsidiary
to (a) (i) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than ownership
of Collateral Trademarks and anything incidental thereto (including filing or
registering any application for or registration of Collateral Trademarks and the
prosecution, maintenance, renewal or enforcement of Collateral Trademarks) and
the execution, delivery and performance of its obligations and the exercise of
its rights under the License Agreements or (ii) take any action, or conduct its
affairs in a manner, that could reasonably be expected to result in the separate
existence of such License Subsidiary being ignored, or the assets and
liabilities of such License Subsidiary being substantively consolidated with
those of the Ultimate Parent or any Subsidiary thereof in a bankruptcy,
reorganization or other insolvency proceeding, (b) incur, create, assume or
suffer to exist any

 

77

--------------------------------------------------------------------------------


 

Indebtedness or other liabilities or financial obligations, except
(i) Indebtedness evidenced by the Loan Documents, (ii) Indebtedness owed to
another Loan Party so long as such Indebtedness is subordinated to the
Obligations (or a guarantee thereof), (iii) nonconsensual obligations imposed by
operation of law, (iv) obligations with respect to its equity interests,
(v) obligations (other than Indebtedness) in the ordinary course of business in
the operation of its assets and (vi) the statutory liability of any general
partner for the liabilities of the limited partnership in which it is a general
partner, (c) breach any provision of, or default in the performance of its
obligations under, any License Agreement to which it is a party, (d) without the
consent of the two special independent directors or members required by
Section 5.15 (but without prejudice to clause (j) of Article VII),
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of any proceeding or petition described in
clause (i) of Article VII, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding that would
entitle the other party or parties to an order for relief, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing (it being understood and agreed that the
consent of such special independent directors or members to any of the actions
described in this clause (d) shall not in any manner limit the provisions of
Article VII), (e) (i) assign any right, title or interest in or to any current
or future Collateral Trademarks or assign the applicable License Agreement to
any Person or (ii) license any right, title or interest in or to any of the
Collateral Trademarks to any Person except (A) to the Ultimate Parent, a
Subsidiary of the Ultimate Parent that is not one of the other License
Subsidiaries or (B) as otherwise permitted under this Agreement or (f) without
the prior written consent of the Administrative Agent, not to be unreasonably
withheld, merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or liquidate, wind up or dissolve. 
The Ultimate Parent shall not (x) consent to or vote in favor of (and shall not
permit any Subsidiary to consent to or vote in favor of) the incurrence of any
Indebtedness by any License Subsidiary (other than Indebtedness permitted
pursuant to clause (b)(i) above) or (y) permit the organizational documents of
any License Subsidiary, or any License Agreement to which any License Subsidiary
is a party, to be amended, supplemented, waived, terminated or otherwise
modified in any material respect without the prior written consent of the
Administrative Agent, not to be unreasonably withheld.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)   the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)   the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

 

(c)   any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any certificate furnished
pursuant to or in connection with any Loan

 

78

--------------------------------------------------------------------------------


 

Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

 

(d)   the Ultimate Parent, the Parent or the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02 or 5.04
(with respect to the existence of the Borrower) or in Article VI;

 

(e)   (i) any Shared Collateral Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 6.4 or 6.5 of the Shared
Guarantee and Collateral Agreement or (ii) any Shared Collateral Loan Party
shall fail to observe or perform any covenant, condition or agreement contained
in Section 6.1, 6.2, 6.3 or 6.6 of the Shared Guarantee and Collateral
Agreement, and such failure shall continue unremedied for a period of 30 days
after the earlier of (A) knowledge thereof by the Ultimate Parent or any
Subsidiary thereof and (B) notice thereof from the Administrative Agent to the
Borrower (which notice will be promptly given at the request of any Lender);

 

(f)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b), (d) or (e) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will promptly be given at the request of any
Lender);

 

(g)   the Ultimate Parent or any of its Subsidiaries (other than RHDI, Dex West,
SuperMedia and their respective Subsidiaries, but including, for the avoidance
of doubt and without limitation, Dex Digital, RHDC, the Service Company, any
Newcos, the Parent, the Borrower and the Subsidiaries) shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period specified in the agreement
or instrument governing such Indebtedness);

 

(h)   any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided, that this clause (h) (i) shall not apply to (A) secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, (B) Optional Repurchases permitted
hereunder, (C) refinancings of Indebtedness to the extent permitted by
Section 6.01 and (D) Guarantees by the Ultimate Parent and its Subsidiaries of
the obligations under the Dex West Loan Documents, the obligations under the
RHDI Loan Documents and the obligations under the SuperMedia Loan Documents
unless (x) any payment shall have been demanded to be made by, or any other
remedy shall have been exercised against, the Ultimate Parent or any of its
Subsidiaries (other than RHDI, Dex West, SuperMedia and their respective
Subsidiaries) or their respective assets in respect of such Guarantees and
(y) the obligations under the Dex West Loan Documents, the RHDI Loan Documents
or the SuperMedia Loan Documents, as the case may be, shall have been
accelerated and (ii) shall give effect to any notice required or grace period
provided in the agreement or instrument governing such relevant Material
Indebtedness, but shall not give effect to any waiver granted by the holders of
such relevant Material Indebtedness after the giving of such notice or during
such applicable grace period;

 

79

--------------------------------------------------------------------------------


 

(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Ultimate Parent, any Material Ultimate Parent Subsidiary, the
Service Company, the Parent, the Borrower or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Ultimate Parent, any Material Ultimate
Parent Subsidiary, the Service Company, the Parent, the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(j)    the Ultimate Parent, any Material Ultimate Parent Subsidiary, the Service
Company, the Parent, the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of any proceeding or petition described in
clause (i) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Ultimate Parent, any Material Ultimate Parent Subsidiary, the Service
Company, the Parent, the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding that would
entitle the other party or parties to an order for relief, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;

 

(k)   one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (net of amounts covered by insurance) shall be rendered
against the Ultimate Parent or any of its Subsidiaries (other than RHDI, Dex
West, SuperMedia and their respective Subsidiaries, but including, for the
avoidance of doubt and without limitation, Dex Digital, RHDC, the Service
Company, Dex Media Service, any Newcos, the Parent, the Borrower and the
Subsidiaries) or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Ultimate Parent or any of its
Subsidiaries (other than RHDI, Dex West, SuperMedia and their respective
Subsidiaries, but including, for the avoidance of doubt and without limitation,
Dex Digital, RHDC, the Service Company, Dex Media Service, any Newcos, the
Parent, the Borrower and the Subsidiaries) to enforce any such judgment;

 

(l)    (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed
by a United States district court to administer any Plan(s), (iii) the PBGC
shall institute proceedings to terminate any Plan, or (iv) any Loan Party or
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability in a timely and appropriate manner; and in
each cases (i) through (iv) above, such event or condition, in the opinion of
the Required Lenders, when taken together with all other such events or
conditions, if any, could reasonably be expected to result in a Material Adverse
Effect;

 

(m)  any Lien purported to be created under any Security Document or Shared
Collateral Security Document shall cease to be, or shall be asserted by any Loan
Party not to be, a valid and perfected Lien on any Collateral having, in the
aggregate, a value in excess of $10,000,000, with the priority required by the
applicable Security Document or Shared Collateral Security

 

80

--------------------------------------------------------------------------------


 

Document, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Agent’s or the Shared Collateral Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Agreements;

 

(n)   a Change in Control shall occur;

 

(o)   any guarantee under the Collateral Agreements for any reason shall cease
to be in full force and effect (other than in accordance with its terms), or any
Guarantor shall assert in writing that the Collateral Agreements or any
guarantee thereunder has ceased to be or is not enforceable;

 

(p)   the Intercreditor Agreement or any material portion thereof for any reason
shall cease to be in full force and effect, or any Loan Party or any Affiliate
of any Loan Party shall assert any of the foregoing;

 

(q)   the Subordinated Guarantee Agreement or any material portion thereof for
any reason shall cease to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall assert any of the foregoing;

 

(r)    the commencement of enforcement actions under the Shared Guarantee and
Collateral Agreement with respect to any Shared Collateral Loan Party party
thereto;

 

(s)    the commencement of enforcement actions under the Shared Services
Agreement or the occurrence of an event that permits the Service Company to
terminate the Shared Services Agreement with respect to any Client Company (as
defined in the Shared Services Agreement) and such event continues unremedied
for a period of three days;

 

(t)    the failure of the Borrower to receive any payment under either Tax
Sharing Agreement when due and such failure continues unremedied for a period of
three days;

 

(u)   any License Agreement, Master IP License Agreement or any escrow
arrangement with respect to the Escrow Materials entered into pursuant to this
Agreement shall be terminated (other than upon the expiration of any of the
respective terms thereof), cease to be effective or cease to be the legally
valid, binding and enforceable obligation in any material respect of any party
thereto; or

 

(v)   either Tax Sharing Agreement shall be terminated (other than upon
expiration of the term thereof), cease to be effective or cease to be the
legally valid, binding and enforceable obligation in any material respect of any
party thereto.

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, declare the Loans then outstanding to be due
and payable in whole, and thereupon the principal of the Loans so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (i) or (j) of this Article, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and

 

81

--------------------------------------------------------------------------------


 

payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

THE AGENT

 

Each of the Lenders hereby irrevocably appoints the Agent as its agent and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.

 

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Ultimate Parent, the
Parent, the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Agent or any of its Affiliates in any capacity
(other than as Agent).  The Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct.  The Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Agent by the Borrower or a Lender, and the Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

82

--------------------------------------------------------------------------------

 


 

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent.  The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor to the Agent as
provided in this paragraph, the Agent may resign at any time by notifying the
Lenders and the Borrower.  Upon any such resignation, the Required Lenders shall
have the right, with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed and such consent not to be required if an Event
of Default under clause (a), (b), (i) or (j) of Article VII has occurred and is
continuing), to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Agent and Collateral
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

The Arrangers and Syndication Agent shall be entitled to the benefits of this
Article VIII.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01          Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)            if to the Ultimate Parent, the Parent or the Borrower, to it at
Dex Media East, Inc., 1001 Winstead Drive, Cary, North Carolina, 27513,
Attention of General Counsel (Telecopy No. (919) 297-1518);

 

(ii)           if to the Agent, to JPMorgan Chase Bank, N.A., Global Loan
Operations, 500 Stanton Christiana Road, Ops 2, Floor 3, Newark, Delaware 19713,
Attention of John Getchius (Telecopy No. (9302) 634-3301, with a copy to
JPMorgan Chase Bank, N.A., 383 Madison

 

83

--------------------------------------------------------------------------------


 

Avenue, New York, New York 10179, Attention of Neil Boylan (Telecopy No. (212)
622-4560); and

 

(iii)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 9.02          Waivers; Amendments.  (a)  No failure or delay by the
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agent and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of any Loan Document
or consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Agent or any Lender may have had notice or
knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Ultimate Parent, the Parent, the Borrower and the Required
Lenders, (y) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Agent or the Shared Collateral Agent,
as applicable, and the Loan Party or Loan Parties that are parties thereto, in
each case with the consent of the Required Lenders, or (z) in the case of this
Agreement or any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Loan Party or Loan Parties subject to such Loan
Document, the Agent and, as applicable, the Shared Collateral Agent, to cure any
ambiguity, omission, defect or inconsistency; provided that any such agreement
to waive, amend or modify this Agreement or any other Loan Document or any
provision hereof or thereof pursuant to the foregoing clause (z) shall also be
made to the Dex West Credit Agreement or the Dex West Loan Documents, the RHDI
Credit Agreement or the RHDI Loan Documents, or the SuperMedia Credit Agreement
or SuperMedia Loan Documents, as applicable; provided, further, that no such
agreement shall (i) reduce the principal amount of any Loan held by any Lender
or reduce the rate of interest thereon, or reduce any fees payable to any Lender
hereunder, without the written consent of such Lender, (ii) postpone the
maturity of any Lender’s Loan, or any scheduled date of payment of the principal
amount of any Lender’s Loan under Section 2.05, or any date for the payment of
any interest or fees payable to any Lender hereunder, or reduce the amount of,
waive or excuse any such payment, without the written consent of such Lender,
(iii) change Section 2.13(b) or (c) in a manner that would alter the pro rata
sharing of

 

84

--------------------------------------------------------------------------------


 

payments required thereby, without the written consent of each Lender,
(iv) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender, (v) except as provided by Section 9.14, release any
Guarantor from its Guarantee under a Collateral Agreement, Newco Subordinated
Guarantee or other applicable Security Document or Shared Collateral Security
Document (except as expressly provided in the applicable Collateral Agreement,
Newco Subordinated Guarantee or other Security Document or Shared Collateral
Security Document), or limit its liability in respect of such Guarantee, without
the written consent of each Lender, (vi) release all or substantially all of the
Collateral from the Liens of the Security Documents and Shared Collateral
Security Documents, without the written consent of each Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Agent without the prior written consent of the Agent. 
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Ultimate Parent, the Parent, the
Borrower, the Required Lenders and the Agent if at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

 

(c)           If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the second proviso to Section 9.02(b),
the consent of Lenders having Loans representing more than 66-2/3% of the sum of
the total outstanding Loans at such time is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (i) or
(ii) below, to either (i) replace each such non-consenting Lender or Lenders
with one or more assignees pursuant to, and with the effect of an assignment
under, Section 2.14 so long as at the time of such replacement, each such
assignee consents to the proposed change, waiver, discharge or termination or
(ii) repay the outstanding Loans of such Lender that gave rise to the need to
obtain such Lender’s consent; provided (A) that, unless the Loans that are
repaid pursuant to the preceding clause (ii) are immediately replaced in full at
such time through the addition of new Lenders or the increase of the outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to the preceding clause (ii), Lenders
having Loans representing more than 66-2/3% of the sum of the total outstanding
Loans at such time (determined after giving effect to the proposed action) shall
specifically consent thereto and (B) any such replacement or termination
transaction described above shall be effective on the date notice is given of
the relevant transaction and shall have a settlement date no earlier than five
Business Days and no later than 90 days after the relevant transaction.

 

Section 9.03          Expenses; Indemnity; Damage Waiver.  (a)  The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agent, the
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of (a) a single transaction and documentation counsel for the
Agent and the Arrangers and (b) such other local counsel and special counsel as
may be required in the reasonable judgment of the Agent and the Arrangers, in
connection with the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Agent, the Arrangers or any Lender,
(including the fees, charges and disbursements of (a) a single transaction and
documentation counsel for the Agent, the Arrangers and any Lender and (b) such
other local counsel and special counsel as may be required in the reasonable
judgment of the Agent and the Arrangers) in connection with documentary taxes or
the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during

 

85

--------------------------------------------------------------------------------


 

any workout, restructuring or negotiations in respect of such Loans and
(iii) all other reasonable out-of-pocket expenses as may be separately agreed
with the Administrative Agent.

 

(b)           The Borrower shall indemnify the Agent, the Arrangers and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of (a) a single transaction and
documentation counsel for any Indemnitee and (b) such other local counsel and
special counsel as may be required in the reasonable judgment of the Agent and
the Arrangers, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any Mortgaged Property or any other property currently or formerly owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Agent under paragraph (a) or (b) of this Section, but
without affecting the Borrower’s obligations thereunder, each Lender severally
agrees to pay to the Agent such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total outstanding Loans at the time.

 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions or any Loan or the use of the proceeds thereof.

 

(e)           All amounts due under this Section shall be payable not later than
10 days after written demand therefor.

 

Section 9.04          Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

86

--------------------------------------------------------------------------------


 

(b)           (i)  Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than the
Borrower or its Affiliates or Subsidiaries) all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it), with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)  the Borrower, provided that no consent of the Borrower shall be required
(x) for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund
(as defined below) or, (y) if an Event of Default has occurred and is
continuing, any other assignee; and

 

(B)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of Loans to an assignee that is a
Lender immediately prior to giving effect to such assignment, an Affiliate of a
Lender or an Approved Fund.

 

(ii)           Assignments shall be subject to the following conditions:

 

(A)  except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loan, the amount of the Loan of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000, in each case unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (it being understood that only a single processing
and recordation fee of $3,500 will be payable with respect to any multiple
assignments to or by a Lender, an Affiliate of a Lender or an Approved Fund
pursuant to clause (ii)(A) above, each of which is individually less than
$1,000,000, that are simultaneously consummated); and

 

(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For purposes of this Section 9.04, the term “Approved Fund” has the following
meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) any entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 2.12 and 9.03).  Any

 

87

--------------------------------------------------------------------------------


 

assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time, which register shall
indicate that each lender is entitled to interest paid with respect to such
Loans (the “Register”).  The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)           (i)Any Lender may, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the second proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.10, 2.11
and 2.12 (subject to the requirements and limitations therein, including the
requirements under Section 2.12(e) (it being understood that the documentation
required under Section 2.12(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13(c) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.10 or 2.12 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.

 

(iii)          Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations

 

88

--------------------------------------------------------------------------------


 

under this Agreement (the “Participant Register”).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 9.05          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid.  The provisions of
Sections 2.10, 2.11, 2.12 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans or the termination of this
Agreement or any provision hereof.

 

Section 9.06          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent and the Arrangers constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  This Agreement shall become effective when the
conditions set forth in Section 4.01 hereof shall have been satisfied, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or email
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 9.07          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be

 

89

--------------------------------------------------------------------------------


 

unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

Section 9.09          Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)           Each of the Ultimate Parent, the Parent and the Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Ultimate Parent, the Parent, the Borrower or its
properties in the courts of any jurisdiction.

 

(c)           Each of the Ultimate Parent, the Parent and the Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)           After the Closing Date, the Bankruptcy Court’s retention of
jurisdiction shall not govern the interpretation or enforcement of the Loan
Documents or any rights or remedies related thereto.

 

(e)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 9.10          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 9.11          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

90

--------------------------------------------------------------------------------


 

Section 9.12          Confidentiality.  Each of the Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, partners, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions at least as restrictive as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any pledgee referred to in Section 9.04(d), (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations or (iv) any credit insurance provider relating
to the Borrower and its Obligations, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the Agent or
any Lender on a nonconfidential basis from a source other than the Ultimate
Parent or any Subsidiary thereof.  For the purposes of this Section,
“Information” means all information received from the Ultimate Parent or any
Subsidiary thereof relating to the Ultimate Parent or any Subsidiary thereof or
its business, other than any such information that is available to the Agent or
any Lender on a nonconfidential basis prior to disclosure by the Ultimate Parent
or any Subsidiary thereof; provided, that, in the case of information received
from the Ultimate Parent or any Subsidiary thereof after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to confidential
information of its other customers.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or its Affiliates or the Administrative Agent pursuant to, or in the
course of administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

Section 9.13          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this

 

91

--------------------------------------------------------------------------------


 

Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

Section 9.14          Termination or Release. (a)  At such time as the Loans,
all accrued interest and fees under this Agreement, and all other obligations of
the Dex East Loan Parties under the Loan Documents (other than obligations under
Sections 2.10, 2.11, 2.12 and 9.03 that are not then due and payable) shall have
been paid in full in cash, (i) the Collateral shall be released from the Liens
created by the Security Documents and with respect to the Dex East Obligations,
the Shared Collateral Security Documents and (ii) the obligations (other than
those expressly stated to survive termination) of the Agent and each Loan Party
under the Security Documents and, with respect to the Dex East Obligations, the
Shared Collateral Security Documents shall terminate, all without delivery of
any instrument or performance of any act by any Person.

 

(b)           A Subsidiary Loan Party shall automatically be released from its
obligations under the Guarantee and Collateral Agreement and the security
interests in the Collateral of such Subsidiary Loan Party shall be automatically
released upon the consummation of any transaction permitted by this Agreement as
a result of which such Subsidiary Loan Party ceases to be a Subsidiary of the
Borrower.

 

(c)           Upon any sale or other transfer by any Dex East Loan Party of any
Collateral that is permitted under this Agreement to any Person that is not a
Dex East Loan Party, or upon the effectiveness of any written consent to the
release of the security interest granted by the Guarantee and Collateral
Agreement or any other Loan Document in any Collateral of the Dex East Loan
Parties pursuant to Section 9.02 of this Agreement, the security interest in
such Collateral granted by the Guarantee and Collateral Agreement and the other
Loan Documents shall be automatically released (it being understood that, in the
case of a sale or other transfer to a Shared Collateral Loan Party, such
Collateral shall become subject to a security interest in favor of the Shared
Collateral Agent as to the extent set forth in the Shared Collateral Security
Documents upon the consummation of such sale or other transfer).

 

(d)           In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 9.14, the Collateral Agent shall
execute and deliver to any Loan Party at such Loan Party’s expense all documents
that such Loan Party shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section 9.14
shall be without recourse to or warranty by the Collateral Agent or any Lender.

 

Section 9.15          USA Patriot Act.  Each Lender hereby notifies the Ultimate
Parent, the Parent and the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “USA Patriot Act”), it is required to obtain, verify and record information
that identifies the Ultimate Parent, the Parent and the Borrower, which
information includes the name and address of the Ultimate Parent, the Parent and
the Borrower and other information that will allow such Lender to identify the
Ultimate Parent, the Parent and the Borrower in accordance with the USA Patriot
Act.

 

Section 9.16          Intercreditor Agreement.  Each Lender agrees that it will
be bound by, and shall take no actions contrary to, the provisions of the
Intercreditor Agreement or any intercreditor agreement entered into in
connection with any Newco Subordinated Guarantee and authorizes the Agent to
enter into the Intercreditor Agreement and any intercreditor agreement to be
entered into in connection with any Newco Subordinated Guarantee (which shall be
in form and substance reasonably satisfactory to the Agent) on its behalf.

 

92

--------------------------------------------------------------------------------


 

Section 9.17          Amendment and Restatement.  On the Closing Date, the
Existing Credit Agreement will be automatically amended and restated in its
entirety to read in full as set forth herein, and all of the provisions of this
Agreement which were previously not effective or enforceable shall become
effective and enforceable.  Notwithstanding anything to the contrary herein,
subject to the satisfaction (or waiver) of the conditions set forth in
Section 4.01, the Lenders hereby waive, and shall be deemed to have waived, each
Default and Event of Default under (and as defined in) the Existing Credit
Agreement in existence as of the Closing Date to the extent (i) arising out of
the commencement of the Chapter 11 Cases or (ii) such Default or Event of
Default otherwise shall have occurred and be continuing based on facts known to
the Administrative Agent and the Lenders as of the Closing Date.

 

[remainder of page intentionally left blank]

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DEX MEDIA, INC.

 

 

 

 

 

 

By:

/s/ Samuel D. Jones

 

 

 

Name:

Samuel D. Jones

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

DEX MEDIA HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Mark W. Hianik

 

 

 

Name:

Mark W. Hianik

 

 

 

Title:

Senior Vice President, General

 

 

 

 

Counsel, Chief Administrative

 

 

 

 

Officer, and Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 

DEX MEDIA EAST, INC.

 

 

 

 

 

 

 

By:

/s/ Mark W. Hianik

 

 

 

Name:

Mark W. Hianik

 

 

 

Title:

Senior Vice President, General

 

 

 

 

Counsel, Chief Administrative

 

 

 

 

Officer, and Corporate Secretary

 

Signature Page to the Dex Media East Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and Collateral Agent,

 

and as a Lender

 

 

 

 

 

 

By:

/s/ Neil R. Boylan

 

 

Name: Neil R. Boylan

 

 

Title: Managing Director

 

Signature Page to the Dex Media East Credit Agreement

 

--------------------------------------------------------------------------------

 


 

Schedule 1.01A

 

DIRECTORY CONSOLIDATION PROJECT

 

The objective of the directory consolidation project is to permit the Borrower
to consolidate directories in markets for which the Borrower, RHDI, Dex West or
SuperMedia is the exclusive publisher that is adjacent to a market in which any
of RHDI, Dex West or SuperMedia also publishes.  In these affected markets,
there is overlap in both distribution and/or sales operations.  The
consolidation of directories in these markets will increase advertiser
satisfaction, improve the consumer experience, and provide increased efficiency
and reduced costs for the Borrower.  The proposed consolidation project will
only be effected after integration of the Dex entities and the SuperMedia
entities is completed.

 

The Borrower has identified as of the date hereof certain directories in
adjacent markets that are targets for combination, as set forth below.  In some
cases, two or more directories would be discontinued, and a new directory
covering the combined market would replace them.  In other cases, a directory
would be discontinued and those advertisers would be transferred to one or more
existing directories.  Upon completion of a consolidation, the Companies will
calculate the contribution margin of the new directory or directories (which
would include net sales, provision for bad debt, direct selling costs, print
cost of sales and indirect overhead, with intercompany accounts settled in
accordance with the Shared Services Agreement), with such contribution margin to
be shared (in the manner as previously disclosed to the Administrative Agent) by
the Companies participating in the consolidation based on the proportionate
contribution margin of each of the directories included in the consolidation.
The list below may be modified with the consent of the Agent to include
additional directories identified after the date hereof.

 

Impacted Directories

 

Current Copyright
Ownership

 

 

 

Aitkin, MN

 

RHDI

 

 

 

Brainerd, MN

 

Dex Media East

 

 

 

Long Prairie, MN

 

RHDI

 

 

 

Little Falls, MN

 

Dex Media East

 

 

 

Alexandria, MN

 

RHDI

 

 

 

Glenwood, MN

 

Dex Media East

 

 

 

Morris, MN

 

Dex Media East

 

 

 

North Platte Valley, NE

 

RHDI

 

 

 

Alliance, NE

 

Dex Media East

 

 

 

Casper, WY

 

Dex Media West

 

 

 

Sidney, NE

 

Dex Media East

 

 

 

West Central NE (North Platte-McCook)

 

Dex Media East

 

--------------------------------------------------------------------------------


 

Impacted Directories

 

Current Copyright
Ownership

 

 

 

Laughlin, NV

 

RHDI

 

 

 

Mohave County, AZ

 

Dex Media West

 

 

 

Benson, MN

 

RHDI

 

 

 

Cokato, MN

 

RHDI

 

 

 

Granite Falls, MN

 

RHDI

 

 

 

Glencoe, MN

 

RHDI

 

 

 

Litchfield-Montevideo-Willmar, MN

 

Dex Media East

 

 

 

Lower Yakima Valley, WA

 

RHDI

 

 

 

Yakima Valley, WA

 

Dex Media West

 

 

 

Tri-Cities, WA

 

Dex Media West

 

 

 

New Richland, MN

 

RHDI

 

 

 

Faribault/Northfield/Owatonna/Waseca, MN

 

Dex Media East

 

 

 

Hastings, MN

 

RHDI

 

 

 

SE St Paul, MN

 

Dex Media East

 

 

 

South Metro, MN

 

Dex Media East

 

 

 

Sheridan/Carlton, OR

 

RHDI

 

 

 

Salem, OR

 

Dex Media West

 

 

 

Poulsbo, WA

 

RHDI

 

 

 

Bainbridge Island, WA

 

Dex Media West

 

 

 

Kitsap County, WA

 

Dex Media West

 

 

 

Quilcene, WA

 

RHDI

 

 

 

Port Townsend, WA

 

Dex Media West

 

 

 

Port Angeles, WA

 

Dex Media West

 

--------------------------------------------------------------------------------


 

Impacted Directories

 

Current Copyright
Ownership

 

 

 

Chaska, MN

 

RHDI

 

 

 

Western Suburban Area, MN

 

Dex Media East

 

 

 

Southwest Suburban Area, MN

 

Dex Media East

 

 

 

Northwest Metro (Brooklyn Park), MN

 

RHDI

 

 

 

Northwest Suburban Area, MN

 

Dex Media East

 

 

 

Western Suburban Area, MN

 

Dex Media East

 

 

 

Lake City, MN

 

RHDI

 

 

 

Lewiston, MN

 

RHDI

 

 

 

Winona, MN

 

Dex Media East

 

 

 

Rochester, MN

 

Dex Media East

 

 

 

NW Missouri

 

RHDI

 

 

 

Shenandoah, IA

 

Dex Media East

 

 

 

Upper Rogue, OR

 

RHDI

 

 

 

Klamath Falls, OR

 

Dex Media West

 

 

 

Medford, OR

 

Dex Media West

 

 

 

Columbia Gorge, OR

 

RHDI

 

 

 

Central Oregon

 

Dex Media West

 

 

 

Central & North Oregon Coast

 

RHDI

 

 

 

Tillamook, OR

 

RHDI

 

 

 

Northern Oregon Coast (Astoria)

 

Dex Media West

 

 

 

N. Central Oregon Coast (Newport-Lincoln)

 

Dex Media West

 

--------------------------------------------------------------------------------


 

Schedule 1.01B

 

MORTGAGED PROPERTY

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.05

 

PROPERTIES

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.09

 

TAXES

 

None.

 

--------------------------------------------------------------------------------

 


 

Schedule 3.13

 

SUBSIDIARIES

 

SUBSIDIARY

 

OWNER

 

PERCENT
OWNED

 

LOAN PARTY STATUS

Dex Media Holdings, Inc.

 

Ultimate Parent

 

100

%

Shared Collateral Loan Party

Dex One Digital, Inc.

 

Ultimate Parent

 

100

%

Shared Collateral Loan Party

R.H. Donnelley Inc.

 

Ultimate Parent

 

100

%

Subordinated Guarantee Guarantor

Dex One Service, Inc.

 

Ultimate Parent

 

100

%

Shared Collateral Loan Party

R.H. Donnelly Corporation

 

Ultimate Parent

 

100

%

Shared Collateral Loan Party

Supermedia, Inc.

 

Ultimate Parent

 

100

%

Subordinated Guarantee Guarantor

Dex Media East, Inc.

 

Dex Media Holdings, Inc.

 

100

%

Dex East Loan Party

Dex Media West, Inc.

 

Dex Media Holdings, Inc.

 

100

%

Subordinated Guarantee Guarantor

Dex Media Service LLC

 

Dex Media Holdings, Inc.

 

2

%

N/A

 

 

Dex Media East, Inc.

 

49

%

 

 

 

Dex Media West, Inc.

 

49

%

 

R.H. Donnelley APIL, Inc.

 

R.H. Donnelley Inc.

 

100

%

N/A

SuperMedia LLC

 

SuperMedia Inc.

 

100

%

N/A

SuperMedia Services Inc.

 

SuperMedia LLC

 

100

%

N/A

SuperMedia Sales Inc.

 

SuperMedia LLC

 

100

%

N/A

 

--------------------------------------------------------------------------------

 


 

SuperMedia UK, Ltd.

 

SuperMedia LLC

 

100

%

N/A

Dex Media BRE LLC

 

Dex Media, Inc.

 

100

%

N/A

Dex One Digital BRE LLC

 

Dex One Digital, Inc.

 

100

%

N/A

Dex One Services BRE LLC

 

Dex One Service, Inc.

 

100

%

N/A

R.H. Donnelley 2 BRE LLC

 

R.H. Donnelley Corporation

 

100

%

N/A

Dex Media East BRE LLC

 

Dex Media East, Inc.

 

100

%

N/A

Dex Media West BRE LLC

 

Dex Media West, Inc.

 

100

%

N/A

R.H. Donnelley BRE LLC

 

R.H. Donnelley Inc.

 

100

%

N/A

 

--------------------------------------------------------------------------------


 

Schedule 3.14

 

INSURANCE

 

Coverage

 

Carrier

 

Inception Date

 

Term

 

Policy Number

 

Limit

Worker’s Compensati on

 

Zurich American Insurance Co.

 

June 30, 2009

 

Annual

 

WC2983950-10

 

Each Accident: $1,000,000

Policy: $1,000,000

Each Employee: $1,000,000

 

 

 

 

 

 

 

 

 

 

 

General Liability

 

Zurich American Insurance Co.

 

June 30, 2009

 

Annual

 

GLO2983909-10

 

Occurrence: $1,000,000

Gen. Agg. $3,000,000

Prod./Compl. Ops.: $2,000,000

Personal & Adv. Injury: $1,000,000

Medical Payments: $10,000

Damages to Premises Rented: $1,000,000

 

 

 

 

 

 

 

 

 

 

 

Automobile Liability

 

Zurich American Insurance Co.

 

June 30, 2009

 

Annual

 

BAP2923472-10

 

Liability Limit: $2,000,000

 

 

 

 

 

 

 

 

 

 

 

Property

 

Federal Insurance Co.

 

November 30, 2009

 

Annual

 

663-27-80

 

Real & Pers. Property Including Business Interruption and Extra Expense (per
occurrence combined): $100,000,000

 

 

 

 

 

 

 

 

 

 

 

Excess Umbrella

 

St Paul Fire & Marine Insurance Co.

 

June 30, 2009

 

Annual

 

QK09001936

 

Each Occurrence: $10,000,000

Aggregate: $10,000,000

 

--------------------------------------------------------------------------------


 

Schedule 3.17

 

UCC FILING JURISDICTIONS

 

Dex East Loan Party

 

State of
Incorporation/Formation

 

Filing Office

Dex Media East, Inc.

 

Delaware

 

Delaware Secretary of State

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

EXISTING INDEBTEDNESS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.04

 

EXISTING INVESTMENTS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.10

 

EXISTING RESTRICTIONS

 

None.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex I attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (a) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

3.

Borrower(s):

 

 

 

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of October 24, 2007, as amended and restated as of
January 29, 2010, as further amended and restated as of

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

 

 

April 30, 2013, among Dex Media East, Inc., Dex Media Holdings, Inc., Dex
Media, Inc., the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent

 

 

 

6.

Assigned Interest:

 

 

Aggregate Amount of
Loans for all Lenders

 

Amount of Loans
Assigned

 

Percentage Assigned of
Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                               , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders.

 

2

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

[Consented to:](4)

 

 

 

DEX MEDIA EAST, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(4)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

The Credit Agreement dated as of October 24, 2007, as amended and restated as of
January 29, 2010, as further amended and restated as of April 30, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dex Media East, Inc. (the
“Borrower”), Dex Media Holdings, Inc., Dex Media, Inc., the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other

 

--------------------------------------------------------------------------------


 

amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  THIS ASSIGNMENT AND ASSUMPTION
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ACKNOWLEDGMENT AND CONFIRMATION

 

ACKNOWLEDGMENT AND CONFIRMATION, dated as of April 30, 2013 (this
“Acknowledgment and Confirmation”), with respect to the Guarantee and Collateral
Agreement (the “Guarantee and Collateral Agreement”), dated as of January 29,
2010, made by Dex Media East, Inc. (the “Borrower”) and certain of its
Subsidiaries in favor of JPMorgan Chase Bank, N.A., as collateral agent (in such
capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the lenders party thereto, and the Administrative Agent
are parties to the Credit Agreement, dated as of October 24, 2007, as amended
and restated as of January 29, 2010 and as amended by the First Amendment
thereto, dated as of March 9, 2012 (the “Existing Credit Agreement”);

 

WHEREAS, concurrently with the execution of this Acknowledgment and
Confirmation, the Existing Credit Agreement will be further amended and restated
as of April 30, 2013 (the Existing Credit Agreement, as so amended, the “Amended
Credit Agreement”), under which the Lenders referred to therein will maintain
Loans to the Borrower;

 

WHEREAS, each Subsidiary of the Borrower, if any, that is a party hereto
(collectively, together with the Borrower, the “Confirming Parties”) has
guaranteed, and has agreed to reaffirm its guarantee of, the Borrower
Obligations (as defined in the Guarantee and Collateral Agreement);

 

WHEREAS, as collateral security for the Obligations (as defined in the Guarantee
and Collateral Agreement), each Confirming Party has granted to the Collateral
Agent, for the ratable benefit of the Secured Parties (as defined in the
Guarantee and Collateral Agreement), a security interest in the Collateral
referred to in the Guarantee and Collateral Agreement;

 

WHEREAS, all of the liabilities and obligations of the Borrower under the
Existing Credit Agreement are being continued in full force and effect, unpaid
and undischarged, pursuant to the Amended Credit Agreement;

 

WHEREAS, each Confirming Party is a party to the Guarantee and Collateral
Agreement and each Confirming Party wishes to confirm that all of its
liabilities and obligations, and Liens and security interests created, under the
Guarantee and Collateral Agreement remain in full force and effect after giving
effect to the amendment and restatement of the Existing Credit Agreement
pursuant to the Amended Credit Agreement; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Amended Credit
Agreement that the parties hereto shall have executed and delivered this
Acknowledgment and Confirmation to the Collateral Agent for the ratable benefit
of the Secured Parties (as defined in the Guarantee and Collateral Agreement);

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Amended Credit Agreement and to induce the Lenders to maintain extensions of
credit thereunder, each Confirming Party hereby agrees with the Collateral
Agent, for the ratable benefit of the Secured Parties (as defined in the
Guarantee and Collateral Agreement), as of the date hereof, as follows:

 

1.                           Unless otherwise defined herein, capitalized terms
used herein shall have the respective meanings assigned to them in the Amended
Credit Agreement.

 

2.                           Each Confirming Party hereby agrees that each
reference to the “Credit Agreement” in the Guarantee and Collateral Agreement
shall be deemed to be a reference to the Amended Credit Agreement.

 

3.                           Each Confirming Party hereby agrees that:

 

(a)               all of its obligations and liabilities under the Guarantee and
Collateral Agreement remain in full force and effect on a continuous basis after
giving effect to the amendment and restatement of the Existing Credit Agreement
pursuant to the Amended Credit Agreement;

 

(b)               all of the Liens and security interests created and arising
under the Guarantee and Collateral Agreement remain in full force and effect on
a continuous basis, unimpaired, uninterrupted and undischarged, and having the
same perfected status and priority as existed prior to the effectiveness of the
Amended Credit Agreement, after giving effect to the amendment and restatement
of the Existing Credit Agreement pursuant to the Amended Credit Agreement, as
collateral security for the Obligations (as defined in the Guarantee and
Collateral Agreement); and

 

(c)               all of the obligations and liabilities of the Borrower under
the Existing Credit Agreement (i) are continued in full force and effect on a
continuous basis, unpaid and undischarged, pursuant to the Amended Credit
Agreement and (ii) constitute the same obligations and liabilities under the
Amended Credit Agreement.

 

4.                           Schedules 1 through 6 to the Guarantee and
Collateral Agreement are hereby updated by Schedules 1 through 6 to this
Acknowledgment and Confirmation. Each of the representations and warranties,
other than those made in Section 4.7 of the Guarantee and Collateral Agreement,
made by any Confirming Party in the Guarantee and Collateral Agreement as
supplemented hereby is true and correct in all material respects on and as of
the date hereof (unless such representations expressly relate to an earlier

 

2

--------------------------------------------------------------------------------


 

date, in which case they were true and correct in all material respects on and
as of such earlier date).

 

5.                           With respect to only the Intellectual Property
constituting Collateral of any Confirming Party:

 

(a)               Schedule 5 lists or describes all registered and material
Copyrights, Trademarks, Patents and applications for the foregoing owned by such
Confirming Party in its own name on the date hereof and all material Copyright
Licenses, Patent Licenses and Trademark Licenses to which such Confirming Party
is a party as of the date hereof, in each case, pursuant to which any Confirming
Party is granted by a third party exclusive rights to a registered Copyright,
Patent or Trademark registration or application, respectively, owned by such
third party

 

(b)               On the date hereof, all material Intellectual Property owned
by such Confirming Party is free of all Liens (other than Liens permitted by the
Amended Credit Agreement and the Guarantee and Collateral Agreement), valid,
subsisting, unexpired and enforceable, has not been abandoned and, to the
knowledge of such Confirming Party, does not infringe the intellectual property
rights of any other Person;

 

(c)               Except as set forth on Schedule 5, on the date hereof, no
holding, decision or judgment has been rendered by any Governmental Authority
which would limit, cancel or question the validity of, or such Confirming
Party’s rights in, any material Intellectual Property owned by or, to the
knowledge of such Confirming Party, exclusively licensed to such Confirming
Party; and

 

(d)               Except as set forth on Schedule 5, no action or proceeding is
pending, or, to the knowledge of such Confirming Party, threatened, on the date
hereof (i) seeking to limit, cancel or question the validity of any Intellectual
Property (A) owned by such Confirming Party or such Confirming Party’s ownership
interest therein, or (B) to the knowledge of such Confirming Party, exclusively
licensed to such Confirming Party or such Confirming Party’s exclusive license
thereto, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property owned by or, to the knowledge
of such Confirming Party, exclusively licensed to such Confirming Party.

 

Unless otherwise defined herein, capitalized terms used in this Section 5 hereof
shall, for the purposes of this Section 5, have the respective meanings assigned
to them in the Guarantee and Collateral Agreement.

 

6.                           Notwithstanding anything herein, in the Guarantee
and Collateral Agreement or in any other Loan Document to the contrary, the
Obligations

 

3

--------------------------------------------------------------------------------


 

shall not include any Excluded Swap Obligations (as defined in the Amended
Credit Agreement).

 

7.                           This Acknowledgment and Confirmation shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

8.                           This Acknowledgment and Confirmation may be
executed by one or more of the parties hereto on any number of separate
counterparts (including by email or telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

[Balance of Page Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Acknowledgment and
Confirmation to be executed and delivered by a duly authorized officer on the
date first above written.

 

 

 

DEX MEDIA EAST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF
AMENDED AND RESTATED SHARED GUARANTEE AND COLLATERAL AGREEMENT

 

 

--------------------------------------------------------------------------------

 


 

EXECUTION VERSION

 

 

SHARED GUARANTEE AND COLLATERAL AGREEMENT

 

among

 

DEX MEDIA, INC.,

 

DEX MEDIA HOLDINGS, INC.,

 

DEX ONE DIGITAL, INC.

 

R.H. DONNELLEY CORPORATION,

 

DEX ONE SERVICE, INC.,

 

and certain of their Subsidiaries

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Shared Collateral Agent

 

Dated as of January 29, 2010,
as amended and restated as of April 30, 2013

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

2

1.1

Definitions

2

1.2

Other Definitional Provisions

10

 

 

 

SECTION 2.

GUARANTEE

10

2.1

Guarantee

10

2.2

Right of Contribution

11

2.3

No Subrogation

11

2.4

Amendments, etc. with respect to the Borrower Obligations

12

2.5

Guarantee Absolute and Unconditional

13

2.6

Reinstatement

14

2.7

Payments

14

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

14

3.1

Grant of Security Interest

14

3.2

Excluded Property

15

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

16

4.1

Authorization; Enforceability

16

4.2

Title; No Other Liens

16

4.3

Perfected First Priority Lien

16

4.4

Jurisdiction of Organization; Chief Executive Office

17

4.5

Farm Products

17

4.6

Investment Property

17

4.7

Receivables

17

4.8

Intellectual Property

18

4.9

Deposit Accounts, Securities Accounts

18

 

 

 

SECTION 5.

COVENANTS

18

5.1

Delivery of Instruments, Certificated Securities and Chattel Paper

19

5.2

Maintenance of Insurance

19

5.3

Casualty and Condemnation

19

5.4

Payment of Obligations

19

5.5

Maintenance of Perfected Security Interest

19

5.6

Other Information; Further Documentation

20

5.7

Changes in Locations, Name, etc.

20

5.8

Notices

20

5.9

Investment Property

21

5.10

Receivables

22

5.11

Intellectual Property

22

5.12

Commercial Tort Claims

23

5.13

Deposit Accounts, Securities Accounts

23

5.14

Existence; Conduct of Business

23

5.15

Maintenance of Properties

23

5.16

Books and Records; Inspection and Audit Rights

24

5.17

Other Information; Information Regarding Collateral

24

 

i

--------------------------------------------------------------------------------


 

SECTION 6.

ADDITIONAL COVENANTS APPLICABLE TO DEX DIGITAL, RHDC AND NEWCO SENIOR GUARANTORS

24

6.1

Asset Sales

25

6.2

Indebtedness

25

6.3

Liens

26

6.4

Transactions with Affiliates

27

6.5

Fundamental Changes

28

6.6

Investments

28

 

 

 

SECTION 7.

REMEDIAL PROVISIONS

28

7.1

Certain Matters Relating to Receivables

28

7.2

Communications with Obligors; Grantors Remain Liable

29

7.3

Pledged Stock

29

7.4

Proceeds to be Turned Over To Shared Collateral Agent

30

7.5

Application of Moneys

30

7.6

Code and Other Remedies

30

7.7

Registration Rights

31

7.8

Deficiency

32

 

 

 

SECTION 8.

THE SHARED COLLATERAL AGENT

32

8.1

Shared Collateral Agent’s Appointment as Attorney-in-Fact, etc.

32

8.2

Duty of Shared Collateral Agent

34

8.3

Execution of Financing Statements

34

8.4

Authority of Shared Collateral Agent

34

 

 

 

SECTION 9.

AGREEMENTS OF SERVICE COMPANY AND BORROWERS WITH RESPECT TO THE SHARED SERVICES
AGREEMENT

35

9.1

Grant of Security Interest

35

9.2

Remedies under Shared Services Agreement

35

 

 

 

SECTION 10.

MISCELLANEOUS

35

10.1

Amendments in Writing

35

10.2

Notices

35

10.3

No Waiver by Course of Conduct; Cumulative Remedies

35

10.4

Successors and Assigns

35

10.5

Setoff

36

10.6

Counterparts

36

10.7

Severability

36

10.8

Section Headings

36

10.9

Integration

36

10.10

GOVERNING LAW

36

10.11

Submission To Jurisdiction; Waivers

36

10.12

Additional Grantors

37

10.13

Releases

37

10.14

Intercreditor Agreement

37

10.15

WAIVER OF JURY TRIAL

38

10.16

Swap Transactions

38

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1

 

Notice Addresses

Schedule 2

 

Investment Property

Schedule 3

 

Perfection Matters

Schedule 4

 

Jurisdictions of Organization, Identification Numbers and Location of Chief
Executive Offices

Schedule 5

 

Intellectual Property

Schedule 6

 

Deposit and Securities Accounts

Schedule 6.2

 

Dex Digital and RHDC Existing Indebtedness

Schedule 6.3

 

Dex Digital and RHDC Existing Liens

 

ANNEXES

 

Annex I

 

Form of Shared Collateral Assumption Agreement

 

iii

--------------------------------------------------------------------------------


 

SHARED GUARANTEE AND COLLATERAL AGREEMENT

 

SHARED GUARANTEE AND COLLATERAL AGREEMENT, dated as of January 29, 2010, as
amended and restated as of April 30, 2013, among each of the signatories hereto,
in favor of JPMorgan Chase Bank, N.A., as shared collateral agent (in such
capacity, together with any successor collateral agent, the “Shared Collateral
Agent”) for the Shared Collateral Secured Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the RHDI Credit Agreement (such term and certain other
capitalized terms used hereinafter being defined in Section 1.1), the Dex East
Credit Agreement, the Dex West Credit Agreement and the SuperMedia Credit
Agreement (each, a “Credit Agreement” and collectively, the “Credit
Agreements”), the RHDI Lenders, the Dex East Lenders, the Dex West Lenders and
the SuperMedia Lenders have, as applicable, severally agreed to make extensions
of credit to RHDI, Dex East and Dex West (collectively, the “Dex Borrowers”) and
SuperMedia (collectively with the Dex Borrowers, the “Borrowers”) upon the terms
and subject to the conditions set forth in each of the Credit Agreements;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under each Credit Agreement;

 

WHEREAS, the Dex Borrowers, certain of the other Grantors and the Shared
Collateral Agent are parties to a Shared Guarantee and Collateral Agreement,
dated as of January 29, 2010 (the “Existing Shared Guarantee and Collateral
Agreement”), in connection with each Existing Credit Agreement (as such term is
defined in each of the Credit Agreements);

 

WHEREAS, it is a condition precedent to the effectiveness of each Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Shared Collateral Agent for the benefit of the Shared Collateral Secured
Parties;

 

WHEREAS, the RHDI Administrative Agent, the Dex East Administrative Agent, the
Dex West Administrative Agent, the SuperMedia Administrative Agent and the
parties hereto have entered into the Intercreditor Agreement in order to
(i) provide for the appointment by the RHDI Administrative Agent, the Dex East
Administrative Agent, the Dex West Administrative Agent and the SuperMedia
Administrative Agent, on behalf of the Shared Collateral Secured Parties, of
JPMorgan Chase Bank, N.A., as the Shared Collateral Agent, (ii) set forth
certain responsibilities of the Shared Collateral Agent and (iii) establish
among the Shared Collateral Secured Parties their respective rights with respect
to certain payments that may be received by the Shared Collateral Agent in
respect of the Shared Collateral; and

 

NOW, THEREFORE, in consideration of the premises and to induce the Shared
Collateral Secured Parties to enter into the applicable Credit Agreements, each
Grantor hereby agrees with the Shared Collateral Agent, for the benefit of the
Shared Collateral Secured Parties, to amend and restate the Existing Shared
Guarantee and Collateral Agreement in its entirety as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.         DEFINED TERMS

 

1.1          Definitions.  (a)    Unless otherwise defined herein, terms defined
in the Intercreditor Agreement and used herein shall have the meanings given to
them in the Intercreditor Agreement, and the following terms are used herein as
defined in the New York UCC:  Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claims, Documents, Equipment, Farm Products, General
Intangibles, Instruments, Inventory, Letter-of-Credit Rights, Securities Account
and Supporting Obligations.

 

(b)           The following terms shall have the following meanings:

 

“Agreement”:  this Shared Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”:  collectively, the Dex Borrower Obligations and the
“Obligations” under and as defined in the SuperMedia Credit Agreement.
Notwithstanding anything herein or in any other Loan Document to the contrary,
the Borrower Obligations shall not include any Excluded Swap Obligations (as
defined in the Credit Agreements).

 

“Borrowers”:  as defined in the recitals hereto.

 

“Capital Lease Obligations”:  of any Person, (i) the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP and
(ii) in the case of the Grantors, the portion of the obligations of the Service
Company described in the foregoing clause (i) allocated to, and funded by, the
Grantors pursuant to the Shared Services Agreement.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 5), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

“Credit Agreements”:  as defined in the Preamble hereto.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Dex Borrower Obligations”:  collectively, the “Obligations” under and as
defined in the RHDI Credit Agreement, the Dex East Credit Agreement and the Dex
West Credit Agreement.

 

“Dex Borrowers”:  as defined in the recitals hereto.

 

2

--------------------------------------------------------------------------------


 

“Dex Digital”: Dex One Digital, Inc., a Delaware corporation.

 

“Dex Digital/RHDC Asset Disposition”:  any sale, lease, assignment, conveyance,
transfer or other disposition of any property or asset of Dex Digital or RHDC
other than (i) sales of (x) inventory in the ordinary course of business and
(y) used, surplus, obsolete or worn-out equipment and Permitted Investments in
the ordinary course of business, (ii) sales, transfers and other dispositions
pursuant to the Shared Services Transactions, (iii) the licensing or
sublicensing (other than exclusive licenses or sublicenses) of Intellectual
Property in the ordinary course of business in a manner that does not, and could
not reasonably be expected to, materially interfere with the business of such
Person, (iv) sales, transfers and dispositions to any Dex Shared Grantor
hereunder and (v) other dispositions resulting in aggregate Net Proceeds not
exceeding, when combined with the aggregate Net Proceeds of any Newco Asset
Disposition, $2,500,000 during the term of this Agreement.

 

“Dex East”:  Dex Media East Inc., a Delaware corporation.

 

“Dex Loan Documents”:  the collective reference to the “Loan Documents” as
defined in each of the Dex East Credit Agreement, Dex West Credit Agreement and
the RHDI Credit Agreement..

 

“Dex Shared Collateral”:  as defined in Section 3.

 

“Dex Shared Collateral Secured Parties”: collectively, the Shared Collateral
Agent, any RHDI Secured Parties, any Dex East Secured Parties and any Dex West
Secured Parties.

 

“Dex Shared Grantors”:  the collective reference to the Ultimate Parent, Dex
Digital and RHDC.

 

“Dex Shared Guarantors”:  the collective reference to Dex Digital and RHDC.

 

“Dex West”:  Dex Media West Inc., a Delaware corporation.

 

“DMHI”:  Dex Media Holdings, Inc., a Delaware corporation.

 

“Dollars” or “$”:  refers to lawful money of the United States of America.

 

“Financial Officer”: the chief financial officer, principal accounting officer,
treasurer or controller of the Ultimate Parent.

 

“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

“Foreign Subsidiary Voting Stock”:  the voting Equity Interests of any Foreign
Subsidiary.

 

“Grantors”:  the collective reference to the Dex Shared Grantors and the
Universal Shared Grantors.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Shared Collateral Secured Parties that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other

 

3

--------------------------------------------------------------------------------


 

Loan Document). Notwithstanding anything herein or in any other Loan Document to
the contrary, the Guarantor Obligations shall not include any Excluded Swap
Obligations (as defined in the Credit Agreements).

 

“Guarantors”:  the collective reference to the Dex Shared Guarantors and the
Universal Shared Guarantors.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Ultimate Parent or any of its Subsidiaries.

 

“Intercreditor Agreement”:  the Collateral Agency and Intercreditor Agreement,
dated as of January 29, 2010, as amended and restated as of April 30, 2013,
entered into among the Grantors, the RHDI Administrative Agent on behalf of the
RHDI Secured Parties, the Dex East Administrative Agent on behalf of the Dex
East Secured Parties, the Dex West Administrative Agent on behalf of the Dex
West Secured Parties, the SuperMedia Administrative Agent on behalf of the
SuperMedia Secured Parties and the Shared Collateral Agent on behalf of the
Shared Collateral Secured Parties, as amended, restated or otherwise modified
from time to time.

 

“Investment”:  purchasing, holding or acquiring (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interest, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, or making or permitting to exist any loans or advances (other than
commercially reasonable extensions of trade credit) to, guaranteeing any
obligations of, or making or permitting to exist any investment in, any other
Person, or purchasing or otherwise acquiring (in one transaction or a series of
transactions) any assets of any Person constituting a business unit.  The
amount, as of any date of determination, of any Investment shall be the original
cost of such Investment (including any Indebtedness of a Person existing at the
time such Person becomes a Subsidiary in connection with any Investment and any
Indebtedness assumed in connection with any acquisition of assets), plus the
cost of all additions, as of such date, thereto and minus the amount, as of such
date, of any portion of such Investment repaid to the investor in cash or
property as a repayment of principal or a return of capital (including pursuant
to any sale or disposition of such Investment), as the case may be, but without
any other adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.  In determining the
amount of any Investment or repayment involving a transfer of any property other
than cash, such property shall be valued at its fair market value at the time of
such transfer.

 

“Investment Property”:  the collective reference to (i) all “investment
property,” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“Lenders”:  the collective reference to the RHDI Lenders, the Dex East Lenders,
the Dex West Lenders and the SuperMedia Lenders.

 

4

--------------------------------------------------------------------------------


 

“Net Proceeds”:  with respect to any event (i) the cash proceeds received in
respect of such event including (x) any cash received in respect of any non-cash
proceeds, including cash received in respect of any debt instrument or equity
security received as non-cash proceeds, but only as and when received, (y) in
the case of a casualty, insurance proceeds, and (z) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(ii) the sum of (x) all reasonable fees and out-of-pocket expenses (including
underwriting discounts and commissions and collection expenses) paid or payable
by the Loan Parties (as defined in each of the Credit Agreements) or any
Subsidiary thereof to third parties (including Affiliates, if permitted under
the Credit Agreements) in connection with such event, (y) in the case of a sale,
transfer or other disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments required to be made by the Loan Parties (as defined
in each of the Credit Agreements) or any Subsidiary thereof as a result of such
event to repay Indebtedness (other than Loans (as defined in each of the Credit
Agreements)) secured by such asset or otherwise subject to mandatory prepayment
as a result of such event (it being understood that this clause shall not apply
to customary asset sale provisions in offerings of debt securities) and (z) the
amount of all taxes paid (or reasonably estimated to be payable) by the Loan
Parties (as defined in each of the Credit Agreements) or any Subsidiary thereof
(provided that such amounts withheld or estimated for the payment of taxes
shall, to the extent not utilized for the payment of taxes, be deemed to be Net
Proceeds received when such nonutilization is determined), and the amount of any
reserves established by the Loan Parties (as defined in each of the Credit
Agreements) or any Subsidiary thereof to fund contingent liabilities reasonably
estimated to be payable, in each case that are directly attributable to such
event (provided that such reserves and escrowed amounts shall be disclosed to
the Shared Collateral Agent at the time taken or made and any reversal of any
such reserves will be deemed to be Net Proceeds received at the time and in the
amount of such reversal), in each case as determined reasonably and in good
faith by the chief financial officer of each Borrower; provided that for the
purposes of calculating the Net Proceeds of an Ultimate Parent Asset Disposition
(as defined in each of the Credit Agreements), payments made (or reasonably
estimated to be payable) under the Tax Sharing Agreements (as defined in each of
the Credit Agreements) shall be deducted in the same manner as taxes paid (or
reasonably estimated to be payable) under clause (ii)(z) above.

 

“Newco Asset Disposition”:  any sale, lease, assignment, conveyance, transfer or
other disposition of any property or asset of any Newco Senior Guarantor or any
of their respective Subsidiaries (other than any Newco Subordinated Guarantor)
other than (i) sales of (x) inventory in the ordinary course of business and
(y) used, surplus, obsolete or worn-out equipment and Permitted Investments in
the ordinary course of business, (ii) sales, transfers and other dispositions
pursuant to the Shared Services Transactions, (iii) the licensing or
sublicensing (other than exclusive licenses or sublicenses) of Intellectual
Property in the ordinary course of business in a manner that does not, and could
not reasonably be expected to, materially interfere with the business of such
Person, (iv) sales, transfers and dispositions to any Grantor hereunder and
(v) other dispositions resulting in aggregate Net Proceeds not exceeding, when
combined with the aggregate Net Proceeds of any Dex Digital/RHDC Asset
Disposition, $2,500,000 during the term of this Agreement.

 

“Newco Senior Guarantor”:  “Newco Senior Guarantor” as such term is defined in
the RHDI Credit Agreement, the Dex East Credit Agreement, the Dex West Credit
Agreement and the SuperMedia Credit Agreement, respectively.

 

“Newco Subordinated Guarantor”:  “Newco Subordinated Guarantor” as such term is
defined in the RHDI Credit Agreement, the Dex East Credit Agreement, the Dex
West Credit Agreement and the SuperMedia Credit Agreement, respectively.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

5

--------------------------------------------------------------------------------


 

“Obligations”:  (i) in the case of each Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 5 and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.

 

“Permitted Dex Digital/RHDC/Newco Acquisition”:  any acquisition (by merger,
consolidation or otherwise) by Dex Digital, RHDC or any Newco Senior Guarantor
of all or substantially all the assets of, or all the Equity Interests in, a
Person or division or line of business of a Person, if (i) both before and
immediately after giving effect thereto, no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) such acquired Person
is organized under the laws of the United States of America or any State thereof
or the District of Columbia and substantially all the business of such acquired
Person or business consists of one or more Permitted Businesses and not less
than 80% of the consolidated gross operating revenues of such acquired Person or
business for the most recently ended period of twelve months is derived from
domestic operations in the United States of America, (iii) each Subsidiary of
Dex Digital, RHDC or any Newco Senior Guarantor resulting from such acquisition
(and which survives such acquisition) other than any Foreign Subsidiary, shall
become a Universal Shared Guarantor and a Universal Shared Grantor hereunder to
the extent required by the Credit Agreements and at least 80% of the Equity
Interests of each such Subsidiary shall be owned directly by Dex Digital, RHDC
or a Newco Senior Guarantor and shall have been (or within ten Business Days (or
such longer period as may be acceptable to the Shared Collateral Agent) after
such acquisition shall be) pledged pursuant to this Agreement to the extent
required by the Credit Agreements, (iv) the Collateral and Guarantee Requirement
as set forth in each of the Credit Agreements shall have been (or within ten
Business Days (or such longer period as may be acceptable to the Shared
Collateral Agent) after such acquisition shall be) satisfied with respect to
each such Subsidiary and (v) Dex Digital, RHDC and each Newco Senior Guarantor,
as applicable, has delivered to the Shared Collateral Agent an officer’s
certificate to the effect set forth in clauses (i), (ii), (iii) and (iv) above,
together with all relevant financial information for the Person or assets
acquired.

 

“Permitted Business”:  the telephone and internet directory services businesses
and businesses reasonably related, incidental or ancillary thereto.

 

“Permitted Encumbrances”:

 

(i)  Liens imposed by law for taxes that are not yet due or are being contested
in good faith by appropriate proceedings;

 

(ii)  carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in good faith by appropriate proceedings;

 

6

--------------------------------------------------------------------------------


 

(iii)  pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(iv)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(v)  judgment Liens in respect of judgments or attachments that do not
constitute a Default or an Event of Default; provided, that any such Lien is
released within 30 days following the creation thereof;

 

(vi)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
are not substantial in amount and do not, and could not reasonably be expected
to, materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Ultimate Parent or any of its
Subsidiaries;

 

(vii)  Liens arising solely by virtue of any statutory or common law provisions
relating to bankers’ Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depositary
institution;

 

(viii)  any interest or title of a lessor under any lease entered into by Dex
Digital, RHDC or any Newco Senior Guarantor, as the case may be, in the ordinary
course of its business and covering only the assets so leased;

 

(ix)  the licensing or sublicensing (other than exclusive licenses or
sublicenses) of Intellectual Property in the ordinary course of business in a
manner that does not, or could not reasonably be expected to, materially
interfere with the business of such Person or any of its Subsidiaries; and

 

(ix)  any provision for the retention of title to any property by the vendor or
transferor of such property, which property is acquired by Dex Digital, RHDC or
any Newco Senior Guarantor, as the case may be, in a transaction entered into in
the ordinary course of business of Dex Digital, RHDC or such Newco Senior
Guarantor, as the case may be, and for which kind of transaction it is normal
market practice for such retention of title provision to be included;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

“Pledged Stock”:  the shares of Equity Interests listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Equity Interests of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided, that in no event shall more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary be required to be pledged
hereunder.

 

7

--------------------------------------------------------------------------------

 

 


 

“Proceeds”:  all “proceeds,” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for goods sold or leased, rights licensed or
for services rendered, whether or not such right is evidenced by an Instrument
or Chattel Paper and whether or not it has been earned by performance
(including, without limitation, any Account).

 

“Refinancing Indebtedness”:  Indebtedness issued or incurred (including by means
of the extension or renewal of existing Indebtedness) to extend, renew or
refinance existing Indebtedness (“Refinanced Debt”); provided, that (i) such
extending, renewing or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of, and unpaid
interest on, the Refinanced Debt plus the amount of any premiums paid thereon
and fees and expenses associated therewith, (ii) such Indebtedness has a later
maturity and a longer weighted average life than the Refinanced Debt, (iii) such
Indebtedness bears a market interest rate (as reasonably determined in good
faith by the board of directors of the applicable Guarantor) as of the time of
its issuance or incurrence, (iv) if the Refinanced Debt or any Guarantees
thereof are subordinated to the Guarantor Obligations, such Indebtedness and
Guarantees thereof are subordinated to the Guarantor Obligations on terms no
less favorable to the holders of the Guarantor Obligations than the
subordination terms of such Refinanced Debt or Guarantees thereof (and no
Guarantor that has not guaranteed such Refinanced Debt guarantees such
Indebtedness), (v) such Indebtedness contains covenants and events of default
and is benefited by Guarantees (if any) which, taken as a whole, are reasonably
determined in good faith by the board of directors of the applicable Guarantor
not to be materially less favorable to the Shared Collateral Secured Parties
than the covenants and events of default of or Guarantees (if any) in respect of
such Refinanced Debt, (vi) if such Refinanced Debt or any Guarantees thereof are
secured, such Indebtedness and any Guarantees thereof are either unsecured or
secured only by such assets as secured the Refinanced Debt and Guarantees
thereof, (vii) if such Refinanced Debt and any Guarantees thereof are unsecured,
such Indebtedness and Guarantees thereof are also unsecured, (viii) such
Indebtedness is issued only by the issuer of such Refinanced Debt and (ix) the
proceeds of such Indebtedness are applied promptly (and in any event within 45
days) after receipt thereof to the repayment of such Refinanced Debt.

 

“RHDC”:  R.H. Donnelley Corporation, a Delaware corporation.

 

“RHDI”:  R.H. Donnelley Inc., a Delaware corporation.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Service Company”:  Dex One Service Inc., a Delaware corporation.

 

“Shared Collateral”:  as defined in Section 3.

 

“Shared Collateral Agent”:  as defined in the preamble hereto.

 

“Shared Collateral Secured Parties:” the collective reference to the Dex Shared
Collateral Secured Parties and the SuperMedia Secured Parties.

 

“Shared Services”:  the centralized, shared or pooled services, undertakings and
arrangements which are provided by the Service Company or any of its
Subsidiaries to or for the benefit of the Ultimate Parent and its Subsidiaries
pursuant to the Shared Services Agreement, including, without limitation, the
acquisition and ownership of assets by the Service Company or any of its
Subsidiaries used in the provision of the foregoing and centralized payroll,
benefits and account payable operations.

 

8

--------------------------------------------------------------------------------


 

“Shared Services Agreement”:  the Amended and Restated Shared Services
Agreement, dated as of the date hereof, among the Ultimate Parent, the Service
Company and the other Subsidiaries of the Ultimate Parent party thereto.

 

“Shared Services Transactions”:  collectively, (i) the engagement of the Service
Company for the provision of Shared Services pursuant to the Shared Services
Agreement, (ii) sales, transfers and other dispositions of assets to the Service
Company or any of its Subsidiaries pursuant to the Shared Services Agreement for
use in the provision of Shared Services, (iii) the transfer of employees of the
Loan Parties (as defined in each of the Credit Agreements) to the Service
Company or any of its Subsidiaries for the provision of Shared Services pursuant
to the Shared Services Agreement and (iv) payments, distributions and other
settlement of payment obligations by the recipient of Shared Services to, or for
ultimate payment to, the provider of such Shared Services pursuant to the Shared
Services Agreement in respect of the provision of such Shared Services
(including, without limitation, the prefunding in accordance with the Shared
Services Agreement of certain such payment obligations in connection with the
establishment of the payment and settlement arrangements under the Shared
Services Agreement); provided, that all such payments, distributions and
settlements shall reflect a fair and reasonable allocation of the costs of such
Shared Services in accordance with the terms of the Shared Services Agreement
(it being understood and agreed that payments in respect of tax liabilities or
tax attributes pursuant to the Tax Sharing Agreements (as defined in each of the
Credit Agreements) shall not constitute Shared Services Transactions); provided,
further, that the foregoing shall not restrict the ability of the Borrowers to
make Restricted Payments (as defined in each applicable Credit Agreement)
(i) pursuant to Section 6.08(a)(iii) of the Dex East Credit Agreement, the Dex
West Credit Agreement and the RHDI Credit Agreement and Section 6.08(a)(vii)of
the SuperMedia Credit Agreement to the Service Company in respect of tax
liabilities incurred by the Service Company in connection with the performance
of its obligations under the Shared Services Agreement).

 

“SuperMedia”: SuperMedia Inc., a Delaware corporation.

 

“SuperMedia Secured Parties”: collectively, the Shared Collateral Agent and the
“Secured Parties” as such term is defined in the SuperMedia Credit Agreement.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (ii) the right to obtain all renewals thereof.

 

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5.

 

“Ultimate Parent”:  (i) prior to the Mergers, Dex One Corporation, a Delaware
corporation and (ii) after the Mergers, Dex Media, Inc. (f/k/a Newdex, Inc.), a
Delaware corporation.

 

“Universal Shared Collateral”:  as defined in Section 3.

 

“Universal Shared Grantors”:  the collective reference to each of DMHI, the
Service Company and each Newco Senior Guarantor that becomes a party hereto.

 

9

--------------------------------------------------------------------------------


 

“Universal Shared Guarantors”:  the collective reference to each of the Ultimate
Parent, DMHI, the Service Company and each Newco Senior Guarantor that becomes a
party hereto.

 

1.2          Other Definitional Provisions.  (a)  The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Shared
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor’s Shared Collateral or the relevant part thereof.

 

SECTION 2.         GUARANTEE

 

2.1          Guarantee.  (a)  (i) Each of the Dex Shared Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees as a primary
obligor and not merely as surety to the Shared Collateral Agent, for the benefit
of the Dex Shared Collateral Secured Parties and their respective successors,
indorsees, transferees and permitted assigns, the prompt and complete payment
and performance by each Dex Borrower when due (whether at the stated maturity,
by acceleration or otherwise) of its respective Dex Borrower Obligations and
(ii) each of the Universal Shared Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees as a primary obligor and not merely
as surety to the Shared Collateral Agent, for the benefit of the Shared
Collateral Secured Parties and their respective successors, indorsees,
transferees and permitted assigns, the prompt and complete payment and
performance by each Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of its respective Borrower Obligations.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under any applicable Bankruptcy Law (after giving effect to
the right of contribution established in Section 2.2).

 

(c)           Each Guarantor agrees that (x) the Dex Borrower Obligations, in
the case of the Dex Shared Guarantors and (y) the Borrower Obligations, in the
case of the Universal Shared Guarantors, may at any time and from time to time
exceed the amount of the liability of such Guarantor hereunder without impairing
the guarantee contained in this Section 2 or affecting the rights and remedies
of the Shared Collateral Agent or any Shared Collateral Secured Party hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the (x) Dex Borrower Obligations and the obligations
of each Dex Shared Guarantor under the guarantee contained in this Section 2, in
the case of each Dex Shared Guarantor, and (y) the Borrower Obligations and the
obligations of each Universal Shared Guarantor under the guarantee contained in
this Section 2, in the case of each Universal Shared Guarantor, shall have been
satisfied by payment in full, notwithstanding that from time to time during the
term of each Credit Agreement the applicable Borrower may be free from any
Borrower Obligations.

 

(e)           No payment made by any of the Borrowers, any of the Guarantors,
any other guarantor or any other Person or received or collected by the Shared
Collateral Agent or any Shared Collateral Secured Party from any of the
Borrowers, any of the Guarantors, any other guarantor or any other Person by
virtue

 

10

--------------------------------------------------------------------------------


 

of any action or proceeding or any set-off or appropriation or application at
any time or from time to time in reduction of or in payment of the Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for (x) the Dex Borrower
Obligations, in the case of the Dex Shared Guarantors, and (y) the Borrower
Obligations, in the case of the Universal Shared Guarantors, up to the maximum
liability of such Guarantor hereunder until the Dex Borrower Obligations or the
Borrower Obligations, as applicable, are paid in full.

 

2.2          Right of Contribution.  (i) Each Dex Shared Guarantor hereby agrees
that to the extent that a Dex Shared Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Dex Shared Guarantor
shall be entitled to seek and receive contribution from and against any other
Dex Shared Guarantor  hereunder which has not paid its proportionate share of
such payment and (ii) each Universal Shared Guarantor hereby agrees that to the
extent that a Universal Shared Guarantor (other than the Ultimate Parent) shall
have paid more than its proportionate share of any payment made hereunder, such
Universal Shared Guarantor shall be entitled to seek and receive contribution
from and against any other Universal Shared Guarantor  hereunder which has not
paid its proportionate share of such payment.  Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.3.  The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Shared Collateral Agent and the Shared
Collateral Secured Parties, and each Guarantor shall remain liable to the Shared
Collateral Agent and the Shared Collateral Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

 

2.3          No Subrogation.  (a)  Notwithstanding any payment made by any Dex
Shared Guarantor hereunder or any set-off or application of funds of any Dex
Shared Guarantor by the Shared Collateral Agent or any Dex Shared Collateral
Secured Party, no Dex Shared Guarantor shall exercise any rights of subrogation
to any of the rights of the Shared Collateral Agent or any Dex Shared Collateral
Secured Party against any Dex Borrower or any other Dex Shared Guarantor or any
collateral security or guarantee or right of offset held by the Shared
Collateral Agent or any Dex Shared Collateral Secured Party for the payment of
the Dex Borrower Obligations, nor shall any Dex Shared Guarantor seek or be
entitled to seek any contribution or reimbursement from any Dex Borrower or any
other Dex Shared Guarantor in respect of payments made by such Dex Shared
Guarantor hereunder, until all amounts owing to the Shared Collateral Agent and
the Dex Shared Collateral Secured Parties by any Dex Borrower on account of the
Dex Borrower Obligations are paid in full. If any amount shall be paid to any
Dex Shared Guarantor on account of such subrogation rights at any time when all
of the Dex Borrower Obligations shall not have been paid in full, such amount
shall be held by such Dex Shared Guarantor in trust for the Shared Collateral
Agent and the Dex Shared Collateral Secured Parties, segregated from other funds
of such Dex Shared Guarantor, and shall, forthwith upon receipt by such Dex
Shared Guarantor, be turned over to the Shared Collateral Agent in the exact
form received by such Dex Shared Guarantor (duly indorsed by such Dex Shared
Guarantor to the Shared Collateral Agent, if required), to be applied against
the Dex Borrower Obligations, whether matured or unmatured, in accordance with
the Intercreditor Agreement.

 

(b)           Notwithstanding any payment made by any Universal Shared Guarantor
hereunder or any set-off or application of funds of any Universal Shared
Guarantor by the Shared Collateral Agent or any Shared Collateral Secured Party,
no Universal Shared Guarantor shall exercise any rights of subrogation to any of
the rights of the Shared Collateral Agent or any Shared Collateral Secured Party
against any Borrower or any other Universal Shared Guarantor or any collateral
security or guarantee or right of offset held by the Shared Collateral Agent or
any Shared Collateral Secured Party for the payment of the Borrower Obligations,
nor shall any Universal Shared Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower or any other Universal Shared
Guarantor in respect of payments made by such Universal Shared Guarantor
hereunder, until all amounts owing to the Shared

 

11

--------------------------------------------------------------------------------


 

Collateral Agent and the Shared Collateral Secured Parties by any Borrower on
account of the Borrower Obligations are paid in full.  If any amount shall be
paid to any Universal Shared Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations shall not have been paid in full,
such amount shall be held by such Universal Shared Guarantor in trust for the
Shared Collateral Agent and the Shared Collateral Secured Parties, segregated
from other funds of such Universal Shared Guarantor, and shall, forthwith upon
receipt by such Universal Shared Guarantor, be turned over to the Shared
Collateral Agent in the exact form received by such Universal Shared Guarantor
(duly indorsed by such Universal Shared Guarantor to the Shared Collateral
Agent, if required), to be applied against the Borrower Obligations, whether
matured or unmatured, in accordance with the Intercreditor Agreement.

 

2.4          Amendments, etc. with respect to the Borrower Obligations.  (a) 
Each Dex Shared Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Dex Shared Guarantor and without
notice to or further assent by any Dex Shared Guarantor, any demand for payment
of any of the Dex Borrower Obligations made by the Shared Collateral Agent or
any Dex Shared Collateral Secured Party may be rescinded by the Shared
Collateral Agent or such Dex Shared Collateral Secured Party and any of the Dex
Borrower Obligations continued, and the Dex Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Shared
Collateral Agent or any Dex Shared Collateral Secured Party and the Dex Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Shared Collateral Agent (or the RHDI Administrative Agent, the Dex East
Administrative Agent, the Dex West Administrative Agent or the requisite Lenders
under the applicable Credit Agreement, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Shared Collateral Agent or any Dex Shared Collateral
Secured Party for the payment of the Dex Borrower Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Shared Collateral Agent
nor any other Dex Shared Collateral Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Dex Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

 

(b)           Each Universal Shared Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Universal
Shared Guarantor and without notice to or further assent by any Universal Shared
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Shared Collateral Agent or any Shared Collateral Secured Party may be rescinded
by the Shared Collateral Agent or such Shared Collateral Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Shared
Collateral Agent or any Shared Collateral Secured Party and the Loan Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Shared Collateral Agent (or the RHDI Administrative Agent, the Dex East
Administrative Agent, the Dex West Administrative Agent, the SuperMedia
Administrative Agent or the requisite Lenders under the applicable Credit
Agreement, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Shared
Collateral Agent or any Shared Collateral Secured Party for the payment of the
Borrower Obligations may be sold, exchanged, waived, surrendered or released. 
Neither the Shared Collateral Agent nor any other Shared Collateral Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

12

--------------------------------------------------------------------------------


 

2.5          Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Shared Collateral
Agent or any Shared Collateral Secured Party upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between any of the Borrowers and any of the Guarantors, on the one hand, and the
Shared Collateral Agent and the Shared Collateral Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2.  Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any of (x) in the case of each of the Dex Shared
Guarantors, the Dex Borrowers or any of the Dex Shared Guarantors with respect
to the Dex Borrower Obligations, and (y) in the case of each of the Universal
Shared Guarantors, the Borrowers or any of the Universal Shared Guarantors with
respect to the Borrower Obligations.  Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of any Loan Document, any of the applicable Borrower
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Shared
Collateral Agent or any applicable Shared Collateral Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
applicable Borrower or any other Person against any Shared Collateral Agent or
any applicable Shared Collateral Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of any applicable Borrower or
such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of (x) in the case of each Dex Shared Guarantor,
any Dex Borrower for the Dex Borrower Obligations, or (y) in the case of each
Universal Shared Guarantor, any Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance.  When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Dex Shared Guarantor, the Shared
Collateral Agent and any Dex Shared Collateral Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any Dex Borrower, any other Dex Shared
Guarantor or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Shared Collateral Agent or any Dex Shared Collateral Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any Dex Borrower, any other Dex Shared Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Dex Borrower, any other
Dex Shared Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Dex Shared Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Shared Collateral Agent or any Dex Shared Collateral Secured Party against any
Dex Shared Guarantor.  When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Universal Shared Guarantor, the
Shared Collateral Agent and any Shared Collateral Secured Party may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against any Borrower, any other Universal
Shared Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Shared Collateral Agent or any Shared Collateral Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from any Borrower, any other Universal Shared Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of any Borrower, any other
Universal Shared Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Universal Shared Guarantor
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Shared Collateral Agent or any Shared Collateral Secured Party against
any Universal Shared Guarantor.

 

13

--------------------------------------------------------------------------------


 

For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

2.6          Reinstatement.  (a)  The guarantee by any Dex Shared Guarantor
contained in this Section 2 shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the Dex
Borrower Obligations is rescinded or must otherwise be restored or returned by
any Dex Shared Collateral Secured Party in an Insolvency Proceeding of any Dex
Borrower or any Dex Shared Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
any Dex Borrower or any Dex Shared Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

(b)           The guarantee by any Universal Shared Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
is rescinded or must otherwise be restored or returned by any Shared Collateral
Secured Party in an Insolvency Proceeding of any Borrower or any Universal
Shared Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Borrower or
any Universal Shared Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

2.7          Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Shared Collateral Agent for the sole benefit of the (x) in
the case of each Dex Shared Guarantor, the Dex Shared Collateral Secured Parties
and (y) in the case of each Universal Shared Guarantor, the Shared Collateral
Secured Parties, in each case without set-off or counterclaim in Dollars at the
office of the Shared Collateral Agent located at 383 Madison Avenue, New York,
New York.

 

SECTION 3.         GRANT OF SECURITY INTEREST

 

3.1          Grant of Security Interest.  Subject to Section 3.2, each Grantor
hereby assigns and transfers to the Shared Collateral Agent, and hereby grants
to the Shared Collateral Agent, for the benefit of (x) in the case of each Dex
Shared Grantor, the Dex Shared Collateral Secured Parties, and (y) in the case
of the Universal Shared Grantors, the Shared Collateral Secured Parties, a
security interest in all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (with respect to the
Dex Shared Grantors, the “Dex Shared Collateral,” with respect to the Universal
Shared Grantors, the “Universal Shared Collateral” and, collectively, the
“Shared Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all Deposit Accounts;

 

(iv)          all Documents;

 

(v)           all Equipment;

 

(vi)          all General Intangibles;

 

(vii)         all Instruments;

 

14

--------------------------------------------------------------------------------


 

(viii)        all Intellectual Property;

 

(ix)          all Inventory;

 

(x)           all Investment Property;

 

(xi)          all Letter-of-Credit Rights;

 

(xii)         all other personal property not otherwise described above;

 

(xiii)        all books and records pertaining to the Dex Shared Collateral or
Universal Shared Collateral, as applicable; and

 

(xiv)        to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

 

3.2          Excluded Property.  Notwithstanding any of the other provisions set
forth in this Section 3, this Agreement shall not constitute a grant of a
security interest in, and the Shared Collateral shall not include, (a) any
property to the extent that such grant of a security interest (i) is prohibited
by any Requirement of Law of a Governmental Authority or requires a consent not
obtained of any Governmental Authority pursuant to such Requirement of Law,
(ii) is prohibited by, or constitutes a breach or default under or results in
the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property, or (iii) in the case of any Investment Property, Pledged Stock or
Pledged Note (other than any of the foregoing issued by a Grantor), any
applicable shareholder or similar agreement, except in each case to the extent
that such Requirement of Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, (b) any property owned or at any time
hereafter acquired by Dex Digital, RHDC or any Newco Senior Guarantor other than
Pledged Stock or (c) any “intent to use” Trademark applications filed pursuant
to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, to the extent their
inclusion in the Shared Collateral would invalidate or otherwise impair such
applications, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) or 1(d) of said Act has been filed and accepted with the
United States Patent and Trademark Office.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES

 

To induce (i) the RHDI Administrative Agent and the RHDI Lenders to enter into
the RHDI Credit Agreement, (ii) the Dex East Administrative Agent and the Dex
East Lenders to enter into the Dex East Credit Agreement, (iii) the Dex West
Administrative Agent and the Dex West Lenders to enter into the Dex West Credit
Agreement, (iv) the SuperMedia Administrative Agent and the SuperMedia Lenders
to enter into the SuperMedia Credit Agreement and (iv) the Shared Collateral
Secured Parties to enter into agreements with the Borrowers and their respective
Subsidiaries, each Grantor hereby represents and warrants to the Shared
Collateral Agent and each Shared Collateral Secured Party that:

 

4.1          Authorization; Enforceability.  This Agreement has been duly
executed and delivered by such Grantor and will constitute a legal, valid and
binding obligation of such Grantor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

15

--------------------------------------------------------------------------------


 

4.2          Title; No Other Liens.  Except for the security interests granted
to the Shared Collateral Agent for the benefit of the applicable Shared
Collateral Secured Parties pursuant to this Agreement and the other Liens
permitted to exist on the Shared Collateral by each of the Credit Agreements,
the Intercreditor Agreement and this Agreement, such Grantor owns each item of
the Shared Collateral free and clear of any and all Liens or, with respect to
title, claims of others.  No financing statement or other public notice with
respect to all or any part of the Shared Collateral is on file or of record in
any public office, except (i) such as have been filed in favor of the Shared
Collateral Agent, for the benefit of the applicable Shared Collateral Secured
Parties pursuant to this Agreement, (ii) with respect to Intellectual Property,
filings at (a) the United States Patent and Trademark Office or United States
Copyright Office (except to the extent such filings evidence a grant of an
unreleased security interest in favor of a Person other than the Shared
Collateral Agent (other than with respect to Liens permitted to exist on the
Shared Collateral by each of the Credit Agreements)) or (b) any similar office
or agency of the United States, any State thereof or any other country or any
political subdivision thereof) or (iii) as permitted by each of the Credit
Agreements, the Intercreditor Agreement and this Agreement.  For the avoidance
of doubt, it is understood and agreed that any Grantor may, in the ordinary
course of business in a manner that does not, and could not reasonably be
expected to, materially interfere with the business of the Ultimate Parent and
its Subsidiaries, grant licenses or sublicenses (other than exclusive licenses
or sublicenses) to third parties to use Intellectual Property owned or developed
by such Grantor.  For purposes of this Agreement, such licensing or sublicensing
activity shall not constitute a “Lien” on such Intellectual Property.  Each
Grantor understands that any such licenses and sublicenses may not limit the
ability of the Shared Collateral Agent to utilize, sell, lease or transfer the
related Intellectual Property or otherwise realize value from such Intellectual
Property pursuant hereto.

 

4.3          Perfected First Priority Lien.  The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on such Schedule, have been delivered to the Shared Collateral Agent
in completed and duly executed form) will constitute valid perfected security
interests in all of the Shared Collateral in which a security interest may be
perfected by the filing of a financing statement or such other actions specified
on Schedule 3 in favor of the Shared Collateral Agent, for the benefit of the
applicable Shared Collateral Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any such
Shared Collateral from such Grantor and (b) are prior to all other Liens on such
Shared Collateral in existence on the date hereof, subject only to Liens
permitted by each of the Credit Agreements, the Intercreditor Agreement and this
Agreement.

 

4.4          Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4.  Such Grantor has furnished to the
Shared Collateral Agent a certified charter, certificate of incorporation or
other organizational document and a long-form good standing certificate as of a
date which is recent to the date hereof.

 

4.5          Farm Products.  None of the Shared Collateral constitutes, or is
the Proceeds of, Farm Products.

 

4.6          Investment Property.  (a)  The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Equity Interests of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.

 

16

--------------------------------------------------------------------------------


 

(b)           All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.

 

(c)           Each of the Pledged Notes constituting Shared Collateral
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(d)           Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except the security interest created by this Agreement and other Liens permitted
by each of the Credit Agreements, the Intercreditor Agreement and this
Agreement.

 

4.7          Receivables.  With respect to the Receivables constituting Shared
Collateral of any Grantor only: (a)  No amount payable to such Grantor under or
in connection with any Receivable is evidenced by any Instrument or Chattel
Paper which has not been delivered to the Shared Collateral Agent to the extent
required by Section 5.1 below.

 

(b)           Except as such Grantor shall have previously notified the Shared
Collateral Agent in writing, the aggregate amount of Receivables included in the
(x) Dex Shared Collateral owed by Governmental Authorities to the Dex Shared
Grantors does not exceed $5,000,000 and (y) Universal Shared Collateral owed by
any Governmental Authorities to the Universal Shared Grantors does not exceed
$5,000,000.

 

(c)           The amounts represented by such Grantor to the applicable Shared
Collateral Secured Parties from time to time as owing to such Grantor in respect
of the Receivables will at such times be accurate.

 

4.8          Intellectual Property.  With respect to the Intellectual Property
constituting Shared Collateral of any Grantor only:  (a)  Schedule 5 lists or
describes all registered and material Copyrights, Trademarks, Patents and
applications for the foregoing owned by such Grantor in its own name on the date
hereof and all material Copyright Licenses, Patent Licenses and Trademark
Licenses to which such Grantor is a party as of the date hereof, in each case,
pursuant to which any Grantor is granted by a third party exclusive rights to a
registered Copyright, Patent or Trademark registration or application,
respectively, owned by such third party.

 

(b)           On the date hereof, all material Intellectual Property owned by
such Grantor is free of all Liens (other than Liens permitted by each of the
Credit Agreements, the Intercreditor Agreement and this Agreement), valid,
subsisting, unexpired and enforceable, has not been abandoned and, to the
knowledge of such Grantor, does not infringe the intellectual property rights of
any other Person.

 

(c)           On the date hereof, no holding, decision or judgment has been
rendered by any Governmental Authority which would limit, cancel or question the
validity of, or such Grantor’s rights in, any material Intellectual Property
owned by or, to the knowledge of such Grantor, exclusively licensed to such
Grantor.

 

(d)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any Intellectual Property (A) owned by such Grantor or such
Grantor’s ownership interest therein or (B) to the knowledge of such Grantor,
exclusively licensed to such Grantor or such Grantor’s exclusive license
thereto, or (ii) which, if adversely

 

17

--------------------------------------------------------------------------------


 

determined, would have a material adverse effect on the value of any
Intellectual Property owned by, or to the knowledge of such Grantor, exclusively
licensed to such Grantor.

 

4.9          Deposit Accounts, Securities Accounts.  Schedule 6 hereto sets
forth each Deposit Account or Securities Account constituting Shared Collateral
in which any Grantor has any interest on the date hereof.

 

SECTION 5.         COVENANTS

 

From and after the date of this Agreement until (x) in the case of the Dex
Shared Grantors, the Dex Borrower Obligations (other than contingent indemnity
obligations not then due and payable), and (y) in the case of the Universal
Shared Grantors, the Obligations (other than contingent indemnity obligations
not then due and payable), shall have been paid in full, each Grantor covenants
and agrees with the Shared Collateral Agent for the benefit of the applicable
Shared Collateral Secured Parties that:

 

5.1          Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount payable under or in connection with any of the Shared
Collateral in excess of $1,000,000 shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper constituting Shared
Collateral, such Instrument, Certificated Security or Chattel Paper shall be
promptly delivered to the Shared Collateral Agent, duly indorsed in a manner
satisfactory to the Shared Collateral Agent, to be held as Shared Collateral
pursuant to this Agreement.

 

5.2          Maintenance of Insurance.  (a)Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment constituting Shared Collateral against loss by fire,
explosion, theft and such other casualties as may be reasonably satisfactory to
the Shared Collateral Agent and (ii) to the extent requested by the Shared
Collateral Agent, insuring such Grantor and the applicable Shared Collateral
Secured Parties against liability for personal injury and property damage
relating to such Inventory and Equipment, such policies to be in such form and
amounts and having such coverage as may be reasonably satisfactory to the Shared
Collateral Agent.

 

(b)           All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective unless the insurer gives at least 30 days notice to the Shared
Collateral Agent, (ii) name the Shared Collateral Agent as insured party or loss
payee, as applicable, and (iii) be reasonably satisfactory in all other respects
to the Shared Collateral Agent.

 

5.3          Casualty and Condemnation.  Such Grantor (a) shall furnish to the
Shared Collateral Agent prompt written notice of any casualty or other insured
damage to any Shared Collateral fairly valued at more than $10,000,000 or the
commencement of any action or proceeding for the taking of any Shared Collateral
or any material part thereof or material interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) shall ensure that the
net proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) that have not been applied to repair, restore
or replace the applicable property or asset within 365 days of such event are
collected and applied to the prepayment of the Borrower Obligations in
accordance with the applicable provisions of this Agreement and the
Intercreditor Agreement.

 

5.4          Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Shared Collateral or in respect of income or profits therefrom, as well
as all claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Shared Collateral, except
that no such charge need be paid if the amount or validity thereof is currently
being contested in good faith by appropriate proceedings, reserves in

 

18

--------------------------------------------------------------------------------


 

conformity with GAAP with respect thereto have been provided on the books of
such Grantor and such proceedings could not reasonably be expected to result in
the sale, forfeiture or loss of any material portion of the Shared Collateral or
any interest therein.

 

5.5          Maintenance of Perfected Security Interest.  Such Grantor shall
maintain the security interest created by this Agreement as a perfected (if and
to the extent perfection is required herein) security interest having at least
the priority described in Section 4.3 and shall defend such security interest
against the claims and demands of all Persons whomsoever, subject to the rights
of such Grantor under the Loan Documents and this Agreement to dispose of the
Shared Collateral.

 

5.6          Other Information; Further Documentation.  (a)  At any time and
from time to time, upon the written request of the Shared Collateral Agent, and
at the sole expense of such Grantor, such Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Shared Collateral Agent may reasonably request for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including, without limitation,
(i) filing any financing or continuation statements under the Uniform Commercial
Code (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby and (ii) in the case of Investment Property,
Deposit Accounts and Letter-of-Credit Rights constituting Shared Collateral and
any other relevant Shared Collateral, taking any actions necessary to enable the
Shared Collateral Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.  Notwithstanding
anything in this Agreement to the contrary (other than with respect to
(i) Investment Property and (ii) Deposit Accounts and Securities Accounts), no
Grantor shall be required to take any actions to perfect or maintain the Shared
Collateral Agent’s security interest with respect to any personal property
Shared Collateral which (A) cannot be perfected or maintained by filing a
financing statement under the Uniform Commercial Code and (B) has a fair market
value which, together with the value of all other personal property Shared
Collateral of all Grantors with respect to which a security interest is not
perfected or maintained in reliance on this sentence, does not exceed
$1,000,000.

 

(b)           Such Grantor will furnish to the Shared Collateral Agent from time
to time statements and schedules further identifying and describing the assets
and property of such Grantor and such other reports in connection therewith as
the Shared Collateral Agent may reasonably request, all in reasonable detail.

 

5.7          Changes in Locations, Name, etc.  Such Grantor will not, except
upon 15 days’ prior written notice to the Shared Collateral Agent and each
Administrative Agent and delivery to the Shared Collateral Agent of all
additional financing statements and other documents reasonably requested by the
Shared Collateral Agent to maintain the validity, perfection (if and to the
extent perfection is required herein) and priority of the security interests
provided for herein:

 

(a)           change its jurisdiction of organization from that referred to in
Section 4.4; or

 

(b)           change its name.

 

5.8          Notices.  Such Grantor will advise the Shared Collateral Agent and
each Administrative Agent promptly, in reasonable detail, of:

 

(a)           any Lien (other than security interests created hereby or Liens
permitted under each of the Credit Agreements, the Intercreditor Agreement and
this Agreement) on any of the Shared Collateral which would adversely affect the
ability of the Shared Collateral Agent to exercise any of its remedies
hereunder; and

 

19

--------------------------------------------------------------------------------

 


 

(b)           the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the Shared
Collateral or on the security interests created hereby.

 

5.9          Investment Property.  (a)  If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Equity
Interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, having a value in excess of $1,000,000 such Grantor shall
accept the same as the agent of the Shared Collateral Agent for the benefit of
the applicable Shared Collateral Secured Parties, hold the same in trust for the
Shared Collateral Agent for the benefit of the applicable Shared Collateral
Secured Parties and deliver the same forthwith to the Shared Collateral Agent in
the exact form received, duly indorsed by such Grantor to the Shared Collateral
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the Shared
Collateral Agent so requests, signature guaranteed, to be held by the Shared
Collateral Agent, subject to the terms hereof, as additional collateral security
for (x) in the case of the Dex Shared Grantors, the Dex Borrower Obligations,
and (y) in the case of the Universal Shared Grantors, the Obligations.  Any sums
paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Shared Collateral Agent to
be held by it hereunder as additional collateral security for the (x) in the
case of the Dex Shared Grantors, the Dex Borrower Obligations, and (y) in the
case of the Universal Shared Grantors, the Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Shared Collateral Agent, be delivered to the Shared Collateral
Agent to be held by it hereunder as additional collateral security for (x) in
the case of the Dex Shared Grantors, the Dex Borrower Obligations, and (y) in
the case of the Universal Shared Grantors, the Obligations.  If any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Shared Collateral Agent, hold such money or
property in trust for the Shared Collateral Agent for the benefit of the
applicable Shared Collateral Secured Parties, segregated from other funds of
such Grantor, as additional collateral security for (x) in the case of the Dex
Shared Grantors, the Dex Borrower Obligations, and (y) in the case of the
Universal Shared Guarantor, the Obligations.

 

(b)           Without the prior written consent of the Shared Collateral Agent,
such Grantor will not (i) vote to enable, or take any other action to permit,
any Issuer to issue any Equity Interests of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Equity Interests of any nature of any Issuer, except to the extent permitted
by each of the Credit Agreements, the Intercreditor Agreement and this
Agreement, (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, the Investment Property or Proceeds thereof
(except pursuant to a transaction permitted by each of the Credit Agreements,
the Intercreditor Agreement and this Agreement), (iii) create, incur or permit
to exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement and the Liens
permitted by each of the Credit Agreements, the Intercreditor Agreement and this
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Shared Collateral Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof.

 

(c)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Shared Collateral Agent
promptly in

 

20

--------------------------------------------------------------------------------


 

writing of the occurrence of any of the events described in Section 5.9(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
7.3(c) and 7.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 7.3(c) or 7.7 with respect to the
Investment Property issued by it.

 

5.10        Receivables.  Other than in the ordinary course of business
consistent with its past practice, such Grantor will not (i) grant any extension
of the time of payment of any Receivable constituting Shared Collateral,
(ii) compromise or settle any such Receivable for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any such Receivable, (iv) allow any credit or discount whatsoever on any such
Receivable or (v) amend, supplement or modify any such Receivable in any manner
that could reasonably be expected to adversely affect the value thereof.

 

5.11        Intellectual Property.  With respect to the Intellectual Property
constituting Shared Collateral of any Grantor only:  (a)  Except to the extent
any Grantor reasonably determines that any Intellectual Property is no longer
used or useful in its business, such Grantor (either itself or through
licensees) will (i) continue to use commercially each material Trademark in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain at least as in the past the quality of
products and services offered under such Trademark, (iii) use such Trademark
with the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (iv) not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Shared Collateral Agent, for the benefit of the Shared Collateral Secured
Parties, shall obtain a perfected (if and to the extent perfection is required
herein) security interest in such mark pursuant to this Agreement (subject to,
and except with respect to Trademark applications to the extent described in,
Section 3.2(c)) and (v) not (and not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.

 

(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

 

(c)           Such Grantor (either itself or through licensees) will not (and
will not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any material portion of the Copyrights constituting
Shared Collateral of such Grantor may become invalidated or otherwise impaired. 
Such Grantor will not (either itself or through licensees) do any act whereby
any material portion of such Copyrights may fall into the public domain.

 

(d)           Such Grantor (either itself or through licensees) will not
knowingly materially infringe the intellectual property rights of any other
Person.

 

(e)           Such Grantor will notify the Shared Collateral Agent promptly if
it knows, or has reason to know, that any application or registration relating
to any material Intellectual Property constituting Shared Collateral of such
Grantor may become forfeited, abandoned or dedicated to the public, or of any
final or non-appealable adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
constituting Shared Collateral of such Grantor or such Grantor’s right to
register the same or to own and maintain the same.

 

(f)            Subject to such Grantor’s reasonable business judgment, such
Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the

 

21

--------------------------------------------------------------------------------


 

relevant registration) and to maintain each registration of the material
Intellectual Property constituting Shared Collateral of such Grantor, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

 

(g)           In the event that any material Intellectual Property constituting
Shared Collateral of such Grantor is infringed, misappropriated or diluted by a
third party, such Grantor shall (i) take such actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property and (ii) if such Intellectual Property is of material economic value,
promptly notify the Shared Collateral Agent after it learns thereof and subject
to such Grantor’s reasonable business judgment, sue for infringement,
misappropriation or dilution, to seek appropriate relief and to recover any and
all damages for such infringement, misappropriation or dilution.

 

5.12        Commercial Tort Claims.  Such Grantor shall advise the Shared
Collateral Agent promptly of any Commercial Tort Claim constituting Shared
Collateral held by such Grantor in excess of $1,000,000 and shall promptly
execute a supplement to this Agreement in form and substance satisfactory to the
Shared Collateral Agent to grant security interests in such Commercial Tort
Claim to the Shared Collateral Agent for the benefit of the Shared Collateral
Secured Parties.

 

5.13        Deposit Accounts, Securities Accounts.  No Grantor shall establish
or maintain a Deposit Account or Securities Account constituting Shared
Collateral for which such Grantor has not delivered to the Shared Collateral
Agent a control agreement executed by all parties relevant thereto, provided,
that the Grantors shall not be required to enter into control agreements (other
than the Funding Accounts (as defined in the Shared Services Agreement), with
respect to which the Service Company shall enter into control agreements) with
respect to any Deposit Accounts or Securities Accounts having an aggregate
balance for all such Deposit Accounts and Securities Accounts of less than
$1,000,000.

 

5.14       Existence; Conduct of Business.  Such Grantor shall, and shall cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, contracts, licenses, permits, privileges, franchises and trade names
material to the conduct of its business; provided, that the foregoing shall not
prohibit any merger, consolidation, liquidation, dissolution or sale of assets
permitted under each of the Credit Agreements, the Intercreditor Agreement and
this Agreement.

 

5.15        Maintenance of Properties.  Such Grantor shall, and shall cause each
of its Subsidiaries to, keep and maintain all property (other than Intellectual
Property) material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.  Such Grantor shall, and shall cause
each of its Subsidiaries to, subject to its and their reasonable business
judgment, take all actions to maintain all registrations and applications with
respect to material Intellectual Property owned by any of them.

 

5.16       Books and Records; Inspection and Audit Rights.  Such Grantor shall,
and shall cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in conformity with GAAP are made
of all dealings and transactions in relation to its business and activities. 
Each such Grantor shall, and shall cause each of its Subsidiaries to, permit any
representatives designated by the Shared Collateral Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers, employees and independent accountants, all at such reasonable
times and as often as reasonably requested.

 

5.17        Other Information; Information Regarding Collateral.  Substantially
concurrently with each delivery of the Ultimate Parent’s annual and quarterly
financial statements under the Credit Agreements, the Ultimate Parent shall
deliver to the Shared Collateral Agent: (a) a report of a reputable

 

22

--------------------------------------------------------------------------------


 

insurance broker with respect to the insurance required pursuant to Section 5.2
and such supplemental reports with respect thereto as the Shared Collateral
Agent may from time to time reasonably request and (b) (i) a certificate of a
Financial Officer (A) identifying any Subsidiary of any Grantor formed or
acquired since the end of the previous fiscal quarter, (B) identifying any
parcels of real property or improvements thereto with a value exceeding
$1,000,000 that have been acquired by any Grantor since the end of the previous
fiscal quarter, (C) identifying any Permitted Dex Digital/RHDC/Newco Acquisition
or other acquisitions of going concerns that have been consummated since the end
of the previous fiscal quarter, including the date on which each such
acquisition or Investment was consummated and the consideration therefor,
(D) identifying all applications for registration of any Intellectual Property
filed during the previous fiscal quarter by such Grantor, either by itself or
through any agent, employee, licensee or designee, with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof (and upon
request of the Shared Collateral Agent, such Grantor shall execute and deliver,
and have recorded, any and all agreements, instruments, documents, and papers as
the Shared Collateral Agent may request to evidence the Shared Collateral
Agent’s security interest in any Copyright, Patent or Trademark constituting
Shared Collateral of such Grantor and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby) and (E) identifying any
change in the locations at which equipment and inventory, in each case with a
value in excess of $1,000,000, are located, if not owned by the Grantors and
(ii) a certificate of a Financial Officer and the chief legal officer of the
Ultimate Parent certifying that all Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Shared Collateral and required
pursuant to the Loan Documents to be filed, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect (if and to the extent perfection is required
herein) the security interests under this Agreement for a period of not less
than 18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period).

 

SECTION 6.         ADDITIONAL COVENANTS APPLICABLE TO DEX DIGITAL, RHDC AND
NEWCO SENIOR GUARANTORS

 

From and after the date of this Agreement until (x) in the case of each Dex
Shared Guarantor, the Dex Borrower Obligations (other than contingent indemnity
obligations not then due and payable), and (y) in the case of each Universal
Shared Guarantor, the Borrower Obligations (other than contingent indemnity
obligations not then due and payable), shall have been paid in full, each Dex
Shared Guarantor (other than for purposes of Section 6.6) and each Universal
Shared Guarantor (except DMHI, the Service Company and, other than for purposes
of Section 6.6, the Ultimate Parent) covenants and agrees with the Shared
Collateral Agent for the benefit of the Shared Collateral Secured Parties that:

 

6.1          Asset Sales.  (a)  In the event and on each occasion that any Net
Proceeds are received by or on behalf of a Dex Shared Guarantor in respect of
any Dex Digital/RHDC Asset Disposition, such Dex Shared Guarantor shall, not
later than the Business Day next after the date on which such Net Proceeds are
received, apply an aggregate amount equal to the Net Proceeds of such Dex
Digital/RHDC Asset Disposition to the prepayment of the Dex Borrower Obligations
in accordance with clause (x) of paragraph “Fourth” of Section 3.4(b) of the
Intercreditor Agreement.

 

(b)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Universal Shared Guarantor or any of its
Subsidiaries in respect of any Newco Asset Disposition (other than an Ultimate
Parent Asset Disposition, as defined in each of the Credit Agreements, of the
Equity Interests of any of the Borrowers), such Universal Shared Guarantor or
Subsidiary, as applicable, shall, and shall cause each of its Subsidiaries to,
not later than the Business Day next after the date on which such Net Proceeds

 

23

--------------------------------------------------------------------------------


 

are received, apply an aggregate amount equal to the Net Proceeds of such Newco
Asset Disposition to the prepayment of the Borrower Obligations in accordance
with clause (y) of paragraph “Fourth” of Section 3.4(b) of the Intercreditor
Agreement.

 

6.2          Indebtedness.  It shall not, and shall not permit any of its
Subsidiaries (other than any Newco Subordinated Guarantor) to, create, incur,
assume or permit to exist any Indebtedness except:

 

(a)           Indebtedness created under the Loan Documents;

 

(b)           Indebtedness existing on the Closing Date and set forth in
Schedule 6.2 and Refinancing Indebtedness in respect thereof;

 

(c)           Indebtedness of (i) any Dex Shared Guarantor to any other Dex
Shared Guarantor or (ii) any Universal Shared Guarantor to any other Universal
Shared Guarantor;

 

(d)           Guarantees (i) by any Dex Shared Guarantor of Indebtedness of any
other Dex Shared Guarantor or (ii) by any Universal Shared Guarantor of
Indebtedness of any other Universal Shared Guarantor;

 

(e)           unsecured Indebtedness incurred in the ordinary course of
business, but excluding Indebtedness incurred through the borrowing of money;

 

(f)            Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (other than by an
amount not greater than fees and expenses, including premium and defeasance
costs, associated therewith) or result in a decreased average weighted life
thereof; provided, that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (f), together with the aggregate principal amount of similar
Indebtedness of the Service Company allocated to such Grantor and its
Subsidiaries pursuant to the Shared Services Agreement, shall not exceed
$1,000,000 at any time outstanding at (x) Dex Digital and its consolidated
Subsidiaries, (y) RHDC and its consolidated Subsidiaries or (z) each Newco
Senior Guarantor and its consolidated Subsidiaries;

 

(g)           Indebtedness incurred to finance a Permitted Dex
Digital/RHDC/Newco Acquisition and Refinancing Indebtedness in respect thereof;
provided, that (i) such Indebtedness (other than Refinancing Indebtedness) is
incurred at the time of such Permitted Dex Digital/RHDC/Newco Acquisition and
(ii) the principal amount of all Indebtedness incurred by Dex Digital, RHDC and
any Newco Senior Guarantor and any of their respective Subsidiaries in reliance
upon this clause (g) shall not exceed $1,000,000 in the aggregate at any time
outstanding;

 

(h)           Indebtedness of any Person that becomes a Universal Shared
Guarantor or a Subsidiary of any Universal Shared Guarantor after the Closing
Date and Refinancing Indebtedness in respect thereof; provided, that such
Indebtedness (other than Refinancing Indebtedness) exists at the time such
Person becomes a Universal Shared Guarantor or a Subsidiary of any Universal
Shared Guarantor and is not created in contemplation of or in connection with
such Person becoming a Universal Shared Guarantor or a Subsidiary of any
Universal Shared Guarantor (except to the extent such Indebtedness refinanced
other Indebtedness to facilitate such entity becoming a Universal Shared
Guarantor or a Subsidiary of any Universal Shared Guarantor);

 

24

--------------------------------------------------------------------------------


 

(i)            Indebtedness owing to the Service Company incurred pursuant to
the Shared Services Transactions;

 

(j)            Indebtedness in respect of letters of credit; provided, that the
aggregate face amount of such letters of credit shall not exceed $1,000,000 at
any time outstanding at (i) Dex Digital and its consolidated Subsidiaries,
(ii) RHDC and its consolidated Subsidiaries or (iii) any Newco Senior Guarantor
and its consolidated Subsidiaries; and

 

(k)           other unsecured Indebtedness in an aggregate principal amount not
exceeding $1,000,000 at any time outstanding at (i) Dex Digital and its
consolidated Subsidiaries, (ii) RHDC and its consolidated Subsidiaries or
(iii) each Newco Senior Guarantor and its consolidated Subsidiaries.

 

6.3          Liens.  It shall not, and shall not permit any of its Subsidiaries
(other than any Newco Subordinated Guarantor) to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

 

(a)           Liens created under the Loan Documents;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien existing on the Closing Date and set forth in Schedule
6.3 on any property or asset thereof; provided, that (i) such Lien shall not
apply to any other property or asset of such Person (other than proceeds) and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals, refinancings and replacements thereof that do
not increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof;

 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by such Dex Shared Guarantor or such Universal Shared Guarantor or any of their
respective Subsidiaries; provided, that (i) such Liens secure Indebtedness
permitted by clause (f) of Section 6.2, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of such Dex Shared Guarantor or such Universal Shared
Guarantor or any of their respective Subsidiaries (other than proceeds);

 

(e)           any Lien existing on any property or asset prior to the
acquisition thereof by such Dex Shared Guarantor or such Universal Shared
Guarantor or any of their respective Subsidiaries or existing on any property or
asset of any Person that becomes a Universal Shared Guarantor after the Closing
Date prior to the time such Person becomes a Universal Shared Guarantor;
provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Universal Shared Guarantor,
(ii) such Lien shall not apply to any other property or assets of such Dex
Shared Guarantor or such Universal Shared Guarantor or any of their respective
Subsidiaries (other than proceeds) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Universal Shared Guarantor, and extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof (other than by an amount not in excess of fees and
expenses, including premium and defeasance costs, associated therewith) or
result in a decreased average weighted life thereof;

 

(f)            any Lien securing Indebtedness permitted under Section 6.2(g);

 

25

--------------------------------------------------------------------------------


 

(g)           Liens on cash collateral securing letters of credit permitted by
Section 6.2(j) in an aggregate amount not to exceed (i) the lesser of
(x) $1,050,000 and (y) 105% of the face amount thereof at Dex Digital and its
consolidated Subsidiaries, (ii) the lesser of (x) $1,050,000 and (y) 105% of the
face amount thereof at RHDC and its consolidated Subsidiaries or (iii) with
respect to any Newco Senior Guarantor and each of its consolidated Subsidiaries
the lesser of (x) $1,050,000 and (y) 105% of the face amount thereof at such
Newco Senior Guarantor and its consolidated Subsidiaries; and

 

(h)           Liens not otherwise permitted by this Section 6.3 securing
obligations other than Indebtedness and involuntary Liens not otherwise
permitted by this Section 6.3 securing Indebtedness, which obligations and
Indebtedness are in an aggregate amount not in excess of $1,000,000 at any time
outstanding at (i) Dex Digital and its consolidated Subsidiaries, (ii) RHDC and
its consolidated Subsidiaries or (iii) any Newco Senior Guarantor and each of
its consolidated Subsidiaries.

 

6.4          Transactions with Affiliates.  It shall not, nor shall it permit
any of its Subsidiaries (other than any Newco Subordinated Guarantor) to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions on terms and
conditions not less favorable, considered as a whole, to Dex Digital, RHDC or
such Universal Shared Guarantor than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among (x) Dex Digital
and RHDC not involving any other Affiliate or (y) Universal Shared Guarantors
not involving any other Affiliate, (c) the Tax Sharing Agreements, the License
Agreements, the Master IP License Agreements, the provision of the Escrow
Materials (each such term as defined in each of the Dex Credit Agreements),
(d) the Shared Services Transactions, (e) subject to Section 6.6, the issuance
by Dex Digital, RHDC or such Newco Senior Guarantor or Subsidiary of Equity
Interests to, or the receipt of any capital contribution from, its parent entity
and (f) the “Restructuring Transactions” under (and as defined in) the
Reorganization Plan.

 

6.5          Fundamental Changes.  It shall not, nor shall it permit any of its
Subsidiaries (other than any Newco Subordinated Guarantor) to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate, wind up or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, and subject to the restrictions in the
Credit Agreements, (i) any of Dex Digital, RHDC, any Universal Shared Guarantor,
any Newco Subordinated Guarantor or any of their respective Subsidiaries may
merge into any Universal Shared Guarantor in a transaction in which a Universal
Shared Guarantor is the surviving entity, (ii) any Subsidiary of any Universal
Shared Guarantor may merge into any Subsidiary of any Universal Shared Guarantor
in a transaction in which the surviving entity is a wholly-owned Subsidiary of a
Universal Shared Guarantor, (iii) Dex Digital, RHDC or any Universal Shared
Guarantor or any Subsidiary thereof  may merge or consolidate with any other
Person in order to effect a Permitted Dex Digital/RHDC/Newco Acquisition and
(v) Dex Digital, RHDC, any Universal Shared Guarantor or any Subsidiary thereof
may liquidate or dissolve if the Ultimate Parent determines in good faith that
such liquidation or dissolution is in the best interests of the Ultimate Parent
and is not materially disadvantageous to the Lenders.

 

6.6          Investments.  Neither the Ultimate Parent nor any such Universal
Shared Guarantor shall make any Investment (as defined in each of the Credit
Agreements) in any Dex Shared Guarantor.

 

SECTION 7.         REMEDIAL PROVISIONS

 

7.1          Certain Matters Relating to Receivables.  (a)  After an Enforcement
Event has occurred and is continuing, the Shared Collateral Agent shall have the
right to make test verifications of the Receivables in any manner and through
any medium that it reasonably considers advisable, and each

 

26

--------------------------------------------------------------------------------


 

Grantor shall furnish all such assistance and information as the Shared
Collateral Agent may require in connection with such test verifications.

 

(b)           The Shared Collateral Agent hereby authorizes each Grantor to
collect such Grantor’s Receivables, subject to the Shared Collateral Agent’s
direction and control.  The Shared Collateral Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Enforcement Event.  If required by the Shared Collateral Agent, upon the request
of the requisite Shared Collateral Secured Parties, in accordance with the
Intercreditor Agreement, at any time after the occurrence and during the
continuance of an Enforcement Event, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Shared Collateral Agent if required, in the Shared
Collateral Account, subject to withdrawal by the Shared Collateral Agent for the
account of the applicable Shared Collateral Secured Parties only as provided in
Section 7.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Shared Collateral Agent and the other applicable Shared Collateral
Secured Parties, segregated from other funds of such Grantor.  Each such deposit
of Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

(c)           At the Shared Collateral Agent’s request, upon the occurrence and
during the continuance of an Enforcement Event, each Grantor shall deliver to
the Shared Collateral Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

 

7.2          Communications with Obligors; Grantors Remain Liable.  (a)  The
Shared Collateral Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Enforcement Event and
after prior notice to the Grantors communicate with obligors under the
Receivables to verify with them to the Shared Collateral Agent’s satisfaction
the existence, amount and terms of any Receivables.

 

(b)           After the occurrence and during the continuance of an Enforcement
Event and at the direction of the requisite Shared Collateral Secured Parties,
in accordance with the Intercreditor Agreement, the Shared Collateral Agent, in
its own name or in the name of others may, and upon the request of the Shared
Collateral Agent each Grantor shall, notify obligors on the Receivables that the
Receivables have been assigned to the Shared Collateral Agent for the benefit of
the applicable Shared Collateral Secured Parties and that payments in respect
thereof shall be made directly to the Shared Collateral Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Neither the
Shared Collateral Agent nor any Shared Collateral Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Shared Collateral Agent nor any Shared Collateral Secured Party of any payment
relating thereto, nor shall the Shared Collateral Agent or any Shared Collateral
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

7.3          Pledged Stock.  (a)  Unless an Enforcement Event shall have
occurred and be continuing and the Shared Collateral Agent shall have given
notice to the relevant Grantor of the Shared Collateral

 

27

--------------------------------------------------------------------------------


 

Agent’s intent to exercise its corresponding rights pursuant to Section 7.3(b),
each Grantor shall be permitted to receive all cash dividends paid in respect of
the Pledged Stock and all payments made in respect of the Pledged Notes, in each
case paid in the ordinary course of business of the relevant Issuer, to the
extent permitted in the Credit Agreements, and to exercise all voting and
corporate or other organizational rights with respect to the Investment
Property; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the Shared
Collateral Agent’s reasonable judgment, would result in any violation of any
provision of the Credit Agreements, the Intercreditor Agreement, this Agreement
or any other Loan Document.

 

(b)           If an Enforcement Event shall have occurred and be continuing and
the Shared Collateral Agent shall have given notice of its intent to exercise
such rights to the relevant Grantor or Grantors, (i) the Shared Collateral Agent
shall have the right to receive any and all cash dividends, payments or other
Proceeds paid in respect of the Investment Property and make application thereof
to the applicable Obligations at the time and in the order specified in the
Intercreditor Agreement, and (ii) any or all of the Investment Property shall be
registered in the name of the Shared Collateral Agent or its nominee, and the
Shared Collateral Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Shared Collateral Agent of any right, privilege
or option pertaining to such Investment Property, and in connection therewith,
the right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Shared Collateral Agent may determine), all
without liability except to account for property actually received by it, but
the Shared Collateral Agent shall have no duty to any Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.

 

(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Shared Collateral Agent in writing that
(x) states that an Enforcement Event has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) upon delivery of any notice
to such effect pursuant to Section 7.3(a), pay any dividends or other payments
with respect to the Investment Property directly to the Shared Collateral Agent.

 

7.4          Proceeds to be Turned Over To Shared Collateral Agent.  In addition
to the rights of the Shared Collateral Agent and the Shared Collateral Secured
Parties specified in Section 7.1 with respect to payments of Receivables, if an
Enforcement Event shall have occurred and be continuing, and the Shared
Collateral Agent, upon the request of the requisite Shared Collateral Secured
Parties, in accordance with the Intercreditor Agreement, shall have given notice
thereof to the Grantors, all Proceeds received by any Grantor consisting of
cash, checks and other near-cash items shall be held by such Grantor in trust
for the Shared Collateral Agent and the applicable Shared Collateral Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Shared Collateral Agent in the
exact form received by such Grantor (duly indorsed by such Grantor to the Shared
Collateral Agent, if required).  All Proceeds received by the Shared Collateral
Agent hereunder shall be held by the Shared Collateral Agent in a Shared
Collateral Account maintained under its sole dominion and control in accordance
with the Intercreditor Agreement.  All Proceeds while held by the Shared
Collateral Agent in a Shared Collateral Account (or by such Grantor in trust for
the applicable Shared Collateral Secured Parties)

 

28

--------------------------------------------------------------------------------


 

shall continue to be held as collateral security for the applicable Obligations
and shall not constitute payment thereof until applied as provided in
Section 7.5.

 

7.5          Application of Moneys.  The Shared Collateral Agent shall apply all
or any part of moneys, cash dividends, payments or other proceeds constituting
Shared Collateral, whether or not held by any in the Shared Collateral Account
and other funds on deposit in the Shared Collateral Account, in payment of the
applicable Obligations at the times and in the manner provided in the
Intercreditor Agreement.

 

7.6          Code and Other Remedies.  If an Enforcement Event shall have
occurred and be continuing, upon the request of the requisite Shared Collateral
Secured Parties, in accordance with the Intercreditor Agreement, the Shared
Collateral Agent, on behalf of the applicable Shared Collateral Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the applicable Obligations, all rights and remedies of a secured
party under the New York UCC or any other applicable law.  Without limiting the
generality of the foregoing, the Shared Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Shared Collateral,
or any part thereof, and/or may forthwith sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Shared Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of any Shared Collateral Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
Any Shared Collateral Secured Party shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Shared Collateral so sold,
free of any right or equity of redemption in any Grantor, which right or equity
is hereby waived and released.  Each Grantor further agrees, at the Shared
Collateral Agent’s request, to assemble its Shared Collateral and make it
available to the Shared Collateral Agent at places which the Shared Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere. 
The Shared Collateral Agent shall apply the net proceeds of any action taken by
it pursuant to this Section 7.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Shared Collateral or in any way relating to
the Shared Collateral or the rights of the Shared Collateral Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of (x) in the case of the Dex
Shared Collateral, the Dex Borrower Obligations, and (y) in the case of the
Universal Shared Collateral, the Obligations, in accordance with Section 7.5,
and only after such application and after the payment by the Shared Collateral
Agent of any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Shared Collateral
Agent account for the surplus, if any, to any Grantor.  To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the applicable Shared Collateral Secured Parties arising out of
the exercise by them of any rights hereunder.  If any notice of a proposed sale
or other disposition of Shared Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 

7.7          Registration Rights.  (a)  If the Shared Collateral Agent shall
determine to exercise its right to sell any or all of the Pledged Stock pursuant
to Section 7.6, at any time when an Enforcement Event has occurred and is
continuing, and if in the opinion of the Shared Collateral Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Shared Collateral Agent, necessary or advisable to

 

29

--------------------------------------------------------------------------------


 

register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Shared Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Shared Collateral Agent shall
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) which will satisfy the
provisions of Section 11(a) of the Securities Act.

 

(b)           Each Grantor recognizes that the Shared Collateral Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Shared
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(c)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 7.7 valid and
binding and in compliance with any and all other applicable Requirements of
Law.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 7.7 will cause irreparable injury to the Shared
Collateral Agent and the applicable Shared Collateral Secured Parties, that the
Shared Collateral Agent and the Shared Collateral Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 7.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Enforcement Event has occurred.

 

7.8          Deficiency.  (a)  Each Dex Shared Grantor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the Dex
Shared Collateral are insufficient to pay the Dex Borrower Obligations and the
documented fees and disbursements of any attorneys employed by the Shared
Collateral Agent or any Shared Collateral Secured Party to collect such
deficiency.

 

(b)           The Universal Shared Grantors shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Universal
Shared Collateral are insufficient to pay the Obligations and the documented
fees and disbursements of any attorneys employed by the Shared Collateral Agent
or any Shared Collateral Secured Party to collect such deficiency.

 

SECTION 8.         THE SHARED COLLATERAL AGENT

 

8.1          Shared Collateral Agent’s Appointment as Attorney-in-Fact, etc. 
(a)  Each Grantor hereby irrevocably constitutes and appoints the Shared
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement upon the occurrence and during the continuance of an

 

30

--------------------------------------------------------------------------------


 

Enforcement Event, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Shared Collateral Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following upon the occurrence and during the continuance
of an Enforcement Event:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Shared Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Shared Collateral Agent for the purpose of collecting any and
all such moneys due under any Receivable or with respect to any other Shared
Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Shared Collateral Agent may reasonably request to evidence the Shared
Collateral Agent’s security interest in such Intellectual Property (and the
associated goodwill) and general intangibles of such Grantor relating thereto or
represented thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Shared Collateral, effect any repairs or any insurance
called for by the terms of this Agreement and pay all or any part of the
premiums therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Section 7.6
or 7.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Shared Collateral; and

 

(v)           (1)  direct any party liable for any payment under any of the
Shared Collateral to make payment of any and all moneys due or to become due
thereunder directly to the Shared Collateral Agent or as the Shared Collateral
Agent shall direct; (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Shared Collateral; (3) sign and
indorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Shared Collateral;
(4) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Shared Collateral or any
portion thereof and to enforce any other right in respect of any Shared
Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Shared Collateral; (6) settle, compromise or adjust
any such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Shared Collateral Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark constituting Shared Collateral of
such Grantor (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Shared Collateral Agent
shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Shared Collateral as fully and completely as though the Shared Collateral Agent
were the absolute owner thereof for all purposes, and do, at the Shared
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Shared Collateral Agent deems necessary
to protect, preserve or realize upon the Shared Collateral and Shared Collateral
Agent’s security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

 

Anything in this Section 8.1(a) to the contrary notwithstanding, the Shared
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 8.1(a) (other than pursuant to clause
(ii) thereof) unless an Enforcement Event shall have occurred and be continuing.

 

31

--------------------------------------------------------------------------------


 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Shared Collateral Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)           The expenses of the Shared Collateral Agent incurred in connection
with actions undertaken as provided in this Section 8.1, together with interest
thereon at the highest rate applicable thereto under Section 2.08(c) of the RHDI
Credit Agreement, Section 2.08(c) of the Dex East Credit Agreement,
Section 2.08(c) of the Dex West Credit Agreement and Section 2.08(c) of the
SuperMedia Credit Agreement, from the date of payment by the Shared Collateral
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Shared Collateral Agent on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

8.2          Duty of Shared Collateral Agent.  The Shared Collateral Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Shared Collateral in its possession, under Section 9-207 of the New York UCC
or otherwise, shall be to deal with it in the same manner as the Shared
Collateral Agent deals with similar property for its own account.  No Shared
Collateral Secured Party nor any of its officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the Shared
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Shared Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Shared Collateral or any part thereof.  The powers conferred on the Shared
Collateral Agent and the Shared Collateral Secured Parties hereunder are solely
to protect the Shared Collateral Agent’s and the Shared Collateral Secured
Parties’ interests in the Shared Collateral and shall not impose any duty upon
the Shared Collateral Agent or any Shared Collateral Secured Party to exercise
any such powers.  The Shared Collateral Agent and the Shared Collateral Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

 

8.3          Execution of Financing Statements.  Pursuant to any applicable law,
each Grantor authorizes the Shared Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Shared Collateral without the signature of such Grantor in such form and
in such offices as the Shared Collateral Agent determines appropriate to perfect
the security interests of the Shared Collateral Agent under this Agreement. 
Each Grantor authorizes the Shared Collateral Agent to use the collateral
description “all personal property” in any such financing statement.  Each
Grantor hereby ratifies and authorizes the filing by the Shared Collateral Agent
of any financing statement with respect to the Shared Collateral made prior to
the date hereof.

 

8.4          Authority of Shared Collateral Agent.  Each Grantor acknowledges
that the rights and responsibilities of the Shared Collateral Agent under this
Agreement with respect to any action taken by the Shared Collateral Agent or the
exercise or non-exercise by the Shared Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Shared
Collateral Agent and the other Shared Collateral Secured Parties, be governed by
the Intercreditor Agreement and by such other agreements as may exist from time
to time among them, but, as between the Shared Collateral Agent and the
Grantors, the Shared Collateral Agent shall be conclusively presumed to be
acting as agent for the Shared Collateral Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

32

--------------------------------------------------------------------------------


 

SECTION 9.         AGREEMENTS OF SERVICE COMPANY AND BORROWERS WITH RESPECT TO
THE SHARED SERVICES AGREEMENT

 

9.1          Grant of Security Interest.  The Service Company hereby assigns and
transfers to the Borrowers, and hereby grants to the Borrowers, a security
interest in all of the types of property described in Article III now owned or
at anytime hereafter acquired by the Service Company or which the Service
Company now has or any time in the future may acquire (other than the type of
property described in Section 3.2) any right, title or interest, as collateral
security for the prompt and complete satisfaction of its obligations under the
Shared Services Agreement.

 

9.2          Remedies under Shared Services Agreement.  Each Borrower hereby
agrees that such Borrower shall not pursue remedies or initiate enforcement
actions against the Service Company under the Shared Services Agreement unless
the Service Company shall have materially breached its obligations to such
Borrower thereunder.

 

SECTION 10.       MISCELLANEOUS

 

10.1        Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 6.3 of the Intercreditor Agreement.

 

10.2        Notices.  All notices, requests and demands to or upon the Shared
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 6.1 of the Intercreditor Agreement.

 

10.3        No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Shared Collateral Agent nor any Shared Collateral Secured Party shall by any act
(except by a written instrument pursuant to Section 10.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Shared Collateral Agent or any
Shared Collateral Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by the Shared
Collateral Agent or any Shared Collateral Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Shared Collateral Agent or such Shared Collateral Secured Party
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

 

10.4        Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns permitted hereby of each Grantor and shall inure to the
benefit of the Shared Collateral Agent and the Shared Collateral Secured Parties
and their successors and assigns; provided, that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Shared Collateral Agent.

 

10.5        Setoff.  If an Enforcement Event shall have occurred and be
continuing, each Shared Collateral Secured Party and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, subject to the terms of the Intercreditor Agreement, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Shared Collateral Secured Party or Affiliate to or for the credit or the
account of any of the applicable Grantors against any of and all the obligations
of such Grantor now or hereafter existing under this Agreement held by such
Shared Collateral Secured Party, irrespective of

 

33

--------------------------------------------------------------------------------


 

whether or not such Shared Collateral Secured Party shall have made any demand
under this Agreement and although such obligations may be unmatured.  The rights
of each Shared Collateral Secured Party under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Shared
Collateral Secured Party may have.

 

10.6        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

10.7        Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.8        Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

10.9        Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Shared Collateral Agent and the Shared
Collateral Secured Parties with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Shared Collateral Agent or any Shared Collateral Secured Party relative
to subject matter hereof and thereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

10.10      GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.11      Submission To Jurisdiction; Waivers.  Each Grantor hereby irrevocably
and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 10.2 or at such other address of which the Shared
Collateral Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

34

--------------------------------------------------------------------------------


 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.12      Additional Grantors.  Each Subsidiary of the Ultimate Parent that is
required to become a party to this Agreement pursuant to any Loan Document shall
become a Universal Shared Guarantor and a Universal Shared Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of a
Shared Collateral Assumption Agreement in the form of Annex I hereto.

 

10.13      Releases.  (a)  At the times and to the extent provided in
Section 6.10 of the Intercreditor Agreement, the Shared Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the Shared
Collateral Agent and each Grantor hereunder shall terminate in accordance with
the terms set forth in Section 6.10 of the Intercreditor Agreement, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Shared Collateral shall revert to the Grantors.  In connection
with any such termination or release, the Shared Collateral Agent shall execute
and deliver to any Grantor at such Grantor’s expense all documents that such
Grantor shall reasonably request to evidence such termination or release.

 

(b)           At the times and to the extent provided in Sections 6.10(d) and
(e) of the Intercreditor Agreement, the Shared Collateral so specified shall be
released from the Liens created hereby on such Shared Collateral, in accordance
with the provisions of the Intercreditor Agreement.

 

(c)           At the times and to the extent provided in Section 6.10(c) of the
Intercreditor Agreement, any Grantor so specified shall be released from its
Obligations hereunder in accordance with the provisions of the Intercreditor
Agreement, and the Liens over the Equity Interests of such Grantor shall also be
released, in accordance with the provisions of the Intercreditor Agreement.

 

10.14      Intercreditor Agreement.  Notwithstanding anything to the contrary
contained in this Agreement, the Liens, security interests and rights granted
pursuant to this Agreement shall be subject to the terms and conditions of (and
the exercise of any right or remedy by any Administrative Agent hereunder or
thereunder shall be subject to the terms and conditions of), the Intercreditor
Agreement.  In the event of any conflict between this Agreement and the
Intercreditor Agreement, the Intercreditor Agreement shall control, and no
right, power, or remedy granted to the Shared Collateral Agent and any
Administrative Agent hereunder shall be exercised by the Shared Collateral Agent
or any Administrative Agent, and no direction shall be given by the Shared
Collateral Agent or any Administrative Agent in contravention of the
Intercreditor Agreement.

 

10.15      WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.16      Swap Transactions.  Notwithstanding anything herein or in any other
Loan Document to the contrary, the guaranteed Obligations shall not include any
Excluded Swap Obligations (as defined in the Credit Agreements)..

 

[remainder of page intentionally left blank]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Shared Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

JPMORGAN CHASE BANK, N.A., as Shared Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to the Shared Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

DEX MEDIA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEX MEDIA HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEX ONE DIGITAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEX ONE SERVICE INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

R.H. DONNELLEY CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to the Shared Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

Solely for purposes of Section 9.2 hereof:

 

 

 

 

 

DEX EAST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEX WEST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

R.H. DONNELLEY INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SUPERMEDIA INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Signature Page to the Shared Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF SHARED COLLATERAL ASSUMPTION AGREEMENT

 

SHARED COLLATERAL ASSUMPTION AGREEMENT, dated as of                          ,
20    , made by                                                             
(the “Additional Grantor”), in favor of JPMorgan Chase Bank, N.A., as shared
collateral agent (in such capacity, the “Shared Collateral Agent”) for the banks
and other financial institutions or entities parties to the RHDI Credit
Agreement referred to below (the “RHDI Lenders”), the banks and other financial
institutions or entities parties to the Dex East Credit Agreement referred to
below (the “Dex East Lenders”), the banks and other financial institutions or
entities parties to the Dex West Credit Agreement referred to below (the “Dex
West Lenders”) and the banks and other financial institutions or entities
parties to the SuperMedia Credit Agreement referred to below (the “SuperMedia
Lenders”).  All capitalized terms not defined herein shall have the meaning
ascribed to them in the Intercreditor Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Dex Media, Inc. (the “Ultimate Parent”), R.H. Donnelley Inc. (“RHDI”),
the RHDI Lenders and Deutsche Bank Trust Company Americas, as administrative
agent (the “RHDI Administrative Agent”) have entered into the Fourth Amended and
Restated Credit Agreement, dated as of April 30, 2013 (as further amended,
supplemented or otherwise modified from time to time, the “RHDI Credit
Agreement”);

 

WHEREAS, the Ultimate Parent, Dex Media Holdings, Inc. (“DMHI”), Dex Media
East, Inc. (“Dex East”), the Dex East Lenders and JPMorgan Chase Bank, N.A., as
administrative agent (the “Dex East Administrative Agent”) have entered into the
Credit Agreement, dated as of October 24, 2007, as amended and restated as of
January 29, 2010, as amended and restated as of April 30, 2013 (as further
amended, supplemented or otherwise modified from time to time, the “Dex East
Credit Agreement”);

 

WHEREAS, the Ultimate Parent, DMHI, Dex Media West, Inc. (“Dex West”), the Dex
West Lenders and JPMorgan Chase Bank, N.A., as administrative agent (the “Dex
West Administrative Agent”) have entered into the Credit Agreement, dated as of
June 6, 2008, as amended and restated as of January 29, 2010, as amended and
restated as of April 30, 2013 (as further amended, supplemented or otherwise
modified from time to time, the “Dex West Credit Agreement”, collectively with
the RHDI Credit Agreement and the Dex East Credit Agreement, the “Dex Credit
Agreements”);

 

WHEREAS, the Ultimate Parent, SuperMedia Inc. (“SuperMedia”), the SuperMedia
Lenders and JPMorgan Chase Bank, N.A., as administrative agent (the “SuperMedia
Administrative Agent”) have entered into the Loan Agreement, dated as of
December 31, 2009, as amended and restated as of April 30, 2013 (as further
amended, supplemented or otherwise modified from time to time, the “Dex East
Credit Agreement”, collectively with the Dex Credit Agreements, the “Credit
Agreements”);

 

WHEREAS, in connection with Credit Agreements, the Grantors (other than the
Additional Grantor) have entered into the Shared Guarantee and Collateral
Agreement, dated as of January 29, 2010, as amended and restated as of April 30,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Shared Guarantee and Collateral Agreement”) in favor of the Shared Collateral
Agent for the benefit of the Shared Collateral Secured Parties;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Credit Agreements require the Additional Grantor to become a party
to the Shared Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this Shared
Collateral Assumption Agreement in order to become a party to the Shared
Guarantee and Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Shared Guarantee and Collateral Agreement.  By executing and delivering this
Shared Collateral Assumption Agreement, the Additional Grantor, as provided in
Section 10.12 of the Shared Guarantee and Collateral Agreement, hereby becomes a
party to the Shared Guarantee and Collateral Agreement as a Universal Shared
Guarantor and a Universal Shared Grantor thereunder with the same force and
effect as if originally named therein as a Universal Shared Guarantor and a
Universal Shared Grantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Universal Shared
Guarantor and a Universal Shared Grantor thereunder.  The information set forth
in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Shared Guarantee and Collateral Agreement.  The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 4 of the Shared Guarantee and Collateral
Agreement is true and correct on and as the date hereof (after giving effect to
this Shared Collateral Assumption Agreement) as if made on and as of such date.

 

2.  Governing Law.  THIS SHARED COLLATERAL ASSUMPTION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Shared Collateral Assumption
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to the Shared Collateral Assumption Agreement

 

--------------------------------------------------------------------------------


 

Annex 1-A to
Shared Collateral Assumption Agreement

 

 

Supplement to Schedule 1

 

 

Supplement to Schedule 2

 

 

Supplement to Schedule 3

 

 

Supplement to Schedule 4

 

 

Supplement to Schedule 5

 

 

Supplement to Schedule 6

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

 

COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT

 

Dated as of January 29, 2010

 

as amended and restated as of April 30, 2013

 

among

 

DEX MEDIA, INC.,

 

DEX MEDIA HOLDINGS, INC.,

 

DEX ONE DIGITAL, INC.,

 

DEX ONE SERVICE, INC.,

 

R.H. DONNELLEY CORPORATION,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as RHDI Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,

as Dex East Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,

as Dex West Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,

as SuperMedia Administrative Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Shared Collateral Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

PREAMBLE

 

1

 

 

 

SECTION 1. DEFINED TERMS

2

 

 

 

1.1

Definitions

2

1.2

Other Definitional Provisions

14

 

 

 

SECTION 2. ENFORCEMENT OF SECURED OBLIGATIONS

14

 

 

 

2.1

Significant Event Notices

14

2.2

Exercise of Powers; Instructions of the Required Shared Collateral Secured
Parties; Voting

15

2.3

Remedies Not Exclusive

16

2.4

Waiver and Estoppel

17

2.5

Limitation on Shared Collateral Agent’s Duty in Respect of Shared Collateral

18

2.6

Limitation by Law

18

2.7

Rights of Shared Collateral Secured Parties under Loan Documents

18

2.8

Collateral Use Prior to Foreclosure

18

2.9

Copies to Ultimate Parent

19

 

 

 

SECTION 3. SHARED COLLATERAL ACCOUNT; DISTRIBUTIONS

19

 

 

 

3.1

The Shared Collateral Account

19

3.2

Control of Shared Collateral Account

20

3.3

Investment of Funds Deposited in Shared Collateral Account

20

3.4

Application of Moneys

20

3.5

Amounts Held for Contingent Secured Obligations

26

3.6

Shared Collateral Agent’s Calculations

26

3.7

Sharing

27

3.8

Shared Collateral Account Information

27

 

 

 

SECTION 4. AGREEMENTS WITH COLLATERAL AGENT

27

 

 

4.1

Delivery of Loan Documents

27

4.2

Information as to Shared Collateral Secured Parties and Administrative Agents

27

4.3

Compensation and Expenses

27

4.4

Stamp and Other Similar Taxes

28

4.5

Filing Fees, Excise Taxes, Etc.

28

4.6

Indemnification

28

4.7

Shared Collateral Agent’s Lien

29

 

 

 

SECTION 5. THE SHARED COLLATERAL AGENT

29

 

 

5.1

Appointment of Shared Collateral Agent

29

5.2

Exculpatory Provisions

29

5.3

Delegation of Duties

31

5.4

Reliance by Shared Collateral Agent

31

 

ii

--------------------------------------------------------------------------------


 

5.5

Limitations on Duties of the Shared Collateral Agent

33

5.6

Moneys held by Shared Collateral Agent

33

5.7

Resignation and Removal of the Shared Collateral Agent

33

5.8

Status of Successor Shared Collateral Agent

35

5.9

Merger of the Shared Collateral Agent

35

5.10

Co-Shared Collateral Agent; Separate Shared Collateral Agent

35

5.11

Treatment of Payee or Indorsee by Shared Collateral Agent; Representatives of
Secured Parties

36

 

 

 

SECTION 6. MISCELLANEOUS

36

 

 

6.1

Notices

36

6.2

No Waivers

37

6.3

Amendments, Supplements and Waivers

37

6.4

Headings

37

6.5

Severability

37

6.6

Successors and Assigns

38

6.7

Acknowledgements

38

6.8

GOVERNING LAW

38

6.9

Counterparts

38

6.10

Termination and Release

38

6.11

Additional Grantors

41

6.12

Submission To Jurisdiction; Waivers

42

6.13

WAIVERS OF JURY TRIAL

42

 

 

 

SECTION 7. INTERCREDITOR PROVISIONS

42

 

 

7.1

Credit Agreement Debt

42

7.2

Obligations Unconditional

44

7.3

Information Concerning Financial Condition of the Grantors

45

 

iii

--------------------------------------------------------------------------------


 

ANNEX I

Shared Collateral Security Documents

 

 

SCHEDULE 6.1

Notice Addresses

 

 

EXHIBITS

 

 

 

A

Form of Notice of Event of Default

B

Form of Joinder Agreement

C

Form of Notice of Cancellation

D

Form of Notice of Acceleration

E

Form of Notice of Foreclosure

 

iv

--------------------------------------------------------------------------------


 

COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT, dated as of January 29, 2010, as
amended and restated as of April 30, 2013 (this “Intercreditor Agreement”),
among DEX MEDIA, INC. (f/k/a Newdex, Inc.), a Delaware corporation (“DMI”), DEX
MEDIA HOLDINGS, INC., a Delaware corporation (“DMHI”), DEX ONE DIGITAL, INC., a
Delaware corporation (“Dex Digital”), DEX ONE SERVICE, INC., a Delaware
corporation (the “Service Company”), R.H. DONNELLEY CORPORATION, a Delaware
corporation (“RHDC”), the other direct and indirect subsidiaries of the Ultimate
Parent from time to time parties hereto, DEUTSCHE BANK TRUST COMPANY AMERICAS,
as RHDI Administrative Agent (as defined below), JPMORGAN CHASE BANK, N.A., as
Dex East Administrative Agent (as defined below), JPMORGAN CHASE BANK, N.A., as
Dex West Administrative Agent (as defined below), JPMORGAN CHASE BANK, N.A., as
SuperMedia Administrative Agent (as defined below) and JPMORGAN CHASE BANK,
N.A., as Shared Collateral Agent (together with any successors, the “Shared
Collateral Agent”) for the benefit of the Shared Collateral Secured Parties (as
defined below).

 

W I T N E S S E T H:

 

WHEREAS, on March 18, 2013 (the “Petition Date”), the Ultimate Parent and its
Subsidiaries (such terms and certain other capitalized terms used hereinafter
being defined in subsection 1.1) each commenced bankruptcy cases (the “Chapter
11 Cases”) by filing voluntary petitions under chapter 11 of the Bankruptcy
Code  in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);

 

WHEREAS, on the Petition Date, the Ultimate Parent and its Subsidiaries filed
with the Bankruptcy Court each Reorganization Plan and each Disclosure
Statement;

 

WHEREAS, on April 29, 2013, the Bankruptcy Court entered the Confirmation Order
confirming each Reorganization Plan; and

 

WHEREAS, pursuant to the Reorganization Plans, the Ultimate Parent and its
Subsidiaries will implement the amendment and restatement of the existing credit
agreements of RHDI, Dex East, Dex West and SuperMedia, pursuant to the RHDI
Credit Agreement, the Dex East Credit Agreement, the Dex West Credit Agreement
and the SuperMedia Credit Agreement, respectively;

 

WHEREAS, the Ultimate Parent and SuperMedia have entered into a Merger
Agreement, dated as of August 20, 2012, as amended and restated as of
December 5, 2012 (the “Merger Agreement”), by and among Dex One, NewDex, Inc., a
Delaware corporation, Spruce Acquisition Sub, Inc., a Delaware corporation
(“Merger Sub”) and SuperMedia, pursuant to which Dex One will be merged with
Newdex, Inc., with Newdex, Inc. as the surviving corporation and changing its
name to Dex Media, Inc. (the “Dex Merger”), and SuperMedia will be merged with
Merger Sub, with SuperMedia as the surviving corporation (the “SuperMedia
Merger” and together with the Dex Merger, the “Mergers”);

 

WHEREAS, after giving effect to the Mergers, SuperMedia will become a direct
wholly owned subsidiary of DMI and DMI will become the Ultimate Parent;

 

WHEREAS, the Dex Shared Grantors have agreed to secure guarantees by them of
certain obligations of RHDI, Dex East and Dex West from time to time
outstanding;

 

WHEREAS, the Universal Shared Grantors have agreed to secure guarantees by them
of certain obligations of RHDI, Dex East, Dex West and SuperMedia from time to
time outstanding;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, it is a condition precedent to the effectiveness of each Credit
Agreement that the Grantors shall have executed and delivered the Shared
Guarantee and Collateral Agreement to the Shared Collateral Agent for the
benefit of the Shared Collateral Secured Parties; and

 

WHEREAS, it is a condition precedent to the effectiveness of each Credit
Agreement that the parties hereto enter into this Intercreditor Agreement in
order to (i) provide for the appointment by the RHDI Administrative Agent, the
Dex East Administrative Agent, the Dex West Administrative Agent and the
SuperMedia Administrative Agent, of JPMorgan Chase Bank, N.A., as the Shared
Collateral Agent on behalf of the Shared Collateral Secured Parties, (ii) set
forth certain responsibilities of the Shared Collateral Agent and
(iii) establish among the Shared Collateral Secured Parties their respective
rights with respect to certain payments that may be received by the Shared
Collateral Agent in respect of the Shared Collateral.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION 1.
DEFINED TERMS

 

1.1       Definitions.  The following terms, as used herein, shall have the
respective meanings set forth below:

 

“Acceleration Event” shall mean, with respect to any of the Secured Obligations,
(a) such Secured Obligations have not been paid in full at the stated final
maturity thereof and any applicable grace period has expired or (b) an Event of
Default has occurred under the relevant Loan Document and, as a result thereof,
all such Secured Obligations outstanding have become due and payable and have
not been paid in full or, in the case of any reimbursement obligation in respect
of an outstanding letter of credit or similar instrument, a requirement for cash
collateralization has not been satisfied as of the time such requirement is to
be satisfied pursuant to the relevant Loan Document.

 

“Administrative Agents” shall mean, collectively, the RHDI Administrative Agent,
the Dex East Administrative Agent, the Dex West Administrative Agent and the
SuperMedia Administrative Agent.

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Bankruptcy Court” shall have the meaning set forth in the recitals hereto.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.

 

“Bankruptcy Law” shall mean each of the Bankruptcy Code and any similar federal,
state or foreign law for the relief of debtors, including bankruptcy,
insolvency, and receivership law, in each case, now or hereafter in effect.

 

“Borrowers” shall mean RHDI, Dex East, Dex West and SuperMedia.

 

2

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Chapter 11 Cases” shall have the meaning set forth in the recitals hereto.

 

“Class”, when used in reference to (a) any Secured Obligation, shall refer to
whether such Secured Obligation is an RHDI Secured Obligation, Dex East Secured
Obligation, Dex West Secured Obligation or SuperMedia Secured Obligation or
(b) any Secured Party, shall refer to whether such Secured Party is an RHDI
Secured Party, Dex East Secured Party, Dex West Secured Party or SuperMedia
Secured Party.

 

“Closing Date” shall mean April 30, 2013.

 

“Confirmation Order” shall mean that certain order approving the Disclosure
Statement and confirming the Reorganization Plan pursuant to Section 1129 of the
Bankruptcy Code entered by the Bankruptcy Court on April 29, 2013.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreements” shall mean, collectively, the Dex Credit Agreements and the
SuperMedia Credit Agreement.

 

“Default” shall mean a “Default” or any equivalent term as such term is defined
in the RHDI Credit Agreement, the Dex East Credit Agreement, the Dex West Credit
Agreement or the SuperMedia Credit Agreement.

 

“Dex Administrative Agents” shall mean, collectively, the RHDI Administrative
Agent, the Dex East Administrative Agent and the Dex West Administrative Agent.

 

“Dex Credit Agreements” means, collectively, the Dex East Credit Agreement, the
Dex West Credit Agreement and the RHDI Credit Agreement.

 

“Dex Digital” shall have the meaning set forth in the preamble hereto.

 

“Dex East” shall mean Dex Media East Inc., a Delaware corporation.

 

“Dex East Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its
capacity as administrative agent and collateral agent under the Dex East Credit
Agreement, and any successor Dex East Administrative Agent appointed thereunder.

 

“Dex East Credit Agreement” shall mean (a) the Credit Agreement, dated as of
October 24, 2007 (as amended and restated as of January 29, 2010, as further
amended and restated as of the Closing Date, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time),
among the Ultimate Parent, DMHI, Dex East, the Dex East Lenders and the Dex East
Administrative Agent and (b) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation that has been incurred to Refinance (whether by the same or
different banks, institutional investors or

 

3

--------------------------------------------------------------------------------


 

agents) in whole or in part (under one or more agreements) the Indebtedness and
other obligations outstanding under the Dex East Credit Agreement referred to in
clause (a) above or any other agreement or instrument referred to in this clause
(b) (including, without limitation, adding or removing any Person as a borrower,
guarantor or other obligor thereunder).

 

“Dex East Lenders” shall mean the several banks and other financial institutions
or entities from time to time party to the Dex East Credit Agreement.

 

“Dex East Loan Documents” shall mean (a) the “Loan Documents” as such term is
defined in the Dex East Credit Agreement and (b) any loan documents or similar
documents entered into in connection with a Refinancing of the Indebtedness or
other obligations outstanding under the Dex East Credit Agreement.

 

“Dex East Secured Obligations” shall mean (a) the “Obligations” as such term is
defined in the Dex East Credit Agreement or (b) any equivalent term as such term
is used in any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any Indebtedness or other financial accommodation that
has been incurred in connection with a Refinancing of the Indebtedness under the
Dex East Credit Agreement.

 

“Dex East Secured Parties” shall mean the “Secured Parties” as such term is
defined in the Dex East Credit Agreement.

 

“Dex Loan Documents” shall mean, collectively, the RHDI Loan Documents, the Dex
East Loans Documents and the Dex West Loan Documents.

 

“Dex Merger” shall have the meaning set forth in the recitals hereto.

 

“Dex One” shall mean Dex One Corporation, a Delaware corporation.

 

“Dex Secured Obligations” shall mean, collectively, (a) all RHDI Secured
Obligations, (b) all Dex East Secured Obligations and (c) all Dex West Secured
Obligations. Notwithstanding anything herein or in any other Loan Document to
the contrary, the Dex Secured Obligations shall not include any Excluded Swap
Obligations (as defined in the Credit Agreements).

 

“Dex Shared Collateral” shall have the meaning assigned in the Shared Guarantee
and Collateral Agreement.

 

“Dex Shared Collateral Accounts” shall have the meaning assigned in subsection
3.1.

 

“Dex Shared Collateral Secured Parties” shall mean, collectively, the Shared
Collateral Agent, any RHDI Secured Parties, any Dex East Secured Parties and any
Dex West Secured Parties.

 

“Dex Shared Grantors” shall have the meaning assigned in the Shared Guarantee
and Collateral Agreement.

 

“Dex Support Agreement” means the Support and Limited Waiver Agreement, dated as
of December 5, 2012, among the Ultimate Parent, certain direct and indirect
Subsidiaries of the Ultimate Parent party thereto, the administrative agent
under the Dex East Credit Agreement, the

 

4

--------------------------------------------------------------------------------


 

administrative agent under the Dex West Credit Agreement, the administrative
agent under the RHDI Credit Agreement and each of the “Consenting Lenders” party
thereto.

 

“Dex West” shall mean Dex Media West Inc., a Delaware corporation.

 

“Dex West Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its
capacity as administrative agent and collateral agent under the Dex West Credit
Agreement, and any successor Dex West Administrative Agent appointed thereunder.

 

“Dex West Credit Agreement” shall mean (a) the Credit Agreement, dated as of
June 6, 2008 (as amended and restated as of January 29, 2010, as further amended
and restated as of the Closing Date, and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time), among the
Ultimate Parent, DMHI, Dex West, the Dex West Lenders and the Dex West
Administrative Agent and (b) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation that has been incurred to Refinance (whether by the same or
different banks, institutional investors or agents) in whole or in part (under
one or more agreements) the Indebtedness and other obligations outstanding under
the Dex West Credit Agreement referred to in clause (a) above or any other
agreement or instrument referred to in this clause (b) (including, without
limitation, adding or removing any Person as a borrower, guarantor or other
obligor thereunder).

 

“Dex West Lenders” shall mean the several banks and other financial institutions
or entities from time to time party to the Dex West Credit Agreement.

 

“Dex West Loan Documents” shall mean (a) the “Loan Documents” as such term is
defined in the Dex West Credit Agreement and (b) any loan documents or similar
documents entered into in connection with a Refinancing of the Indebtedness or
other obligations outstanding under the Dex West Credit Agreement.

 

“Dex West Secured Obligations” shall mean (a) the “Obligations” as such term is
defined in the Dex West Credit Agreement or (b) any equivalent term as such term
is used in any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any Indebtedness or other financial accommodation that
has been incurred in connection with a Refinancing of the Indebtedness under the
Dex West Credit Agreement.

 

“Dex West Secured Parties” shall mean the “Secured Parties” as such term is
defined in the Dex West Credit Agreement.

 

“DIP Financing” shall mean any financing obtained by any Grantor during any
Insolvency Proceeding or otherwise pursuant to any Bankruptcy Law, including any
such financing obtained by any Grantor under Section 363 or 364 of the
Bankruptcy Code or consisting of any arrangement for use of cash collateral held
in respect of any Secured Obligation under Section 363 of the Bankruptcy Code or
under any similar provision of any Bankruptcy Law.

 

“Disclosure Statement” shall mean the Disclosure Statement for the applicable
Reorganization Plan, the adequacy of which was approved by the Bankruptcy Court
pursuant to the Confirmation Order, as amended, supplemented or otherwise
modified.

 

5

--------------------------------------------------------------------------------


 

“Distribution Date” shall mean each date fixed by the Required Shared Collateral
Secured Parties for a distribution to the applicable Shared Collateral Secured
Parties of funds held in a Shared Collateral Account, the first of which shall
be within 30 days after the Shared Collateral Agent receives a Significant Event
Notice then in effect and the remainder of which shall be monthly thereafter (or
more frequently if requested by the Required Shared Collateral Secured Parties)
on the day of the month corresponding to the first Distribution Date (or, if
there be no such corresponding day, the last day of such month); provided, that
if any such day is not a Business Day, such Distribution Date shall be the next
Business Day.

 

“DMHI” shall have the meaning set forth in the preamble hereto.

 

“DMI” shall have the meaning set forth in the recitals hereto.

 

“Enforcement Event” shall mean (a) the receipt by the Shared Collateral Agent of
a Significant Event Notice or (b) the occurrence of (i) any Event of Default
pursuant to Section 7(i) or 7(j) of the RHDI Credit Agreement, Section 7(i) or
7(j) of the Dex East Credit Agreement, Section 7(i) or 7(j) of the Dex West
Credit Agreement or Section 7(i) or 7(j) of the SuperMedia Credit Agreement, or
(ii) any Event of Default under any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation that has been incurred in connection with any Refinancing of any
of the Secured Obligations (A) arising due to the commencement of an Insolvency
Proceeding with respect to the Ultimate Parent or any Subsidiary thereof and
(B) triggering the automatic acceleration of all Secured Obligations outstanding
under such agreement or instrument; provided, however, to the extent that such
Significant Event Notice is no longer in effect, or such Event of Default is no
longer continuing, the Enforcement Event shall no longer be in effect.

 

“Equity Interests” shall mean the shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person of whatever
nature, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any of the foregoing.

 

“Event of Default” shall mean an “Event of Default” or any equivalent term as
such term is defined in the RHDI Credit Agreement, the Dex East Credit
Agreement, the Dex West Credit Agreement or the SuperMedia Credit Agreement.

 

“Foreclosure” shall mean, with respect to any Shared Collateral and following a
Notice of Foreclosure, any exercise of remedies under any of the Loan Documents
or applicable law or any other act or action taken in preparation for, in
anticipation of or in connection with any reasonably immediate taking physical
possession of, realizing upon, exercising dominion and control over, or
otherwise causing the assignment for its benefit of, such Shared Collateral by
the Shared Collateral Agent (acting at the written direction of the Required
Shared Collateral Secured Parties) pursuant to the Uniform Commercial Code or
any other applicable law (or consensual arrangement in lieu thereof expressly
agreed to by the Shared Collateral Agent (acting at the written direction of the
Required Shared Collateral Secured Parties) and the applicable Grantor) and
otherwise in the manner and at the times permitted under the Shared Collateral
Security Documents.  The term “Foreclose” shall have a correlative meaning.

 

“Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any federal, state or municipal court, in each case whether of the United
States of America or foreign.

 

6

--------------------------------------------------------------------------------


 

“Grantors” shall mean the collective reference to the Dex Shared Grantors and
the Universal Shared Grantors.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale agreements relating to property acquired by such Person,
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all guarantees by such Person of Indebtedness of others, (g) all capital
lease obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Insolvency Proceeding” shall mean each of the following, in each case with
respect to the Ultimate Parent or any Grantor or any property or Indebtedness of
the Ultimate Parent or any Grantor: (a)(i) any voluntary or involuntary case or
proceeding under any Bankruptcy Law or any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, (ii) any case or
proceeding seeking receivership, liquidation, reorganization, winding up or
other similar case or proceeding, (iii) any case or proceeding seeking
arrangement, adjustment, protection, relief or composition of any Indebtedness
and (iv) any case or proceeding seeking the entry of an order for relief or the
appointment of a custodian, receiver, trustee or other similar official and
(b) any general assignment for the benefit of creditors.

 

“Intercreditor Agreement” shall have the meaning assigned in the preamble
hereto.

 

“Lenders” shall mean, collectively, the RHDI Lenders, the Dex East Lenders, the
Dex West Lenders and the SuperMedia Lenders.

 

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest in respect of such asset.

 

“Loan Documents” shall mean, collectively, the RHDI Loan Documents, the Dex East
Loan Documents, the Dex West Loan Documents and the SuperMedia Loan Documents.

 

“Majority Class Holders” shall mean, with respect to any Class, the “Required
Lenders” under and as defined in the RHDI Credit Agreement, the Dex East Credit
Agreement, the Dex West Credit Agreement and the SuperMedia Credit Agreement, as
applicable.  For the purpose of this definition, the RHDI Administrative Agent
shall be deemed to hold or represent, and shall be entitled to vote and give
notices and directions with respect to, all RHDI Secured Obligations; the Dex
East Administrative Agent shall be deemed to hold or represent, and shall be
entitled to vote and give notices and directions with respect to, all Dex East
Secured Obligations; the Dex West Administrative Agent shall be deemed to hold
or represent, and shall be entitled to vote and give

 

7

--------------------------------------------------------------------------------


 

notices and directions with respect to, all Dex West Secured Obligations; and
the SuperMedia Administrative Agent shall be deemed to hold or represent, and
shall be entitled to vote and give notices and directions with respect to, all
SuperMedia Secured Obligations.

 

“Merger Agreement” shall have the meaning set forth in the recitals hereto.

 

“Merger Sub” shall have the meaning set forth in the recitals hereto.

 

“Mergers” shall have the meaning set forth in the recitals hereto.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Newco” shall mean any Subsidiary (direct or indirect) of the Ultimate Parent
(other than SuperMedia and its Subsidiaries) acquired or formed by the Ultimate
Parent after the Closing Date other than a Subsidiary of RHDI, Dex East, Dex
West or SuperMedia.

 

“Notice of Acceleration” shall mean (a) a written notice delivered to the Shared
Collateral Agent, (i) while any RHDI Secured Obligations are outstanding, by the
RHDI Administrative Agent, (ii) while any Dex East Secured Obligations are
outstanding, by the Dex East Administrative Agent, (iii) while any Dex West
Secured Obligations are outstanding, by the Dex West Administrative Agent or
(iv) while any SuperMedia Obligations are outstanding, by the SuperMedia
Administrative Agent, in each case stating that an Acceleration Event has
occurred and is continuing in respect of the relevant Secured Obligations or
(b) the occurrence of any Event of Default pursuant to Section 7(i) or 7(j) of
the RHDI Credit Agreement, Section 7(i) or 7(j) of the Dex East Credit
Agreement, Section 7(i) or 7(j) of the Dex West Credit Agreement or
Section 7(i) or 7(j) of the SuperMedia Credit Agreement, as the case may be. 
Each Notice of Acceleration shall be in substantially the form of Exhibit D.

 

“Notice of Cancellation” shall have the meaning assigned in subsection 2.1(c).

 

“Notice of Event of Default” shall mean a written notice delivered to the Shared
Collateral Agent, (a) while any RHDI Secured Obligations are outstanding, by the
RHDI Administrative Agent, (b) while any Dex East Secured Obligations are
outstanding, by the Dex East Administrative Agent, (c) while any Dex West
Secured Obligations are outstanding, by the Dex West Administrative Agent or
(d) while any SuperMedia Secured Obligations are outstanding, by the SuperMedia
Administrative Agent, stating that an Event of Default has occurred and is
continuing under the RHDI Credit Agreement, the Dex East Credit Agreement, the
Dex West Credit Agreement or the SuperMedia Credit Agreement, as the case may
be.  Each Notice of Event of Default shall be in substantially the form of
Exhibit A.

 

“Notice of Foreclosure” shall mean, with respect to any Shared Collateral, a
written notice delivered to the Ultimate Parent and the Shared Collateral Agent
(unless delivery of such notice would violate an automatic stay or similar
prohibition arising from a bankruptcy filing) informing such parties that the
Required Shared Collateral Secured Parties have concurrently therewith delivered
to the Shared Collateral Agent a written direction instructing the Shared
Collateral Agent to initiate Foreclosure upon the Shared Collateral as
identified and described in such written direction (an executed copy of which
shall be attached to any such notice).  Each Notice of Foreclosure shall be in
substantially the form of Exhibit E.

 

“Opinion of Counsel” shall mean an opinion in writing signed by legal counsel
reasonably satisfactory to the Shared Collateral Agent, who may be counsel
regularly or specially

 

8

--------------------------------------------------------------------------------


 

retained by the Shared Collateral Agent or counsel (including, if reasonably
satisfactory to the Shared Collateral Agent, in-house counsel) to the Ultimate
Parent.

 

“paid in full” or “payment in full” or “pay such amounts in full” shall mean,
with respect to any Secured Obligations (other than contingent indemnification
and expense reimbursement obligations for which no claim has been made),
(a) with respect to the RHDI Secured Obligations, the payment in full (other
than as part of a Refinancing) in cash of all such Secured Obligations,
including the principal amount of, accrued (but unpaid) interest (including
Post-Petition Interest) on, and prepayment or other premium (if any) payable in
respect of, all such Secured Obligations, and payment in full in cash of all
fees and other amounts payable at or prior to the time such principal and
interest are paid, (b) with respect to the Dex East Secured Obligations, the
payment in full (other than as part of a Refinancing) in cash of all such
Secured Obligations, including the principal amount of, accrued (but unpaid)
interest (including Post-Petition Interest) on, and prepayment or other premium
(if any) payable in respect of, all such Secured Obligations, and payment in
full in cash of all fees and other amounts payable at or prior to the time such
principal and interest are paid, (c) with respect to the Dex West Secured
Obligations, the payment in full (other than as part of a Refinancing) in cash
of all such Secured Obligations, including the principal amount of, accrued (but
unpaid) interest (including Post-Petition Interest) on, and prepayment or other
premium (if any) payable in respect of, all such Secured Obligations, and
payment in full in cash of all fees and other amounts payable at or prior to the
time such principal and interest are paid and (d) with respect to the SuperMedia
Secured Obligations, the payment in full (other than as part of a Refinancing)
in cash of all such Secured Obligations, including the principal amount of,
accrued (but unpaid) interest (including Post-Petition Interest) on, and
prepayment or other premium (if any) payable in respect of, all such Secured
Obligations, and payment in full in cash of all fees and other amounts payable
at or prior to the time such principal and interest are paid.

 

“Permitted Investments” shall mean (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing or allowing for liquidation at the original par value at the
option of the holder within one year from the date of acquisition thereof;

 

(b)  investments in commercial paper (other than commercial paper issued by the
Ultimate Parent, any of its Subsidiaries or any of their Affiliates) maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)  investments in certificates of deposit, banker’s acceptances, time deposits
or overnight bank deposits maturing within 180 days from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000, and having a debt rating of “A-1” or better from S&P or “P-1” or
better from Moody’s;

 

(d)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

9

--------------------------------------------------------------------------------


 

(e)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.

 

“Petition Date” shall have the meaning set forth in the recitals hereto.

 

“Post-Petition Interest” shall mean all interest (or entitlement to fees or
expenses or other charges) accruing or that would have accrued after the
commencement of any Insolvency Proceeding, irrespective of whether a claim for
post-filing or petition interest (or entitlement to fees or expenses or other
charges) is filed or allowed in any such Insolvency Proceeding.

 

“Post-Petition Securities” shall mean any debt securities or other Indebtedness
received in full or partial satisfaction of any claim as part of any Insolvency
Proceeding.

 

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the Uniform Commercial Code in effect in the State of
New York on the date hereof.

 

“Recovery” shall have the meaning assigned in subsection 7.1(c).

 

“Refinancing” or “Refinance” shall mean, with respect to any Indebtedness, any
other Indebtedness (including under any DIP Financing and under any
Post-Petition Securities received on account of such Indebtedness) issued as
part of a refinancing, extension, renewal, defeasance, discharge, amendment,
restatement, modification, supplement, substitution, restructuring, replacement,
exchange, refunding or repayment thereof.

 

“Reorganization Plan” shall mean (i) with respect to RHDI, Dex East or Dex West,
the Debtors’ Joint Prepackaged Chapter 11 Plan for the Ultimate Parent and its
Subsidiaries, including any exhibits, supplements, appendices and schedules
thereto, dated February 8, 2013, as amended, supplemented or otherwise modified
from time to time in accordance with the Dex Support Agreement and as confirmed
by the Bankruptcy Court pursuant to the Confirmation Order or (ii) with respect
to SuperMedia, the Debtors’ Joint Prepackaged Chapter 11 Plan for SuperMedia and
its Subsidiaries, including any exhibits, supplements, appendices and schedules
thereto, dated February 8, 2013, as amended, supplemented or otherwise modified
from time to time in accordance with the SuperMedia Support Agreement and as
confirmed by the Bankruptcy Court pursuant to the Confirmation Order.

 

“Required Shared Collateral Secured Parties” shall mean, as of any date of
determination, (a) to the extent a Significant Event Notice is in effect with
respect to only one Class of Secured Obligations, the Majority Class Holders of
such Class, (b) to the extent Significant Event Notices are in effect with
respect to two or more Classes of Secured Obligations, the Majority
Class Holders of each such Class and (c) to the extent no Significant Event
Notice is in effect with respect to each Class of Secured Obligations, the
Majority Class Holders of each Class.

 

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court of competent
jurisdiction or other Governmental Authority, in each case applicable to and
binding upon such Person and any of its property, and to which such Person and
any of its property is subject.

 

10

--------------------------------------------------------------------------------


 

“Responsible Officer” shall mean, as to the Ultimate Parent or any Grantor, the
president, any vice-president, the senior vice president, the executive vice
president, the chief operating officer, the chief executive officer or the chief
financial officer.

 

“RHDC” shall have the meaning set forth in the preamble hereto.

 

“RHDI” shall mean R.H. Donnelley Inc., a Delaware corporation.

 

“RHDI Administrative Agent” shall mean Deutsche Bank Trust Company Americas, in
its capacity as administrative agent and collateral agent under the RHDI Credit
Agreement, and any successor RHDI Administrative Agent appointed thereunder.

 

“RHDI Credit Agreement” shall mean (a) the Third Amended and Restated Credit
Agreement, dated as of January 29, 2010 (as amended and restated on the Closing
Date and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time), among the Ultimate Parent, RHDI, the RHDI
Lenders and the RHDI Administrative Agent, and (b) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to Refinance (whether by the same
or different banks, institutional investors or agents) in whole or in part
(under one or more agreements) the Indebtedness and other obligations
outstanding under the RHDI Credit Agreement referred to in clause (a) above or
any other agreement or instrument referred to in this clause (b) (including,
without limitation, adding or removing any Person as a borrower, guarantor or
other obligor thereunder).

 

“RHDI Lenders” shall mean the several banks and other financial institutions or
entities from time to time party to the RHDI Credit Agreement.

 

“RHDI Loan Documents” shall mean (a) the “Loan Documents” as such term is
defined in the RHDI Credit Agreement and (b) any loan documents or similar
documents entered into in connection with a Refinancing of the Indebtedness or
other obligations outstanding under the RHDI Credit Agreement.

 

“RHDI Secured Obligations” shall mean (a) the “Obligations” as such term is
defined in the RHDI Credit Agreement or (b) any equivalent term as such term is
used in any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any Indebtedness or other financial accommodation that has been
incurred in connection with a Refinancing of the Indebtedness under the RHDI
Credit Agreement.

 

“RHDI Secured Parties” shall mean the “Secured Parties” as such term is defined
in the RHDI Credit Agreement.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC.

 

“Secured Obligations” shall mean, as applicable, the Dex Secured Obligations or
the Universal Secured Obligations.

 

“Service Company” shall have the meaning set forth in the preamble hereto.

 

11

--------------------------------------------------------------------------------


 

“Shared Collateral” shall mean, collectively, all collateral in which the Shared
Collateral Agent is granted a security interest, on behalf of the Shared
Collateral Secured Parties, pursuant to any Shared Collateral Security Document.

 

“Shared Collateral Accounts” shall have the meaning assigned in subsection 3.1.

 

“Shared Collateral Agent” shall have the meaning set forth in the preamble
hereto.

 

“Shared Collateral Agent Fees” shall mean all fees, costs and expenses of the
Shared Collateral Agent required to be reimbursed by the Grantors pursuant to
Section 4 of this Intercreditor Agreement or otherwise under the Shared
Collateral Security Documents.

 

“Shared Collateral Enforcement Action” shall mean, with respect to any Shared
Collateral Secured Party, for such Shared Collateral Secured Party, whether or
not in consultation with any other Shared Collateral Secured Party, to exercise,
seek to exercise, join any Person in exercising or to institute or to maintain
or to participate in any action or proceeding with respect to, any rights or
remedies with respect to any Shared Collateral, including (a) instituting or
maintaining, or joining any Person in instituting or maintaining, any
enforcement, contest, protest, attachment, collection, execution, levy or
foreclosure action or proceeding with respect to any Shared Collateral, whether
under any Loan Document, Shared Collateral Security Document or otherwise or
(b) exercising any other right or remedy under the Uniform Commercial Code of
any applicable jurisdiction or under any Bankruptcy Law or other applicable law
with respect to any Shared Collateral.

 

“Shared Collateral Secured Parties” shall mean, collectively, the Dex Shared
Collateral Secured Parties and the SuperMedia Secured Parties.

 

“Shared Collateral Security Documents” shall mean each of the instruments
described in Annex I to this Intercreditor Agreement and each agreement entered
into pursuant to clause (ii) of subsection 6.3(b) of this Intercreditor
Agreement.

 

“Shared Guarantee and Collateral Agreement” shall mean the Shared Guarantee and
Collateral Agreement, dated as of January 29, 2010, as amended and restated as
of April 30, 2013, among the Ultimate Parent, DMHI, Dex Digital, RHDC, the
Service Company and certain of their Subsidiaries, and JPMorgan Chase Bank,
N.A., as Shared Collateral Agent, as amended, restated or otherwise modified
from time to time.

 

“Significant Event Notice” shall mean (a) any Notice of Acceleration, (b) any
Notice of Event of Default or (c) any Notice of Foreclosure.

 

“Subordinated Guarantee Agreement” shall mean the Subordinated Guarantee
Agreement, dated as of the Closing Date, among Dex East, Dex West, RHDI,
SuperMedia, the Dex East Administrative Agent, the Dex West Administrative
Agent, the RHDI Administrative Agent, the SuperMedia Administrative Agent and
JPMorgan Chase Bank, N.A., as the Subordinated Guarantee Agent, as amended,
restated or otherwise modified from time to time.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity

 

12

--------------------------------------------------------------------------------


 

of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more Subsidiaries of the
parent or by the parent and one or more Subsidiaries of the parent.

 

“SuperMedia” shall mean SuperMedia Inc., a Delaware corporation.

 

“SuperMedia Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its
capacity as administrative agent and collateral agent under the SuperMedia
Credit Agreement, and any successor SuperMedia Administrative Agent appointed
thereunder.

 

“SuperMedia Credit Agreement” shall mean the Loan Agreement, dated as of
December 31, 2009 (as amended and restated on the Closing Date and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time), among the Ultimate Parent, SuperMedia, the SuperMedia Lenders and
the SuperMedia Administrative Agent, and (b) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to Refinance (whether by the same
or different banks, institutional investors or agents) in whole or in part
(under one or more agreements) the Indebtedness and other obligations
outstanding under the SuperMedia Credit Agreement referred to in clause
(a) above or any other agreement or instrument referred to in this clause
(b) (including, without limitation, adding or removing any Person as a borrower,
guarantor or other obligor thereunder).

 

“SuperMedia Lenders” shall mean the several banks and other financial
institutions or entities from time to time party to the SuperMedia Credit
Agreement.

 

“SuperMedia Loan Documents” shall mean (a) the “Loan Documents” as such term is
defined in the SuperMedia Credit Agreement and (b) any loan documents or similar
documents entered into in connection with a Refinancing of the Indebtedness or
other obligations outstanding under the SuperMedia Credit Agreement.

 

“SuperMedia Merger” shall have the meaning set forth in the recitals hereto.

 

“SuperMedia Secured Obligations” shall mean (a) the “Obligations” as such term
is defined in the SuperMedia Credit Agreement or (b) any equivalent term as such
term is used in any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any Indebtedness or other financial accommodation that
has been incurred in connection with a Refinancing of the Indebtedness under the
SuperMedia Credit Agreement.

 

“SuperMedia Secured Parties” shall mean the “Secured Parties” as such term is
defined in the SuperMedia Credit Agreement.

 

“SuperMedia Support Agreement” means the Support and Limited Waiver Agreement
dated as of December 5, 2012 among SuperMedia, certain Subsidiaries of
SuperMedia party thereto, the SuperMedia Administrative Agent and each of the
lenders party thereto.

 

“Third Party Sale” shall have the meaning assigned in subsection 6.10(g).

 

13

--------------------------------------------------------------------------------


 

“Ultimate Parent” shall mean (i) prior to the Mergers, Dex One, and (ii) after
the Mergers, DMI.

 

“Universal Secured Obligations” shall mean, collectively, (a) all Dex Secured
Obligations and (b) all SuperMedia Secured Obligations. Notwithstanding anything
herein or in any other Loan Document to the contrary, the Universal Secured
Obligations shall not include any Excluded Swap Obligations (as defined in the
Credit Agreements).

 

“Universal Shared Collateral” shall have the meaning assigned in the Shared
Guarantee and Collateral Agreement.

 

“Universal Shared Collateral Accounts” shall have the meaning assigned in
subsection 3.1.

 

“Universal Shared Grantors” shall have the meaning assigned in the Shared
Guarantee and Collateral Agreement.

 

1.2       Other Definitional Provisions.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Intercreditor Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Subsections, Exhibits
and Schedules shall be construed to refer to Articles, Sections, and Subsections
of, and Exhibits and Schedules to, this Intercreditor Agreement and (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 2.
ENFORCEMENT OF SECURED OBLIGATIONS

 

2.1       Significant Event Notices.  (a)  Upon receipt by the Shared Collateral
Agent of a Significant Event Notice, the Shared Collateral Agent shall promptly
notify the Ultimate Parent, the Grantors and the Administrative Agents of the
receipt and contents thereof, subject to the second sentence of subsection
2.1(b).  So long as such Significant Event Notice is in effect in accordance
with subsection 2.1(b) hereof, the Shared Collateral Agent shall exercise the
rights and remedies available during the continuance of the applicable
Event(s) of Default or Acceleration Event, as the case may be, provided in this
Intercreditor Agreement and in the Shared Collateral Security Documents and
permitted by applicable law to enforce the Secured Obligations, including taking
any Shared Collateral Enforcement Action, subject to the written direction of
the Required Shared Collateral Secured Parties, as provided herein.

 

(b)           A Significant Event Notice delivered by an Administrative Agent on
behalf of the Shared Collateral Secured Parties of the Class represented thereby
shall become effective upon receipt

 

14

--------------------------------------------------------------------------------


 

thereof by the Shared Collateral Agent.  Notwithstanding anything in this
Intercreditor Agreement to the contrary, a Significant Event Notice shall be
deemed to be in effect and notice thereof shall be deemed to have been delivered
whenever (i) an Event of Default under Section 7(i) or 7(j) of the RHDI Credit
Agreement, Section 7(i) or 7(j) of the Dex East Credit Agreement, 
Section 7(i) or 7(j) of the Dex West Credit Agreement or Section 7(i) or 7(j) of
the SuperMedia Credit Agreement, or (ii) any Event of Default under any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
Indebtedness or other financial accommodation that has been incurred in
connection with any Refinancing of any of the Secured Obligations (A) arising
due to the commencement of an Insolvency Proceeding and (B) triggering the
automatic acceleration of all Secured Obligations outstanding under such
agreement or instrument, has occurred and is continuing.  A Significant Event
Notice, once effective, shall remain in effect unless and until it is cancelled
as provided in subsection 2.1(c).

 

(c)           Any Administrative Agent shall be entitled to cancel its own
Significant Event Notice (and each Administrative Agent hereby agrees to
promptly cancel its own Notice of Event of Default if the relevant Event(s) of
Default or Acceleration Event, as the case may be, are no longer continuing) by
delivering a written notice of cancellation in the form attached hereto as
Exhibit C (a “Notice of Cancellation”) to the Shared Collateral Agent (i) before
the Shared Collateral Agent takes any action to exercise any remedy with respect
to the Shared Collateral or (ii) thereafter; provided, that (x) any actions
taken by the Shared Collateral Agent prior to receipt of such Notice of
Cancellation to exercise any remedy or remedies with respect to the Shared
Collateral which can, in a commercially reasonable manner, be reversed,
cancelled or stopped, shall be so reversed, cancelled or stopped, and (y) any
actions taken by the Shared Collateral Agent prior to receipt of such Notice of
Cancellation to exercise any remedy or remedies with respect to the Shared
Collateral which cannot, in a commercially reasonable manner, be reversed,
cancelled or stopped, may be completed; provided, further that, notwithstanding
the foregoing, to the extent the Shared Collateral Agent receives a Notice of
Cancellation in respect of one Class of Secured Obligations and a Significant
Event Notice remains outstanding in respect of one or more other Classes of
Secured Obligations, the Shared Collateral Agent shall continue to take any
action to exercise any remedy with respect to the Shared Collateral as directed
by the Required Shared Collateral Secured Parties (as determined after giving
effect to such Notice of Cancellation).  In the event Notices of Cancellations
are given in respect of all outstanding Significant Event Notices, the Shared
Collateral Agent shall cooperate to the extent commercially reasonable with the
Grantors so that the actions referred to in clauses (x) and (y) in the first
proviso above are done at the written direction of the Grantors and otherwise in
accordance with the terms of this Intercreditor Agreement and the Shared
Collateral Security Documents.  The Shared Collateral Agent shall promptly
notify the Ultimate Parent and each Administrative Agent as to the receipt and
contents of any Notice of Cancellation.  The Shared Collateral Agent shall not
be liable to any Person for any losses, damages or expenses arising out of or
related to actions taken at the direction of the Grantors after the issuance of
a Notice of Cancellation except to the extent of its own gross negligence or
willful misconduct.

 

2.2       Exercise of Powers; Instructions of the Required Shared Collateral
Secured Parties; Voting.  (a)  All of the powers, remedies and rights of the
Shared Collateral Agent as set forth in this Intercreditor Agreement may be
exercised by the Shared Collateral Agent in respect of any Shared Collateral
Security Document as though set forth in full therein and all of the powers,
remedies and rights of the Shared Collateral Agent as set forth in any Shared
Collateral Security Document may be exercised from time to time as herein and
therein provided.  In the event of any conflict between the provisions of any
Shared Collateral Security Document and the provisions hereof, the provisions of
this Intercreditor Agreement shall govern.

 

(b)           The Required Shared Collateral Secured Parties shall at all times
have the right, by one or more notices in writing executed and delivered to the
Shared Collateral Agent (or by telephonic

 

15

--------------------------------------------------------------------------------


 

notice promptly confirmed in writing), to direct the time, method and place of
conducting any proceeding for any right or remedy available to the Shared
Collateral Agent, or of exercising any power conferred on the Shared Collateral
Agent or to direct the taking or the refraining from taking of any action, in
each case,  authorized by this Intercreditor Agreement or any Shared Collateral
Security Document; provided, that (i) such direction shall not conflict with any
Requirement of Law, this Intercreditor Agreement or any Shared Collateral
Security Document, (ii) the Shared Collateral Agent shall be adequately secured
and indemnified as provided in subsection 5.4(d) and (iii) no Shared Collateral
Enforcement Action may be taken unless an Acceleration Event is in effect;
provided, further, that notwithstanding anything herein to the contrary, (A) to
the extent the RHDI Secured Obligations have not been paid in full and the
Shared Collateral has not been released by the RHDI Secured Parties pursuant to
subsection 6.10, only the RHDI Administrative Agent, on behalf of the RHDI
Secured Parties, shall have the right to direct any such action with respect to
the Equity Interests of RHDI and its Subsidiaries, (B) to the extent the Dex
East Secured Obligations have not been paid in full and the Shared Collateral
has not been released by the Dex East Secured Parties pursuant to subsection
6.10, only the Dex East Administrative Agent, on behalf of the Dex East Secured
Parties, shall have the right to direct any such action with respect to the
Equity Interests of Dex East and its Subsidiaries, (C) to the extent the Dex
West Secured Obligations have not been paid in full and the Shared Collateral
has not been released by the Dex West Secured Parties pursuant to subsection
6.10, only the Dex West Administrative Agent, on behalf of the Dex West Secured
Parties, shall have the right to direct any such action with respect to the
Equity Interests of Dex West and its Subsidiaries and (D) to the extent the
SuperMedia Secured Obligations have not been paid in full and the Shared
Collateral has not been released by the SuperMedia Secured Parties pursuant to
subsection 6.10, only the SuperMedia Administrative Agent, on behalf of the
SuperMedia Secured Parties, shall have the right to direct any such action with
respect to the Equity Interests of SuperMedia and its Subsidiaries.  In the
absence of such direction, the Shared Collateral Agent shall have no duty to
take or refrain from taking any action unless explicitly required herein.  Upon
the receipt of any such notice the Shared Collateral Agent shall promptly notify
the Administrative Agents of the receipt and contents thereof.

 

(c)           Whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, and except as expressly provided otherwise herein, none of
the Shared Collateral Agent, any Administrative Agent or any other Shared
Collateral Secured Party shall do (and no such Administrative Agent or Shared
Collateral Secured Party (other than the Required Shared Collateral Secured
Parties) shall direct the Shared Collateral Agent to do) any of the following
without the consent of the Required Shared Collateral Secured Parties: (i) take
any Shared Collateral Enforcement Action or commence, seek to commence or join
any other Person in commencing any Insolvency Proceeding with respect to any
Grantor; or (ii) object to, contest or take any other action that is reasonably
likely to hinder (A) any Shared Collateral Enforcement Action initiated by the
Shared Collateral Agent, (B) any release of Shared Collateral permitted under
subsection 6.10, whether or not done in consultation with or with notice to such
Shared Collateral Secured Party or (C) any decision by the Required Shared
Collateral Secured Parties to forbear or refrain from bringing or pursuing any
such Shared Collateral Enforcement Action or to effect any such release.  Except
as otherwise expressly set forth in this Agreement, all Shared Collateral
Enforcement Actions hereunder or under any Shared Collateral Security Document
shall be conducted and taken by the Shared Collateral Agent and no Shared
Collateral Secured Party shall take any such actions.

 

2.3       Remedies Not Exclusive.  (a)  No remedy conferred upon or reserved to
the Shared Collateral Agent herein or in the Shared Collateral Security
Documents is intended to be exclusive of any other remedy or remedies, but every
such remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or in any Shared Collateral Security Document or now or
hereafter existing at law or in equity or by statute (but, in each case, only at
the times such right, power or remedy shall be available to be exercised by the
Shared Collateral Agent in accordance with the terms of this Intercreditor
Agreement or under any Shared Collateral Security Document).

 

16

--------------------------------------------------------------------------------


 

(b)           No delay or omission by the Shared Collateral Agent to exercise
any right, remedy or power hereunder or under any Shared Collateral Security
Document shall impair any such right, remedy or power or shall be construed to
be a waiver thereof, and every right, power and remedy given by this
Intercreditor Agreement or any Shared Collateral Security Document to the Shared
Collateral Agent may be exercised from time to time and as often as may be
deemed expedient by the Shared Collateral Agent (but, in each case, only at the
times such right, power or remedy shall be available to be exercised by the
Shared Collateral Agent in accordance with the terms of this Intercreditor
Agreement or under any Shared Collateral Security Document).

 

(c)           If the Shared Collateral Agent shall have proceeded to enforce any
right, remedy or power under this Intercreditor Agreement or any Shared
Collateral Security Document and the proceeding for the enforcement thereof
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Shared Collateral Agent, then the Grantors, the
Shared Collateral Agent and the Shared Collateral Secured Parties shall, subject
to any determination in such proceeding, severally and respectively be restored
to their former positions and rights hereunder or thereunder with respect to the
Shared Collateral and in all other respects, and thereafter all rights, remedies
and powers of the Shared Collateral Agent shall continue as though no such
proceeding had been taken.

 

(d)           All rights of action and of asserting claims upon or under this
Intercreditor Agreement and the Shared Collateral Security Documents may be
enforced by the Shared Collateral Agent without the possession of any Loan
Document or instrument evidencing any Secured Obligation or the production
thereof at any trial or other proceeding relative thereto, and any suit or
proceeding instituted by the Shared Collateral Agent shall be, subject to
subsections 5.5(c) and 5.10(b)(ii), brought in its name as Shared Collateral
Agent and any recovery of judgment shall be held in the Shared Collateral
Accounts until distribution pursuant to subsection 3.4.

 

2.4       Waiver and Estoppel.  (a)  Each Grantor (i) agrees, to the extent it
may lawfully do so, that it will not at any time in any manner whatsoever claim,
or take the benefit or advantage of, any appraisement, valuation, stay,
extension, moratorium, turnover or redemption law, or any law permitting it to
direct the order in which the Shared Collateral shall be sold, now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance or enforcement of this Intercreditor Agreement, or any Shared
Collateral Security Document, and hereby waives, to the extent permitted by
applicable law, all benefit or advantage of all such laws and (ii) covenants
that it will not hinder, delay or impede the execution of any power granted to
the Shared Collateral Agent in this Intercreditor Agreement or any Shared
Collateral Security Document and will suffer and permit the execution of every
such power as though no such law were in force.

 

(b)           Each Grantor, to the extent it may lawfully do so, on behalf of
itself and all who may claim through or under it, including without limitation
any and all subsequent creditors, vendees, assignees and lienors, waives and
releases all rights to demand or to have any marshalling of the Shared
Collateral upon any sale, whether made under any power of sale granted herein or
in any Shared Collateral Security Document or pursuant to judicial proceedings
or upon any foreclosure or any enforcement of this Intercreditor Agreement or
any Shared Collateral Security Document and consents and agrees, other than as
set forth in the second proviso to subsection 2.2(b), that all the Shared
Collateral may at any such sale be offered and sold as an entirety.

 

(c)           Each Grantor waives, to the extent permitted by applicable law,
presentment, demand, protest and any notice of any kind (except notices
explicitly required hereunder, under any Loan Document or under any other Shared
Collateral Security Document) in connection with this Intercreditor Agreement
and the Shared Collateral Security Documents and any action taken by the Shared
Collateral Agent with respect to the Shared Collateral.

 

17

--------------------------------------------------------------------------------


 

2.5       Limitation on Shared Collateral Agent’s Duty in Respect of Shared
Collateral.  Beyond its duties expressly provided herein or in any Shared
Collateral Security Document and to account to the Shared Collateral Secured
Parties and the Grantors for moneys and other property received by it hereunder
or under any Shared Collateral Security Document, the Shared Collateral Agent
shall not have any other duty to the Grantors or to the Shared Collateral
Secured Parties as to any Shared Collateral in its possession or control or in
the possession or control of any of its agents or nominees, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto.

 

2.6       Limitation by Law.  All rights, remedies and powers provided in this
Intercreditor Agreement or any Shared Collateral Security Document may be
exercised only to the extent that the exercise thereof does not violate any
applicable Requirement of Law, and all the provisions hereof are intended to be
subject to all applicable mandatory Requirements of Law which may be controlling
and to be limited to the extent necessary so that they will not render this
Intercreditor Agreement invalid, unenforceable in whole or in part or not
entitled to be recorded, registered or filed under the provisions of any
applicable law.

 

2.7       Rights of Shared Collateral Secured Parties under Loan Documents. 
Notwithstanding any other provision of this Intercreditor Agreement or any
Shared Collateral Security Document to the contrary, each of (a) the right of
each Shared Collateral Secured Party (i) to receive payment of the Secured
Obligations held by such Shared Collateral Secured Party from the applicable
Borrower or any Subsidiary thereof when due (whether at the stated maturity
thereof, by acceleration or otherwise) as expressed in the related Loan Document
or other instrument evidencing or agreement governing a Secured Obligation,
(ii) to institute suit against the applicable Borrower or any Subsidiary thereof
for the enforcement of such payment on or after such due date, (iii) to exercise
any remedy it may have as a secured creditor against any assets of RHDI and its
Subsidiaries, in the case of the RHDI Secured Obligations, Dex East and its
Subsidiaries, in the case of the Dex East Secured Obligations, Dex West and its
Subsidiaries, in the case of the Dex West Secured Obligations, or SuperMedia and
its Subsidiaries, in the case of the SuperMedia Secured Obligations, or (iv) to
exercise any other remedy it may have as an unsecured creditor against the
Borrowers or any Subsidiary thereof, and (b) the obligation of the Grantors to
pay the Secured Obligations when due, shall not be impaired or affected by this
Intercreditor Agreement or any Shared Collateral Security Document without the
consent of the requisite Shared Collateral Secured Parties given in the manner
prescribed by this Intercreditor Agreement or the Shared Collateral Security
Document under which such Secured Obligation is outstanding.

 

2.8       Collateral Use Prior to Foreclosure.  (a)  Prior to a Foreclosure on
all or any portion of the Shared Collateral, the Grantors shall have the right:
(i) to remain in possession and retain exclusive control of such Shared
Collateral (except for such property which the Grantors are required to give
possession of or control over to the Shared Collateral Agent pursuant to the
terms of any Shared Collateral Security Document) with power freely and without
let or hindrance on the part of the Shared Collateral Secured Parties to
operate, manage, develop, use and enjoy such Shared Collateral, to receive the
issues, profits, revenues and other income thereof, and (ii) to sell or
otherwise dispose of, free and clear of all Liens created by the Shared
Collateral Security Documents and this Intercreditor Agreement, any Shared
Collateral, in the case of either clause (i) or (ii), to the extent the same is
not prohibited by any Loan Document or the Shared Guarantee and Collateral
Agreement (in each case subject to the terms hereof) or has been expressly
approved in accordance with the terms of the Loan Documents and the Shared
Guarantee and Collateral Agreement or, in the case of any disposition, if any
Person is legally empowered to take any Shared Collateral under the power of
condemnation or eminent domain.  The Shared Collateral Agent shall have no duty
to monitor the exercise by the Grantors of their rights under this subsection
2.8(a).

 

18

--------------------------------------------------------------------------------


 

(b)           When an Enforcement Event is in effect, cash Proceeds directly
received by the Shared Collateral Agent, in connection with any sale or other
disposition of Shared Collateral or otherwise in respect of the Shared
Collateral (net of any portion beneficially owned by third parties) and, at the
written request of the Shared Collateral Agent, any cash, cash equivalents and
checks included in the Shared Collateral, shall be transferred to and deposited
in the Dex Shared Collateral Account, with respect to Dex Shared Collateral, or
the Universal Shared Collateral Account, with respect to Universal Shared
Collateral (to the extent not otherwise used to prepay loans, pay fees and
expenses or cash collateralize letters of credit in accordance with the terms of
any Loan Document).  Any such Proceeds actually received by any Grantor shall be
held by such Grantor for the benefit of the Shared Collateral Agent, and at the
written request of the Shared Collateral Agent, shall be segregated from other
funds of such Grantor and, forthwith upon receipt by such Grantor, be turned
over to the Shared Collateral Agent, in the same form as received by such
Grantor (duly indorsed to the Shared Collateral Agent, if required) for deposit
in the Dex Shared Collateral Account, with respect to Dex Shared Collateral, or
the Universal Shared Collateral Account, with respect to Universal Shared
Collateral.  Notwithstanding anything to the contrary in this Intercreditor
Agreement, unless an Enforcement Event is in effect, each Grantor may upon
written or oral request (confirmed in writing to the Shared Collateral Agent,
with a copy to the Required Shared Collateral Secured Parties) obtain the prompt
release to it or its order of any funds in the Shared Collateral Accounts,
provided, that the failure to confirm an oral request in writing shall not
affect the validity of such request and the Shared Collateral Agent’s
obligations to promptly release such funds.  Any written or oral request or
instruction by any Grantor pursuant to the preceding sentence shall be full
authority for and direction to the Shared Collateral Agent to make the requested
release, and the Shared Collateral Agent shall promptly do so.  The Shared
Collateral Agent in so doing shall have no liability to any Person.

 

2.9       Copies to Ultimate Parent.  Notwithstanding any other provision of
this Intercreditor Agreement or any Shared Collateral Security Document, each
Administrative Agent and Shared Collateral Secured Party shall send to the
Ultimate Parent, simultaneously with transmittal of the same to the Shared
Collateral Agent, a copy of each Significant Event Notice, Notice of
Cancellation, release direction pursuant to subsection 6.10 and any other notice
or other written communication sent by such Administrative Agent or other Shared
Collateral Secured Party to the Shared Collateral Agent, except, in each case,
to the extent delivery of such copy would violate an automatic stay or similar
prohibition arising from a bankruptcy filing.

 

SECTION 3.
SHARED COLLATERAL ACCOUNT; DISTRIBUTIONS

 

3.1       The Shared Collateral Account.  On the Closing Date there shall be
established and, at all times thereafter until the rights, title, obligations
and interests of the Shared Collateral Agent under this Intercreditor Agreement
shall have terminated, there shall be maintained in the name of the Shared
Collateral Agent an account which is entitled the “RHD-Dex Shared Collateral
Account” (the “Dex Shared Collateral Account”) and an account which is entitled
the “Universal Shared Collateral Account” (the “Universal Shared Collateral
Account” and, collectively with the Dex Shared Collateral Account, the “Shared
Collateral Accounts”).  The Dex East Administrative Agent, the Dex West
Administrative Agent, the RHDI Administrative Agent, the Shared Collateral Agent
and the lenders under each respective Dex Credit Agreement hereby acknowledge
and agree that the Dex Shared Collateral Account established prior to the date
hereof satisfies this requirement.  All moneys which are required by this
Intercreditor Agreement or any Shared Collateral Security Document to be
delivered to the Shared Collateral Agent while an Enforcement Event is in effect
or which are received by the Shared Collateral Agent or any agent or nominee of
the Shared Collateral Agent in respect of the Shared Collateral, whether in
connection with the exercise of the remedies provided in this Intercreditor
Agreement or any Shared

 

19

--------------------------------------------------------------------------------


 

Collateral Security Document or otherwise, while an Enforcement Event is in
effect shall be deposited in the Dex Shared Collateral Account, with respect to
Dex Shared Collateral, or the Universal Shared Collateral Account, with respect
to Universal Shared Collateral, to be held by the Shared Collateral Agent as
part of the Shared Collateral and applied in accordance with the terms of this
Intercreditor Agreement.  Upon the cancellation of all Significant Event Notices
pursuant to subsection 2.1(c) or the receipt by the Shared Collateral Agent of
any moneys at any time when no Enforcement Event is in effect, each Grantor may
upon written or oral request (confirmed in writing to the Shared Collateral
Agent, with a copy to the Required Shared Collateral Secured Parties) obtain the
prompt release to it or its order of any funds in the Shared Collateral Accounts
(subject to subsection 3.4(a)).  Any written or oral request or instruction by
any Grantor pursuant to the preceding sentence shall be full authority for and
direction to the Shared Collateral Agent to make the requested release, and the
Shared Collateral Agent shall promptly do so.  If the Shared Collateral Agent
becomes aware (in its capacity as Shared Collateral Agent) that it has received
any funds that are deposited in a Shared Collateral Account and designated as
Shared Collateral or the proceeds of Shared Collateral during a time while no
Enforcement Event is in effect, the Shared Collateral Agent shall promptly
notify the Ultimate Parent that such funds have been received by the Shared
Collateral Agent.

 

3.2       Control of Shared Collateral Account.  All right, title and interest
in and to the Dex Shared Collateral Account shall vest in the Shared Collateral
Agent, and funds on deposit in the Dex Shared Collateral Account shall
constitute Dex Shared Collateral, subject to the rights of the Grantors
thereto.  All right, title and interest in and to the Universal Shared
Collateral Account shall vest in the Shared Collateral Agent, and funds on
deposit in the Universal Shared Collateral Account shall constitute Universal
Shared Collateral, subject to the rights of the Grantors thereto.  The Shared
Collateral Accounts shall be subject to the exclusive dominion and control of
the Shared Collateral Agent.  Each Dex Shared Grantor hereby grants a security
interest in the Dex Shared Collateral Account to the Shared Collateral Agent for
the benefit of the Dex Shared Collateral Secured Parties as collateral security
for the Dex Secured Obligations.  Each Universal Shared Grantor hereby grants a
security interest in the Universal Shared Collateral Account to the Shared
Collateral Agent for the benefit of the Universal Shared Collateral Secured
Parties as collateral security for the Universal Secured Obligations.

 

3.3       Investment of Funds Deposited in Shared Collateral Account.  The
Shared Collateral Agent may, and at the written direction of the Required Shared
Collateral Secured Parties shall, invest and reinvest moneys on deposit in the
Shared Collateral Accounts at any time in Permitted Investments.  All such
investments and the interest and income received thereon and the net proceeds
realized on the sale or redemption thereof shall be held in the applicable
Shared Collateral Account as Shared Collateral.  Neither the Shared Collateral
Agent nor any other Shared Collateral Secured Party shall be responsible for
(i) determining whether investments are Permitted Investments or (ii) any
diminution in funds resulting from such investments or any liquidation prior to
maturity.  For the avoidance of doubt, in the absence of any written directions
from the Required Shared Collateral Secured Parties, the Shared Collateral Agent
shall have no obligation to invest or reinvest any moneys.

 

3.4       Application of Moneys.  (a)  The Shared Collateral Agent shall have
the right (pursuant to subsection 4.7) at any time to apply moneys held by it in
the Shared Collateral Accounts to the payment of due and unpaid Shared
Collateral Agent Fees without any requirement that such applications be made
ratably from such accounts.  The Shared Collateral Agent shall provide written
notice to the Ultimate Parent and each Administrative Agent of any such
application of moneys.  The Shared Collateral Agent may reserve from deposits in
the Shared Collateral Accounts an amount necessary, determined in the reasonable
discretion of the Shared Collateral Agent, to satisfy any asserted contingent
indemnity or reimbursement claims for which it would be entitled to
reimbursement pursuant to Section 4 (upon the liquidation of such claims), which
reserved amount (x) may be applied by the Shared Collateral Agent to pay any
such indemnity or reimbursement claims upon the liquidation thereof

 

20

--------------------------------------------------------------------------------


 

and (y) shall not be disbursed to any other Shared Collateral Secured Party
until such indemnity or reimbursement claims are either liquidated and paid in
full or otherwise satisfied.  The Shared Collateral Agent shall provide written
notice to the Ultimate Parent of any such reserved amount, including a
description of such contingent indemnity or reimbursement claims.  The
agreements in this subsection 3.4(a) shall survive the termination of the other
provisions of this Intercreditor Agreement and the resignation or removal of the
Shared Collateral Agent hereunder and, notwithstanding any such event, any
amounts reserved pursuant to this subsection 3.4(a) shall continue to be held by
the Shared Collateral Agent until the earlier of (i) application in accordance
with this subsection 3.4(a) and (ii) such time as such contingent indemnity or
reimbursement claim has been extinguished, to the extent that such amounts
reserved exceed any remaining asserted contingent indemnity or reimbursement
claims as determined by the Shared Collateral Agent in its reasonable
discretion.

 

(b)           All moneys held by the Shared Collateral Agent in the Shared
Collateral Accounts while an Enforcement Event is in effect shall, to the extent
available for distribution (it being understood that the Shared Collateral Agent
may liquidate investments prior to maturity in order to make a distribution
pursuant to this subsection 3.4(b)), be distributed (subject to the provisions
of subsections 3.5, 3.7 and 5.2(b)) by the Shared Collateral Agent on each
Distribution Date during which an Enforcement Event is in effect in the
following order of priority (with such distributions being made by the Shared
Collateral Agent to the respective Administrative Agent for the Shared
Collateral Secured Parties entitled thereto as provided in subsection 3.4(d),
and each such Administrative Agent shall be responsible for ensuring that
amounts distributed to it are distributed to the Shared Collateral Secured
Parties represented by it in the order of priority set forth below):

 

First:  to the Shared Collateral Agent for any unpaid Shared Collateral Agent
Fees and then to any Shared Collateral Secured Party which has theretofore
advanced or paid any Shared Collateral Agent Fees constituting administrative
expenses allowable under Section 503(b) of the Bankruptcy Code, an amount equal
to the amount thereof so advanced or paid by such Shared Collateral Secured
Party and for which such Shared Collateral Secured Party has not been reimbursed
prior to such Distribution Date, and, if such moneys shall be insufficient to
pay such amounts in full, then ratably (without priority of any one over any
other) to such Shared Collateral Secured Parties in proportion to the amounts of
such Shared Collateral Agent Fees advanced by the respective Shared Collateral
Secured Parties and remaining unpaid on such Distribution Date;

 

Second:

 

(x) with respect to the Dex Shared Collateral Account, to any Dex Shared
Collateral Secured Party which has theretofore advanced or paid any Shared
Collateral Agent Fees other than such administrative expenses, an amount equal
to the amount thereof so advanced or paid by such Dex Shared Collateral Secured
Party and for which such Dex Shared Collateral Secured Party has not been
reimbursed prior to such Distribution Date, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Dex Shared Collateral Secured Parties in proportion
to the amounts of such Shared Collateral Agent Fees advanced by the respective
Dex Shared Collateral Secured Parties and remaining unpaid on such Distribution
Date, or

 

(y) with respect to the Universal Shared Collateral Account, to any Shared
Collateral Secured Party which has theretofore advanced or paid any Shared
Collateral Agent Fees other than such administrative expenses, an amount equal
to the amount thereof so advanced or paid by such Shared Collateral Secured
Party and for which such Shared Collateral Secured Party has not been reimbursed
prior to such Distribution Date, and, if such moneys shall be insufficient to
pay

 

21

--------------------------------------------------------------------------------


 

such amounts in full, then ratably (without priority of any one over any other)
to such Shared Collateral Secured Parties in proportion to the amounts of such
Shared Collateral Agent Fees advanced by the respective Shared Collateral
Secured Parties and remaining unpaid on such Distribution Date;

 

Third:

 

(x) with respect to the Dex Shared Collateral Account, to the Dex Administrative
Agents for any unpaid expenses payable to them pursuant to the applicable Dex
Loan Documents, to the extent the same constitute RHDI Secured Obligations, Dex
West Secured Obligations or Dex East Secured Obligations, as applicable, to be
shared ratably among the Dex Administrative Agents based on the amount of such
unpaid expenses payable on such Distribution Date, or

 

(y) with respect to the Universal Shared Collateral Account, to the
Administrative Agents for any unpaid expenses payable to them pursuant to the
applicable Loan Documents, to the extent the same constitute RHDI Secured
Obligations, Dex West Secured Obligations, Dex East Secured Obligations or
SuperMedia Secured Obligations, as applicable, to be shared ratably among the
Administrative Agents based on the amount of such unpaid expenses payable on
such Distribution Date;

 

Fourth:(1)

 

(x) with respect to the Dex Shared Collateral Account, to the holders of
(i) RHDI Secured Obligations in an amount equal to the unpaid RHDI Secured
Obligations, (ii) Dex East Secured Obligations in an amount equal to the unpaid
Dex East Secured Obligations and (iii) Dex West Secured Obligations in an amount
equal to the unpaid Dex West Secured Obligations as of such Distribution Date;
provided, that if such moneys shall be insufficient to pay such amounts in full
then 40% of such moneys shall be distributed to the holders of RHDI Secured
Obligations, 28% of such moneys shall be distributed to the holders of Dex East
Secured Obligations and 32% of such moneys shall be distributed to the holders
of Dex West Secured Obligations; provided, further, that to the extent (a) the
RHDI Secured Obligations are paid in full (other than as a result of any
Refinancing secured by the Dex Shared Collateral) or the Dex Shared Collateral
has been released by the RHDI Secured Parties pursuant to subsection 6.10, then
46% of such moneys shall be distributed to the holders of Dex East Secured
Obligations and 54% of such moneys shall be distributed to the holders of Dex
West Secured Obligations, (b) the Dex East Secured Obligations are paid in full
(other than as a result of any Refinancing secured by the Dex Shared Collateral)
or the Dex Shared Collateral has been released by the Dex East Secured Parties
pursuant to subsection 6.10, then 56% of such moneys shall be distributed to the
holders of RHDI Secured Obligations and 44% of such moneys shall be distributed
to the holders of Dex West Secured Obligations, (c) the Dex West Secured
Obligations are paid in full (other than as a result of any Refinancing secured
by the Dex Shared Collateral) or the Dex Shared Collateral has been released by
the Dex West Secured Parties pursuant to subsection 6.10, then 59% of such
moneys shall be distributed to the holders of RHDI Secured Obligations and 41%
of such moneys shall be distributed to the holders of Dex East Secured
Obligations, (d) both the RHDI Secured Obligations and the Dex East Secured
Obligations are paid in full (other than as a result of any Refinancing secured
by the Dex Shared Collateral) or the Dex Shared Collateral has been released by
the RHDI Secured Parties and Dex East Secured Parties pursuant to subsection
6.10,

 

--------------------------------------------------------------------------------

(1)  Drafted based on percentages to be used in the Shared Services Agreement as
of the Effective Date; the numbers used here will not be adjusted as those
Shared Services percentages are re-calculated after each fiscal year.

 

 

22

--------------------------------------------------------------------------------


 

then 100% of such moneys shall be distributed to the holders of Dex West Secured
Obligations, (e) both the RHDI Secured Obligations and the Dex West Secured
Obligations are paid in full (other than as a result of any Refinancing secured
by the Dex Shared Collateral) or the Dex Shared Collateral has been released by
the RHDI Secured Parties and Dex West Secured Parties pursuant to subsection
6.10, then 100% of such moneys shall be distributed to the holders of Dex East
Secured Obligations, (f) both the Dex East Secured Obligations and the Dex West
Secured Obligations are paid in full (other than as a result of any Refinancing
secured by the Dex Shared Collateral) or the Dex Shared Collateral has been
released by the Dex East Secured Parties and Dex West Secured Parties pursuant
to subsection 6.10, then 100% of such moneys shall be distributed to the holders
of RHDI Secured Obligations, or

 

(y) with respect to the Universal Shared Collateral Account, to the holders of
(i) RHDI Secured Obligations in an amount equal to the unpaid RHDI Secured
Obligations, (ii) Dex East Secured Obligations in an amount equal to the unpaid
Dex East Secured Obligations, (iii) Dex West Secured Obligations in an amount
equal to the unpaid Dex West Secured Obligations as of such Distribution Date
and (iv) SuperMedia Secured Obligations in an amount equal to the unpaid
SuperMedia Secured Obligations as of such Distribution Date; provided, that if
such moneys shall be insufficient to pay such amounts in full then 19% of such
moneys shall be distributed to the holders of RHDI Secured Obligations, 13% of
such moneys shall be distributed to the holders of Dex East Secured Obligations,
15% of such moneys shall be distributed to the holders of Dex West Secured
Obligations and 53% of such moneys shall be distributed to the holders of
SuperMedia Secured Obligations; provided, further, that to the extent (a) the
RHDI Secured Obligations are paid in full (other than as a result of any
Refinancing secured by the Universal Shared Collateral) or the Universal Shared
Collateral has been released by the RHDI Secured Parties pursuant to subsection
6.10, then 16% of such moneys shall be distributed to the holders of Dex East
Secured Obligations, 19% of such moneys shall be distributed to the holders of
Dex West Secured Obligations and 65% of such moneys shall be distributed to the
holders of SuperMedia Secured Obligations, (b) the Dex East Secured Obligations
are paid in full (other than as a result of any Refinancing secured by the
Universal Shared Collateral) or the Universal Shared Collateral has been
released by the Dex East Secured Parties pursuant to subsection 6.10, then 22%
of such moneys shall be distributed to the holders of RHDI Secured Obligations,
17% of such moneys shall be distributed to the holders of Dex West Secured
Obligations and 61% of such moneys shall be distributed to the holders of
SuperMedia Secured Obligations, (c) the Dex West Secured Obligations are paid in
full (other than as a result of any Refinancing secured by the Universal Shared
Collateral) or the Universal Shared Collateral has been released by the Dex West
Secured Parties pursuant to subsection 6.10, then 23% of such moneys shall be
distributed to the holders of RHDI Secured Obligations, 15% of such moneys shall
be distributed to the holders of Dex East Secured Obligations and 62% of such
moneys shall be distributed to the holders of SuperMedia Secured Obligations,
(d) the SuperMedia Secured Obligations are paid in full (other than as a result
of any Refinancing secured by the Universal Shared Collateral) or the Universal
Shared Collateral has been released by the SuperMedia Secured Parties pursuant
to subsection 6.10, then 40% of such moneys shall be distributed to the holders
of RHDI Secured Obligations, 28% of such moneys shall be distributed to the
holders of Dex East Secured Obligations and 32% of such moneys shall be
distributed to the holders of Dex West Secured Obligations, (e) both the RHDI
Secured Obligations and the Dex East Secured Obligations are paid in full (other
than as a result of any Refinancing secured by the Universal Shared Collateral)
or the Universal Shared Collateral has been released by the RHDI Secured Parties
and Dex East Secured Parties pursuant to subsection 6.10, then 22% of such
moneys shall be distributed to the holders of Dex West Secured Obligations and
78% of such moneys shall be distributed to the holders of SuperMedia Secured
Obligations, (f) both the RHDI Secured Obligations and the Dex West Secured
Obligations are paid in full (other than as a result of any Refinancing secured
by

 

23

--------------------------------------------------------------------------------


 

the Universal Shared Collateral) or the Universal Shared Collateral has been
released by the RHDI Secured Parties and Dex West Secured Parties pursuant to
subsection 6.10, then 20% of such moneys shall be distributed to the holders of
Dex East Secured Obligations and 80% of such moneys shall be distributed to the
holders of SuperMedia Secured Obligations, (g) both the RHDI Secured Obligations
and the SuperMedia Secured Obligations are paid in full (other than as a result
of any Refinancing secured by the Universal Shared Collateral) or the Universal
Shared Collateral has been released by the RHDI Secured Parties and SuperMedia
Secured Parties pursuant to subsection 6.10, then 46% of such moneys shall be
distributed to the holders of Dex East Secured Obligations and 54% of such
moneys shall be distributed to the holders of Dex West Secured Obligations,
(h) both the Dex East Secured Obligations and the Dex West Secured Obligations
are paid in full (other than as a result of any Refinancing secured by the
Universal Shared Collateral) or the Universal Shared Collateral has been
released by the Dex East Secured Parties and Dex West Secured Parties pursuant
to subsection 6.10, then 26% of such moneys shall be distributed to the holders
of RHDI Secured Obligations and 74% of such moneys shall be distributed to the
holders of SuperMedia Secured Obligations, (i) both the Dex East Secured
Obligations and the SuperMedia Secured Obligations are paid in full (other than
as a result of any Refinancing secured by the Universal Shared Collateral) or
the Universal Shared Collateral has been released by the Dex East Secured
Parties and SuperMedia Secured Parties pursuant to subsection 6.10, then 56% of
such moneys shall be distributed to the holders of RHDI Secured Obligations and
44% of such moneys shall be distributed to the holders of Dex West Secured
Obligations, (j) both the Dex West Secured Obligations and the SuperMedia
Secured Obligations are paid in full (other than as a result of any Refinancing
secured by the Universal Shared Collateral) or the Universal Shared Collateral
has been released by the Dex West Secured Parties and SuperMedia Secured Parties
pursuant to subsection 6.10, then 59% of such moneys shall be distributed to the
holders of RHDI Secured Obligations and 41% of such moneys shall be distributed
to the holders of Dex East Secured Obligations, (k) each of the RHDI Secured
Obligations, the Dex East Secured Obligations and the SuperMedia Secured
Obligations are paid in full (other than as a result of any Refinancing secured
by the Universal Shared Collateral) or the Universal Shared Collateral has been
released by the RHDI Secured Parties, Dex East Secured Parties and SuperMedia
Secured Parties pursuant to subsection 6.10, then 100% of such moneys shall be
distributed to the holders of Dex West Secured Obligations, (l) each of the RHDI
Secured Obligations, the Dex West Secured Obligations and the SuperMedia Secured
Obligations are paid in full (other than as a result of any Refinancing secured
by the Universal Shared Collateral) or the Universal Shared Collateral has been
released by the RHDI Secured Parties, Dex West Secured Parties and SuperMedia
Secured Parties pursuant to subsection 6.10, then 100% of such moneys shall be
distributed to the holders of Dex East Secured Obligations, (m) each of the Dex
East Secured Obligations, the Dex West Secured Obligations and the SuperMedia
Secured Obligations are paid in full (other than as a result of any Refinancing
secured by the Universal Shared Collateral) or the Universal Shared Collateral
has been released by the Dex East Secured Parties, Dex West Secured Parties and
SuperMedia Secured Parties pursuant to subsection 6.10, then 100% of such moneys
shall be distributed to the holders of RHDI Secured Obligations and (n) each of
the Dex East Secured Obligations, the Dex West Secured Obligations and the RHDI
Obligations are paid in full (other than as a result of any Refinancing secured
by the Universal Shared Collateral) or the Universal Shared Collateral has been
released by the Dex East Secured Parties, Dex West Secured Parties and RHDI
Secured Parties pursuant to subsection 6.10, then 100% of such moneys shall be
distributed to the holders of SuperMedia Secured Obligations;

 

provided, that notwithstanding the foregoing clauses (x) or (y), to the extent
(A) the RHDI Secured Obligations have not been paid in full and are due and
payable and the Shared Collateral has not been released by the RHDI Secured
Parties pursuant to subsection 6.10, any proceeds and

 

24

--------------------------------------------------------------------------------


 

products related to the Equity Interests of RHDI shall be distributed first to
the holders of RHDI Secured Obligations (with any moneys remaining after payment
in full of the RHDI Secured Obligations being distributed to the holders of the
other Secured Obligations as set forth in this clause “Fourth”), (B) the Dex
East Secured Obligations have not been paid in full and are due and payable and
the Shared Collateral has not been released by the Dex East Secured Parties
pursuant to subsection 6.10, any proceeds and products related to the Equity
Interests of Dex East shall be distributed first to the holders of Dex East
Secured Obligations (with any moneys remaining after payment in full of the Dex
East Secured Obligations being distributed to the holders of the other Secured
Obligations as set forth in this clause “Fourth”), (C) the Dex West Secured
Obligations have not been paid in full and are due and payable and the Shared
Collateral has not been released by the Dex West Secured Parties pursuant to
subsection 6.10, any proceeds and products related to the capital stock of Dex
West shall be distributed first to the holders of Dex West Secured Obligations
(with any moneys remaining after payment in full of the Dex West Secured
Obligations being distributed to the holders of the other Secured Obligations as
set forth in this clause “Fourth”) and (D) the SuperMedia Secured Obligations
have not been paid in full and are due and payable and the Shared Collateral has
not been released by the SuperMedia Secured Parties pursuant to subsection 6.10,
any proceeds and products related to the capital stock of SuperMedia shall be
distributed first to the holders of SuperMedia Secured Obligations (with any
moneys remaining after payment in full of the SuperMedia Secured Obligations
being distributed to the holders of the other Secured Obligations as set forth
in this clause “Fourth”); provided, further, that to the extent the Secured
Obligations of any Class are not due and payable, the Majority Class Holders (or
such higher voting threshold as may be required by the applicable Loan Document)
of such Class may elect to decline repayment pursuant to this clause “Fourth”,
in which case the declined proceeds shall be redistributed and applied to the
non-declining Classes of Secured Obligations pursuant to the percentages set
forth above as if such declining Classes had been paid in full; and provided
further that, notwithstanding the foregoing clause (x), in the event that any
amount deposited into the Dex Shared Collateral Account is a payment made by the
Ultimate Parent on account of its Guarantor Obligations (as defined in the
Shared Guarantee and Collateral Agreement) that are not secured pursuant to the
Shared Guarantee and Collateral Agreement, such amount shall be distributed to
the Shared Collateral Secured Parties in accordance with the foregoing clause
(y).

 

Fifth:  any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

(c)           The term “unpaid” as used in clause Fourth of subsection
3.4(b) with respect to the relevant Grantor(s), refers to all amounts of RHDI
Secured Obligations, Dex East Secured Obligations,  Dex West Secured Obligations
or SuperMedia Secured Obligations as the case may be, outstanding as of a
Distribution Date, whether or not such amounts are fixed or contingent, and, in
the case of an Insolvency Proceeding, with respect to any Grantor, whether or
not such amounts are allowed in such Insolvency Proceeding, to the extent that
prior distributions (whether actually distributed or set aside pursuant to
subsection 3.5) have not been made in respect thereof.  For purposes of
determining the “unpaid” amount with respect to any Secured Obligations as of
any Distribution Date, the amount of Indebtedness in respect of any applicable
Swap Agreement as of such Distribution Date shall be the unrealized net loss
position, if any, of the applicable Borrower and/or its Subsidiaries thereunder
on a marked-to-market basis determined no more than three Business Days prior to
such Distribution Date.

 

(d)           The Shared Collateral Agent shall make all payments and
distributions under this subsection 3.4 (i) on account of RHDI Secured
Obligations to the RHDI Administrative Agent, pursuant to written directions of
the RHDI Administrative Agent, for re-distribution in accordance with the
provisions

 

25

--------------------------------------------------------------------------------


 

of the RHDI Loan Documents; (ii) on account of Dex East Secured Obligations, to
the Dex East Administrative Agent, pursuant to written directions of the Dex
East Administrative Agent, for re-distribution in accordance with the provisions
of the Dex East Loan Documents; (iii) on account of the Dex West Secured
Obligations, to the Dex West Administrative Agent, pursuant to written
directions of the Dex West Administrative Agent, for re-distribution in
accordance with the provisions of the Dex West Loan Documents and (iv) on
account of SuperMedia Secured Obligations, to the SuperMedia Administrative
Agent, pursuant to written directions of the SuperMedia Administrative Agent,
for re distribution in accordance with the provisions of the SuperMedia Loan
Documents.  The Shared Collateral Agent shall provide written notice to the
Ultimate Parent of any such payment or distribution under this subsection
3.4(d).

 

3.5       Amounts Held for Contingent Secured Obligations.  In the event any
Shared Collateral Secured Party shall be entitled to receive distributions from
the applicable Shared Collateral Account of any moneys in respect of any
unliquidated, unmatured or contingent portion of the outstanding Secured
Obligations, then the Shared Collateral Agent shall, at the written direction of
the Required Shared Collateral Secured Parties and subject to subsection 3.6,
separate such moneys into a separate account to be opened by the Required Shared
Collateral Secured Parties for the benefit of the applicable Shared Collateral
Secured Parties and shall, at the written direction of such Shared Collateral
Secured Party, invest such moneys in obligations of the kinds referred to in
subsection 3.3 maturing within three months after they are acquired by the
Shared Collateral Agent and shall hold all such amounts so distributable, and
all such investments and the net proceeds thereof, in trust solely for such
Shared Collateral Secured Party and for no other purpose until (i) such Shared
Collateral Secured Party shall have notified the Shared Collateral Agent that
all or part of such unliquidated, unmatured or contingent claim shall have
become matured or fixed, in which case the Shared Collateral Agent shall
distribute from such investments and the proceeds thereof an amount equal to
such matured or fixed claim to such Shared Collateral Secured Party for
application to the payment of such matured or fixed claim, and shall promptly
give notice thereof to the Grantors or (ii) all or part of such unliquidated,
unmatured or contingent claim shall have been extinguished, whether as the
result of an expiration without drawing of any letter of credit, payment of
amounts secured or covered by any letter of credit other than by drawing
thereunder, payment of amounts covered by any guarantee or otherwise, in which
case (x) such Shared Collateral Secured Party shall, as soon as practicable
thereafter, notify the Grantors and the Shared Collateral Agent in writing and
(y) such investments, and the proceeds thereof, shall be held in the applicable
Shared Collateral Account in trust for all applicable Shared Collateral Secured
Parties pending application in accordance with the provisions of subsection 3.4.

 

3.6       Shared Collateral Agent’s Calculations.  In making the determinations
and allocations required by subsections 3.4 and 3.5, the Shared Collateral Agent
may conclusively rely upon information supplied by the RHDI Administrative Agent
as to the amounts of unpaid principal and interest and other amounts outstanding
with respect to the RHDI Secured Obligations, information supplied by the Dex
East Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Dex East Secured Obligations,
information supplied by the Dex West Administrative Agent as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Dex West Secured Obligations and information supplied by the SuperMedia
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the SuperMedia Secured Obligations,
and the Shared Collateral Agent shall have no liability to any of the Shared
Collateral Secured Parties for actions taken in reliance on any such
information, provided, that nothing in this sentence shall prevent any Grantor
from contesting in good faith any amounts claimed by any Shared Collateral
Secured Party in any information so supplied but in the event of any such
contest, the information delivered by any Administrative Agent shall be
conclusive, for purposes of the Shared Collateral Agent’s reliance, absent
manifest error.  Upon the reasonable request of the Shared Collateral Agent, any
Administrative Agent or any other Shared Collateral Secured

 

26

--------------------------------------------------------------------------------


 

Party, as the case may be, shall deliver to the Shared Collateral Agent a
certificate setting forth the information specified in this subsection 3.6.  The
Shared Collateral Agent shall have no duty to inquire as to the application by
any Administrative Agent in respect of any amounts distributed to such
Administrative Agent.

 

3.7       Distributions of Non-Cash Assets.  If, through the operation of any
Bankruptcy Law or otherwise, any of the Secured Obligations are paid or
satisfied (or deemed satisfied) pursuant to this Agreement by the distribution
of non-cash assets, including by the distribution or issuance of Equity
Interest, Post-Petition Securities or Indebtedness, such non-cash assets shall
be distributed in accordance with subsection 3.4(b), subject to subsection
3.4(a).  The Shared Collateral Agent is hereby authorized by the Grantors and
each Administrative Agent to dispose of or liquidate such non-cash assets in
order to pay any outstanding Shared Collateral Agent Fees in accordance with
subsection 3.4(a).

 

3.8       Sharing.  If, through the operation of any Bankruptcy Law or
otherwise, the Shared Collateral Agent’s security interest hereunder and under
the Shared Collateral Security Documents is enforced with respect to some, but
not all, of the Secured Obligations then outstanding, such Secured Obligations
for which the security interest is not enforced shall nevertheless be considered
Secured Obligations hereunder for the purposes of subsection 3.4; provided,
however, that nothing in this subsection 3.7 shall be deemed to require the
Shared Collateral Agent to disregard or violate any court order binding upon it.

 

3.9       Shared Collateral Account Information.  At such times as any of the
Administrative Agents or the Ultimate Parent may reasonably request in writing,
but not more than twice per year per party (unless otherwise agreed to by the
Shared Collateral Agent), the Shared Collateral Agent shall provide a full
accounting of all funds then standing to the credit of the Shared Collateral
Accounts.

 

SECTION 4.
AGREEMENTS WITH COLLATERAL AGENT

 

4.1       Delivery of Loan Documents.  On the Closing Date, the Grantors shall
deliver to the Shared Collateral Agent copies of each Loan Document and each
Shared Collateral Security Document then in effect.  The Grantors shall deliver
to the Shared Collateral Agent, promptly upon the execution thereof, a copy of
all amendments, modifications or supplements to any Loan Document entered into
after the Closing Date.

 

4.2       Information as to Shared Collateral Secured Parties and Administrative
Agents.  The Administrative Agents and the Grantors shall deliver, at the
request of the Shared Collateral Agent, any information necessary to make the
distributions contemplated by subsection 3.4 or any other information as the
Shared Collateral Agent reasonably requires in order to perform its duties under
this Intercreditor Agreement.

 

4.3       Compensation and Expenses.  The Grantors, jointly and severally, agree
to pay to the Shared Collateral Agent, from time to time upon demand, (a) all of
the reasonable out-of-pocket expenses of the Shared Collateral Agent, including
the reasonable fees, charges and disbursements of (i) a single transaction and
documentation counsel for the Shared Collateral Agent and (ii) such other local
counsel and special counsel as may be required in the reasonable judgment of the
Shared Collateral Agent, arising in connection with the preparation,
negotiation, execution, delivery, modification, and termination of this
Intercreditor Agreement and each Shared Collateral Security Document or the
enforcement of any of the provisions hereof or thereof and (b) all out-of-pocket
fees, costs and expenses of the Shared Collateral Agent (including without
limitation, the documented fees and disbursements of

 

27

--------------------------------------------------------------------------------


 

its counsel, advisors and agents) (i) incurred or required to be advanced in
connection with the custody, use or operation of, preservation, sale or other
disposition of Shared Collateral pursuant to any Shared Collateral Security
Document and the preservation, protection, enforcement or defense of the Shared
Collateral Agent’s rights under this Intercreditor Agreement and the Shared
Collateral Security Documents and in and to the Shared Collateral (including,
but not limited to, any fees and expenses incurred by the Shared Collateral
Agent in a bankruptcy proceeding), (ii) incurred by the Shared Collateral Agent
in connection with the removal of the Shared Collateral Agent pursuant to
subsection 5.7(a) or (iii) incurred in connection with the execution of the
directions provided by the Required Shared Collateral Secured Parties.  Such
fees, costs and expenses are intended to constitute expenses of administration
under any Bankruptcy Law relating to creditors’ rights generally.  The
obligations of the Grantors under this subsection 4.3 shall survive the
termination of the other provisions of this Intercreditor Agreement and the
resignation or removal of the Shared Collateral Agent hereunder.

 

4.4       Stamp and Other Similar Taxes.  The Grantors agree to indemnify and
hold harmless the Shared Collateral Agent, each Administrative Agent and each
Shared Collateral Secured Party from any present or future claim for liability
for any stamp or any other similar tax, and any penalties or interest with
respect thereto, which may be assessed, levied or collected by any jurisdiction
in connection with this Intercreditor Agreement, any Shared Collateral Security
Document or any Shared Collateral.  The obligations of the Grantors under this
subsection 4.4 shall survive the termination of the other provisions of this
Intercreditor Agreement and the resignation or removal of the Shared Collateral
Agent hereunder.

 

4.5       Filing Fees, Excise Taxes, Etc.  The Grantors agree to pay or to
reimburse the Shared Collateral Agent for any and all payments made by the
Shared Collateral Agent in respect of all search, filing, recording and
registration fees and taxes, excise taxes and other similar imposts which may be
payable or determined to be payable in respect of the execution and delivery of
this Intercreditor Agreement and each Shared Collateral Security Document.  The
obligations of the Grantors under this subsection 4.5 shall survive the
termination of the other provisions of this Intercreditor Agreement and the
resignation or removal of the Shared Collateral Agent hereunder.

 

4.6       Indemnification.  The Ultimate Parent and the Grantors agree to pay,
indemnify, and hold, jointly and severally, the Shared Collateral Agent (and its
directors, officers, agents and employees) harmless from and against any and all
claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including, the reasonable fees, charges and
disbursements of (a) a single transaction and documentation counsel for the
Shared Collateral Agent and (b) such other local counsel and special counsel as
may be required in the reasonable judgment of the Shared Collateral Agent) or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Intercreditor
Agreement and the Shared Collateral Security Documents and any modifications or
termination thereof, except to the extent arising from the gross negligence or
willful misconduct of the indemnified party or any of its affiliates or any of
their respective directors, officers, agents or employees as determined by a
final judgment of a court of competent jurisdiction, including for taxes in any
jurisdiction in which the Shared Collateral Agent is subject to tax by reason of
actions hereunder or under the Shared Collateral Security Documents, unless such
taxes are attributable to income or otherwise imposed on or measured by
compensation paid to the Shared Collateral Agent under subsection 4.3.  In any
suit, proceeding or action brought by the Shared Collateral Agent under or with
respect to any contract, agreement, interest or obligation constituting part of
the Shared Collateral for any sum owing thereunder, or to enforce any provisions
thereof, the Grantors will save, indemnify and keep the Shared Collateral Agent
harmless from and against all expense, loss or damage suffered by reason of any
defense, setoff, counterclaim, recoupment or reduction of liability whatsoever
of any Grantor thereunder, arising out of a breach by such Grantor of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor

 

28

--------------------------------------------------------------------------------


 

of such Grantor or its successors from any Grantor, and all such obligations of
the Grantors shall be and remain enforceable against and only against the
Grantors and shall not be enforceable against the Shared Collateral Agent.  The
agreements in this subsection 4.6 shall survive the termination of the other
provisions of this Intercreditor Agreement and the resignation or removal of the
Shared Collateral Agent hereunder.

 

4.7       Shared Collateral Agent’s Lien.  Notwithstanding anything to the
contrary in this Intercreditor Agreement, as security for the payment of Shared
Collateral Agent Fees (i) the Shared Collateral Agent is hereby granted a lien
upon all Shared Collateral which shall have priority ahead of all other Secured
Obligations secured by such Shared Collateral and (ii) the Shared Collateral
Agent shall have the right to use and apply any of the funds held by the Shared
Collateral Agent in the Shared Collateral Accounts to cover such Shared
Collateral Agent Fees.

 

SECTION 5.
THE SHARED COLLATERAL AGENT

 

5.1       Appointment of Shared Collateral Agent.  Each Administrative Agent
hereby irrevocably appoints the Shared Collateral Agent as its agent and
(a) confirms, approves and ratifies the Shared Collateral Agent’s entry into the
Shared Guarantee and Collateral Agreement and any other Shared Collateral
Security Document as have been entered into or otherwise effectuated until the
date hereof and all actions that have been taken in connection therewith and
(b) authorizes the Shared Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Shared Collateral Agent by
this Intercreditor Agreement upon the terms and conditions hereof, together with
such actions and powers as are reasonably incidental hereto.

 

5.2       Exculpatory Provisions.  (a)  The Shared Collateral Agent shall not be
responsible in any manner whatsoever for the correctness of any recitals,
statements, representations or warranties herein, all of which are made solely
by the Grantors.  The Shared Collateral Agent makes no representations as to the
value or condition of the Shared Collateral or any part thereof, or as to the
title of the Grantors thereto or as to the security afforded by this
Intercreditor Agreement or any Shared Collateral Security Document, or as to the
validity, execution (except as to it), enforceability, legality or sufficiency
of this Intercreditor Agreement, the Shared Collateral Security Documents or the
Secured Obligations, and the Shared Collateral Agent shall incur no liability or
responsibility in respect of any such matters.

 

(b)           The Shared Collateral Agent shall not be required to ascertain or
inquire as to the performance by the Grantors of any of the covenants or
agreements contained herein or in any Shared Collateral Security Document or
Loan Document.  Whenever it is necessary, or in the opinion of the Shared
Collateral Agent advisable, for the Shared Collateral Agent to ascertain the
amount of Secured Obligations then held by Shared Collateral Secured Parties,
the Shared Collateral Agent may rely on (i) a certificate of the RHDI
Administrative Agent, in the case of RHDI Secured Obligations, (ii) a
certificate of the Dex East Administrative Agent, in the case of Dex East
Secured Obligations, (iii) a certificate of the Dex West Administrative Agent,
in the case of Dex West Secured Obligations and (iv) a certificate of the
SuperMedia Administrative Agent, in the case of SuperMedia Secured Obligations
and, if any Administrative Agent or any relevant Shared Collateral Secured Party
shall not give such information to the Shared Collateral Agent, (without in any
way diminishing any Obligations of any Grantor) it shall not be entitled to
receive distributions hereunder (in which case distributions to those Persons
who have supplied such information to the Shared Collateral Agent shall be
calculated by the Shared Collateral Agent using, for those Persons who have not
supplied such information, the most recent information, if

 

29

--------------------------------------------------------------------------------


 

any, received by the Shared Collateral Agent), and the amount so calculated to
be distributed to any Person who fails to give such information shall be held in
trust for such Person until the next Distribution Date following the time such
Person does supply such information to the Shared Collateral Agent, whereupon on
such Distribution Date the amount distributable to such Person shall be
recalculated using such information and distributed to it.  The Shared
Collateral Agent shall have no liability to any Shared Collateral Secured
Parties with respect to any calculations made by the Shared Collateral Agent
hereunder in the event any Administrative Agent shall fail to deliver its
certificate as required herein.  Nothing in this subsection 5.2(b) shall prevent
any Grantor from contesting any amounts claimed by any Shared Collateral Secured
Party in any certificate so supplied, but the certificates delivered by any
Administrative Agent shall be conclusive, for purposes of the Shared Collateral
Agent’s calculations, absent manifest error.  So long as no Enforcement Event is
in effect, the Shared Collateral Agent may rely conclusively on a certificate of
a Responsible Officer of the Ultimate Parent with respect to the matters set
forth in the second sentence of this subsection 5.2(b), provided a copy of any
such certificate is simultaneously provided to the Administrative Agents.

 

(c)           The Shared Collateral Agent shall be under no obligation or duty
to take any action under this Intercreditor Agreement or any Shared Collateral
Security Document if taking such action (i) would subject the Shared Collateral
Agent to a tax (or equivalent liability) in any jurisdiction where it is not
then subject to a tax (or equivalent liability) or (ii) would require the Shared
Collateral Agent to qualify to do business in any jurisdiction where it is not
then so qualified, unless the Shared Collateral Agent receives security or
indemnity reasonably satisfactory to it against such tax (or equivalent
liability), or any liability resulting from such qualification, in each case as
results from the taking of such action under this Intercreditor Agreement or any
Shared Collateral Security Document.

 

(d)           The Shared Collateral Agent shall have the same rights with
respect to any Secured Obligation held by it as any other applicable Shared
Collateral Secured Party and may exercise such rights as though it were not the
Shared Collateral Agent hereunder, and may accept deposits from, lend money to,
and generally engage in any kind of banking or trust business with the Ultimate
Parent and/or any of the Grantors and their respective affiliates as if it were
not the Shared Collateral Agent.

 

(e)           Notwithstanding any other provision of this Intercreditor
Agreement, the Shared Collateral Agent shall not be liable for any action taken
or omitted to be taken in accordance with this Intercreditor Agreement or the
Shared Collateral Security Documents except to the extent of its own gross
negligence or willful misconduct.

 

(f)            Without any limitation to subsection 2.5, beyond the exercise of
reasonable care in the custody thereof, the Shared Collateral Agent shall have
no duty as to any Shared Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and the Shared Collateral Agent shall not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any security interest in the Shared Collateral.  The Shared
Collateral Agent shall be deemed to have exercised reasonable care in the
custody of the Shared Collateral in its possession if the Shared Collateral is
accorded treatment substantially equal to that which it accords its own property
and shall not be liable or responsible for any loss or diminution in the value
of any of the Shared Collateral, by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Shared
Collateral Agent in good faith.

 

(g)           The Shared Collateral Agent shall not be responsible for the
existence, genuineness or value of any of the Shared Collateral or for the
validity, perfection, priority or enforceability of the Liens in any of the
Shared Collateral, whether impaired by operation of law or by

 

30

--------------------------------------------------------------------------------


 

reason of any of any action or omission to act on its part hereunder, except to
the extent such action or omission constitutes gross negligence or willful
misconduct on the part of the Shared Collateral Agent, for the validity or
sufficiency of the Shared Collateral or any agreement or assignment contained
therein, for the validity of the title of any Grantor to the Shared Collateral,
for insuring the Shared Collateral or for the payment of taxes, charges,
assessments or Liens upon the Shared Collateral or otherwise as to the
maintenance of the Shared Collateral.

 

(h)           In no event shall the Shared Collateral Agent be responsible or
liable for special, indirect, or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether the Shared Collateral Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

(i)            In no event shall the Shared Collateral Agent be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Shared Collateral Agent shall use reasonable efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.

 

5.3       Delegation of Duties.  The Shared Collateral Agent may execute any of
the powers hereof and perform any duty hereunder either directly or by or
through agents or attorneys-in-fact, accountants, appraisers or other experts or
advisers selected by it.  The Shared Collateral Agent shall be entitled to
advice of counsel concerning all matters pertaining to such powers and duties. 
The Shared Collateral Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with due care.

 

5.4       Reliance by Shared Collateral Agent.  (a)  Whenever in the
administration of this Intercreditor Agreement or the Shared Collateral Security
Documents the Shared Collateral Agent shall deem it necessary or desirable that
a factual matter be proved or established in connection with the Shared
Collateral Agent taking, suffering or omitting any action hereunder or
thereunder, such matter (unless other evidence in respect thereof is herein
specifically prescribed) may be deemed to be conclusively proved or established
by a certificate of a Responsible Officer of the Ultimate Parent and/or one or
more Administrative Agents, as applicable, delivered to the Shared Collateral
Agent, and such certificate shall be full warrant to the Shared Collateral Agent
for any action taken, suffered or omitted in reliance thereon, subject, however,
to the provisions of subsection 5.5.

 

(b)           The Shared Collateral Agent may consult with counsel, and any
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or suffered by it hereunder or under any Shared
Collateral Security Document in accordance therewith.  The Shared Collateral
Agent may at any time solicit written confirmatory instructions from the
Required Shared Collateral Secured Parties, an officer’s certificate of a
Grantor or an order of a court of competent jurisdiction, as to any action that
it may be requested or required to take, or that it may propose to take, in the
performance of any of its obligations under this Intercreditor Agreement or any
documents executed in connection herewith.

 

(c)           The Shared Collateral Agent may rely, and shall be fully protected
in acting, upon any resolution, statement, certificate, instrument, opinion,
report, notice, request, consent, order, bond or other paper or document which
it has no reason to believe to be other than genuine and to have been signed or
presented by the proper party or parties or, in the case of cables, telecopies
and telexes, to

 

31

--------------------------------------------------------------------------------


 

have been sent by the proper party or parties.  In the absence of its own gross
negligence or willful misconduct, the Shared Collateral Agent may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon any certificates or opinions furnished to the Shared
Collateral Agent and conforming to the requirements of this Intercreditor
Agreement.

 

(d)           The Shared Collateral Agent will not be required to advance or
expend any funds or otherwise incur any financial liability in the performance
of its duties or the exercise of its powers or rights hereunder unless it has
been provided with security or indemnity satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.  The Shared Collateral Agent shall be under no
obligation to exercise any of the rights or powers vested in it by this
Intercreditor Agreement at the request or direction of the Required Shared
Collateral Secured Parties pursuant to this Intercreditor Agreement, unless such
Required Shared Collateral Secured Parties shall have offered to the Shared
Collateral Agent security or indemnity satisfactory to the Shared Collateral
Agent against the costs, expenses and liabilities which might be incurred by it
in compliance with such request or direction.

 

(e)           Upon any application or demand by any of the Grantors (except any
such application or demand which is expressly permitted to be made orally) to
the Shared Collateral Agent to take or permit any action expressly provided
under any of the provisions of this Intercreditor Agreement or any Shared
Collateral Security Document, the Ultimate Parent shall furnish to the Shared
Collateral Agent a certificate of a Responsible Officer of the Ultimate Parent
stating that all conditions precedent, if any, provided for in this
Intercreditor Agreement, in any relevant Shared Collateral Security Document or
in any Loan Documents relating to the proposed action have been complied with,
and in the case of any such application or demand as to which the furnishing of
any document is specifically required by any provision of this Intercreditor
Agreement or a Shared Collateral Security Document relating to such particular
application or demand, such additional document shall also be furnished.  A copy
of any such certificate referred to in the prior sentence shall be
simultaneously delivered to the Administrative Agents.  Except for withdrawals
and releases of Shared Collateral requested under, and permitted by the terms
of, Subsections 6.10(f), (g), (h) and (j) below, which releases and withdrawals
shall be governed by, and effected in accordance with the terms set forth in
such subsections, unless any Administrative Agent shall have given telephonic
notice to the Shared Collateral Agent, to the effect that the requested action
is not permitted, prior to 5:00 p.m. (New York City time) on the fifth Business
Day following such Administrative Agent’s receipt of such Ultimate Parent or
Grantor certificate (such notice to be confirmed in writing no later than
12:00 p.m. noon (New York City time) on the sixth Business Day following such
Administrative Agent’s receipt of such certificate), the Shared Collateral Agent
shall be authorized to take or permit the requested action, provided, that the
Majority Class Holders of each Class shall be deemed to have approved and
authorized such requested action if the Shared Collateral Agent shall not have
received any such notice from the Administrative Agent representing such
Class as described in this subsection 5.4(e).  A copy of any notice referred to
in the parenthetical above by any Administrative Agent to the Shared Collateral
Agent shall be sent simultaneously to the Ultimate Parent and any applicable
Grantor.

 

(f)            Any Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate of a Responsible Officer of any Grantor
provided to such counsel in connection with such opinion or representations made
by a Responsible Officer of any Grantor in a writing filed with the Shared
Collateral Agent.

 

(g)           In the event there is any bona fide, good faith disagreement
between the parties to this Intercreditor Agreement or any of the documents
executed in connection herewith resulting in adverse claims being made in
connection with the Shared Collateral held by the Shared Collateral Agent, the
Shared Collateral Agent shall be entitled to refrain from taking any action (and
will incur no liability for doing so) until directed in writing by the Majority
Class Holders of each Class (but, in each case, the

 

32

--------------------------------------------------------------------------------


 

Majority Class Holders of each Class may only provide directions regarding such
matters as it would otherwise be permitted to direct under this Intercreditor
Agreement and the Shared Collateral Security Documents) or by order of a court
of competent jurisdiction.

 

5.5       Limitations on Duties of the Shared Collateral Agent.  (a)  Unless an
Acceleration Event is in effect, the Shared Collateral Agent shall be obligated
to perform such duties and only such duties as are specifically set forth in
this Intercreditor Agreement and the Shared Collateral Security Documents, and
no implied covenants or obligations shall be read into this Intercreditor
Agreement or any Shared Collateral Security Document against the Shared
Collateral Agent. If and so long as an Acceleration Event is in effect, the
Shared Collateral Agent shall, upon written direction of the Required Shared
Collateral Secured Parties in accordance with subsection 2.2(b), exercise the
rights and powers vested in the Shared Collateral Agent by this Intercreditor
Agreement and the Shared Collateral Security Documents, and shall not be liable
with respect to any action taken, or omitted to be taken, in accordance with the
direction of the Required Shared Collateral Secured Parties.

 

(b)           Except as herein otherwise expressly provided, the Shared
Collateral Agent shall not be under any obligation to take any action which is
discretionary with the Shared Collateral Agent under the provisions hereof or of
any Shared Collateral Security Document, except upon the written direction of
the Required Shared Collateral Secured Parties at such time in accordance with
subsection 2.2(b) hereof.  The Shared Collateral Agent shall make available for
inspection and copying by each Administrative Agent, each certificate or other
paper furnished to the Shared Collateral Agent by any of the Grantors under or
in respect of this Intercreditor Agreement or any of the Shared Collateral.

 

(c)           No provision of this Intercreditor Agreement or of any Shared
Collateral Security Document shall be deemed to impose any duty or obligation on
the Shared Collateral Agent to perform any act or acts or exercise any right,
power, duty or obligation conferred or imposed on it, in any jurisdiction in
which it shall be illegal, or in which the Shared Collateral Agent shall be
unqualified or incompetent, to perform any such act or acts or to exercise any
such right, power, duty or obligation or if such performance or exercise would
constitute doing business by the Shared Collateral Agent in such jurisdiction
or, unless adequately indemnified therefor (as reasonably determined by the
Shared Collateral Agent), impose a tax on the Shared Collateral Agent by reason
thereof or to risk its own funds or otherwise incur any financial liability in
the performance of its duties hereunder.

 

5.6       Moneys held by Shared Collateral Agent.  All moneys received by the
Shared Collateral Agent under or pursuant to any provision of this Intercreditor
Agreement or any Shared Collateral Security Document (except Shared Collateral
Agent Fees) shall be held in trust for the purposes for which they were paid or
are held and in accordance with this Intercreditor Agreement.

 

5.7       Resignation and Removal of the Shared Collateral Agent.  (a)  The
Shared Collateral Agent may at any time, by giving written notice to the
Grantors and each Administrative Agent, resign and be discharged of the
responsibilities hereby created, such resignation to become effective upon
(i) the appointment of a successor Shared Collateral Agent pursuant to
subsection 5.7(b), (ii) the acceptance of such appointment by such successor
Shared Collateral Agent, (iii) the approval of such successor Shared Collateral
Agent evidenced by one or more instruments signed by the Majority Class Holders
of each Class and, so long as no Enforcement Event is then in effect, by the
Grantors (which approval, in each case, shall not be unreasonably withheld) and
(iv) the payment of all fees and expenses due and owing to the resigning Shared
Collateral Agent (including, but not limited to, the reasonable fees and
expenses of its counsel).  If no successor Shared Collateral Agent shall be
appointed and shall have accepted such appointment within 60 days after the
Shared Collateral Agent gives the aforesaid notice of resignation, the Shared
Collateral Agent, the Grantors (so long as no Enforcement Event is then in
effect) or the Administrative Agents may apply to any court of competent
jurisdiction to

 

33

--------------------------------------------------------------------------------


 

appoint a successor Shared Collateral Agent to act until such time, if any, as a
successor Shared Collateral Agent shall have been appointed as provided in this
subsection 5.7.  Any successor so appointed by such court shall immediately and
without further act be superseded by any successor Shared Collateral Agent
appointed by the Majority Class Holders of each Class, as provided in
subsection 5.7(b).  While an Enforcement Event is in effect, the Majority
Class Holders of each Class may, at any time upon giving 30 days’ prior written
notice thereof to the Shared Collateral Agent, the Grantors and each other
Administrative Agent, remove the Shared Collateral Agent and appoint a successor
Shared Collateral Agent, such removal to be effective upon the acceptance of
such appointment by the successor and the payment of all fees and expenses due
and owing to the removed Shared Collateral Agent (including, but not limited to,
the fees and expenses of its counsel).  If an Enforcement Event is not in
effect, the Majority Class Holders of each Class may, at any time upon giving 30
days’ prior written notice thereof to the Shared Collateral Agent and each other
Administrative Agent, and with the consent of the Grantors (such consent not to
be unreasonably withheld) remove the Shared Collateral Agent and appoint a
successor Shared Collateral Agent, such removal to be effective upon the
acceptance of such appointment by the successor and the receipt of approval by
the Grantors and the payment of all fees and expenses due and owing to the
removed Shared Collateral Agent (including, but not limited to, the reasonable
fees and expenses of its counsel).  The Shared Collateral Agent shall be
entitled to Shared Collateral Agent Fees to the extent incurred or arising, or
relating to events occurring, before such resignation or removal.

 

(b)           If at any time the Shared Collateral Agent shall resign or be
removed or otherwise become incapable of acting, or if at any time a vacancy
shall occur in the office of the Shared Collateral Agent for any other cause, a
successor Shared Collateral Agent may be appointed by the Majority Class Holders
of each Class with the consent (not to be unreasonably withheld) of the Ultimate
Parent, if no Enforcement Event is in effect, and otherwise by the Majority
Class Holders of each Class; provided, however, that should the Majority
Class Holders of each Class not act timely to appoint a successor Shared
Collateral Agent, the Grantors may (whether or not an Enforcement Event is then
in effect) petition a court of competent jurisdiction to appoint a successor
Shared Collateral Agent.  The powers, duties, authority and title of the
predecessor Shared Collateral Agent shall be terminated and cancelled without
procuring the resignation of such predecessor and without any other formality
(except for the consent of the Majority Class Holders of each Class referred to
above and as may be required by applicable law) than appointment and designation
of a successor in writing duly delivered to the predecessor and the Grantors and
the payment of the fees and expenses of the predecessor Shared Collateral Agent
as described in subsection 5.7(a) above.  Such appointment and designation shall
be full evidence of the right and authority to make the same and of all the
facts therein recited, and this Intercreditor Agreement and the Shared
Collateral Security Documents shall vest in such successor, without any further
act, deed or conveyance, all the estates, properties, rights, powers, trusts,
duties, authority and title of its predecessor; but such predecessor shall,
nevertheless, on the written request of the Majority Class Holders of each
Class, the Grantors, or the successor, execute and deliver an instrument (in
form and substance reasonably satisfactory to the Shared Collateral Agent)
transferring to such successor all the estates, properties, rights, powers,
trusts, duties, authority and title of such predecessor hereunder and under the
Shared Collateral Security Documents and shall deliver all Collateral held by it
or its agents to such successor.  Should any deed, conveyance or other
instrument in writing from any Grantor be reasonably required by any successor
Shared Collateral Agent for more fully and certainly vesting in such successor
the estates, properties, rights, powers, trusts, duties, authority and title
vested or intended to be vested in the predecessor Shared Collateral Agent, any
and all such deeds, conveyances and other instruments in writing shall, on
request of such successor, be executed, acknowledged and delivered by such
Grantor.  If such Grantor shall not have executed and delivered any such deed,
conveyance or other instrument within 10 days after it received a written
request from the successor Shared Collateral Agent to do so, or if an
Enforcement Event is in effect, the predecessor Shared Collateral Agent may
execute the same on behalf of such Grantor.  Each Grantor hereby appoints any
predecessor Shared Collateral Agent as its agent and attorney to act for it as
provided in the next preceding sentence.

 

34

--------------------------------------------------------------------------------


 

5.8       Status of Successor Shared Collateral Agent.  Every successor Shared
Collateral Agent appointed pursuant to subsection 5.7 shall be a bank or
financial institution (other than any Administrative Agent or other Shared
Collateral Secured Party (other than the Shared Collateral Agent)) in good
standing and having power to act as Shared Collateral Agent hereunder,
incorporated under the laws of the United States of America or any State thereof
or the District of Columbia and generally recognized as capable of undertaking
duties and obligations of the type imposed upon the Shared Collateral Agent
hereunder.

 

5.9       Merger of the Shared Collateral Agent.  Any Person into which the
Shared Collateral Agent may be merged, or with which it may be consolidated, or
any Person resulting from any merger or consolidation to which the Shared
Collateral Agent shall be a party, shall be Shared Collateral Agent under this
Intercreditor Agreement and the Shared Collateral Security Documents without the
execution or filing of any paper or any further act on the part of the parties
hereto.

 

5.10    Co-Shared Collateral Agent; Separate Shared Collateral Agent.  (a)  If
at any time or times it shall be necessary or prudent in order to conform to any
law of any jurisdiction in which any of the Shared Collateral shall be located,
or to avoid any violation of law or imposition on the Shared Collateral Agent of
taxes by such jurisdiction not otherwise imposed on the Shared Collateral Agent,
or the Shared Collateral Agent shall be advised by counsel, satisfactory to it,
that it is necessary or prudent in the interest of the Shared Collateral Secured
Parties, or any Administrative Agent shall in writing so request the Shared
Collateral Agent and the Grantors, or the Shared Collateral Agent shall deem it
desirable for its own protection in the performance of its duties hereunder or
under any Shared Collateral Security Document, the Shared Collateral Agent and
each of the Grantors shall execute and deliver all instruments and agreements
necessary or proper to constitute another bank or financial institution or one
or more persons (other than any Administrative Agent or other Shared Collateral
Secured Party (other than the Shared Collateral Agent)) approved by the Shared
Collateral Agent and the Grantors, either to act as co-agent or co-agents of all
or any of the Shared Collateral under this Intercreditor Agreement or under any
of the Shared Collateral Security Documents, jointly with the Shared Collateral
Agent originally named herein or therein or any successor Shared Collateral
Agent, or to act as separate agent or agents of any of the Shared Collateral. 
If any of the Grantors shall not have joined in the execution of such
instruments and agreements within 30 days after it receives a written request
from the Shared Collateral Agent to do so, or if an Enforcement Event is in
effect, the Shared Collateral Agent may act under the foregoing provisions of
this subsection 5.10(a) without the concurrence of such Grantors and execute and
deliver such instruments and agreements on behalf of such Grantors.  Each of the
Grantors hereby appoints the Shared Collateral Agent as its agent and attorney
to act for it under the foregoing provisions of this subsection 5.10(a) in
either of such contingencies.

 

(b)           Every separate agent and every co-agent, other than any successor
Shared Collateral Agent appointed pursuant to subsection 5.7, shall, to the
extent permitted by law, be appointed and act and be such, subject to the
following provisions and conditions:

 

(i)            all rights, powers, duties and obligations conferred upon the
Shared Collateral Agent in respect of the custody, control and management of
moneys, papers or securities shall be exercised solely by the Shared Collateral
Agent or any agent appointed by the Shared Collateral Agent;

 

(ii)           all rights, powers, duties and obligations conferred or imposed
upon the Shared Collateral Agent hereunder and under the relevant Shared
Collateral Security Document(s) shall be conferred or imposed and exercised or
performed by the Shared Collateral Agent and such separate agent or separate
agents or co-agent or co-agents, jointly, as shall be provided in the instrument
appointing such separate agent or separate agents or co-agent or co-agents,
except to

 

35

--------------------------------------------------------------------------------


 

the extent that under any law of any jurisdiction in which any particular act or
acts are to be performed the Shared Collateral Agent shall be incompetent or
unqualified to perform such act or acts, or unless the performance of such act
or acts would result in the imposition of any tax on the Shared Collateral Agent
which would not be imposed absent such joint act or acts, in which event such
rights, powers, duties and obligations shall be exercised and performed by such
separate agent or separate agents or co-agent or co-agents;

 

(iii)          no power given hereby or by the relevant Shared Collateral
Security Documents to, or which it is provided herein or therein may be
exercised by, any such co-agent or co-agents or separate agent or separate
agents shall be exercised hereunder or thereunder by such co-agent or co-agents
or separate agent or separate agents except jointly with, or with the consent in
writing of, the Shared Collateral Agent, anything contained herein to the
contrary notwithstanding;

 

(iv)          no agent hereunder shall be personally liable by reason of any act
or omission of any other agent hereunder; and

 

(v)           the Grantors and the Shared Collateral Agent, at any time by an
instrument in writing executed by them jointly, may accept the resignation of or
remove any such separate agent or co-agent and, in that case by an instrument in
writing executed by them jointly, may appoint a successor to such separate agent
or co-agent, as the case may be, anything contained herein to the contrary
notwithstanding.  If the Grantors shall not have joined in the execution of any
such instrument within 30 days after it receives a written request from the
Shared Collateral Agent to do so, or if an Enforcement Event is in effect, the
Shared Collateral Agent shall have the power to accept the resignation of or
remove any such separate agent or co-agent and to appoint a successor without
the concurrence of the Grantors, the Grantors hereby appointing the Shared
Collateral Agent its agent and attorney to act for it in such connection in such
contingency.  If the Shared Collateral Agent shall have appointed a separate
agent or separate agents or co-agent or co-agents as above provided, the Shared
Collateral Agent may at any time, by an instrument in writing, accept the
resignation of or remove any such separate agent or co-agent and the successor
to any such separate agent or co-agent shall be appointed by the Grantors and
the Shared Collateral Agent, or by the Shared Collateral Agent alone pursuant to
this subsection 5.10(b).

 

5.11    Treatment of Payee or Indorsee by Shared Collateral Agent;
Representatives of Secured Parties.  The Shared Collateral Agent may treat the
registered holder or, if none, the payee or indorsee of any promissory note or
debenture evidencing a Secured Obligation as the absolute owner thereof for all
purposes and shall not be affected by any notice to the contrary, whether such
promissory note or debenture shall be past due or not.

 

SECTION 6.

MISCELLANEOUS

 

6.1       Notices.  (a) Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein to any Grantor, the Shared Collateral Agent
or any Administrative Agent shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy or other electronic transmission, to such Person at its notice address
set forth on Schedule 6.1.

 

(b)   Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications

 

36

--------------------------------------------------------------------------------


 

given to any party hereto in accordance with the provisions of this
Intercreditor Agreement shall be deemed to have been given on the date of
receipt.

 

6.2       No Waivers.  No failure on the part of the Shared Collateral Agent,
any co-agent, any separate agent, the Required Shared Collateral Secured
Parties, any Administrative Agent or any Shared Collateral Secured Party to
exercise, no course of dealing with respect to, and no delay in exercising, any
right, power or privilege under this Intercreditor Agreement or any Shared
Collateral Security Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Shared Collateral Agent, the Required Shared
Collateral Secured Parties, any Administrative Agent or any Shared Collateral
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Shared Collateral Agent, the
Required Shared Collateral Secured Parties, such Administrative Agent or such
Shared Collateral Secured Party would otherwise have on any future occasion. 
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

6.3       Amendments, Supplements and Waivers.  (a)  With the written consent of
the Majority Class Holders of each Class, the Shared Collateral Agent and the
Grantors may, from time to time, enter into written agreements supplemental
hereto or to any Shared Collateral Security Document for the purpose of adding
to, or waiving any provisions of, this Intercreditor Agreement, subject to
subsection 7.1(h), or any Shared Collateral Security Document or changing in any
manner the rights of the Shared Collateral Agent, the Shared Collateral Secured
Parties or the Grantors hereunder or thereunder; provided, that no such
supplemental agreement shall amend, modify or waive any provision of subsection
4 or 5 or alter the duties, rights or obligations of the Shared Collateral Agent
hereunder or under the Shared Collateral Security Documents without the written
consent of the Shared Collateral Agent.  Any such supplemental agreement shall
be binding upon the Grantors, each Administrative Agent, the Shared Collateral
Secured Parties and the Shared Collateral Agent and their respective successors
and assigns.

 

(b)           Solely with the consent of the Administrative Agents (and without
the consent of any other Shared Collateral Secured Party), the Shared Collateral
Agent and the Grantors, at any time and from time to time, may enter into one or
more agreements supplemental hereto or to any Shared Collateral Security
Document, (i) to add to the covenants of such Grantor for the benefit of the
Shared Collateral Secured Parties or to surrender any right or power herein
conferred upon such Grantor; (ii) to mortgage or pledge to the Shared Collateral
Agent, or grant a security interest in favor of the Shared Collateral Agent in,
any property or assets as additional security for the Secured Obligations or to
grant additional guarantees of the Secured Obligations; or (iii) to cure any
ambiguity, to correct or supplement any provision herein or in any Shared
Collateral Security Document which may be defective or inconsistent with any
other provision herein or therein, or (iv) to make any other provision with
respect to matters or questions arising hereunder which shall not be
inconsistent with any provision hereof; provided, that any such action
contemplated by this clause (iv) shall not adversely affect the interests of any
of the Shared Collateral Secured Parties.

 

6.4       Headings.  The table of contents and section headings used in this
Intercreditor Agreement are for convenience only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

6.5       Severability.  Any provision of this Intercreditor Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such

 

37

--------------------------------------------------------------------------------


 

prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6.6       Successors and Assigns.  This Intercreditor Agreement shall be binding
upon and inure to the benefit of each of the parties hereto and their respective
successors and assigns permitted hereby and shall inure to the benefit of each
of the Shared Collateral Secured Parties and their respective successors and
assigns; provided, that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Shared Collateral Agent, and nothing herein is intended or shall be
construed to give any other Person any right, remedy or claim under, to or in
respect of this Intercreditor Agreement or any Shared Collateral.

 

6.7       Acknowledgements.  Each Grantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Intercreditor Agreement and the other Shared Collateral
Security Documents to which it is a party;

 

(b)           neither the Shared Collateral Agent nor any Shared Collateral
Secured Party has any fiduciary relationship with or duty to any Grantor arising
out of or in connection with this Intercreditor Agreement, any Shared Collateral
Security Document or any other Loan Document, and the relationship between the
Grantors, on the one hand, and the Shared Collateral Agent and Shared Collateral
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the Shared Collateral
Security Documents or any other Loan Document or otherwise exists by virtue of
the transactions contemplated hereby among the Shared Collateral Secured Parties
or among the Grantors and the Shared Collateral Secured Parties.

 

6.8       GOVERNING LAW.  THIS INTERCREDITOR AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.9       Counterparts.  This Intercreditor Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

6.10    Termination and Release.  (a)  Upon the termination of, and payment in
full of all of the Secured Obligations (subject to the provisions in section
9.14(a) of the RHDI Credit Agreement. Dex East Credit Agreement, Dex West Credit
Agreement and SuperMedia Credit Agreement) under, the RHDI Loan Documents, the
Dex East Loan Documents, the Dex West Loan Documents or the SuperMedia Loan
Documents, as the case may be (in each case other than as a result of any
Refinancing secured by the Shared Collateral), each applicable Administrative
Agent hereby agrees to promptly provide a written direction to the Shared
Collateral Agent stating that the conditions for release of the Shared
Collateral under such Loan Documents have been satisfied.  Upon the Shared
Collateral Agent’s (i) receipt of such written directions from all
Administrative Agents and (ii) payment in full of all Shared Collateral Agent
Fees, the security interests created by the Shared Collateral Security Documents
shall automatically be released and the Shared Collateral Security Documents
shall terminate forthwith and all right, title and interest of the Shared
Collateral Agent in and to the Shared Collateral shall revert to the

 

38

--------------------------------------------------------------------------------


 

Grantors, their successors and assigns (in each case other than as provided in
those provisions that are expressly stated to survive such termination or
release).

 

(b)           In connection with the termination of the Shared Collateral
Agent’s security interest and the release of the Shared Collateral in accordance
with subsection 6.10(a), the Shared Collateral Agent shall (i) execute and
deliver to any Grantor at such Grantor’s expense all documents that such Grantor
shall reasonably request to evidence such termination or release and
(ii) deliver or cause to be delivered to any Grantor at such Grantor’s expense,
all property of such Grantor then held by the Shared Collateral Agent or any
agent thereof, except as otherwise provided in subsection 3.4(a).

 

(c)           Except as set forth in subsections (d), (e), (f), (g), (h),
(i) and (j) below, upon the withdrawal of any Shared Collateral as permitted by
the RHDI Loan Documents, the Dex East Loan Documents, the Dex West Loan
Documents and the SuperMedia Loan Documents, the security interests and Liens
created by the Shared Collateral Security Documents in such Shared Collateral
shall terminate and such Shared Collateral shall be automatically released from
the Lien created by the Shared Collateral Security Documents (subject to any
requirement therein with respect to the retention of the Proceeds of a
disposition of Shared Collateral subject to this Intercreditor Agreement or any
Shared Collateral Security Document).  Upon receipt by the Shared Collateral
Agent and the Administrative Agents of a certificate from the Ultimate Parent
stating that such withdrawal is permitted by (or the relevant consent has been
received under) the RHDI Loan Documents, the Dex East Loan Documents, the Dex
West Loan Documents and the SuperMedia Loan Documents, unless any Administrative
Agent shall have given telephonic notice to the Shared Collateral Agent, to the
effect that the requested withdrawal is not permitted, prior to 5:00 p.m. (New
York City time) on the fifth Business Day following such Administrative Agent’s
receipt of such Ultimate Parent certificate (such notice to be confirmed in
writing no later than 12:00 p.m. noon (New York City time) on the sixth Business
Day following such Administrative Agent’s receipt of such certificate), the
Shared Collateral Agent shall be authorized to, and shall promptly at such
Grantor’s request and expense, (i) execute and deliver such documents (in form
and substance reasonably satisfactory to the Shared Collateral Agent and the
Grantor) as such Grantor shall reasonably request to evidence the termination of
such security interest and Lien and the release of such Shared Collateral
(subject to any requirement with respect to the retention of the Proceeds of a
disposition of Shared Collateral subject to this Intercreditor Agreement or any
Shared Collateral Security Document) and (ii) deliver or cause to be delivered
to such Grantor all property (including any promissory notes and related
transfer documents), if any, constituting part of such withdrawn Shared
Collateral then held by the Shared Collateral Agent or any agent thereof.  The
Majority Class Holders of each Class shall be deemed to have approved and
authorized any such requested withdrawal and release if the Shared Collateral
Agent shall not have received any such notice from the Administrative Agent
representing such Class as described in this subsection 6.10(c). A copy of any
notice of any Administrative Agent referred to in this subsection 6.10(c) shall
be sent simultaneously to the Ultimate Parent and any applicable Grantor.

 

(d)           The guarantee and security provided by any Newco in respect of the
Secured Obligations, as applicable, and the Lien in favor of the Shared
Collateral Agent on behalf of the Shared Collateral Secured Parties on the
Equity Interests of any Newco shall be automatically released, without any
consent of the Shared Collateral Secured Parties, any Administrative Agent or
the Shared Collateral Agent: (i) so long as no Default or Event of Default shall
have then occurred and be continuing or would result therefrom and the net
proceeds of such disposition are applied as required pursuant to
Section 2.06(c) of the Dex Credit Agreements and Section 2.06(b)(iii) of the
SuperMedia Credit Agreement if all or a portion of the Equity Interests of such
Subsidiary is disposed of to a non-Affiliate pursuant to a transaction permitted
under the Loan Documents (provided, that, in the case of a partial disposition,
such Lien shall be released only with respect to the Equity Interests subject to
such disposition and the guarantee and security of such Subsidiary shall be
released only if it is no longer a Subsidiary of the Ultimate Parent following
such disposition), or (ii) so long as no Default or Event of Default shall have

 

39

--------------------------------------------------------------------------------


 

then occurred and be continuing or would result therefrom and the net proceeds
of such disposition are applied pursuant to clause “Fourth” of subsection 3.4 to
the extent required under the Credit Agreements, upon a public offering or
spin-off of such Subsidiary (which results in such entity no longer being a
Subsidiary of the Ultimate Parent).

 

(e)           Upon receipt by the Shared Collateral Agent of written notice from
each Administrative Agent directing the Shared Collateral Agent to cause the
Liens on a portion of the Shared Collateral identified in such notice to be
released and discharged, the security interests created by the Shared Collateral
Security Documents in such Shared Collateral shall automatically terminate
forthwith and all right, title and interest of the Shared Collateral Agent in
and to such Shared Collateral shall revert to the Grantors, their successors and
assigns.

 

(f)            Upon receipt by the Shared Collateral Agent of written
certification from the applicable Grantor or the Ultimate Parent that physical
possession of any of such Grantor’s property then held by the Shared Collateral
Agent or any agent thereof (including any promissory notes and related transfer
documents, if any, constituting part of any Shared Collateral) is necessary or
customary to enforce (or would otherwise facilitate enforcement of) such
Grantor’s remedies (or actions in lieu of the exercise of enforcement) against
counterparties, or for the purpose of correction of defects, if any, under or in
relation to any Shared Collateral, the Shared Collateral Agent shall at such
Grantor’s request and expense (i) cause to be delivered such property to such
Grantor or its agents pending any enforcement action, exercise of rights or
other customary actions in lieu of enforcement or for the purpose of correction
of defects, if any, or loan (or other asset) administration and servicing, in
each case in respect of any such promissory notes and related Shared Collateral,
and (ii) execute and deliver such documents (in form and substance reasonably
satisfactory to the Shared Collateral Agent and the Grantors), and take such
other actions in connection with such escrowed release as such Grantor may
reasonably request in writing; it being understood that the delivery of any such
property shall not constitute a release of the Shared Collateral and any
Proceeds received by such Grantor upon any such enforcement shall be subject to
this Intercreditor Agreement and the Shared Collateral Security Documents.  A
copy of any certificate by a Grantor to the Shared Collateral Agent under this
subsection 6.10(f) shall be sent simultaneously to the Administrative Agents. 
The Grantors hereby agree to hold in escrow any Shared Collateral delivered to
the Grantors, as applicable, by the Shared Collateral Agent pursuant to this
subsection 6.10(f).

 

(g)           Upon receipt by the Shared Collateral Agent of written
certification from the applicable Grantor that such Grantor has entered into a
binding contract for a sale of Shared Collateral to a third party or other
monetization (that is not a payment or prepayment), in each case, in a
transaction (a “Third Party Sale”) permitted by the Loan Documents, the Shared
Collateral Agent shall promptly at such Grantor’s request and expense
(i) execute and deliver, for release only upon completion of such Third Party
Sale, such documents (in form and substance reasonably satisfactory to the
Shared Collateral Agent and the Grantors) as such Grantor shall reasonably
request to evidence the termination of the security interest and Lien in, and
release of, such Shared Collateral upon completion of such Third Party Sale
(subject to any requirement with respect to retention of the Proceeds of such
Third Party Sale subject to this Intercreditor Agreement or any Shared
Collateral Security Document) and (ii) deliver, or cause to be delivered, for
release only upon completion of such Third Party Sale, to such Grantor all
property (including any promissory notes and related transfer documents), if
any, constituting part of such Shared Collateral (and any related collateral)
then held by the Shared Collateral Agent or any agent thereof.  If no Event of
Default or Enforcement Event has occurred and is continuing when any Grantor
shall have entered into a binding contract for a Third Party Sale, but such
Grantor shall not have completed such Third Party Sale prior to a Foreclosure on
such Shared Collateral or any other intervening Enforcement Event, the Shared
Collateral Agent shall provide the releases, and otherwise act in accordance
with the provisions of, this subsection 6.10 in respect of such Third Party Sale
notwithstanding such intervening Foreclosure or other Enforcement Event.  A copy
of any certificate by a Grantor to the Shared Collateral

 

40

--------------------------------------------------------------------------------


 

Agent under this subsection 6.10(g) shall be sent simultaneously to the
Administrative Agents.  The Grantors hereby agree to hold in escrow any Shared
Collateral delivered to the Grantors, as applicable, by the Shared Collateral
Agent pursuant to this subsection 6.10(g).

 

(h)           Upon receipt by the Shared Collateral Agent of written
certification from the applicable Grantor or the Ultimate Parent that such
Grantor has received, or has received notice that it will receive, a payment or
prepayment in satisfaction or settlement in respect of any portion of the Shared
Collateral, the Shared Collateral Agent shall promptly at such Grantor’s request
and expense (i) execute and deliver, for release only upon receipt by the
Grantor of such payment or prepayment in satisfaction or settlement, such
documents (in form and substance reasonably satisfactory to the Shared
Collateral Agent and the Grantors) as such Grantor shall reasonably request to
evidence termination of the security interest and Lien in, and release of, such
Shared Collateral (subject to any requirement with respect to retention of the
Proceeds of such payment or prepayment under this Intercreditor Agreement or any
Shared Collateral Security Documents) and (ii) deliver, or cause to be
delivered, for release only upon receipt of such payment or prepayment in
satisfaction or settlement, to such Grantor all property (including any
promissory notes and related transfer documents), if any, constituting part of
such Shared Collateral (and any related collateral) then held by the Shared
Collateral Agent or any agent thereof.  A copy of any certificate by a Grantor
to the Shared Collateral Agent under this subsection 6.10(h) shall be sent
simultaneously to the Administrative Agents.  The Grantors hereby agree to hold
in escrow any Shared Collateral delivered to the Grantors, as applicable, by the
Shared Collateral Agent pursuant to this subsection 6.10(h).

 

(i)            Upon receipt by the Shared Collateral Agent of a written notice
from each Administrative Agent that (i) the security interests and Liens created
under the Shared Guarantee and Collateral Agreement in the Pledged Stock (as
defined in the Shared Guarantee and Collateral Agreement) issued by a Grantor
have been released, or (ii) all of the Shared Collateral owned by a Grantor has
been released, in each case, in accordance with the provisions of this
subsection 6.10, such Grantor shall be released from its obligations hereunder
and under the Shared Collateral Security Documents.  Upon any such release, the
Shared Collateral Agent will promptly, at such Grantor’s written request and
expense, (x) execute and deliver such documents as such Grantor shall reasonably
request to evidence the termination of such Grantor’s obligations under this
Intercreditor Agreement and the Shared Collateral Security Documents and
(ii) deliver or cause to be delivered to such Grantor all property (including
any promissory notes and related transfer documents), if any, of such Grantor
then remaining held by the Shared Collateral Agent or any agent thereof.

 

(j)            This Intercreditor Agreement shall terminate when the security
interests granted under each of the Shared Collateral Security Documents have
terminated and the Shared Collateral has been released as provided in subsection
6.10(a); provided, that upon any Administrative Agent’s written notification to
the Shared Collateral Agent (pursuant to subsection 6.10(a) or otherwise) that
the Shared Collateral has been released by the Class of Shared Collateral
Secured Parties represented by such Administrative Agent, then such
Administrative Agent (and the Class of Shared Collateral Secured Parties
represented thereby) shall no longer be subject to the terms of this
Intercreditor Agreement and, for the avoidance of doubt, shall no longer benefit
from the provisions in this Intercreditor Agreement, including but not limited
to the right to share in distributions pursuant to subsection 3.4; provided,
further, that notwithstanding the foregoing proviso, the provisions of
subsections 4.3, 4.4, 4.5 and 4.6 shall not be affected by any such full or
partial termination.

 

6.11    Additional Grantors.  Each Newco that is required to become a party to
this Intercreditor Agreement pursuant to any Loan Document shall become a
Grantor by executing and delivering (i) a joinder agreement, substantially in
the form of Exhibit B, (ii) a Shared Collateral Assumption Agreement (as defined
in the Shared Guarantee and Collateral Agreement) and (iii) causing

 

41

--------------------------------------------------------------------------------


 

to be executed and delivered, all such documents, instruments, agreements, and
certificates as are similar to those described in clause (e) of the definition
of “Collateral and Guarantee Requirement” of the RHDI Credit Agreement, clause
(e) of the definition of “Collateral and Guarantee Requirement” of the Dex East
Credit Agreement, clause (e) of the definition of “Collateral and Guarantee
Requirement” of the Dex West Credit Agreement and clause (f) of the definition
of “Collateral and Guarantee Requirement” of the SuperMedia Credit Agreement.

 

6.12    Submission To Jurisdiction; Waivers.

 

(a)           The Ultimate Parent and each Grantor hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding relating to this Intercreditor Agreement and the other Shared
Collateral Security Documents to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof;

 

(b)           The Ultimate Parent and each Grantor hereby irrevocably and
unconditionally consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           Each party hereto hereby irrevocably and unconditionally agrees
that service of process in any such action or proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at its address referred to
in subsection 6.1 or at such other address of which the Shared Collateral Agent
shall have been notified pursuant thereto;

 

(d)           Each party hereto hereby irrevocably and unconditionally agrees
that nothing herein shall affect the right to effect service of process in any
other manner permitted by law or shall limit the right to sue in any other
jurisdiction; and

 

(e)           The Ultimate Parent and each Grantor hereby irrevocably and
unconditionally waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this subsection any special, exemplary, punitive or consequential damages.

 

6.13    WAIVERS OF JURY TRIAL(a) .  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS INTERCREDITOR AGREEMENT OR ANY OTHER SHARED COLLATERAL SECURITY DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 7.

INTERCREDITOR PROVISIONS

 

7.1       Credit Agreement Debt.  The Administrative Agents and each Shared
Collateral Secured Party with respect to the Secured Obligations shall be bound
by the following terms and conditions:

 

42

--------------------------------------------------------------------------------


 

(a)           Notwithstanding any failure by any Shared Collateral Secured Party
to perfect its security interests in the Shared Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Shared Collateral granted to the
Shared Collateral Secured Parties, the priority and rights as between Shared
Collateral Secured Parties with respect to the Shared Collateral shall be as set
forth herein;

 

(b)           As among the Dex Shared Collateral Secured Parties, all Liens on
the Dex Shared Collateral shall rank pari passu, no Dex Shared Collateral
Secured Party shall be entitled to any preferences or priority over any other
Dex Shared Collateral Secured Party with respect to the Dex Shared Collateral
(except as otherwise provided in subsection 3.4) and the Dex Shared Collateral
Secured Parties shall share in the Dex Shared Collateral and all Proceeds
thereof in accordance with the terms of this Intercreditor Agreement;

 

(c)           As among the Universal Shared Collateral Secured Parties, all
Liens on the Universal Shared Collateral shall rank pari passu, no Universal
Shared Collateral Secured Party shall be entitled to any preferences or priority
over any other Universal Shared Collateral Secured Party with respect to the
Universal Shared Collateral (except as otherwise provided in subsection 3.4) and
the Universal Shared Collateral Secured Parties shall share in the Universal
Shared Collateral and all Proceeds thereof in accordance with the terms of this
Intercreditor Agreement;

 

(d)           If any Shared Collateral Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Grantor, because such amount was avoided or ordered to be paid
or disgorged for any reason, including without limitation because it was found
to be a fraudulent or preferential transfer, any amount (a “Recovery”), whether
received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Secured Obligations shall be reinstated to the extent of
such Recovery and deemed to be outstanding as if such payment had not occurred
and the payment in full of the Secured Obligations shall be deemed not to have
occurred.  If this Intercreditor Agreement shall have been terminated prior to
such Recovery, this Intercreditor Agreement shall be reinstated in full force
and effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto.  The Shared
Collateral Secured Parties agree that none of them shall be entitled to benefit
from any avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Intercreditor Agreement, whether by
preference or otherwise, it being understood and agreed that the benefits of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Intercreditor Agreement;

 

(e)           No such Shared Collateral Secured Party shall seek relief from the
automatic stay as provided in Section 362 of the Bankruptcy Code or any similar
provision of any applicable Bankruptcy Law or any other stay in respect of the
Shared Collateral;

 

(f)            Nothing contained herein shall prohibit or in any way limit any
RHDI Secured Party, Dex East Secured Party, Dex West Secured Party or SuperMedia
Secured Party from objecting in any Insolvency Proceeding or otherwise to any
action taken by any Shared Collateral Secured Party, including the seeking by
any Shared Collateral Secured Party of adequate protection or the asserting by
any Shared Collateral Secured Party of any of its rights and remedies under any
Shared Collateral Security Document or Loan Document in respect of the Secured
Obligations, the Shared Collateral Security Documents or otherwise;

 

(g)           So long as the Secured Obligations have not been paid or
terminated in full, whether or not any Insolvency Proceeding has been commenced
by or against any Grantor, any

 

43

--------------------------------------------------------------------------------


 

Shared Collateral or proceeds thereof received by any Shared Collateral Secured
Party in connection with the exercise of any right or remedy (including set-off)
relating to the Shared Collateral shall be segregated and held in trust and
forthwith paid over to the Shared Collateral Agent for the benefit of the
applicable Shared Collateral Secured Parties in the same form as received;

 

(h)           Each such Shared Collateral Secured Party agrees that any Loan
Document may be amended at any time without the consent of any Shared Collateral
Secured Party (except as required by the terms of such Loan Document); provided,
that (i) such amendment is not inconsistent with this Intercreditor Agreement
and (ii) this Intercreditor Agreement and the Shared Collateral Security
Documents may only be amended in accordance with the terms of this Intercreditor
Agreement;

 

(i)            Each such Shared Collateral Secured Party agrees that it will not
enter into, or accept the benefit of, any security agreement or mortgage to
secure any Secured Obligations, and will not file any financing statements with
respect to its Secured Obligations, in each case with respect to any assets of
the Ultimate Parent or any direct or indirect Subsidiary thereof (other than
(i) in the case of the Dex East Secured Obligations, Dex East and its
Subsidiaries, (ii) in the case of the Dex West Secured Obligations, Dex West and
its Subsidiaries, (iii) in the case of the RHDI Secured Obligations, RHDI and
its Subsidiaries and (iv) in the case of the SuperMedia Secured Obligations,
SuperMedia and its Subsidiaries), it being understood that this Intercreditor
Agreement and the Shared Collateral Security Documents (together with the
filings contemplated thereby) are the only such security documents permitted to
secure the Secured Obligations with any assets of the Ultimate Parent or any
direct or indirect Subsidiary thereof (other than (w) in the case of the Dex
East Secured Obligations, Dex East and its Subsidiaries, (x) in the case of the
Dex West Secured Obligations, Dex West and its Subsidiaries, (y) in the case of
the RHDI Secured Obligations, RHDI and its Subsidiaries and (z) in the case of
the SuperMedia Secured Obligations, SuperMedia and its Subsidiaries); and

 

(j)            Until the Secured Obligations have been paid in full, any Shared
Collateral, including without limitation any such Shared Collateral constituting
Proceeds, that may be received by any Shared Collateral Secured Party in
violation of this Intercreditor Agreement shall be segregated and held in trust
and promptly paid over to the Shared Collateral Agent, for the benefit of the
Shared Collateral Secured Parties, in the same form as received, with any
necessary endorsements, and each Shared Collateral Secured Party hereby
authorizes the Shared Collateral Agent to make any such endorsements as agent
for any Shared Collateral Secured Party (which authorization, being coupled with
an interest, is irrevocable).

 

7.2       Obligations Unconditional.  All rights, interests, agreements and
obligations of the Shared Collateral Secured Parties (and, to the extent
applicable, the Grantors) hereunder, shall remain in full force and effect
irrespective of:

 

(i)            any lack of validity or enforceability of any Loan Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Secured Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Loan Document;

 

(iii)          prior to the payment in full of the Secured Obligations, any
exchange, release, voiding, avoidance or non-perfection of any Lien in any
Shared Collateral or any other collateral,

 

44

--------------------------------------------------------------------------------


 

or any release, amendment, waiver or other modification, whether by course of
conduct or otherwise, or any Refinancing of all or any portion of the Secured
Obligations or any guarantee or guaranty thereof; or

 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the Secured
Obligations or any Shared Collateral Secured Party in respect of this
Intercreditor Agreement.

 

7.3       Information Concerning Financial Condition of the Grantors.  Each
Shared Collateral Secured Party hereby assumes responsibility for keeping itself
informed of the financial condition of each of the Borrowers and each of the
Grantors and all other circumstances bearing upon the risk of nonpayment of the
RHDI Secured Obligations, the Dex East Secured Obligations, the Dex West Secured
Obligations or the SuperMedia Secured Obligations.  No Shared Collateral Secured
Party shall have any duty to advise any other Shared Collateral Secured Party of
information known to it regarding such condition or any such circumstances.  In
the event any Shared Collateral Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other Shared Collateral Secured Party, it shall be under no obligation (i) to
provide any such information to such other Shared Collateral Secured Party or
any other party on any subsequent occasion, (ii) to undertake any investigation
not a part of its regular business routine, or (iii) to disclose any other
information.

 

[remainder of page intentionally left blank; signature pages follow]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be duly executed by their respective authorized officers as of the day and
year first written above.

 

 

 

DEX MEDIA, INC., a Delaware corporation

 

DEX ONE DIGITAL, INC., a Delaware corporation

 

DEX ONE SERVICE INC., a Delaware corporation

 

DEX MEDIA HOLDINGS, INC., a Delaware corporation

 

R.H. DONNELLEY CORPORATION, a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Signature Page to Collateral Agency and Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Shared Collateral Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Signature Page to Collateral Agency and Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

as RHDI Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Signature Page to Collateral Agency and Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Dex East Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Signature Page to Collateral Agency and Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Dex West Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Signature Page to Collateral Agency and Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as SuperMedia Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Signature Page to Collateral Agency and Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Shared Collateral Security Documents

 

1.                                      Any Shared Guarantee and Collateral
Agreement.

 

2.                                      Any Newco Subordinated Guarantees, as
described in the Credit Agreements.

 

3.                                      Any Deposit Account Control Agreements
with respect to accounts to which a Dex Shared Guarantor or a Universal Shared
Guarantor is a party.

 

--------------------------------------------------------------------------------


 

Schedule 6.1

 

Notice Addresses

 

Party Name

 

Notice Address

 

 

 

Any Grantor

 

Dex Media, Inc.

1001 Winstead Drive

Cary, North Carolina 27513

Attention of General Counsel

(Telecopy No. (919) 297-1518)

 

 

 

Shared Collateral Agent

 

JPMorgan Chase Bank, N.A.

Global Loan Operations

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, Delaware 19713

Attention of John Getchius

(Telecopy No. (302) 634-4250)

 

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention of Neil Boylan

(Telecopy No. (212) 622-4560)

 

 

 

Dex East Administrative Agent

 

JPMorgan Chase Bank, N.A.

Global Loan Operations

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, Delaware 19713

Attention of John Getchius

(Telecopy No. (302) 634-4250)

 

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention of Neil Boylan

(Telecopy No. (212) 622-4560)

 

--------------------------------------------------------------------------------


 

Party Name

 

Notice Address

 

 

 

Dex West Administrative Agent

 

JPMorgan Chase Bank, N.A.

Global Loan Operations

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, Delaware 19713

Attention of John Getchius

(Telecopy No. (302) 634-4250)

 

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention of Neil Boylan

(Telecopy No. (212) 622-4560)

 

 

 

RHDI Administrative Agent

 

Deutsche Bank

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Attention of Susan LeFevre

(Telecopy No. (212) 797-5692)

 

 

 

SuperMedia Administrative Agent

 

JPMorgan Chase Bank, N.A.

Global Loan Operations

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, Delaware 19713

Attention of John Getchius

(Telecopy No. (302) 634-4250)

 

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention of Neil Boylan

(Telecopy No. (212) 622-4560)

 

 

 

Any Other Lender

 

Send notice to the address (or telecopy number) set forth in its Administrative
Questionnaire.

 

Signature Page to Notice of Event of Default

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EVENT OF DEFAULT

 

 

[Date]

 

To:                              JPMorgan Chase Bank, N.A., as Shared Collateral
Agent

 

Re:                              Collateral Agency and Intercreditor Agreement,
dated as of January 29, 2010, as amended and restated as of April 30, 2013,
among Dex Media, Inc., Dex One Digital, Inc., Dex One Service Inc., Dex Media
Holdings, Inc., R.H. Donnelley Corporation, certain other subsidiaries of the
Ultimate Parent party thereto, Deutsche Bank Trust Company Americas, as RHDI
Administrative Agent, JPMorgan Chase Bank, N.A., as Dex East Administrative
Agent, JPMorgan Chase Bank N.A., as Dex West Administrative Agent, JPMorgan
Chase Bank N.A., as SuperMedia Administrative Agent, JPMorgan Chase Bank, N.A.,
as Shared Collateral Agent, and the other parties thereto (as amended,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”).

 

An Event of Default has occurred and is continuing under the provisions of the
[RHDI Credit Agreement][Dex East Credit Agreement][Dex West Credit
Agreement][SuperMedia Credit Agreement].

 

Terms defined in the Intercreditor Agreement and used herein shall have the
meanings given to them in the Intercreditor Agreement.

 

[remainder of page intentionally left blank; signature pages follow]

 

--------------------------------------------------------------------------------


 

 

[DEUTSCHE BANK TRUST COMPANY AMERICAS,

  as RHDI Administrative Agent]

 

 

[JPMORGAN CHASE BANK, N.A.,

  as Dex East Administrative Agent]

 

 

[JPMORGAN CHASE BANK, N.A.,

  as Dex West Administrative Agent]

 

 

[JPMORGAN CHASE BANK, N.A.,

  as SuperMedia Administrative Agent]

 

 

 

By:

 

 

 

Name:

 

 

Title:

cc:    Dex Media, Inc.

 

 

 

Signature Page to Notice of Event of Default

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of                      , 20    , made by
                                  , a                                    (the
“New Grantor”) in favor of JPMorgan Chase Bank, N.A., as Shared Collateral Agent
under the Intercreditor Agreement referred to below (in such capacity, the
“Shared Collateral Agent”).   All capitalized terms not defined herein shall
have the meanings ascribed to them in the Intercreditor Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Dex Media, Inc., Dex One Digital, Inc., Dex One Service Inc., Dex Media
Holdings, Inc., R.H. Donnelley Corporation, certain other subsidiaries of the
Ultimate Parent party thereto (collectively referred to as the “Grantors”)
Deutsche Bank Trust Company Americas, as RHDI Administrative Agent, JPMorgan
Chase Bank, N.A., as Dex East Administrative Agent, JPMorgan Chase Bank N.A., as
Dex West Administrative Agent, JPMorgan Chase Bank N.A., as SuperMedia
Administrative Agent, the Shared Collateral Agent and certain other parties have
entered into the Collateral Agency and Intercreditor Agreement, dated as of
January 29, 2010, as amended and restated as of April 30, 2013 (as further
amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”); and

 

WHEREAS, the New Grantor desires to become a party to the Intercreditor
Agreement in accordance with subsection 6.11 of the Intercreditor Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Intercreditor Agreement.  By executing and delivering this
Joinder Agreement, the New Grantor hereby becomes a party to the Intercreditor
Agreement as a “Grantor” and a “Universal Grantor” thereunder, and without
limiting the foregoing, hereby expressly assumes all obligations and liabilities
of a “Grantor” and a “Universal Grantor” thereunder.

 

2.             Governing Law.  This Joinder Agreement shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

3.             Effectiveness.  This Joinder Agreement shall become effective
upon receipt by the Shared Collateral Agent of (i) executed signature
pages hereto and (ii) the documents, instruments, agreements, and certificates
referred to in subsection 6.11 of the Intercreditor Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

[NEW GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

 

Fax:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF CANCELLATION

 

 

[Date]

 

To:                              JPMorgan Chase Bank, N.A., as Shared Collateral
Agent

 

Re:                              Collateral Agency and Intercreditor Agreement,
dated as of January 29, 2010, as amended and restated as of April 30, 2013,
among Dex Media, Inc., Dex One Digital, Inc., Dex One Service Inc., Dex Media
Holdings, Inc., R.H. Donnelley Corporation, certain other subsidiaries of the
Ultimate Parent party thereto, Deutsche Bank Trust Company Americas, as RHDI
Administrative Agent, JPMorgan Chase Bank, N.A., as Dex East Administrative
Agent, JPMorgan Chase Bank N.A., as Dex West Administrative Agent, JPMorgan
Chase Bank N.A., as SuperMedia Administrative Agent, JPMorgan Chase Bank, N.A.,
as Shared Collateral Agent, and the other parties thereto (as amended,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”).

 

The [Notice of Event of Default][Notice of Acceleration][Notice of Foreclosure],
dated as of                                 , pursuant to the [RHDI Credit
Agreement][Dex East Credit Agreement][Dex West Credit Agreement][SuperMedia
Credit Agreement], has been cancelled in accordance with subsection 2.1(c) of
the Intercreditor Agreement.

 

Terms defined in the Intercreditor Agreement and used herein shall have the
meanings given to them in the Intercreditor Agreement.

 

[remainder of page intentionally left blank; signature pages follow]

 

--------------------------------------------------------------------------------


 

 

[DEUTSCHE BANK TRUST COMPANY AMERICAS,

  as RHDI Administrative Agent]

 

[JPMORGAN CHASE BANK, N.A.,

  as Dex East Administrative Agent]

 

[JPMORGAN CHASE BANK, N.A.,

  as Dex West Administrative Agent]

 

[JPMORGAN CHASE BANK, N.A.,

  as SuperMedia Administrative Agent]

 

 

 

By:

 

 

 

Name:

 

 

Title:

cc:    Dex Media, Inc.

 

 

 

Signature Page to Notice of Cancellation

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF ACCELERATION

 

 

[Date]

 

To:                              JPMorgan Chase Bank, N.A., as Shared Collateral
Agent

 

Re:                              Collateral Agency and Intercreditor Agreement,
dated as of January 29, 2010, as amended and restated as of April 30, 2013,
among Dex Media, Inc., Dex One Digital, Inc., Dex One Service Inc., Dex Media
Holdings, Inc., R.H. Donnelley Corporation, certain other subsidiaries of the
Ultimate Parent party thereto, Deutsche Bank Trust Company Americas, as RHDI
Administrative Agent, JPMorgan Chase Bank, N.A., as Dex East Administrative
Agent, JPMorgan Chase Bank N.A., as Dex West Administrative Agent, JPMorgan
Chase Bank N.A., as SuperMedia Administrative Agent, JPMorgan Chase Bank, N.A.,
as Shared Collateral Agent, and the other parties thereto (as amended,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”).

 

An Acceleration Event has occurred and is continuing under the provisions of the
[RHDI Credit Agreement][Dex East Credit Agreement][Dex West Credit
Agreement][SuperMedia Credit Agreement].

 

Terms defined in the Intercreditor Agreement and used herein shall have the
meanings given to them in the Intercreditor Agreement.

 

[remainder of page intentionally left blank; signature pages follow]

 

--------------------------------------------------------------------------------


 

 

[DEUTSCHE BANK TRUST COMPANY AMERICAS,

  as RHDI Administrative Agent]

 

[JPMORGAN CHASE BANK, N.A.,

  as Dex East Administrative Agent]

 

[JPMORGAN CHASE BANK, N.A.,

  as Dex West Administrative Agent]

 

[JPMORGAN CHASE BANK, N.A.,

  as SuperMedia Administrative Agent]

 

 

 

By:

 

 

 

Name:

 

 

Title:

cc:    Dex Media, Inc.

 

 

 

Signature Page to Notice of Acceleration

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF FORECLOSURE

 

 

[Date]

 

To:       Dex Media, Inc.

1001 Winstead Drive

Cary, NC 27513

 

Attention:              Chief Financial Officer

Attention:              General Counsel

 

copy to:

 

JPMorgan Chase Bank, N.A., as Shared Collateral Agent

 

Re:                              Collateral Agency and Intercreditor Agreement,
dated as of January 29, 2010, as amended and restated as of April 30, 2013,
among Dex Media, Inc., Dex One Digital, Inc., Dex One Service Inc., Dex Media
Holdings, Inc., R.H. Donnelley Corporation, certain other subsidiaries of the
Ultimate Parent party thereto, Deutsche Bank Trust Company Americas, as RHDI
Administrative Agent, JPMorgan Chase Bank, N.A., as Dex East Administrative
Agent, JPMorgan Chase Bank N.A., as Dex West Administrative Agent, JPMorgan
Chase Bank N.A., as SuperMedia Administrative Agent, JPMorgan Chase Bank, N.A.,
as Shared Collateral Agent, and the other parties thereto (as amended,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”).

 

The Required Shared Collateral Secured Parties have delivered a written
direction attached hereto as Annex 1 to the Shared Collateral Agent instructing
the Shared Collateral Agent to initiate Foreclosure upon the Shared Collateral
as described therein.

 

Terms defined in the Intercreditor Agreement and used herein shall have the
meanings given to them in the Intercreditor Agreement.

 

[remainder of page intentionally left blank; signature pages follow]

 

--------------------------------------------------------------------------------


 

 

[DEUTSCHE BANK TRUST COMPANY AMERICAS,

  as RHDI Administrative Agent]

 

[JPMORGAN CHASE BANK, N.A.,

  as Dex East Administrative Agent]

 

[JPMORGAN CHASE BANK, N.A.,

  as Dex West Administrative Agent]

 

[JPMORGAN CHASE BANK, N.A.,

  as SuperMedia Administrative Agent]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Notice of Foreclosure

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
AMENDED AND RESTATED SHARED SERVICES AGREEMENT

 

 

--------------------------------------------------------------------------------


EXHIBIT F

 

FORM OF
NEWCO SUBORDINATED GUARANTEE

 

 

--------------------------------------------------------------------------------


 

 

 

FORM OF NEWCO SUBORDINATED GUARANTEE [AND COLLATERAL](1) AGREEMENT

 

[among] [between]

 

[     ]

 

and certain of their Subsidiaries

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Shared Collateral Agent

 

Dated as of [     ]

 

 

 

--------------------------------------------------------------------------------

(1)                                 Bracketed collateral provisions to be
included to the extent permitted by the terms of the Senior Indebtedness.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

3

 

 

 

SECTION 2.

GUARANTEE

3

2.1

Guarantee

3

2.2

Right of Contribution

4

2.3

No Subrogation

4

2.4

Amendments, etc. with respect to the Borrower Obligations

5

2.5

Guarantee Absolute and Unconditional

5

2.6

Reinstatement

6

2.7

Payments

6

 

 

 

[SECTION 3.

GRANT OF SECURITY INTEREST

6

3.1

[Grant of Security Interest

6

3.2

Excluded Property

6

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

7

4.1

Authorization; Enforceability

7

4.2

Governmental Approvals; No Conflicts

7

4.3

[Perfected Lien

7

4.4

[Jurisdiction of Organization; Chief Executive Office

7

4.5

[Pledged Stock

7

 

 

 

[SECTION 5.

COVENANTS

8

5.1

Delivery of Instruments, Certificated Securities and Chattel Paper

8

5.2

Payment of Obligations

8

5.3

Maintenance of Perfected Security Interest

8

5.4

Information Regarding Collateral; Other Information

8

5.5

Other Information; Further Documentation

9

5.6

Changes in Locations, Name, etc.

9

5.7

Notices

9

5.8

Pledged Stock

9

5.9

Further Assurances

10

 

 

 

SECTION 6.

SUBORDINATION

10

6.1

Agreement to Subordinate

10

6.2

Liquidation; Dissolution; Bankruptcy

10

6.3

Default on Senior Indebtedness

11

6.4

When Distribution Must Be Paid Over

11

6.5

Relative Rights

11

6.6

Subordination May Not Be Impaired By Each Newco Subordinated Guarantor

11

6.7

Rights of Shared Collateral Agent

11

6.8

Distribution or Notice to Representative

12

6.9

Section 6 Not To Prevent Events of Default Or Limit Right To Accelerate

12

6.10

Shared Collateral Agent and Shared Collateral Secured Parties Entitled to Rely

12

6.11

Shared Collateral Agent to Effectuate Subordination

12

 

i

--------------------------------------------------------------------------------


 

6.12

Shared Collateral Agent Not Fiduciaries for Holders of Senior Indebtedness

12

 

 

 

[SECTION 7.

REMEDIAL PROVISIONS

12

7.1

Pledged Stock

12

7.2

Proceeds to be Turned Over To Shared Collateral Agent

13

7.3

Application of Moneys

14

7.4

Code and Other Remedies

14

7.5

Registration Rights

15

7.6

Deficiency

15

 

 

 

SECTION 8.

MISCELLANEOUS

16

8.1

Amendments in Writing

16

8.2

Notices

16

8.3

Authority of Shared Collateral Agent

16

8.4

No Waiver by Course of Conduct; Cumulative Remedies

16

8.5

Successors and Assigns

16

8.6

Setoff

16

8.7

Counterparts

17

8.8

Severability

17

8.9

Section Headings

17

8.10

Integration

17

8.11

GOVERNING LAW

17

8.12

Submission To Jurisdiction; Waivers

17

8.13

Additional Newco Subordinated Guarantors

18

8.14

Releases

18

8.15

Intercreditor Agreement

18

8.16

WAIVER OF JURY TRIAL

19

8.17

Swap Transactions

19

 

SCHEDULES

 

Schedule 1

[Notice Addresses]

[Schedule 2

Pledged Stock

Schedule 3

Perfection Matters

Schedule 4

Jurisdictions of Organization, Identification Numbers and Location of Chief
Executive Offices]

 

ANNEXES

 

Annex I

Form of Newco Subordinated Guarantee [and Collateral] Assumption Agreement

 

ii

--------------------------------------------------------------------------------


 

FORM OF NEWCO SUBORDINATED GUARANTEE [AND COLLATERAL] AGREEMENT

 

NEWCO SUBORDINATED GUARANTEE [AND COLLATERAL] AGREEMENT, dated as of [     ],
among each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Newco Subordinated Guarantors”),
in favor of JPMorgan Chase Bank, N.A., as shared collateral agent (in such
capacity, together with any successor collateral agent, the “Shared Collateral
Agent”) for the Shared Collateral Secured Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the RHDI Credit Agreement (such term and certain other
capitalized terms used hereinafter being defined in Section 1.1), the Dex East
Credit Agreement, the Dex West Credit Agreement and the SuperMedia Credit
Agreement (each, a “Credit Agreement” and collectively, the “Credit
Agreements”), the RHDI Lenders, the Dex East Lenders, the Dex West Lenders and
the SuperMedia Lenders have, as applicable, severally agreed to make extensions
of credit to RHDI, Dex East, Dex West and SuperMedia (each, a “Borrower” and
collectively, the “Borrowers”) upon the terms and subject to the conditions set
forth in each of the Credit Agreements;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Newco Subordinated Guarantor;

 

WHEREAS, the Borrowers and the other Newco Subordinated Guarantors are engaged
in related businesses, and each Newco Subordinated Guarantor will derive
substantial direct and indirect benefit from the making of the extensions of
credit under each Credit Agreement;

 

WHEREAS, it is a requirement under each Credit Agreement that the Newco
Subordinated Guarantors shall have executed and delivered this Agreement to the
Shared Collateral Agent for the benefit of the Shared Collateral Secured
Parties;

 

WHEREAS, the RHDI Administrative Agent, the Dex East Administrative Agent, the
Dex West Administrative Agent, the SuperMedia Administrative Agent, the Shared
Collateral Agent and the other parties thereto have entered into the
Intercreditor Agreement in order to (i) provide for the appointment by the RHDI
Administrative Agent, the Dex East Administrative Agent, the Dex West
Administrative Agent and the SuperMedia Administrative Agent, on behalf of the
Shared Collateral Secured Parties, of JPMorgan Chase Bank, N.A., as the Shared
Collateral Agent, (ii) set forth certain responsibilities of the Shared
Collateral Agent and (iii) establish among the Shared Collateral Secured Parties
their respective rights with respect to certain payments that may be received by
the Shared Collateral Agent in respect of the Obligations; and

 

NOW, THEREFORE, in consideration of the premises, each Newco Subordinated
Guarantor hereby agrees with the Shared Collateral Agent, for the benefit of the
Shared Collateral Secured Parties, as follows:

 

SECTION 1.                            DEFINED TERMS

 

1.1                               Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Intercreditor Agreement and used herein shall have
the meanings given to them in the Intercreditor Agreement[, and the following
terms are used herein as defined in the New York UCC:  Certificated Security,
Chattel Paper, Instruments and Supporting Obligations].

 

1

--------------------------------------------------------------------------------


 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement”:  this Newco Subordinated Guarantee [and Collateral] Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”:  collectively, the “Obligations” under and as defined in
the RHDI Credit Agreement, the Dex East Credit Agreement, the Dex West Credit
Agreement and the SuperMedia Credit Agreement.

 

“Borrowers”:  as defined in the recitals hereto.

 

“Credit Agreements”:  as defined in the recitals hereto.

 

“Dollars” or “$”:  refers to lawful money of the United States of America.

 

“Financial Officer”:  the chief financial officer, principal accounting officer,
treasurer or controller of the Ultimate Parent.

 

[“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.]

 

[“Foreign Subsidiary Voting Stock”:  the voting Equity Interests of any Foreign
Subsidiary.]

 

“Intercreditor Agreement”:  the Collateral Agency and Intercreditor Agreement,
dated as of January 29, 2010, as amended and restated as of April 30, 2013,
entered into among the Grantors, the RHDI Administrative Agent on behalf of the
RHDI Secured Parties, the Dex East Administrative Agent on behalf of the Dex
East Secured Parties, the Dex West Administrative Agent on behalf of the Dex
West Secured Parties, the SuperMedia Administrative Agent on behalf of the
SuperMedia Secured Parties and the Shared Collateral Agent on behalf of the
Shared Collateral Secured Parties, as amended, restated or otherwise modified
from time to time.

 

[“Issuers”:  the collective reference to each issuer of any Pledged Stock.]

 

“Newco Subordinated Guarantors”:  as defined in the preamble hereto.

 

“Newco Subordinated Guarantor Obligations”:  with respect to any Newco
Subordinated Guarantor, all obligations and liabilities of such Newco
Subordinated Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Newco Subordinated Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Shared Collateral Secured Parties that are
required to be paid by such Newco Subordinated Guarantor pursuant to the terms
of this Agreement or any other Loan Document).

 

[“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.]

 

“Obligations”:  (i) in the case of each Borrower, its Borrower Obligations and
(ii) in the case of each Newco Subordinated Guarantor, its Newco Subordinated
Guarantor Obligations.

 

“Pledged Collateral”:  as defined in [Section 3.

 

2

--------------------------------------------------------------------------------


 

[“Pledged Stock”:  the shares of Equity Interests listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Equity Interests of any Person that may be
issued or granted to, or held by, any Newco Subordinated Guarantor while this
Agreement is in effect; provided, that in no event shall more than 65% of the
total outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary be
required to be pledged hereunder.]

 

[“Proceeds”:  all “proceeds,” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Stock, collections thereon or
distributions or payments with respect thereto.]

 

“Senior Indebtedness”: [     ].(2)

 

“Shared Collateral Agent”:  as defined in the preamble hereto.

 

[“Subordinated Guarantee Intercreditor Agreement”: the Intercreditor Agreement,
dated as of [    ], among the Shared Collateral Agent, [     ], on behalf of the
holders of the Senior Indebtedness and the other parties thereto, as amended,
supplemented or otherwise modified from time to time.]

 

1.2                               Other Definitional Provisions.  (a)  The words
“hereof,” “herein,” “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION 2.                            GUARANTEE

 

2.1                               Guarantee.  (a)  Each of the Newco
Subordinated Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees as a primary obligor and not merely as surety to the
Shared Collateral Agent, for the benefit of the Shared Collateral Secured
Parties and their respective successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by each Borrower when due (whether
at the stated maturity, by acceleration or otherwise) of its respective Borrower
Obligations.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each Newco
Subordinated Guarantor hereunder and under the other Loan Documents shall in no
event exceed the amount which can be guaranteed by such Newco Subordinated
Guarantor under any applicable Bankruptcy Law (after giving effect to the right
of contribution established in Section 2.2).

 

(c)                                  Each Newco Subordinated Guarantor agrees
that the Borrower Obligations may at any time and from time to time exceed the
amount of the liability of such Newco Subordinated Guarantor

 

--------------------------------------------------------------------------------

(2)                                 Subject to the requirements of the Credit
Agreements, to include any assumed Indebtedness of such Newco Subordinated
Guarantor in existence prior to the acquisition of such Newco Subordinated
Guarantor and any Indebtedness incurred to finance the acquisition of such Newco
Subordinated Guarantor to which this Guarantee is required to be subordinated.

 

3

--------------------------------------------------------------------------------


 

hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Shared Collateral Agent or any Shared
Collateral Secured Party hereunder.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until all the Borrower Obligations and the
obligations of each Newco Subordinated Guarantor under the guarantee contained
in this Section 2 shall have been satisfied by payment in full, notwithstanding
that from time to time during the term of each Credit Agreement the applicable
Borrower may be free from any Borrower Obligations.

 

(e)                                  No payment made by any of the Borrowers,
any of the Newco Subordinated Guarantors, any other guarantor or any other
Person or received or collected by the Shared Collateral Agent or any Shared
Collateral Secured Party from any of the Borrowers, any of the Newco
Subordinated Guarantors, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Newco Subordinated Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Newco
Subordinated Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Newco Subordinated Guarantor in respect of the
Borrower Obligations), remain liable for the Borrower Obligations up to the
maximum liability of such Newco Subordinated Guarantor hereunder until the
Borrower Obligations are paid in full.

 

2.2                               Right of Contribution.  Each Newco
Subordinated Guarantor hereby agrees that to the extent that a Newco
Subordinated Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Newco Subordinated Guarantor shall be entitled to
seek and receive contribution from and against any other Newco Subordinated
Guarantor hereunder which has not paid its proportionate share of such payment. 
Each Newco Subordinated Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 2.3.  The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Newco
Subordinated Guarantor to the Shared Collateral Agent and the Shared Collateral
Secured Parties, and each Newco Subordinated Guarantor shall remain liable to
the Shared Collateral Agent and the Shared Collateral Secured Parties for the
full amount guaranteed by such Newco Subordinated Guarantor hereunder.

 

2.3                               No Subrogation.  Notwithstanding any payment
made by any Newco Subordinated Guarantor hereunder or any set-off or application
of funds of any Newco Subordinated Guarantor by the Shared Collateral Agent or
any Shared Collateral Secured Party, no Newco Subordinated Guarantor shall
exercise any rights of subrogation to any of the rights of the Shared Collateral
Agent or any Shared Collateral Secured Party against any Borrower or any other
Newco Subordinated Guarantor or any collateral security or guarantee or right of
offset held by the Shared Collateral Agent or any Shared Collateral Secured
Party for the payment of the Borrower Obligations, nor shall any Newco
Subordinated Guarantor seek or be entitled to seek any contribution or
reimbursement from any Borrower or any other Newco Subordinated Guarantor in
respect of payments made by such Newco Subordinated Guarantor hereunder, until
all amounts owing to the Shared Collateral Agent and the Shared Collateral
Secured Parties by any Borrower on account of the Borrower Obligations are paid
in full.  If any amount shall be paid to any Newco Subordinated Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Newco Subordinated Guarantor in trust for the Shared Collateral Agent and the
Shared Collateral Secured Parties, segregated from other funds of such Newco
Subordinated Guarantor, and shall, forthwith upon receipt by such Newco
Subordinated Guarantor, be turned over to the Shared Collateral Agent in the
exact form received by such Newco Subordinated Guarantor (duly indorsed by such
Newco Subordinated Guarantor to the Shared Collateral Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in
accordance with the Intercreditor Agreement.

 

4

--------------------------------------------------------------------------------


 

2.4                               Amendments, etc. with respect to the Borrower
Obligations.  Each Newco Subordinated Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Newco
Subordinated Guarantor and without notice to or further assent by any Newco
Subordinated Guarantor, any demand for payment of any of the Borrower
Obligations made by the Shared Collateral Agent or any Shared Collateral Secured
Party may be rescinded by the Shared Collateral Agent or such Shared Collateral
Secured Party and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Shared Collateral Agent or any Shared Collateral Secured Party and the Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Shared Collateral Agent (or the RHDI Administrative Agent, the Dex East
Administrative Agent, the Dex West Administrative Agent, the SuperMedia
Administrative Agent or the requisite Lenders under the applicable Credit
Agreement, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Shared
Collateral Agent or any Shared Collateral Secured Party for the payment of the
Borrower Obligations may be sold, exchanged, waived, surrendered or released. 
Neither the Shared Collateral Agent nor any other Shared Collateral Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

2.5                               Guarantee Absolute and Unconditional.  Each
Newco Subordinated Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations and notice of or proof
of reliance by the Shared Collateral Agent or any Shared Collateral Secured
Party upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between any of the Borrowers and
any of the Newco Subordinated Guarantors, on the one hand, and the Shared
Collateral Agent and the Shared Collateral Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2.  Each Newco
Subordinated Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any of the Borrowers or
any of the Newco Subordinated Guarantors with respect to the Borrower
Obligations.  Each Newco Subordinated Guarantor understands and agrees that  the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of any Loan Document, any of the Borrower Obligations
or any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Shared Collateral
Agent or any Shared Collateral Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower or any other Person against
any Shared Collateral Agent or any Shared Collateral Secured Party, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of any
Borrower or such Newco Subordinated Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Borrower for the
Borrower Obligations, or of such Newco Subordinated Guarantor under the
guarantee contained in this Section 2, in bankruptcy or in any other instance. 
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Newco Subordinated Guarantor, the Shared Collateral Agent
and any Shared Collateral Secured Party may, but shall be under no obligation
to, make a similar demand on or otherwise pursue such rights and remedies as it
may have against any Borrower, any other Newco Subordinated Guarantor or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by the Shared
Collateral Agent or any Shared Collateral Secured Party to make any such demand,
to pursue such other

 

5

--------------------------------------------------------------------------------


 

rights or remedies or to collect any payments from any Borrower, any other Newco
Subordinated Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Borrower, any other Newco Subordinated Guarantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Newco Subordinated Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Shared Collateral Agent
or any Shared Collateral Secured Party against any Newco Subordinated
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

2.6                               Reinstatement.  The guarantee contained in
this Section 2 shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Borrower
Obligations is rescinded or must otherwise be restored or returned by any Shared
Collateral Secured Party in an Insolvency Proceeding of any Borrower or any
Newco Subordinated Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Newco Subordinated Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7                               Payments.  Each Newco Subordinated Guarantor
hereby guarantees that payments hereunder will be paid to the Shared Collateral
Agent for the sole benefit of the Shared Collateral Secured Parties without
set-off or counterclaim in Dollars at the office of the Shared Collateral Agent
located at 383 Madison Avenue, New York, New York.

 

[SECTION 3.                        GRANT OF SECURITY INTEREST

 

3.1                               [Grant of Security Interest.  Subject to
Section 3.2, each Newco Subordinated Guarantor hereby assigns and transfers to
the Shared Collateral Agent, and hereby grants to the Shared Collateral Agent,
for the benefit of the Shared Collateral Secured Parties, a security interest in
all of the following property now owned or at any time hereafter acquired by
such Newco Subordinated Guarantor or in which such Newco Subordinated Guarantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Pledged Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of such Newco Subordinated Guarantor’s
Obligations:

 

(a)                                 all Pledged Stock; and

 

(b)                                 to the extent not otherwise included, all
Proceeds, Supporting Obligations and products of any and all of the Pledged
Stock and all collateral security and guarantees given by any Person with
respect to any of the Pledged Stock.

 

3.2                               Excluded Property.  Notwithstanding any of the
other provisions set forth in this [Section 3, this Agreement shall not
constitute a grant of a security interest in, and the Pledged Collateral shall
not include, any property to the extent that such grant of a security interest
(a) is prohibited by any Requirement of Law of a Governmental Authority or
requires a consent not obtained of any Governmental Authority pursuant to such
Requirement of Law, (b) is prohibited by, or constitutes a breach or default
under or results in the termination of or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property, or (c) in the case of any Pledged Stock (other
than any Pledged Stock issued by a Newco Subordinated Guarantor), any applicable
shareholder or similar agreement, except in each case to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law.]

 

6

--------------------------------------------------------------------------------


 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

Each Newco Subordinated Guarantor hereby represents and warrants to the Shared
Collateral Agent and each Shared Collateral Secured Party that:

 

4.1                               Authorization; Enforceability.  Such Newco
Subordinated Guarantor has the power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party.  Such Newco
Subordinated Guarantor has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party.  This Agreement has been duly executed and delivered by such
Newco Subordinated Guarantor, and each other Loan Document to which such Newco
Subordinated Guarantor is to be a party, when executed and delivered by such
Person, will constitute, a legal, valid and binding obligation of such Person,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

4.2                               Governmental Approvals; No Conflicts.  The
execution, delivery and performance by such Newco Subordinated Guarantor of the
Loan Documents to which it is a party (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except as have been obtained or made and are in full force and effect
and except filings necessary to perfect Liens created under the Loan Documents,
(b) will not violate any applicable law or regulation or the charter, limited
liability company agreement, by-laws or other organizational documents of such
Newco Subordinated Guarantor or any order of any Governmental Authority and
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon such Newco Subordinated Guarantor or any of their
assets, or give rise to a right thereunder to require any payment to be made by
such Newco Subordinated Guarantor.

 

4.3                               [Perfected Lien.  The security interests
granted pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule 3 (which, in the case of all filings and other
documents referred to on such Schedule, have been delivered to the Shared
Collateral Agent in completed and duly executed form) will constitute valid
perfected security interests in all of the Pledged Collateral to which Article 9
of the New York UCC is applicable in favor of the Shared Collateral Agent, for
the benefit of the Shared Collateral Secured Parties, as collateral security for
the Obligations, enforceable in accordance with the terms hereof against all
creditors of such Newco Subordinated Guarantor and any Persons purporting to
purchase any such Pledged Collateral from such Newco Subordinated Guarantor and
(b) are prior to all other Liens on the Pledged Collateral in existence on the
date hereof other than the Liens granted to [    ] for the benefit of the
holders of the Senior Indebtedness.]

 

4.4                               [Jurisdiction of Organization; Chief Executive
Office.  On the date hereof, such Newco Subordinated Guarantor’s jurisdiction of
organization, identification number from the jurisdiction of organization (if
any), and the location of such Newco Subordinated Guarantor’s chief executive
office or sole place of business or principal residence, as the case may be, are
specified on Schedule 4.  Such Newco Subordinated Guarantor has furnished to the
Shared Collateral Agent a certified charter, certificate of incorporation or
other organizational document and a long-form good standing certificate as of a
date which is recent to the date hereof.]

 

4.5                               [Pledged Stock.  (a)  The shares of Pledged
Stock pledged by such Newco Subordinated Guarantor hereunder constitute all the
issued and outstanding shares of all classes of the Equity Interests of each
Issuer owned by such Newco Subordinated Guarantor or, in the case of Foreign
Subsidiary Voting Stock, if less, 65% of the outstanding Foreign Subsidiary
Voting Stock of each relevant Issuer.

 

7

--------------------------------------------------------------------------------


 

(b)                                 All the shares of the Pledged Stock have
been duly and validly issued and are fully paid and nonassessable.

 

(c)                                  Such Newco Subordinated Guarantor is the
record and beneficial owner of, and has good and marketable title to, the
Pledged Stock pledged by it hereunder, free of any and all Liens or options in
favor of, or claims of, any other Person, except the security interest created
by this Agreement and the Liens granted to [    ] for the benefit of the holders
of the Senior Indebtedness.]

 

[SECTION 5.                        COVENANTS

 

From and after the date of this Agreement until the Obligations (other than
contingent indemnity obligations not then due and payable) shall have been paid
in full, each Newco Subordinated Guarantor covenants and agrees with the Shared
Collateral Agent for the benefit of the Shared Collateral Secured Parties that:

 

5.1                               Delivery of Instruments, Certificated
Securities and Chattel Paper.  Subject to the provisions of the Subordinated
Guarantee Intercreditor Agreement, if any amount payable under or in connection
with any of the Pledged Collateral in excess of $1,000,000 shall be or become
evidenced by any Instrument, Certificated Security or Chattel Paper constituting
Pledged Collateral, such Instrument, Certificated Security or Chattel Paper
shall be promptly delivered to the Shared Collateral Agent, duly indorsed in a
manner satisfactory to the Shared Collateral Agent, to be held as Pledged
Collateral pursuant to this Agreement.

 

5.2                               Payment of Obligations.  Such Newco
Subordinated Guarantor will pay and discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes,
assessments and governmental charges or levies imposed upon the Pledged
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Pledged Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Newco
Subordinated Guarantor and such proceedings could not reasonably be expected to
result in the sale, forfeiture or loss of any material portion of the Pledged
Collateral or any interest therein.

 

5.3                               Maintenance of Perfected Security Interest. 
Such Newco Subordinated Guarantor shall maintain the security interest created
by this Agreement in the Pledged Collateral owned by such Newco Subordinated
Guarantor as a perfected (if and to the extent perfection is required herein)
security interest having at least the priority described in Section 4.3 and
shall defend such security interest against the claims and demands of all
Persons whomsoever.

 

5.4                               Information Regarding Collateral; Other
Information.  Substantially concurrently with each delivery of the Ultimate
Parent’s audited annual financial statements under the Credit Agreements, the
Ultimate Parent shall deliver to the Shared Collateral Agent and each
Administrative Agent a certificate of a Financial Officer and the chief legal
officer of the Ultimate Parent (a) certifying that all Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations,
including all refilings, rerecordings and reregistrations, containing a
description of the Pledged Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect the security interests under this Agreement for
a period of not less than 18 months after the date of such certificate (except
as noted therein with respect to any continuation statements to be filed within
such period) and (b) identifying any Subsidiary of any Newco Subordinated
Guarantor formed or acquired since the end of the previous fiscal quarter.

 

8

--------------------------------------------------------------------------------


 

5.5                               Other Information; Further Documentation. 
[Subject to the provisions of the Subordinated Guarantee Intercreditor
Agreement,] at any time and from time to time, upon the written request of the
Shared Collateral Agent, and at the sole expense of such Newco Subordinated
Guarantor, such Newco Subordinated Guarantor  will promptly and duly execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Shared Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, (a) filing
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (b) in the case of Pledged Stock and any other
relevant Pledged Collateral, taking any actions necessary to enable the Shared
Collateral Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.

 

5.6                               Changes in Locations, Name, etc.  Such Newco
Subordinated Guarantor  will not, except upon 15 days’ prior written notice to
the Shared Collateral Agent and each Administrative Agent and delivery to the
Shared Collateral Agent of all additional financing statements and other
documents reasonably requested by the Shared Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein:

 

(a)                                 change its jurisdiction of organization from
that referred to in Section 4.4; or

 

(b)                                 change its name.

 

5.7                               Notices.  Such Newco Subordinated Guarantor
will advise the Shared Collateral Agent and each Administrative Agent promptly,
in reasonable detail, of:

 

(a)                                 any Lien (other than security interests
created hereby or Liens permitted under each of the Credit Agreements, the
Intercreditor Agreement and this Agreement) on any of the Pledged Collateral
which would adversely affect the ability of the Shared Collateral Agent to
exercise any of its remedies hereunder; and

 

(b)                                 the occurrence of any other event which
could reasonably be expected to have a material adverse effect on the aggregate
value of the Pledged Collateral or on the security interests created hereby.

 

5.8                               Pledged Stock.  (a)  Subject to the provisions
of the Subordinated Guarantee Intercreditor Agreement, if such Newco
Subordinated Guarantor shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Stock, or otherwise in respect thereof,
having a value in excess of $1,000,000 such Newco Subordinated Guarantor shall
accept the same as the agent of the Shared Collateral Agent for the benefit of
the Shared Collateral Secured Parties, hold the same in trust for the Shared
Collateral Agent for the benefit of the Shared Collateral Secured Parties and
deliver the same forthwith to the Shared Collateral Agent in the exact form
received, duly indorsed by such Newco Subordinated Guarantor to the Shared
Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Newco Subordinated Guarantor and
with, if the Shared Collateral Agent so requests, signature guaranteed, to be
held by the Shared Collateral Agent, subject to the terms hereof, as additional
collateral security for the Obligations.  Any sums paid upon or in respect of
the Pledged Stock upon the liquidation or dissolution of any Issuer shall be
paid over to the Shared Collateral Agent to be held by it hereunder as
additional collateral security for the Obligations, and in case any distribution
of capital shall be made on

 

9

--------------------------------------------------------------------------------


 

or in respect of the Pledged Stock or any property shall be distributed upon or
with respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Shared Collateral Agent, be
delivered to the Shared Collateral Agent to be held by it hereunder as
additional collateral security for the Obligations.  If any sums of money or
property so paid or distributed in respect of the Pledged Stock shall be
received by such Newco Subordinated Guarantor, such Newco Subordinated Guarantor
shall, until such money or property is paid or delivered to the Shared
Collateral Agent, hold such money or property in trust for the Shared Collateral
Agent for the benefit of the Shared Collateral Secured Parties, segregated from
other funds of such Newco Subordinated Guarantor, as additional collateral
security for the Obligations.

 

(b)                                 In the case of each Newco Subordinated
Guarantor which is an Issuer, such Issuer agrees that (i) it will be bound by
the terms of this Agreement relating to the Pledged Stock issued by it and will
comply with such terms insofar as such terms are applicable to it, (ii) it will
notify the Shared Collateral Agent promptly in writing of the occurrence of any
of the events described in Section 5.8(a) with respect to the Pledged Stock
issued by it and (iii) the terms of Sections 7.1(c) and 7.5 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.1(c) or 7.5 with respect to the Pledged Stock issued by
it.

 

5.9                               Further Assurances.  Subject to the
Intercreditor Agreement and the Subordinated Guarantee Intercreditor Agreement,
such Newco Subordinated Guarantor shall ensure that the Collateral and Guarantee
Requirement (as defined in each of the Credit Agreements) be satisfied with
respect to such Newco Subordinated Guarantor.]

 

SECTION 6.                            SUBORDINATION

 

6.1                               Agreement to Subordinate.  The Shared
Collateral Agent on behalf of the Shared Collateral Secured Parties agrees that
the Newco Subordinated Guarantor Obligations of each Newco Subordinated
Guarantor are subordinated in right of payment, to the extent and in the manner
provided in this Section 6, to the prior payment in full in cash or cash
equivalents of all Senior Indebtedness and that the subordination is for the
benefit of and enforceable by the holders of its Senior Indebtedness.  Only
Indebtedness of each Newco Subordinated Guarantor that is Senior Indebtedness
shall rank senior to the Newco Subordinated Guarantor Obligations in accordance
with the provisions set forth herein.

 

6.2                               Liquidation; Dissolution; Bankruptcy.  Upon
any payment or distribution of the assets or securities of any Newco
Subordinated Guarantor upon a total or partial liquidation or a total or partial
dissolution of such Newco Subordinated Guarantor or in an Insolvency Proceeding
relating to such Newco Subordinated Guarantor or its property or in the event of
an assignment for the benefit of creditors or marshalling of such Newco
Subordinated Guarantor’s assets and liabilities:

 

(a)                                 holders of Senior Indebtedness of such Newco
Subordinated Guarantor shall be entitled to receive payment in full in cash or
cash equivalents in respect of such Senior Indebtedness (including interest
accruing after, or which would accrue but for, the commencement of any
proceeding at the rate specified in the documents governing such Senior
Indebtedness, whether or not a claim for such interest would be allowed) before
the Shared Collateral Agent, on behalf of the Shared Collateral Secured Parties,
shall be entitled to receive any payment of principal of, or premium, if any, or
interest on the Newco Subordinated Guarantor Obligations; and

 

(b)                                 until the Senior Indebtedness of such Newco
Subordinated Guarantor is paid in full in cash or cash equivalents, any payment
or distribution to which the Shared Collateral Secured Parties

 

10

--------------------------------------------------------------------------------


 

would be entitled but for this Section 6 shall be made to holders of such Senior
Indebtedness as their interests may appear.

 

6.3                               Default on Senior Indebtedness.  No Newco
Subordinated Guarantor shall pay the principal of, premium, if any, or interest
on, or other payment obligations in respect of, the Obligations or make any
deposit pursuant to any defeasance provision or otherwise purchase or retire any
Obligations if (a) any Senior Indebtedness is not paid when due in cash or cash
equivalents or (b) any other default on Senior Indebtedness occurs and the
maturity of such Senior Indebtedness is accelerated in accordance with its terms
unless, in either case, (i) the default has been cured or waived in writing and
any such acceleration has been rescinded in writing or (ii) such Senior
Indebtedness has been paid in full in cash or cash equivalents

 

6.4                               When Distribution Must Be Paid Over.  If a
payment or distribution is made to the Shared Collateral Secured Parties that
due to the subordination provisions of this Section 6 should not have been made
to them, the Shared Collateral Secured Parties who receive the payment or
distribution shall hold such payment or distribution in trust for holders of
Senior Indebtedness and pay such payment or distribution over to them as their
interests may appear.

 

6.5                               Relative Rights.  This Section 6 defines the
relative rights of the Shared Collateral Secured Parties and holders of Senior
Indebtedness.  Nothing in this Agreement shall:

 

(a)                                 impair, as between each Newco Subordinated
Guarantor and the Shared Collateral Secured Parties, the obligation of such
Newco Subordinated Guarantor, which is absolute and unconditional, to pay
principal of, premium, if any, and interest on the Newco Subordinated Guarantor
Obligations in accordance with its terms; or

 

(b)                                 prevent the Shared Collateral Agent, any
Administrative Agent or any Shared Collateral Secured Parties from exercising
its available remedies upon a Default or an Event of Default, subject to the
rights of holders of Senior Indebtedness to receive distributions otherwise
payable to Shared Collateral Secured Parties.

 

6.6                               Subordination May Not Be Impaired By Each
Newco Subordinated Guarantor.  No right of any holder of Senior Indebtedness to
enforce the subordination of Newco Subordinated Guarantor Obligations shall be
impaired by any act or failure to act by any Newco Subordinated Guarantor or by
its failure to comply with this Agreement.

 

6.7                               Rights of Shared Collateral Agent.  (a) 
Notwithstanding Section 6.3, the Shared Collateral Agent may continue to pay the
Obligations and shall not be charged with knowledge of the existence of facts
that would prohibit the making of any such payments unless, not less than one
Business Day prior to the date of such payment, the Shared Collateral Agent
receives written notice to it that payments may not be made under this
Section 6.  The Ultimate Parent, each Newco Subordinated Guarantor, or a holder
of Senior Indebtedness may give such notice; provided, however, that, if any
class of Senior Indebtedness has a representative, only such representative may
give such notice.

 

(b)                                 The Shared Collateral Agent in its
individual or any other capacity may hold Senior Indebtedness with the same
rights it would have if it were not the Shared Collateral Agent.  The Shared
Collateral Agent shall be entitled to all the rights set forth in this Section 6
with respect to any Senior Indebtedness that may at any time be held by it, to
the same extent as any other holder of Senior Indebtedness; and nothing in any
Loan Document shall deprive the Shared Collateral Agent of any of its rights as
such holder.  Nothing in this Section 6 shall apply to claims of, or payments
to, the Shared Collateral Agent in its capacity as Shared Collateral Agent under
the Loan Documents.

 

11

--------------------------------------------------------------------------------


 

6.8                               Distribution or Notice to Representative. 
Whenever a distribution is to be made or a notice given to holders of Senior
Indebtedness, the distribution may be made and the notice given to the
applicable representative (if any).

 

6.9                               Section 6 Not To Prevent Events of Default Or
Limit Right To Accelerate.  The failure to make a payment in respect of the
Obligations by reason of any provision in this Section 6 shall not be construed
as preventing the occurrence of a Default or Event of Default under any of the
Credit Agreements.  Nothing in this Section 6 shall have any effect on the right
of the Shared Collateral Secured Parties or any Administrative Agent to
accelerate the maturity of the Obligations.

 

6.10                        Shared Collateral Agent and Shared Collateral
Secured Parties Entitled to Rely.  Upon any payment or distribution pursuant to
this Section 6, the Shared Collateral Agent and the Shared Collateral Secured
Parties shall be entitled to rely (a) upon any order or decree of a court of
competent jurisdiction in which any proceedings of the nature referred to in
Section 6.2 are pending, (b) upon a certificate of any Person making such
payment or distribution to the Shared Collateral Agent or to the Shared
Collateral Secured Parties or (c) upon the representatives for the holders of
Senior Indebtedness for the purpose of ascertaining the Persons entitled to
participate in such payment or distribution, the holders of Senior Indebtedness
and other Indebtedness of the Newco Subordinated Guarantor, the amount thereof
or payable thereon, the amount or amounts paid or distributed thereon and all
other facts pertinent thereto or to this Section 6.  In the event that the
Shared Collateral Agent determines that evidence is required with respect to the
right of any Person as a holder of Senior Indebtedness to participate in any
payment or distribution pursuant to this Section 6, the Shared Collateral Agent
may request such Person to furnish evidence to the reasonable satisfaction of
the Shared Collateral Agent, as to the amount of Senior Indebtedness or the
extent to which such Person is entitled to participate in such payment or
distribution and other facts pertinent to the rights of such Person under this
Section 6, and, if such evidence is not furnished, the Shared Collateral Agent
may defer any payment to such Person pending judicial determination as to the
right of such Person to receive such payment.  The provisions of Section 5.2 of
the Intercreditor Agreement shall be applicable to all actions or omissions of
actions by the Shared Collateral Agent pursuant to this Section 6.

 

6.11                        Shared Collateral Agent to Effectuate
Subordination.  Each Shared Collateral Secured Party by accepting the benefit of
this Agreement hereby authorizes and directs the Shared Collateral Agent on such
Shared Collateral Secured Party’s behalf to take such action as may be necessary
or appropriate to acknowledge or effectuate the subordination between the Shared
Collateral Secured Parties and the holders of Senior Indebtedness as provided in
this Section 6 and appoints the Shared Collateral Agent as attorney-in-fact for
any and all such purposes.

 

6.12                        Shared Collateral Agent Not Fiduciaries for Holders
of Senior Indebtedness.  The Shared Collateral Agent shall not be deemed to owe
any fiduciary duty to the holders of Senior Indebtedness and shall not be liable
to any such holders if it shall mistakenly pay over or distribute to the Shared
Collateral Secured Parties or any other Person, money or assets to which any
holders of Senior Indebtedness shall be entitled by virtue of this Section 6 or
otherwise.

 

[SECTION 7.                        REMEDIAL PROVISIONS

 

7.1                               Pledged Stock.  (a)  Subject to the provisions
of the Subordinated Guarantee Intercreditor Agreement, unless an Enforcement
Event shall have occurred and be continuing and the Shared Collateral Agent
shall have given notice to the relevant Newco Subordinated Guarantor of the
Shared Collateral Agent’s intent to exercise its corresponding rights pursuant
to Section 7.1(b), each Newco Subordinated Guarantor shall be permitted to
receive all cash dividends paid in respect of the Pledged Stock, in each case
paid in the ordinary course of business of the relevant Issuer, to the extent
permitted in the Credit

 

12

--------------------------------------------------------------------------------


 

Agreements, and to exercise all voting and corporate or other organizational
rights with respect to the Pledged Stock; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken which, in the Shared Collateral Agent’s reasonable judgment, would result
in any violation of any provision of the Credit Agreements, the Intercreditor
Agreement, the Subordinated Guarantee Intercreditor Agreement, this Agreement or
any other Loan Document.

 

(b)                                 Subject to the provisions of the
Subordinated Guarantee Intercreditor Agreement, if an Enforcement Event shall
have occurred and be continuing and the Shared Collateral Agent shall have given
notice of its intent to exercise such rights to the relevant Newco Subordinated
Guarantor or Newco Subordinated Guarantors, (i) the Shared Collateral Agent
shall have the right to receive any and all cash dividends, payments or other
Proceeds paid in respect of the Pledged Stock and make application thereof to
the Obligations at the time and in the order specified in the Intercreditor
Agreement, and (ii) any or all of the Pledged Stock shall be registered in the
name of the Shared Collateral Agent or its nominee, and the Shared Collateral
Agent or its nominee may thereafter exercise (x) all voting, corporate and other
rights pertaining to such Pledged Stock at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Stock as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Newco
Subordinated Guarantor or the Shared Collateral Agent of any right, privilege or
option pertaining to such Pledged Stock, and in connection therewith, the right
to deposit and deliver any and all of the Pledged Stock with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Shared Collateral Agent may determine), all without
liability except to account for property actually received by it, but the Shared
Collateral Agent shall have no duty to any Newco Subordinated Guarantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

(c)                                  Subject to the provisions of the
Subordinated Guarantee Intercreditor Agreement, each Newco Subordinated
Guarantor hereby authorizes and instructs each Issuer of any Pledged Stock
pledged by such Newco Subordinated Guarantor hereunder to (i) comply with any
instruction received by it from the Shared Collateral Agent in writing that
(x) states that an Enforcement Event has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Newco Subordinated Guarantor, and each Newco
Subordinated Guarantor agrees that each Issuer shall be fully protected in so
complying, and (ii) upon delivery of any notice to such effect pursuant to
Section 7.1(a), pay any dividends or other payments with respect to the Pledged
Stock directly to the Shared Collateral Agent.

 

7.2                               Proceeds to be Turned Over To Shared
Collateral Agent. Subject to the provisions of the Subordinated Guarantee
Intercreditor Agreement, if an Enforcement Event shall have occurred and be
continuing, and the Shared Collateral Agent, upon the request of the requisite
Shared Collateral Secured Parties, in accordance with the Intercreditor
Agreement, shall have given notice thereof to the Newco Subordinated Guarantors,
all Proceeds of Pledged Collateral received by any Newco Subordinated Guarantor
consisting of cash, checks and other near-cash items shall be held by such Newco
Subordinated Guarantor in trust for the Shared Collateral Agent and the Shared
Collateral Secured Parties, segregated from other funds of such Newco
Subordinated Guarantor, and shall, forthwith upon receipt by such Newco
Subordinated Guarantor, be turned over to the Shared Collateral Agent in the
exact form received by such Newco Subordinated Guarantor (duly indorsed by such
Newco Subordinated Guarantor to the Shared Collateral Agent, if required).  All
Proceeds of Pledged Collateral received by the Shared Collateral Agent hereunder
shall be held by the Shared Collateral Agent in a Shared Collateral Account
maintained under its sole dominion and control in accordance with the
Intercreditor Agreement.  All

 

13

--------------------------------------------------------------------------------


 

Proceeds while held by the Shared Collateral Agent in a Shared Collateral
Account (or by such Newco Subordinated Guarantor in trust for the Shared
Collateral Secured Parties) shall continue to be held as collateral security for
all the Obligations and shall not constitute payment thereof until applied as
provided in Section 7.3.

 

7.3                               Application of Moneys.  Subject to the
provisions of the Subordinated Guarantee Intercreditor Agreement, the Shared
Collateral Agent shall apply all or any part of moneys, cash dividends, payments
or other proceeds constituting Pledged Collateral, whether or not held by any in
the Shared Collateral Account and other funds on deposit in the Shared
Collateral Account, in payment of the Obligations at the times and in the manner
provided in the Intercreditor Agreement.

 

7.4                               Code and Other Remedies.  Subject to the
provisions of the Subordinated Guarantee Intercreditor Agreement, if an
Enforcement Event shall have occurred and be continuing, upon the request of the
requisite Shared Collateral Secured Parties, in accordance with the
Intercreditor Agreement, the Shared Collateral Agent, on behalf of the Shared
Collateral Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law. 
Without limiting the generality of the foregoing, subject to the provisions of
the Subordinated Guarantee Intercreditor Agreement, the Shared Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Newco Subordinated Guarantor or any other Person (all
and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Pledged Collateral, or any part thereof, and/or may forthwith
sell, lease, assign, give option or options to purchase, or otherwise dispose of
and deliver the Pledged Collateral or any part thereof (or contract to do any of
the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of any Shared Collateral Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  Subject to the provisions of the Subordinated
Guarantee Intercreditor Agreement, any Shared Collateral Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Pledged Collateral so sold, free of any right or equity of redemption in
any Newco Subordinated Guarantor, which right or equity is hereby waived and
released.  Each Newco Subordinated Guarantor further agrees, subject to the
provisions of the Subordinated Guarantee Intercreditor Agreement, at the Shared
Collateral Agent’s request, to assemble the Pledged Collateral and make it
available to the Shared Collateral Agent at places which the Shared Collateral
Agent shall reasonably select, whether at such Newco Subordinated Guarantor’s
premises or elsewhere.  Subject to the provisions of the Subordinated Guarantee
Intercreditor Agreement, the Shared Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 7.4, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Pledged Collateral or in
any way relating to the Pledged Collateral or the rights of the Shared
Collateral Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with Section 7.3, and only after such application and
after the payment by the Shared Collateral Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Shared Collateral Agent account for the surplus, if any,
to any Newco Subordinated Guarantor.  To the extent permitted by applicable law,
each Newco Subordinated Guarantor waives all claims, damages and demands it may
acquire against the Shared Collateral Secured Parties arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Pledged Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 

14

--------------------------------------------------------------------------------


 

7.5                               Registration Rights.  (a)                 
Subject to the provisions of the Subordinated Guarantee Intercreditor Agreement,
if the Shared Collateral Agent shall determine to exercise its right to sell any
or all of the Pledged Stock pursuant to Section 7.4 at any time when an
Enforcement Event has occurred and is continuing, and if in the opinion of the
Shared Collateral Agent it is necessary or advisable to have the Pledged Stock,
or that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Newco Subordinated Guarantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the Shared
Collateral Agent, necessary or advisable to register the Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of the Pledged Stock, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which, in
the opinion of the Shared Collateral Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. 
Subject to the provisions of the Subordinated Guarantee Intercreditor Agreement,
each Newco Subordinated Guarantor agrees to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Shared Collateral Agent shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(b)                                 Each Newco Subordinated Guarantor recognizes
that the Shared Collateral Agent may be unable to effect a public sale of any or
all the Pledged Stock, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Newco Subordinated Guarantor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Shared Collateral Agent shall be
under no obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

 

(c)                                  Subject to the provisions of the
Subordinated Guarantee Intercreditor Agreement, each Newco Subordinated
Guarantor agrees to use its best efforts to do or cause to be done all such
other acts as may be necessary to make such sale or sales of all or any portion
of the Pledged Stock pursuant to this Section 7.5 valid and binding and in
compliance with any and all other applicable Requirements of Law.  Each Newco
Subordinated Guarantor further agrees that a breach of any of the covenants
contained in this Section 7.5 will cause irreparable injury to the Shared
Collateral Agent and the Shared Collateral Secured Parties, that the Shared
Collateral Agent and the Shared Collateral Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 7.5 shall be specifically enforceable
against such Newco Subordinated Guarantor, and such Newco Subordinated Guarantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Enforcement
Event has occurred.

 

7.6                               Deficiency.  Each Newco Subordinated Guarantor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Pledged Collateral are insufficient to pay the Obligations
and the fees and disbursements of any attorneys employed by the Shared
Collateral Agent or any Shared Collateral Secured Party to collect such
deficiency.]

 

15

--------------------------------------------------------------------------------


 

SECTION 8.                            MISCELLANEOUS

 

8.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 6.3 of the Intercreditor Agreement.

 

8.2                               Notices.  All notices, requests and demands to
or upon any Newco Subordinated Guarantor hereunder shall be effected in the
manner provided for in Section 6.3 of the Intercreditor Agreement; provided,
that any such notice, request or demand to or upon any Newco Subordinated
Guarantor shall be addressed to such Newco Subordinated Guarantor at its notice
address set forth on Schedule 1 or such other address specified in writing to
the Shared Collateral Agent in accordance with such Section.  All notices,
requests and demands to or upon the Shared Collateral Agent or any Newco
Subordinated Guarantor hereunder shall be effected in the manner provided for in
Section 6.3 of the Intercreditor Agreement.

 

8.3                               Authority of Shared Collateral Agent.  Each
Newco Subordinated Guarantor  acknowledges that the rights and responsibilities
of the Shared Collateral Agent under this Agreement with respect to any action
taken by the Shared Collateral Agent or the exercise or non-exercise by the
Shared Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Shared Collateral Agent and the other Shared
Collateral Secured Parties, be governed by the Intercreditor Agreement and by
such other agreements as may exist from time to time among them, but, as between
the Shared Collateral Agent and the Newco Subordinated Guarantors, the Shared
Collateral Agent shall be conclusively presumed to be acting as agent for the
Shared Collateral Secured Parties with full and valid authority so to act or
refrain from acting, and no Newco Subordinated Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

8.4                               No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Shared Collateral Agent nor any Shared Collateral Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of the Shared
Collateral Agent or any Shared Collateral Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Shared Collateral Agent or any Shared Collateral
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Shared Collateral Agent or
such Shared Collateral Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

8.5                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns permitted hereby of each Newco
Subordinated Guarantor and shall inure to the benefit of the Shared Collateral
Agent and the Shared Collateral Secured Parties and their successors and
permitted assigns; provided, that no Newco Subordinated Guarantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Shared Collateral Agent.

 

8.6                               Setoff.  Subject to the provisions of the
Subordinated Guarantee Intercreditor Agreement, if an Enforcement Event shall
have occurred and be continuing, each Shared Collateral Secured Party and each
of its Affiliates is hereby authorized at any time and from time to time, to the

 

16

--------------------------------------------------------------------------------


 

fullest extent permitted by law, subject to the terms of the Intercreditor
Agreement, to set off and apply any and all deposits (general or special, time
or demand, provisional or final) at any time held and other obligations at any
time owing by such Shared Collateral Secured Party or Affiliate to or for the
credit or the account of any of the Newco Subordinated Guarantors against any of
and all the obligations of such Newco Subordinated Guarantor now or hereafter
existing under this Agreement held by such Shared Collateral Secured Party,
irrespective of whether or not such Shared Collateral Secured Party shall have
made any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Shared Collateral Secured Party under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Shared Collateral Secured Party may have.

 

8.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.

 

8.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

8.10                        Integration.  This Agreement and the other Loan
Documents represent the agreement of the Newco Subordinated Guarantors, the
Shared Collateral Agent and the Shared Collateral Secured Parties with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Shared Collateral Agent or
any Shared Collateral Secured Party relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

8.11                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

8.12                        Submission To Jurisdiction; Waivers.  Each Newco
Subordinated Guarantor hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

17

--------------------------------------------------------------------------------


 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Newco Subordinated Guarantor at its address referred to in Section 8.2 or
at such other address of which the Shared Collateral Agent shall have been
notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

8.13                        Additional Newco Subordinated Guarantors.  Each
Subsidiary that is required to become a party to this Agreement after the date
hereof pursuant to any Loan Document shall become a Newco Subordinated Guarantor
for all purposes of this Agreement upon execution and delivery by such
Subsidiary of a Newco Subordinated Guarantee [and Collateral] Assumption
Agreement in the form of Annex I hereto.

 

8.14                        Releases. (a)  At the times and to the extent
provided in Section 6.10 of the Intercreditor Agreement, the Pledged Collateral
shall be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Shared Collateral Agent and each Newco Subordinated Guarantor hereunder
shall terminate in accordance with the terms set forth in Section 6.10 of the
Intercreditor Agreement, all without delivery of any instrument or performance
of any act by any party [and all rights to the Pledged Collateral shall revert
to the Newco Subordinated Guarantors].  In connection with any such termination
or release, the Shared Collateral Agent shall execute and deliver to any Newco
Subordinated Guarantor at such Newco Subordinated Guarantor’s expense all
documents that such Newco Subordinated Guarantor shall reasonably request to
evidence such termination or release.

 

(b)                                 At the times and to the extent provided in
Sections 6.10(d) and (e) of the Intercreditor Agreement, the Pledged Collateral
so specified shall be released from the Liens created hereby on such Pledged
Collateral, in accordance with the provisions of the Intercreditor Agreement.

 

(c)                                  At the times and to the extent provided in
Section 6.10(c) of the Intercreditor Agreement, any Newco Subordinated Guarantor
so specified shall be released from its Obligations hereunder in accordance with
the provisions of the Intercreditor Agreement and the Liens over the Pledged
Collateral of such Newco Subordinated Guarantor shall also be released, in
accordance with the Intercreditor Agreement.

 

8.15                        Intercreditor Agreement.  Notwithstanding anything
to the contrary contained in this Agreement, the Liens, security interests and
rights granted pursuant to this Agreement shall be subject to the terms and
conditions of (and the exercise of any right or remedy by the Shared Collateral
Agent or any Administrative Agent hereunder or thereunder shall be subject to
the terms and conditions of), the Intercreditor Agreement [and the Subordinated
Guarantee Intercreditor Agreement].  In the event of any conflict between this
Agreement and the Intercreditor Agreement [or the Subordinated Guarantee
Intercreditor Agreement], the Intercreditor Agreement [or the Subordinated
Guarantee Intercreditor Agreement, as the case may be,] shall control (provided,
that in the event of any conflict between this Agreement and both the
Intercreditor Agreement and the Subordinated Guarantee Intercreditor Agreement,
the Subordinated Guarantee Intercreditor Agreement shall control), and no right,
power, or remedy granted to the Shared Collateral Agent and any Administrative
Agent hereunder shall be exercised by the Shared Collateral Agent or any
Administrative Agent, and no direction shall be given by

 

18

--------------------------------------------------------------------------------


 

the Shared Collateral Agent or any Administrative Agent in contravention of the
Intercreditor Agreement [or the Subordinated Guarantee Intercreditor Agreement].

 

8.16                        WAIVER OF JURY TRIAL.  EACH NEWCO SUBORDINATED
GUARANTOR, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

8.17                        Swap Transactions.  Notwithstanding any provision
hereof or in any other Loan Document to the contrary, in the event that any
Newco Subordinated Guarantor is not an “eligible contract participant” as such
term is defined in Section 1(a)(18) of the Commodity Exchange Act, as amended,
at the time (i) any transaction is entered into under a Swap Agreement (as
defined in the Credit Agreements) or (ii) such Newco Subordinated Guarantor
becomes a Newco Subordinated Guarantor hereunder, the guaranteed Obligations of
such Newco Subordinated Guarantor shall not include (x) in the case of clause
(i) above, such transaction and (y) in the case of clause (ii) above, any
transactions outstanding under any Swap Agreements as of such the date such
Newco Subordinated Guarantor becomes a Newco Subordinated Guarantor hereunder.

 

 [remainder of page intentionally left blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Newco Subordinated
Guarantee Agreement to be duly executed and delivered as of the date first above
written.

 

 

JPMORGAN CHASE BANK, N.A., as Shared Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NEWCO SUBORDINATED GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF NEWCO SUBORDINATED GUARANTEE ASSUMPTION AGREEMENT

 

NEWCO SUBORDINATED GUARANTEE ASSUMPTION AGREEMENT, dated as of
                         , 20    , made by                        
                                        (the “Additional Newco Subordinated
Guarantor”), in favor of JPMorgan Chase Bank, N.A., as shared collateral agent
(in such capacity, the “Shared Collateral Agent”) for the banks and other
financial institutions or entities parties to the RHDI Credit Agreement referred
to below (the “RHDI Lenders”), the banks and other financial institutions or
entities parties to the Dex East Credit Agreement referred to below (the “Dex
East Lenders”), the banks and other financial institutions or entities parties
to the Dex West Credit Agreement referred to below (the “Dex West Lenders”) and
the banks and other financial institutions or entities parties to the SuperMedia
Credit Agreement referred to below (the “SuperMedia Lenders”).  All capitalized
terms not defined herein shall have the meaning ascribed to them in the
Intercreditor Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Dex Media, Inc. (the “Ultimate Parent”), R.H. Donnelley Inc. (“RHDI”),
the RHDI Lenders and Deutsche Bank Trust Company Americas, as administrative
agent (the “RHDI Administrative Agent”) have entered into the Fourth Amended and
Restated Credit Agreement, dated as of April 30, 2013 (as further amended,
supplemented or otherwise modified from time to time, the “RHDI Credit
Agreement”);

 

WHEREAS, the Ultimate Parent, Dex Media Holdings, Inc. (“DMHI”), Dex Media
East, Inc. (“Dex East”), the Dex East Lenders and JPMorgan Chase Bank, N.A., as
administrative agent (the “Dex East Administrative Agent”) have entered into the
Credit Agreement, dated as of October 24, 2007, as amended and restated as of
January 29, 2010, as amended and restated as of April 30, 2013 (as further
amended, supplemented or otherwise modified from time to time, the “Dex East
Credit Agreement”);

 

WHEREAS, the Ultimate Parent, DMHI, Dex Media West, Inc. (“Dex West”), the Dex
West Lenders and JPMorgan Chase Bank, N.A., as administrative agent (the “Dex
West Administrative Agent”) have entered into the Credit Agreement, dated as of
June 6, 2008, as amended and restated as of January 29, 2010, as amended and
restated as of April 30, 2013 (as further amended, supplemented or otherwise
modified from time to time, the “Dex West Credit Agreement”,

 

WHEREAS, the Ultimate Parent, SuperMedia Inc. (“SuperMedia”), the SuperMedia
Lenders and JPMorgan Chase Bank, N.A., as administrative agent (the “SuperMedia
Administrative Agent”) have entered into the Loan Agreement, dated as of
December 31, 2009, as amended and restated as of April 30, 2013 (as further
amended, supplemented or otherwise modified from time to time, the “SuperMedia
Credit Agreement”, collectively with the RHDI Credit Agreement, the Dex East
Credit Agreement and the Dex West Credit Agreement, the “Credit Agreements”);

 

WHEREAS, in connection with Credit Agreements, the Newco Subordinated Guarantors
(other than the Additional Newco Subordinated Guarantor) have entered into the
Newco Subordinated Guarantee [and Collateral] Agreement, dated as of [      ],
(as amended, supplemented or otherwise modified from time to time, the “Newco
Subordinated Guarantee [and Collateral] Agreement”) in favor of the Shared
Collateral Agent for the benefit of the Shared Collateral Secured Parties;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Credit Agreements require the Additional Newco Subordinated
Guarantor to become a party to the Newco Subordinated Guarantee [and Collateral]
Agreement; and

 

WHEREAS, the Additional Newco Subordinated Guarantor has agreed to execute and
deliver this Newco Collateral Assumption Agreement in order to become a party to
the Newco Subordinated Guarantee [and Collateral] Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Newco Subordinated Guarantee [and Collateral] Agreement.  By executing and
delivering this Newco Subordinated Guarantee [and Collateral] Assumption
Agreement, the Additional Newco Subordinated Guarantor, as provided in
Section 8.13 of the Newco Subordinated Guarantee [and Collateral] Agreement,
hereby becomes a party to the Newco Subordinated Guarantee [and Collateral]
Agreement as a Newco Subordinated Guarantor thereunder with the same force and
effect as if originally named therein as a Newco Subordinated Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Newco Subordinated Guarantor thereunder.  The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Newco Subordinated Guarantee [and Collateral]
Agreement.  The Additional Newco Subordinated Guarantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Newco Subordinated Guarantee [and Collateral] Agreement is true and
correct on and as the date hereof (after giving effect to this Newco
Subordinated Guarantee [and Collateral] Assumption Agreement) as if made on and
as of such date.

 

2.  Governing Law.  THIS NEWCO SUBORDINATED GUARANTEE [AND COLLATERAL]
ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Newco Subordinated Guarantee
[and Collateral] Assumption Agreement to be duly executed and delivered as of
the date first above written.

 

 

 

[ADDITIONAL NEWCO SUBORDINATED GUARANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to the Newco Subordinated Guarantee [and Collateral] Assumption
Agreement

 

--------------------------------------------------------------------------------


 

Annex 1-A to
Newco Subordinated Guarantee [and Collateral] Assumption Agreement

 

 

Supplement to Schedule 1

 

 

[Supplement to Schedule 2

 

 

Supplement to Schedule 3

 

 

Supplement to Schedule 4]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF
SUBORDINATED GUARANTEE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

 

SUBORDINATED GUARANTEE AGREEMENT

 

Dated as of April 30, 2013

 

among

 

DEX MEDIA EAST, INC.

 

DEX MEDIA WEST, INC.

 

R.H. DONNELLEY INC.

 

SUPERMEDIA INC.

 

JPMORGAN CHASE BANK, N.A.,

as Dex East Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,

as Dex West Administrative Agent

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as RHDI Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,

as SuperMedia Administrative Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Subordinated Guarantee Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

2

1.1

Definitions

2

1.2

Other Definitional Provisions

12

 

 

 

SECTION 2.

GUARANTEE

13

2.1

Guarantee

13

2.2

Right of Contribution

14

2.3

No Subrogation

14

2.4

Amendments, etc. with respect to the Borrower Obligations

15

2.5

Guarantee Absolute and Unconditional

15

2.6

Reinstatement

16

 

 

 

SECTION 3.

ENFORCEMENT

16

3.1

Significant Event Notices

16

3.2

Exercise of Powers; Instructions of the Required Directing Credit Parties

17

3.3

Remedies Not Exclusive

17

3.4

Waiver and Estoppel

18

3.5

Limitation by Law

18

3.6

Rights of Credit Parties under Loan Documents

18

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

18

4.1

Authorization; Enforceability

19

 

 

 

SECTION 5.

SUBORDINATION

19

5.1

Agreement to Subordinate

19

5.2

Enforcement

20

5.3

Liquidation; Dissolution; Bankruptcy

20

5.4

When Distribution Must Be Paid Over

21

5.5

Relative Rights

21

5.6

Subordination May Not Be Impaired By Each Guarantor

22

5.7

Section 5 Not To Prevent Events of Default Or Limit Right To Accelerate

22

5.8

Subordinated Guarantee Agent to Effectuate Subordination

22

5.9

Subordinated Guarantee Agent Not Fiduciaries for Holders of Senior Indebtedness

22

 

 

 

SECTION 6.

GUARANTEE COLLECTION ACCOUNT; DISTRIBUTION

22

6.1

The Guarantee Collection Account; Payments

22

6.2

Application of Moneys

23

6.3

Amounts Held for Contingent Obligations

27

6.4

Subordinated Guarantee Agent’s Calculations

27

6.5

Distributions of Non-Cash Assets

28

6.6

Guarantee Collection Account

28

 

 

 

SECTION 7.

AGREEMENTS WITH THE SUBORDINATED GUARANTEE AGENT

28

7.1

Information as to Credit Parties and Administrative Agents

28

7.2

Compensation and Expenses

28

7.3

Indemnification

28

 

i

--------------------------------------------------------------------------------


 

 

SECTION 8.

THE SUBORDINATED GUARANTEE AGENT

29

8.1

Appointment of Subordinated Guarantee Agent

29

8.2

Exculpatory Provisions

29

8.3

Delegation of Duties

30

8.4

Reliance by Subordinated Guarantee Agent

31

8.5

Limitations on Duties of the Subordinated Guarantee Agent

32

8.6

Moneys held by Subordinated Guarantee Agent

32

8.7

Resignation and Removal of the Subordinated Guarantee Agent

32

8.8

Status of Successor Subordinated Guarantee Agent

33

8.9

Merger of the Subordinated Guarantee Agent

33

8.10

Treatment of Payee or Indorsee by Subordinated Guarantee Agent; Representatives
of Credit Parties

34

SECTION 9.

MISCELLANEOUS

34

9.1

Amendments in Writing

34

9.2

Notices

34

9.3

No Waiver by Course of Conduct; Cumulative Remedies

34

9.4

Successors and Assigns

35

9.5

Setoff

35

9.6

Severability

35

9.7

Section Headings

35

9.8

Acknowledgements

35

9.9

GOVERNING LAW

35

9.10

Counterparts

36

9.11

Submission To Jurisdiction; Waivers

36

9.12

Termination and Releases

36

9.13

WAIVER OF JURY TRIAL

37

9.14

Swap Transactions

37

 

SCHEDULES

 

Schedule 9.2         Notice Addresses

 

EXHIBITS

 

A

Form of Notice of Event of Default

B

Form of Notice of Cancellation

C

Form of Notice of Acceleration

 

ii

--------------------------------------------------------------------------------


 

SUBORDINATED GUARANTEE AGREEMENT

 

SUBORDINATED GUARANTEE AGREEMENT, dated as of April 30, 2013 (this “Agreement”),
among DEX MEDIA EAST, INC., a Delaware corporation (“Dex East”), DEX MEDIA
WEST, INC., a Delaware corporation (“Dex West”), R.H. DONNELLEY INC., a Delaware
corporation (“RHDI”), SUPERMEDIA INC., a Delaware corporation (“SuperMedia”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, as RHDI Administrative Agent (as defined
below), JPMORGAN CHASE BANK, N.A., as Dex East Administrative Agent (as defined
below), JPMORGAN CHASE BANK, N.A., as Dex West Administrative Agent (as defined
below), JPMORGAN CHASE BANK, N.A., as SuperMedia Administrative Agent, and
JPMORGAN CHASE BANK, N.A., as Subordinated Guarantee Agent (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Dex One Corporation, a Delaware corporation (“Dex One”) and SuperMedia
have entered into a Merger Agreement, dated as of August 20, 2012, as amended
and restated as of December 5, 2012, by and among Dex One, NewDex, Inc., Spruce
Acquisition Sub, Inc. and SuperMedia, pursuant to which Dex One will be merged
with Newdex, Inc., with Newdex, Inc. as the surviving corporation and changing
its name to Dex Media, Inc., and SuperMedia will be merged with Spruce
Acquisition Sub, Inc., with SuperMedia as the surviving corporation (the
“Mergers”);

 

WHEREAS, after giving effect to the Mergers, SuperMedia will become a direct,
wholly-owned subsidiary of Dex Media, Inc., and Dex Media, Inc. will become the
Ultimate Parent;

 

WHEREAS, on March 18, 2013 (the “Petition Date”), Dex One and its Subsidiaries,
including Dex East, Dex West and RHDI (collectively, the “Dex Debtors”),
commenced bankruptcy cases as debtors and debtors in possession by filing
voluntary petitions under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

 

WHEREAS, on the Petition Date SuperMedia and certain of its Subsidiaries
(collectively, the “SuperMedia Debtors”) commenced bankruptcy cases as debtors
and debtors in possession by filing voluntary petitions under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court;

 

WHEREAS, on the Petition Date the Dex Debtors filed their joint plan of
reorganization (the “Dex Plan of Reorganization”) and the SuperMedia Debtors
filed their joint plan of reorganization (the “SuperMedia Plan of
Reorganization”, and together with the Dex Plan of Reorganization, the “Plans of
Reorganization”), pursuant to each of which the Mergers will be effectuated;

 

WHEREAS, on April 29, 2013, the Bankruptcy Court entered an order confirming the
Dex Plan of Reorganization, and on April 29, 2013, the Bankruptcy Court entered
an order confirming the SuperMedia Plan of Reorganization;

 

WHEREAS, in order to consummate the Plans of Reorganization and the Mergers, the
Dex East Lenders, the Dex West Lenders, the RHDI Lenders and the SuperMedia
Lenders have, as applicable, severally agreed to make or continue extensions of
credit to Dex East, Dex West, RHDI and SuperMedia, respectively, upon the terms
and subject to the conditions set forth in each of the Dex East Credit
Agreement, the Dex West Credit Agreement, the RHDI Credit Agreement and the
SuperMedia Credit Agreement (collectively, the “Credit Agreements”),
respectively;

 

--------------------------------------------------------------------------------


 

WHEREAS, it is a condition precedent to the effectiveness of each Credit
Agreement that Dex East, Dex West, RHDI and SuperMedia shall have executed and
delivered this Agreement to the Subordinated Guarantee Agent and Administrative
Agents for the benefit of the Credit Parties;

 

WHEREAS, after giving effect to the Mergers, Dex East, Dex West, RHDI and
SuperMedia will be members of an affiliated group of companies, are engaged in
related businesses and will each derive substantial direct and indirect benefit
from the making of the extensions of credit under each Credit Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and to induce the Lenders to
enter into the applicable Credit Agreements, and other good and valuable
consideration, the existence and sufficiency of which are hereby acknowledged,
Dex East, Dex West, RHDI and SuperMedia each hereby agrees with the Subordinated
Guarantee Agent and the Administrative Agents, for the benefit of the Credit
Parties, as follows:

 

SECTION 1.         DEFINED TERMS

 

1.1          Definitions.  (a)  Capitalized terms used but not defined in this
Agreement (including the recitals hereto) have the meanings ascribed to such
terms in the Dex East Credit Agreement, the Dex West Credit Agreement, the RHDI
Credit Agreement and/or the SuperMedia Credit Agreement, as the context may
require.

 

(b)           The following terms shall have the following meanings:

 

“Acceleration Event” means, with respect to any of the Borrower Obligations,
(a) such Borrower Obligations have not been paid in full at the stated final
maturity thereof and any applicable grace period has expired or (b) an Event of
Default has occurred under the relevant Loan Document and, as a result thereof,
all such Borrower Obligations outstanding have become due and payable and have
not been paid in full or, in the case of any reimbursement obligation in respect
of an outstanding letter of credit or similar instrument, a requirement for cash
collateralization has not been satisfied as of the time such requirement is to
be satisfied pursuant to the relevant Loan Document.

 

“Administrative Agents” means, collectively, the Dex East Administrative Agent,
the Dex West Administrative Agent, the RHDI Administrative Agent and the
SuperMedia Administrative Agent.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

 

“Bankruptcy Law” means each of the Bankruptcy Code and any similar federal,
state or foreign law for the relief of debtors, including bankruptcy,
insolvency, and receivership law, in each case, now or hereafter in effect.

 

“Borrower Obligations” means, collectively, the Dex East Borrower Obligations,
the Dex West Borrower Obligations, the RHDI Borrower Obligations and the
SuperMedia Borrower Obligations. Notwithstanding anything herein or in any other
Loan Document to the contrary, the Borrower Obligations shall not include any
Excluded Swap Obligations (as defined in the Credit Agreements).

 

2

--------------------------------------------------------------------------------


 

“Borrowers” means, collectively, Dex East, Dex West, RHDI and SuperMedia, each
in its capacity as a borrower under the Dex East Credit Agreement, the Dex West
Credit Agreement, the RHDI Credit Agreement and the SuperMedia Credit Agreement,
respectively.

 

“Change of Control Transaction” has the meaning assigned to such term in
Section 9.12(b).

 

“Class”, when used in reference to (a) any Borrower Obligation, shall refer to
whether such Borrower Obligation is a Dex East Borrower Obligation, Dex West
Borrower Obligation, RHDI Borrower Obligation or SuperMedia Borrower Obligation,
or (b) any Credit Party, shall refer to whether such Credit Party is a Dex East
Credit Party, Dex West Credit Party, RHDI Credit Party or SuperMedia Credit
Party.

 

“Closing Date” means April 30, 2013.

 

“Credit Agreements” has the meaning assigned to such term in the recitals
hereto.

 

“Credit Parties” means, collectively, the Dex East Credit Parties, the Dex West
Credit Parties, the RHDI Credit Parties and the SuperMedia Credit Parties.

 

“Dex East Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity
as administrative agent and collateral agent under the Dex East Credit
Agreement, and any successor Dex East Administrative Agent appointed thereunder.

 

“Dex East Borrower Obligations” means (a) the “Borrower Obligations” as such
term is defined in the Existing Dex East Guarantee and Collateral Agreement or
(b) any equivalent term as such term is used in any other Dex East Loan
Document. Notwithstanding anything herein or in any other Loan Document to the
contrary, the Dex East Borrower Obligations shall not include any Excluded Swap
Obligations (as defined in the Credit Agreements).

 

“Dex East Credit Agreement” means (a) the Existing Dex East Credit Agreement and
(b) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any Indebtedness or other financial accommodation that has been incurred to
Refinance (whether by the same or different banks, institutional investors or
agents) in whole or in part (under one or more agreements) the Indebtedness and
other obligations outstanding under the Existing Dex East Credit Agreement or
any other agreement or instrument referred to in this clause (b) (including,
without limitation, adding or removing any Person as a borrower, guarantor or
other obligor thereunder).

 

“Dex East Credit Parties”  means the Dex East Lenders and (x) the other “Secured
Parties” as such term is defined in the Existing Dex East Guarantee and
Collateral Agreement or (y) any equivalent term as such term is used in any
other Dex East Loan Document.

 

“Dex East Lenders” means the banks and other financial institutions or entities
from time to time party to the Dex East Credit Agreement, in their capacities as
lenders thereunder.

 

“Dex East Loan Documents” means (a) the “Loan Documents” as such term is defined
in the Existing Dex East Credit Agreement or (b) any loan documents or similar
documents entered into in connection with a Refinancing of the Indebtedness or
other obligations outstanding under the Dex East Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

“Dex One” has the meaning assigned to such term in the recitals hereto.

 

“Dex West Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity
as administrative agent and collateral agent under the Dex West Credit
Agreement, and any successor Dex West Administrative Agent appointed thereunder.

 

“Dex West Borrower Obligations” means (a) the “Borrower Obligations” as such
term is defined in the Existing Dex West Guarantee and Collateral Agreement or
(b) any equivalent term as such term is used in any other Dex West Loan
Document. Notwithstanding anything herein or in any other Loan Document to the
contrary, the Dex West Borrower Obligations shall not include any Excluded Swap
Obligations (as defined in the Credit Agreements).

 

“Dex West Credit Agreement” means (a) the Existing Dex West Credit Agreement and
(b) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any Indebtedness or other financial accommodation that has been incurred to
Refinance (whether by the same or different banks, institutional investors or
agents) in whole or in part (under one or more agreements) the Indebtedness and
other obligations outstanding under the Existing Dex West Credit Agreement or
any other agreement or instrument referred to in this clause (b) (including,
without limitation, adding or removing any Person as a borrower, guarantor or
other obligor thereunder).

 

“Dex West Credit Parties” means the Dex West Lenders and (x) the other “Secured
Parties” as such term is defined in the Existing Dex West Guarantee and
Collateral Agreement and (y) any equivalent term as such term is used in any
other Dex West Loan Document.

 

“Dex West Lenders” means the banks and other financial institutions or entities
from time to time party to the Dex West Credit Agreement, in their capacities as
lenders thereunder.

 

“Dex West Loan Documents” means (a) the “Loan Documents” as such term is defined
in the Existing Dex West Credit Agreement and (b) any loan documents or similar
documents entered into in connection with a Refinancing of the Indebtedness or
other obligations outstanding under the Dex West Credit Agreement.

 

“DIP Financing” shall mean any financing obtained by any Guarantor during any
Insolvency Proceeding or otherwise pursuant to any Bankruptcy Law, including any
such financing obtained by any Guarantor under Section 363 or 364 of the
Bankruptcy Code or consisting of any arrangement for use of cash collateral held
in respect of any Borrower Obligation under Section 363 of the Bankruptcy Code
or under any similar provision of any Bankruptcy Law.

 

“Distribution Date” means, as to any payment made by a Guarantor or on behalf of
a Guarantor or by any other Person to the Subordinated Guarantee Agent pursuant
to this Agreement, a date that is no later than 10 Business Days after the date
such payment is received by the Subordinated Guarantee Agent in accordance with
Section 6.1.

 

“Enforcement Action” means, with respect to any creditor (or agent of a
creditor) of a Person, (a) to take from or for the account of such Person, by
set-off or in any other manner, the whole or any part of any moneys which may
now or hereafter be owing by such Person to such creditor with respect to any
Indebtedness of such Person owing to such creditor, (b) to initiate or
participate with others in any suit, action or proceeding against such Person to
(i) sue for or enforce payment of or to collect the whole or any part of any
Indebtedness of such Person owing to such creditor, (ii) commence or join with
others to commence an Insolvency Proceeding against such Person with respect to
any Indebtedness of

 

4

--------------------------------------------------------------------------------


 

such Person owing to such creditor, or (iii) commence judicial enforcement of
any of the rights and remedies under the applicable debt documents or applicable
law with respect to any Indebtedness of such Person owing to such creditor,
(c) to accelerate any Indebtedness of such Person owing to such creditor, or
(d) to take any action with respect to any Indebtedness of such Person under the
provisions of any state or federal law, including the Uniform Commercial Code,
or under any contract or agreement, to enforce, foreclose upon, take possession
of or sell any property or assets of such Person.

 

“Equity Interest” means the shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

 

“Event of Default” means an “Event of Default” or any equivalent term as such
term is defined the Dex East Credit Agreement, the Dex West Credit Agreement,
the RHDI Credit Agreement or the SuperMedia Credit Agreement.

 

“Existing Dex East Credit Agreement” means the Credit Agreement, dated as of
October 24, 2007, as amended and restated as of January 29, 2010 and as further
amended and restated as of the Closing Date, by and among Dex East, as borrower
thereunder, the Ultimate Parent, Dex Media Holdings, Inc. (f/k/a Dex
Media, Inc.), the Dex East Lenders party thereto from time to time, and the Dex
East Administrative Agent.

 

“Existing Dex East Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement, dated as of October 24, 2007, as amended and restated as
of January 29, 2010, among Dex East, the Subsidiaries of Dex East party thereto
from time to time, and the Dex East Administrative Agent.

 

“Existing Dex West Credit Agreement” means the Credit Agreement, dated as of
June 6, 2008, as amended and restated as of January 29, 2010 and as further
amended and restated as of the Closing Date, by and among Dex West, as borrower
thereunder, the Ultimate Parent, Dex Media Holdings, Inc. (f/k/a Dex
Media, Inc.), the Dex West Lenders party thereto from time to time, and the Dex
West Administrative Agent.

 

“Existing Dex West Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement, dated as of June 6, 2008, as amended and restated as of
January 29, 2010, among Dex West, the Subsidiaries of Dex West party thereto
from time to time, and the Dex West Administrative Agent.

 

“Existing RHDI Credit Agreement” means the Fourth Amended and Restated Credit
Agreement, dated as of the Closing Date, by and among RHDI, as borrower
thereunder, the Ultimate Parent, the RHDI Lenders party thereto from time to
time, and the RHDI Administrative Agent.

 

“Existing RHDI Guarantee and Collateral Agreement” means the Third Amended and
Restated Guarantee and Collateral Agreement, dated as of January 29, 2010, among
RHDI, the Subsidiaries of RHDI party thereto from time to time, and the RHDI
Administrative Agent.

 

“Existing SuperMedia Credit Agreement” means the Loan Agreement, dated as of
December 31, 2009, as amended and restated as of the Closing Date, by and among
SuperMedia, as borrower thereunder, the Ultimate Parent, the SuperMedia Lenders
party thereto from time to time, and the SuperMedia Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

“Existing SuperMedia Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement, dated as December 31, 2009, among SuperMedia, the
Subsidiaries of SuperMedia party thereto from time to time, and the SuperMedia
Administrative Agent.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Ultimate Parent.

 

“Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any federal, state or municipal court, in each case whether of the United
States of America or foreign.

 

“Guarantee Collection Account” has the meaning assigned to such term in
Section 6.1.

 

“Guarantee Enforcement Event” means, with respect to the Dex East Borrower
Obligations, Dex West Borrower Obligations, RHDI Borrower Obligations or
SuperMedia Borrower Obligations, respectively, (a) the receipt by the
Subordinated Guarantee Agent of a Significant Event Notice from the Dex East
Administrative Agent, the Dex West Administrative Agent, RHDI Administrative
Agent or the SuperMedia Administrative Agent, respectively, or (b) the
occurrence of (i) any Event of Default pursuant to Section 7(i) or 7(j) of the
Existing Dex East Credit Agreement, Section 7(i) or 7(j) of the Existing Dex
West Credit Agreement, Section 7(i) or 7(j) of the Existing RHDI Credit
Agreement, or Section 7(i) or 7(j) of the Existing SuperMedia Credit Agreement,
respectively or (ii) any event of default under any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred in connection with any
Refinancing of any of the Dex East Borrower Obligations, Dex West Borrower
Obligations, RHDI Borrower Obligations or SuperMedia Borrower Obligations,
respectively (A) arising due to the commencement of an Insolvency Proceeding
with respect to the Ultimate Parent or any Subsidiary thereof and (B) triggering
the automatic acceleration of all Refinanced Dex East Borrower Obligations,
Refinanced Dex West Borrower Obligations, Refinanced RHDI Borrower Obligations
or Refinanced SuperMedia Borrower Obligations, respectively, outstanding under
such credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument; provided, however, to the extent
that such Significant Event Notice is no longer in effect, or such Event of
Default is no longer continuing, the Guarantee Enforcement Event shall no longer
be in effect.

 

“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including Section 2). Notwithstanding anything herein or in any other
Loan Document to the contrary, the Guarantor Obligations shall not include any
Excluded Swap Obligations (as defined in the Credit Agreements).

 

“Guarantors” means Dex East, Dex West, RHDI and SuperMedia, each in its
respective capacity as a guarantor hereunder.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale agreements relating to property acquired by such Person,
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby

 

6

--------------------------------------------------------------------------------


 

has been assumed, (f) all guarantees by such Person of Indebtedness of others,
(g) all capital lease obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Insolvency Proceeding” means, as to any Person, each of the following:
(a)(i) any voluntary or involuntary case or proceeding under any Bankruptcy Law
or any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding commenced by or against such Person, (ii) any case or
proceeding seeking receivership, liquidation, reorganization, winding up or
other similar case or proceeding commenced by or against such Person, (iii) any
case or proceeding commenced by or against such Person seeking arrangement,
adjustment, protection, relief or composition of any Indebtedness and (iv) any
case or proceeding commenced by or against such Person seeking the entry of an
order for relief or the appointment of a custodian, receiver, trustee or other
similar official and (b) any general assignment for the benefit of creditors of
such Person.

 

“Loan Documents” means, collectively, the Dex East Loan Documents, the Dex West
Loan Documents, the RHDI Loan Documents and the SuperMedia Loan Documents.

 

“Majority Class Holders” means, with respect to any Class, the “Required
Lenders” under and as defined in the Dex East Credit Agreement, the Dex West
Credit Agreement, the RHDI Credit Agreement and the SuperMedia Credit Agreement,
as applicable.  For the purpose of this definition, the Dex East Administrative
Agent shall be deemed to hold or represent, and shall be entitled to vote and
give notices and directions with respect to, all Dex East Borrower Obligations;
the Dex West Administrative Agent shall be deemed to hold or represent, and
shall be entitled to vote and give notices and directions with respect to, all
Dex West Borrower Obligations; the RHDI Administrative Agent shall be deemed to
hold or represent, and shall be entitled to vote and give notices and directions
with respect to, all RHDI Borrower Obligations; and the SuperMedia
Administrative Agent shall be deemed to hold or represent, and shall be entitled
to vote and give notices and directions with respect to, all SuperMedia Borrower
Obligations.

 

“Mergers” has the meaning assigned to such term in the recitals hereto.

 

“Net Proceeds” means, with respect to a Change of Control Transaction of any
Guarantor, (a) the cash proceeds received by such Guarantor or any of its
Affiliates in respect of such Change of Control Transaction, including any cash
received in respect of any non-cash proceeds, including cash received in respect
of any debt instrument or equity security received as non-cash proceeds, but
only as and when received, net of (b) the sum of (i) all reasonable fees and out
of pocket expenses (including commissions and collection expenses) paid or
payable by such Guarantor or any Affiliate thereof to third parties (including
Affiliates to the extent such Affiliate payment is or would be permitted by the
applicable Credit Agreement) in connection with such Change of Control
Transaction, (ii) the amount of all payments required to be made by such
Guarantor as a result of such Change of Control Transaction to repay
Indebtedness (other than the Borrower Obligations) secured by such asset or
otherwise subject to mandatory prepayment as a result of such Change of Control
Transaction (provided that, if  in connection with the applicable Change of
Control Transaction, any of such Indebtedness is to be assumed by the acquiror
or are to remain outstanding following the consummation of such Change of
Control Transaction, the amount to be deducted pursuant to this clause
(ii) shall be reduced on a dollar for dollar basis by such assumed or continued
amount), (iii) the outstanding amount of such Guarantor’s

 

7

--------------------------------------------------------------------------------


 

applicable Borrower Obligations (provided that, if  in connection with the
applicable Change of Control Transaction, any of such Borrower Obligations are
to be assumed by the acquiror or are to remain outstanding following the
consummation of such Change of Control Transaction, the amount to be deducted
pursuant to this clause (iii) shall be reduced on a dollar for dollar basis by
such assumed or continued amount), and (iv) the amount of all taxes paid in cash
(or reasonably estimated to be payable), and the amount payable with respect to
taxes, including pursuant to any Tax Sharing Agreement, by such Guarantor or any
Affiliate thereof (provided that such amounts withheld or estimated for the
payment of taxes or for tax related costs (including pursuant to any Tax Sharing
Agreement) shall, to the extent not utilized for the payment of taxes or tax
related costs (including pursuant to any Tax Sharing Agreement), be deemed to be
Net Proceeds received when such nonutilization is determined), and the amount of
any reserves established by the Guarantor or any Affiliate thereof to fund
contingent liabilities reasonably estimated to be payable, in each case that are
directly attributable to such Change of Control Transaction (provided that such
reserves and escrowed amounts shall be disclosed to the Administrative Agents
promptly upon being taken or made and any reversal of any such reserves will be
deemed to be Net Proceeds received at the time and in the amount of such
reversal), in each case as determined reasonably and in good faith in a
certificate signed by the Financial Officer.

 

“Notice of Acceleration” means (a) a written notice delivered to the
Subordinated Guarantee Agent, (i) while any Dex East Borrower Obligations are
outstanding, by the Dex East Administrative Agent, (ii) while any Dex West
Borrower Obligations are outstanding, by the Dex West Administrative Agent,
(iii) while any RHDI Borrower Obligations are outstanding, by the RHDI
Administrative Agent, or (iv) while any SuperMedia Borrower Obligations are
outstanding, by the SuperMedia Administrative Agent, in each case stating that
an Acceleration Event has occurred and is continuing in respect of the
respective Borrower Obligations or (b) the occurrence of any Event of Default
pursuant to Section 7(i) or 7(j) of the Existing Dex East Credit Agreement,
Section 7(i) or 7(j) of the Existing Dex West Credit Agreement, Section 7(i) or
7(j) of the Existing RHDI Credit Agreement or Section 7(i) or 7(j) of the
Existing SuperMedia Credit Agreement as the case may be.  Each Notice of
Acceleration shall be in substantially the form of Exhibit C.

 

“Notice of Event of Default” means a written notice delivered to the
Subordinated Guarantee Agent (a) while any Dex East Borrower Obligations are
outstanding, by the Dex East Administrative Agent, (b) while any Dex West
Borrower Obligations are outstanding, by the Dex West Administrative Agent,
(c) while any RHDI Borrower Obligations are outstanding, by the RHDI
Administrative Agent, or (d) while any SuperMedia Borrower Obligations are
outstanding, by the SuperMedia Administrative Agent, in each case stating that
an Event of Default has occurred and is continuing under the Dex East Credit
Agreement, the Dex West Credit Agreement, the RHDI Credit Agreement, or the
SuperMedia Credit Agreement, as the case may be.  Each Notice of Event of
Default shall be in substantially the form of Exhibit A.

 

“Opinion of Counsel” means an opinion in writing signed by legal counsel
reasonably satisfactory to the Subordinated Guarantee Agent, who may be counsel
regularly or specially retained by the Subordinated Guarantee Agent or counsel
(including, if reasonably satisfactory to the Subordinated Guarantee Agent,
in-house counsel) to any of the Borrowers.

 

“paid in full” or “payment in full” or “pay such amounts in full” means, other
than contingent indemnification obligations for which no claim has been made
(a) with respect to the Dex East Borrower Obligations, the payment in full
(other than as part of a Refinancing) in cash of all such Borrower Obligations,
including the principal amount of, accrued (but unpaid) interest (including
Post-Petition Interest) on, and prepayment or other premium (if any) payable in
respect of, all such Borrower Obligations and payment in full in cash of all
fees and other amounts payable at or prior to the time such principal, interest
and premium are paid, (b) with respect to the Dex West Borrower Obligations, the

 

8

--------------------------------------------------------------------------------


 

payment in full (other than as part of a Refinancing) in cash of all such
Borrower Obligations, including the principal amount of, accrued (but unpaid)
interest (including Post-Petition Interest) on, and prepayment or other premium
(if any) payable in respect of, all such Borrower Obligations and payment in
full in cash of all fees and other amounts payable at or prior to the time such
principal, interest and premium are paid, (c) with respect to the RHDI Borrower
Obligations, the payment in full (other than as part of a Refinancing) in cash
of all such Borrower Obligations, including the principal amount of, accrued
(but unpaid) interest (including Post-Petition Interest) on, and prepayment or
other premium (if any) payable in respect of, all such Borrower Obligations and
payment in full in cash of all fees and other amounts payable at or prior to the
time such principal, interest and premium are paid and (d) with respect to the
SuperMedia Borrower Obligations, the payment in full (other than as part of a
Refinancing) in cash of all such Borrower Obligations, including the principal
amount of, accrued (but unpaid) interest (including Post-Petition Interest) on,
and prepayment or other premium (if any) payable in respect of, all such
Borrower Obligations and payment in full in cash of all fees and other amounts
payable at or prior to the time such principal, interest and premium are paid,
in each case.

 

“Permitted Investments” means (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing or allowing for liquidation at the original par value at the
option of the holder within one year from the date of acquisition thereof;

 

(b)  investments in commercial paper (other than commercial paper issued by the
Ultimate Parent, any of its Subsidiaries or any of their Affiliates) maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)  investments in certificates of deposit, banker’s acceptances, time deposits
or overnight bank deposits maturing within 180 days from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000, and having a debt rating of “A-1” or better from S&P or “P-1” or
better from Moody’s;

 

(d)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.

 

“Petition Date” has the meaning ascribed to such term in the recitals hereto.

 

“Post-Petition Interest” means all interest (or entitlement to fees or expenses
or other charges) accruing or that would have accrued after the commencement of
any Insolvency Proceeding, irrespective of whether a claim for post-filing or
petition interest (or entitlement to fees or expenses or other charges) is filed
or allowed in any such Insolvency Proceeding.

 

9

--------------------------------------------------------------------------------


 

“Post-Petition Securities” means any debt securities or other Indebtedness
received in full or partial satisfaction of any claim as part of any Insolvency
Proceeding.

 

“Refinancing” or “Refinance” means, with respect to any Indebtedness, any other
Indebtedness (including under any DIP Financing and under any Post-Petition
Securities received on account of such Indebtedness) issued as part of a
refinancing, extension, renewal, defeasance, discharge, amendment, restatement,
modification, supplement, substitution, restructuring, replacement, exchange,
refunding or repayment thereof.

 

“Required Directing Credit Parties” means, as of any date of determination,
(a) to the extent a Significant Event Notice is in effect with respect to only
one Class of Borrower Obligations, the Majority Class Holders of such Class,
(b) to the extent Significant Event Notices are in effect with respect to two or
more Classes of Borrower Obligations, the Majority Class Holders of each such
Class and (c) to the extent no Significant Event Notice is in effect with
respect to each Class of Borrower Obligations, the Majority Class Holders of
each Class.  For purposes of taking Enforcement Actions by the Subordinated
Guarantee Agent against a particular Guarantor in accordance with this
Agreement, the Class of Credit Parties holding the Borrower Obligations of such
Guarantor shall be excluded from the determination of the Required Directing
Credit Parties and the consent of the Majority Class Holders of such Class shall
not be necessary to approve or direct any such Enforcement Actions as would
otherwise be required pursuant to Section 3.

 

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court of competent
jurisdiction or other Governmental Authority, in each case applicable to and
binding upon such Person and any of its property, and to which such Person and
any of its property is subject.

 

“RHDI Administrative Agent” means Deutsche Bank Trust Company Americas, in its
capacity as administrative agent and collateral agent under the RHDI Credit
Agreement, and any successor RHDI Administrative Agent appointed thereunder.

 

“RHDI Borrower Obligations” means (a) the “Borrower Obligations” as such term is
defined in the Existing RHDI Guarantee and Collateral Agreement or (b) any
equivalent term as such term is used in any other RHDI Loan Document.
Notwithstanding anything herein or in any other Loan Document to the contrary,
the RHDI Borrower Obligations shall not include any Excluded Swap Obligations
(as defined in the Credit Agreements).

 

“RHDI Credit Agreement” means (a) the Existing RHDI Credit Agreement and (b) any
other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any Indebtedness or other financial accommodation that has been incurred to
Refinance (whether by the same or different banks, institutional investors or
agents) in whole or in part (under one or more agreements) the Indebtedness and
other obligations outstanding under the Existing RHDI Credit Agreement or any
other agreement or instrument referred to in this clause (b) (including, without
limitation, adding or removing any Person as a borrower, guarantor or other
obligor thereunder).

 

“RHDI Credit Parties” means the RHDI Lenders and (x) the other “Secured Parties”
as such term is defined in the Existing RHDI Guarantee and Collateral Agreement
and (y) any equivalent term as such term is used in any other RHDI Loan
Document.

 

“RHDI Lenders” means the banks and other financial institutions or entities from
time to time party to the RHDI Credit Agreement, in their capacities as lenders
thereunder.

 

10

--------------------------------------------------------------------------------


 

“RHDI Loan Documents” means (a) the “Loan Documents” as such term is defined in
the Existing RHDI Credit Agreement and (b) any loan documents or similar
documents entered into in connection with a Refinancing of the Indebtedness or
other obligations outstanding under the RHDI Credit Agreement.

 

“Senior Agent” means, as to each Guarantor, the Administrative Agent under the
Credit Agreement governing such Guarantor’s Senior Indebtedness which, (a) as to
Dex East, shall be the Dex East Administrative Agent, (b) as to Dex West, shall
be the Dex West Administrative Agent, (c) as to RHDI, shall be the RHDI
Administrative Agent and (d) as to SuperMedia, shall be the SuperMedia
Administrative Agent, as applicable.

 

“Senior Credit Parties” means, as to each Guarantor, the Credit Parties party to
the Loan Documents governing such Guarantor’s Senior Indebtedness which (a) as
to Dex East, shall be the Dex East Credit Parties, (b) as to Dex West, shall be
the Dex West Credit Parties, (c) as to RHDI, shall be the RHDI Credit Parties
and (d) as to SuperMedia, shall be the SuperMedia Credit Parties.

 

“Senior Indebtedness” means (a) as to Dex East, the Dex East Borrower
Obligations, (b) as to Dex West, the Dex West Borrower Obligations, (c) as to
RHDI, the RHDI Borrower Obligations, and (d) as to SuperMedia, the SuperMedia
Borrower Obligations.

 

“Significant Event Notice” means (a) any Notice of Acceleration or (b) any
Notice of Event of Default.

 

“Subordinated Credit Parties” means, as to each Guarantor, the Credit Parties
that are the beneficiaries of the guarantee provided by such Guarantor
hereunder, which (a) as to Dex East, shall be the Dex West Credit Parties, the
RHDI Credit Parties and the SuperMedia Credit Parties, (b) as to Dex West, shall
be the Dex East Credit Parties, the RHDI Credit Parties and the SuperMedia
Credit Parties, (c) as to RHDI, shall be the Dex East Credit Parties, the Dex
West Credit Parties and the SuperMedia Credit Parties and (d) as to SuperMedia,
shall be the Dex East Credit Parties, the Dex West Credit Parties and the RHDI
Credit Parties.

 

“Subordinated Guarantee Agent” means JPMorgan Chase Bank, N.A. or any of its
successors and assigns, as the subordinated guarantee agent under this Agreement
for the Credit Parties.

 

“Subordinated Guarantee Agent Fees” means all out-of-pocket fees, costs and
expenses of the Subordinated Guarantee Agent required to be reimbursed or
indemnified by the Guarantors pursuant to Section 7 of this Agreement.

 

“SuperMedia Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent and collateral agent under the SuperMedia
Credit Agreement, and any successor SuperMedia Administrative Agent appointed
thereunder.

 

“SuperMedia Borrower Obligations” means (a) the “Borrower Obligations” as such
term is defined in the Existing SuperMedia Guarantee and Collateral Agreement or
(b) any equivalent term as such term is used in any other SuperMedia Loan
Document. Notwithstanding anything herein or in any other Loan Document to the
contrary, the SuperMedia Borrower Obligations shall not include any Excluded
Swap Obligations (as defined in the Credit Agreements).

 

“SuperMedia Credit Agreement” means (a) Existing SuperMedia Credit Agreement and
(b) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any Indebtedness or other financial

 

11

--------------------------------------------------------------------------------


 

accommodation that has been incurred to Refinance (whether by the same or
different banks) in whole or in part (under one or more agreements,
institutional investors or agents) the Indebtedness and other obligations
outstanding under the Existing SuperMedia Credit Agreement or any other
agreement or instrument referred to in this clause (b) (including, without
limitation, adding or removing any Person as a borrower, guarantor or other
obligor thereunder).

 

“SuperMedia Credit Parties” means the SuperMedia Lenders and (x) the other
“Secured Parties” as such term is defined in the Existing SuperMedia Guarantee
and Collateral Agreement and (y) any equivalent term as such term is used in any
other SuperMedia Loan Document.

 

“SuperMedia Lenders” means the banks and other financial institutions or
entities from time to time party to the SuperMedia Credit Agreement, in their
capacities as lenders thereunder.

 

“SuperMedia Loan Documents” means (a) the “Loan Documents” as such term is
defined in the Existing SuperMedia Credit Agreement and (b) any loan documents
or similar documents entered into in connection with a Refinancing of the
Indebtedness or other obligations outstanding under the SuperMedia Credit
Agreement.

 

“Ultimate Parent” means (a) prior to the Mergers, Dex One, and (b) after the
Mergers, Dex Media, Inc. (f/k/a Newdex, Inc.).

 

1.2          Other Definitional Provisions.  (a)  The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Exhibit references are to this Agreement unless
otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           All uses of the word “including” and “include” shall mean
“including without limitation” and “include without limitation”, respectively,
unless the context shall indicate otherwise.

 

(d)           The word “will” shall be construed to have the same meaning and
effect as the word “shall”.

 

(e)           Unless the context shall indicate otherwise, (i) any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Subsections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, and Subsections of,
and Exhibits and Schedules to, this Agreement and (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

12

--------------------------------------------------------------------------------


 

SECTION 2.         GUARANTEE

 

2.1          Guarantee.  (a)  Dex East hereby unconditionally and irrevocably
guarantees, on a pari passu basis, as a primary obligor and not merely as surety
(i) to the Subordinated Guarantee Agent, for the benefit of the Dex West Credit
Parties, the prompt and complete payment and performance by Dex West when due
(whether at the stated maturity, by acceleration or otherwise) of the Dex West
Borrower Obligations, (ii) to the Subordinated Guarantee Agent, for the benefit
of the RHDI Credit Parties, the prompt and complete payment and performance by
RHDI when due (whether at the stated maturity, by acceleration or otherwise) of
the RHDI Borrower Obligations and (iii) to the Subordinated Guarantee Agent, for
the benefit of the SuperMedia Credit Parties, the prompt and complete payment
and performance by SuperMedia when due (whether at the stated maturity, by
acceleration or otherwise) of the SuperMedia Borrower Obligations, subject in
each case to Section 5 and Section 6.2(b).

 

(b)           Dex West hereby unconditionally and irrevocably guarantees, on a
pari passu basis, as a primary obligor and not merely as surety (i) to the
Subordinated Guarantee Agent, for the benefit of the Dex East Credit Parties,
the prompt and complete payment and performance by Dex East when due (whether at
the stated maturity, by acceleration or otherwise) of the Dex East Borrower
Obligations, (ii) to the Subordinated Guarantee Agent, for the benefit of the
RHDI Credit Parties, the prompt and complete payment and performance by RHDI
when due (whether at the stated maturity, by acceleration or otherwise) of the
RHDI Borrower Obligations and (iii) to the Subordinated Guarantee Agent, for the
benefit of the SuperMedia Credit Parties, the prompt and complete payment and
performance by SuperMedia when due (whether at the stated maturity, by
acceleration or otherwise) of the SuperMedia Borrower Obligations, subject in
each case to Section 5 and Section 6.2(c).

 

(c)           RHDI hereby unconditionally and irrevocably guarantees, on a pari
passu basis, as a primary obligor and not merely as surety (i) to the
Subordinated Guarantee Agent, for the benefit of the Dex East Credit Parties,
the prompt and complete payment and performance by Dex East when due (whether at
the stated maturity, by acceleration or otherwise) of the Dex East Borrower
Obligations, (ii) to the Subordinated Guarantee Agent, for the benefit of the
Dex West Credit Parties, the prompt and complete payment and performance by Dex
West when due (whether at the stated maturity, by acceleration or otherwise) of
the Dex West Borrower Obligations and (iii) to the Subordinated Guarantee Agent,
for the benefit of the SuperMedia Credit Parties, the prompt and complete
payment and performance by SuperMedia when due (whether at the stated maturity,
by acceleration or otherwise) of the SuperMedia Borrower Obligations, subject in
each case to Section 5 and Section 6.2(d).

 

(d)           SuperMedia hereby unconditionally and irrevocably guarantees, on a
pari passu basis, as a primary obligor and not merely as surety (i) to the
Subordinated Guarantee Agent, for the benefit of the Dex East Credit Parties,
the prompt and complete payment and performance by Dex East when due (whether at
the stated maturity, by acceleration or otherwise) of the Dex East Borrower
Obligations, (ii) to the Subordinated Guarantee Agent, for the benefit of the
Dex West Credit Parties, the prompt and complete payment and performance by Dex
West when due (whether at the stated maturity, by acceleration or otherwise) of
the Dex West Borrower Obligations and (iii) to the Subordinated Guarantee Agent,
for the benefit of the RHDI Credit Parties, the prompt and complete payment and
performance by RHDI when due (whether at the stated maturity, by acceleration or
otherwise) of the RHDI Borrower Obligations, subject in each case to Section 5
and Section 6.2(e).

 

(e)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under any
applicable Bankruptcy Law (after giving effect to the right of contribution
established in Section 2.2).

 

13

--------------------------------------------------------------------------------


 

(f)            Each Guarantor agrees that the Borrower Obligations for which it
has provided a guarantee pursuant to this Section 2 may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing such Guarantor’s guarantee contained in this Section 2 or
affecting the rights and remedies of the Subordinated Guarantee Agent, the
Administrative Agents or any Credit Party hereunder.

 

(g)           Subject to Section 9.12(b), each Guarantor’s guarantee contained
in this Section 2 shall remain in full force and effect as to such Guarantor
until all the Borrower Obligations to which such guarantee relates and the
obligations of such Guarantor under such guarantee contained in this Section 2
shall have been satisfied by payment in full.

 

(h)           No payment made by any of the Borrowers, any of the Guarantors,
any other guarantor or any other Person or received or collected by the
Subordinated Guarantee Agent, any Administrative Agent or any Credit Party from
any of the Borrowers, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
any Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of a
Borrower Obligation or any payment received or collected from such Guarantor in
respect of a Borrower Obligation), remain liable for the Borrower Obligations
for which such Guarantor has provided a guarantee in this Section 2 up to the
maximum liability of such Guarantor hereunder until the Borrower Obligations for
which such Guarantor has provided a guarantee in this Section 2 are paid in
full.

 

2.2          Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor  hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Subordinated Guarantee Agent and the Credit Parties, and
each Guarantor shall remain liable to the Subordinated Guarantee Agent and the
Credit Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3          No Subrogation.  Until all amounts owing to a Class of Credit
Parties on account of the Borrower Obligations owing to such Class are paid in
full, no Guarantor shall exercise any rights of subrogation to any of the rights
of the Subordinated Guarantee Agent or such Class of Credit Parties against the
applicable Borrower or any other Guarantor which has guaranteed such Borrower
Obligations or against any collateral security or guarantee or right of offset
held by the Subordinated Guarantee Agent or any such Class of Credit Parties for
the payment of such Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from such Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder,
notwithstanding any payment made by such Guarantor hereunder or any set-off or
application of funds of such Guarantor by the Subordinated Guarantee Agent or
any such Class of Credit Parties.  If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the applicable
Borrower Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Subordinated Guarantee Agent and the
applicable Credit Parties to which such Borrower Obligations are owed, and upon
written request by the Subordinated Guarantee Agent segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Subordinated Guarantee Agent for the benefit of the
applicable Credit Parties in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Subordinated Guarantee Agent, if required), to
be applied against the applicable Borrower Obligations, whether matured or
unmatured, in accordance with Section 6.2(b), (c), (d) or (e), as applicable.

 

14

--------------------------------------------------------------------------------

 


 

2.4          Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the applicable Administrative Agent or any other Credit
Party to which such Borrower Obligations are owed may be rescinded by such
Administrative Agent or such Credit Party and the Borrower Obligations
continued, and such Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by such Administrative Agent or any such Credit Party
and the applicable Loan Documents and any other documents executed and delivered
in connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the applicable Administrative Agent or the applicable
Majority Class Holders, as the case may be, may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by such Administrative Agent or any such Credit Party for the payment of such
Borrower Obligations may be sold, exchanged, waived, surrendered or released. 
No Administrative Agent or any other Credit Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the applicable Borrower Obligations or any property subject thereto.

 

2.5          Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Subordinated
Guarantee Agent or any Credit Party upon the guarantees contained in this
Section 2 or acceptance of the guarantees contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantees contained in this Section 2; and all dealings
between any of the Borrowers and any of the Guarantors, on the one hand, and the
Subordinated Guarantee Agent and the Credit Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantees contained in this Section 2.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Borrowers or any of the Guarantors with respect to the
Borrower Obligations.  Each Guarantor understands and agrees that the guarantees
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of any Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Subordinated Guarantee
Agent or any Credit Party, (b) any defense, set-off or counterclaim (other than
a defense of payment or performance) which may at any time be available to or be
asserted by any Borrower or any other Person against the Subordinated Guarantee
Agent or any Credit Party, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of any Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower for the Borrower Obligations, or of such Guarantor
under the guarantees contained in this Section 2, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Subordinated Guarantee Agent and
any Credit Party may, but shall be under no obligation to, make a similar demand
on or otherwise pursue such rights and remedies as it may have against any
Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the applicable Borrower Obligations or any right of
offset with respect thereto, and any failure by the Subordinated Guarantee Agent
or any Credit Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from any Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of any Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Subordinated Guarantee
Agent or any Credit Party against

 

15

--------------------------------------------------------------------------------


 

any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

2.6          Reinstatement.  As to any of the Borrower Obligations to which a
guarantee in this Section 2 relates, such guarantee shall continue to be
effective as to such Borrower Obligations, or be reinstated, as the case may be,
if at any time payment, or any part thereof, such Borrower Obligations are
rescinded or must otherwise be restored or returned by the Subordinated
Guarantee Agent or applicable Credit Parties in an Insolvency Proceeding of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

SECTION 3.         ENFORCEMENT

 

3.1          Significant Event Notices.  (a) Upon receipt by the Subordinated
Guarantee Agent of a Significant Event Notice from any Administrative Agent, the
Subordinated Guarantee Agent shall promptly notify the Ultimate Parent, the
Guarantors and the other Administrative Agents of the receipt and contents
thereof, subject to the second sentence of Section 3.1(b).  So long as such
Significant Event Notice is in effect in accordance with Section 3.1(b), the
Subordinated Guarantee Agent shall exercise the rights and remedies available
during the continuance of the applicable Event(s) of Default or Acceleration
Event, as the case may be, provided in  this Agreement and permitted by
applicable law to enforce the Guarantor Obligations, including taking any
Enforcement Action, subject to the written direction of the Required Directing
Credit Parties and, subject in all cases, to Section 5.

 

(b)           A Significant Event Notice delivered by an Administrative Agent on
behalf of the Credit Parties of the Class represented thereby shall become
effective upon receipt thereof by the Subordinated Guarantee Agent. 
Notwithstanding anything in this Agreement to the contrary, a Significant Event
Notice shall be deemed to be in effect and notice thereof shall be deemed to
have been delivered whenever (i) an Event of Default under Section 7(i) or
7(j) of the Existing RHDI Credit Agreement, Section 7(i) or 7(j) of the Existing
Dex East Credit Agreement, Section 7(i) or 7(j) of the Existing Dex West Credit
Agreement, or Section 7(i) or 7(j) of the Existing SuperMedia Credit Agreement
(but only as to the applicable Class(es) of Borrower Obligation(s) or (ii) any
Event of Default under any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation that has been incurred in connection with any Refinancing of any
of the Borrower Obligations (A) arising due to the commencement of an Insolvency
Proceeding and (B) triggering the automatic acceleration of all Borrower
Obligations outstanding under such agreement or instrument, has occurred and is
continuing.  A Significant Event Notice, once effective, shall remain in effect
unless and until it is cancelled as provided in Section 3.1(c).

 

(c)           Any Administrative Agent shall be entitled to cancel its own
Significant Event Notice (and each Administrative Agent hereby agrees to
promptly cancel its own Notice of Event of Default if the relevant Event(s) of
Default or Acceleration Event, as the case may be, are no longer continuing) by
delivering a written notice of cancellation in the form attached hereto as
Exhibit B (a “Notice of Cancellation”) to the Subordinated Guarantee Agent
(i) before the Subordinated Guarantee Agent takes any action to exercise any
remedy with respect to such Event(s) of Default or (ii) thereafter; provided,
that (x) any actions taken by the Subordinated Guarantee Agent prior to receipt
of such Notice of Cancellation to exercise any remedy or remedies with respect
to such Event(s) of Default which can, in a commercially reasonable manner, be
reversed, cancelled or stopped, shall be so reversed, cancelled or stopped, and
(y) any actions taken by the Subordinated Guarantee Agent prior to receipt of
such Notice of Cancellation to exercise any remedy or remedies with respect to
such Event(s) of Default which cannot, in a

 

16

--------------------------------------------------------------------------------


 

commercially reasonable manner, be reversed, cancelled or stopped, may be
completed; provided, further that, notwithstanding the foregoing, to the extent
the Subordinated Guarantee Agent receives a Notice of Cancellation in respect of
one Class of Borrower Obligations and a Significant Event Notice remains
outstanding in respect of one or more other Classes of Borrower Obligations, the
Subordinated Guarantee Agent shall continue to take any action to exercise any
remedy with respect to such Event(s) of Default as directed by the Required
Directing Credit Parties (as determined after giving effect to such Notice of
Cancellation).  In the event Notices of Cancellations are given in respect of
all outstanding Significant Event Notices, the Subordinated Guarantee Agent
shall cooperate to the extent commercially reasonable with the Guarantors so
that the actions referred to in clauses (x) and (y) in the first proviso above
are done at the written direction of the Guarantors and otherwise in accordance
with the terms of this Agreement.  The Subordinated Guarantee Agent shall
promptly notify the Ultimate Parent, each Administrative Agent and each
Guarantor as to the receipt and contents of any Notice of Cancellation.  The
Subordinated Guarantee Agent shall not be liable to any Person for any losses,
damages or expenses arising out of or related to actions taken at the direction
of the Guarantors after the issuance of a Notice of Cancellation.

 

3.2          Exercise of Powers; Instructions of the Required Directing Credit
Parties.  (a) The Required Directing Credit Parties shall at all times have the
right, by one or more notices in writing executed and delivered to the
Subordinated Guarantee Agent (or by telephonic notice promptly confirmed in
writing), to direct the time, method and place of conducting any proceeding for
any right or remedy available to the Subordinated Guarantee Agent, or of
exercising any power conferred on the Subordinated Guarantee Agent or to direct
the taking or the refraining from taking of any action authorized by this
Agreement; provided, that (i) such direction shall not conflict with any
Requirement of Law or this Agreement, (ii) the Subordinated Guarantee Agent
shall be adequately secured and indemnified as provided in Section 7.3 and
(iii) no Enforcement Action may be taken unless a Significant Event Notice is in
effect.  In the absence of such direction, the Subordinated Guarantee Agent
shall have no duty to take or refrain from taking any action unless explicitly
required herein.  Upon the receipt of any such notice the Subordinated Guarantee
Agent shall promptly notify the Administrative Agents of the receipt and
contents thereof.

 

(b)           Subject to Section 5, whether or not any Insolvency Proceeding has
been commenced by or against any Guarantor, and except as expressly provided
otherwise herein, none of the Subordinated Guarantee Agent, any Administrative
Agent or any other Credit Party shall do (and no such Administrative Agent or
Credit Party (other than the Required Directing Credit Parties) shall direct the
Subordinated Guarantee Agent to do) any of the following without the consent of
the Required Directing Credit Parties: (i) take any Enforcement Action or
commence, seek to commence or join any other Person in commencing any Insolvency
Proceeding with respect to any Guarantor; or (ii) object to, contest or take any
other action that is reasonably likely to hinder (A) any Enforcement Action
initiated by the Subordinated Guarantee Agent at the due direction of the
Required Directing Credit Parties or (B) any decision by the Required Directing
Credit Parties to forbear or refrain from bringing or pursuing any such
Enforcement Action or to effect any such release.  Subject to Section 5, and
except as otherwise expressly set forth in this Agreement, all Enforcement
Actions hereunder shall be taken and conducted by the Subordinated Guarantee
Agent and no Credit Party shall take any such actions.

 

3.3          Remedies Not Exclusive.  (a) No remedy conferred upon or reserved
to the Subordinated Guarantee Agent herein is intended to be exclusive of any
other remedy or remedies, but every such remedy shall be cumulative and shall be
in addition to every other remedy conferred herein or now or hereafter existing
at law or in equity or by statute (but, in each case, only at the times such
right, power or remedy shall be available to be exercised by the Subordinated
Guarantee Agent in accordance with the terms of this Agreement).

 

17

--------------------------------------------------------------------------------


 

(b)           No delay or omission by the Subordinated Guarantee Agent to
exercise any right, remedy or power hereunder shall impair any such right,
remedy or power or shall be construed to be a waiver thereof, and every right,
power and remedy given by this Agreement to the Subordinated Guarantee Agent may
be exercised from time to time and as often as may be deemed expedient by the
Subordinated Guarantee Agent (but, in each case, only at the times such right,
power or remedy shall be available to be exercised by the Subordinated Guarantee
Agent in accordance with the terms of this Agreement).

 

(c)           If the Subordinated Guarantee Agent shall have proceeded to
enforce any right, remedy or power under this Agreement and the proceeding for
the enforcement thereof shall have been discontinued or abandoned for any reason
or shall have been determined adversely to the Subordinated Guarantee Agent,
then the Guarantors, the Subordinated Guarantee Agent and the Credit Parties
shall, subject to any determination in such proceeding, severally and
respectively be restored to their former positions and rights hereunder, and
thereafter all rights, remedies and powers of the Subordinated Guarantee Agent
shall continue as though no such proceeding had been taken.

 

(d)           All rights of action and of asserting claims upon or under this
Agreement may be enforced by the Subordinated Guarantee Agent without the
possession of any Loan Document or instrument evidencing any Guarantor
Obligation or the production thereof at any trial or other proceeding relative
thereto, and any suit or proceeding instituted by the Shared Collateral Agent
shall be, subject to Section 8.5(c), brought in its name as Subordinated
Guarantee Agent and any recovery of judgment shall be held in the Guarantee
Collection Account until distribution pursuant to Section 6.2.

 

3.4          Waiver and Estoppel.  Each Guarantor waives, to the extent
permitted by applicable law, presentment, demand, protest and any notice of any
kind (except notices explicitly required hereunder, under any Loan Document) in
connection with this Agreement and any action taken by the Subordinated
Guarantee Agent hereunder.

 

3.5          Limitation by Law.  All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any Requirement of Law, and all the provisions hereof are
intended to be subject to any applicable Requirement of Law which may be
controlling and to be limited to the extent necessary so that they will not
render this Agreement invalid, unenforceable in whole or in part or not entitled
to be recorded, registered or filed under the provisions of any applicable law.

 

3.6          Rights of Credit Parties under Loan Documents .  Notwithstanding
any other provision of this Agreement to the contrary, the right of each Credit
Party to (i) receive payment on account of the Borrower Obligations owed to such
Credit Party from the applicable Borrower or any Subsidiary thereof when due
(whether at the stated maturity thereof, by acceleration or otherwise) in
accordance with the applicable Loan Document, (ii) institute suit against the
applicable Borrower or any Subsidiary thereof for the enforcement of the payment
of such Borrower Obligations when due (whether at the stated maturity thereof,
by acceleration or otherwise) in accordance with the applicable Loan Document,
(iii) exercise any remedy it may have as a secured creditor against any assets
of such Borrower or any Subsidiary thereof on account of Borrower Obligations
owed to such Credit Party, or (iv) exercise any remedy it may have as an
unsecured creditor against such Borrower or any Subsidiary thereof, shall not be
impaired or affected by this Agreement.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES

 

Each Guarantor hereby represents and warrants to the Subordinated Guarantee
Agent, the Administrative Agents and each other Credit Party that:

 

18

--------------------------------------------------------------------------------


 

4.1          Authorization; Enforceability.  This Agreement has been duly
executed and delivered by such Guarantor, and constitutes a legal, valid and
binding obligation of such Guarantor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 5.         SUBORDINATION

 

5.1          Agreement to Subordinate.

 

(a)           Dex East, the Subordinated Guarantee Agent (on behalf of Dex
East’s Subordinated Credit Parties), the Dex West Administrative Agent (on
behalf of the Dex West Credit Parties), the RHDI Administrative Agent (on behalf
of the RHDI Credit Parties) and the SuperMedia Administrative Agent (on behalf
of the SuperMedia Credit Parties), each agree that the Guarantor Obligations of
Dex East are fully subordinated in right and time of payment to the prior
payment in full of the Dex East Borrower Obligations, and that the subordination
is for the benefit of and enforceable by the Dex East Administrative Agent and
the other Dex East Credit Parties.  Dex East agrees that it shall not make (and
will not permit any of its Subsidiaries to make), and the Subordinated Guarantee
Agent (on behalf of Dex East’s Subordinated Credit Parties), the Dex West
Administrative Agent (on behalf of the Dex West Credit Parties), the RHDI
Administrative Agent (on behalf of the RHDI Credit Parties) and the SuperMedia
Administrative Agent (on behalf of the SuperMedia Credit Parties) each agree
that it will not accept, any payment or distribution with respect to the
Guarantor Obligations of Dex East (including any payment or distribution
received through the exercise of any right of setoff, counterclaim or
crossclaim), until the Dex East Borrower Obligations are paid in full.

 

(b)           Dex West, the Subordinated Guarantee Agent (on behalf of Dex
West’s Subordinated Credit Parties), the Dex East Administrative Agent (on
behalf of the Dex East Credit Parties), the RHDI Administrative Agent (on behalf
of the RHDI Credit Parties) and the SuperMedia Administrative Agent (on behalf
of the SuperMedia Credit Parties) each agree that the Guarantor Obligations of
Dex West are fully subordinated in right and time of payment to the prior
payment in full of the Dex West Borrower Obligations, and that the subordination
is for the benefit of and enforceable by the Dex West Administrative Agent and
the other Dex West Credit Parties. Dex West agrees that it shall not make (and
will not permit any of its Subsidiaries to make), and the Subordinated Guarantee
Agent (on behalf of Dex West’s Subordinated Credit Parties), the Dex East
Administrative Agent (on behalf of the Dex East Credit Parties), the RHDI
Administrative Agent (on behalf of the RHDI Credit Parties) and the SuperMedia
Administrative Agent (on behalf of the SuperMedia Credit Parties) each agree
that it will not accept, any payment or distribution with respect to the
Guarantor Obligations of Dex West (including any payment or distribution
received through the exercise of any right of setoff, counterclaim or
crossclaim), until the Dex West Borrower Obligations are paid in full.

 

(c)           RHDI, the Subordinated Guarantee Agent (on behalf of RHDI’s
Subordinated Credit Parties), the Dex East Administrative Agent (on behalf of
the Dex East Credit Parties), the Dex West Administrative Agent (on behalf of
the Dex West Credit Parties) and the SuperMedia Administrative Agent (on behalf
of the SuperMedia Credit Parties) each agree that the Guarantor Obligations of
RHDI are fully subordinated in right of payment and time to the prior payment in
full of the RHDI Borrower Obligations, and that the subordination is for the
benefit of and enforceable by the RHDI Administrative Agent and the other RHDI
Credit Parties.  RHDI agrees that it shall not make (and will not permit any of
its Subsidiaries to make), and the Subordinated Guarantee Agent (on behalf of
RHDI’s Subordinated Credit Parties), the Dex East Administrative Agent (on
behalf of the Dex East Credit Parties), the Dex West Administrative Agent (on
behalf of the Dex West Credit Parties) and the SuperMedia Administrative Agent
(on behalf of the SuperMedia Credit Parties) each agree that it will not accept,
any

 

19

--------------------------------------------------------------------------------


 

payment  or distribution with respect to the Guarantor Obligations of RHDI
(including any payment or distribution received through the exercise of any
right of setoff, counterclaim or crossclaim), until the RHDI Borrower
Obligations are paid in full.

 

(d)           SuperMedia, the Subordinated Guarantee Agent (on behalf of
SuperMedia’s Subordinated Credit Parties), the Dex East Administrative Agent (on
behalf of the Dex East Credit Parties), the Dex West Administrative Agent (on
behalf of the Dex West Credit Parties) and the RHDI Administrative Agent (on
behalf of the RHDI Credit Parties) each agree that the Guarantor Obligations of
SuperMedia are fully subordinated in right and time of payment to the prior
payment in full of the SuperMedia Borrower Obligations, and that the
subordination is for the benefit of and enforceable by the SuperMedia
Administrative Agent and the other the SuperMedia Credit Parties.  SuperMedia
agrees that it shall not make (and will not permit any of its Subsidiaries to
make), and the Subordinated Guarantee Agent (on behalf of SuperMedia’s
Subordinated Credit Parties), the Dex East Administrative Agent (on behalf of
the Dex East Credit Parties), the Dex West Administrative Agent (on behalf of
the Dex West Credit Parties) and the RHDI Administrative Agent (on behalf of the
RHDI Credit Parties) each agree that it will not accept, any payment or
distribution with respect to the Guarantor Obligations of SuperMedia (including
any payment or distribution received through the exercise of any right of
setoff, counterclaim or crossclaim), until the SuperMedia Borrower Obligations
are paid in full.

 

5.2          Enforcement. So long as the Borrower Obligations of a particular
Guarantor have not been paid in full, whether or not any Insolvency Proceeding
has been commenced by or against the applicable Guarantor and whether or not an
Event of Default exists and is continuing under the applicable Credit Agreement
governing such Borrower Obligations: (i) the Senior Agent and the Senior Credit
Parties with respect to such Guarantor shall have the exclusive right to
commence or continue, or to forbear from commencing or continuing, any
Enforcement Actions against such Guarantor or such Guarantor’s property and
shall not have any obligation to consult with or to seek or obtain the consent
of any Subordinated Credit Party in connection therewith; and (ii) neither the
Subordinated Guarantee Agent nor any other Subordinated Credit Party with
respect to such Guarantor shall (x) commence any Enforcement Actions against
such Guarantor or such Guarantor’s property with respect to the Guarantor
Obligations (other than (1) the automatic acceleration of the Guarantor
Obligations upon either the commencement of an Insolvency Proceeding or the
acceleration of the Guarantor’s Borrower Obligations and (2) the delivery of a
Significant Event Notice), unless the applicable Senior Agent has provided its
prior written consent to such Enforcement Action or (y) contest, protest or
object to any Enforcement Actions taken by the applicable Senior Agent or Senior
Credit Parties against such Guarantor or such Guarantor’s property, subject, in
each case, to the proviso in Section 5.3(b).

 

5.3          Liquidation; Dissolution; Bankruptcy.  (a)  Upon any payment or
distribution of the property or securities of any Guarantor upon a total or
partial liquidation or a total or partial dissolution of such Guarantor or in
any Insolvency Proceeding relating to such Guarantor or its property or in the
event of marshalling of such Guarantor’s assets and liabilities:

 

(i)            the Senior Credit Parties of such Guarantor shall be entitled to
receive payment in full in respect of such Guarantor’s Borrower Obligations
before the Subordinated Guarantee Agent or any Subordinated Credit Party shall
be entitled to receive any payment or distribution with respect to the Guarantor
Obligations of such Guarantor; and

 

(ii)           until the Borrower Obligations of such Guarantor are paid in
full, any payment or distribution to which the Subordinated Guarantee Agent or
Subordinated Credit Party would be entitled in accordance with this Agreement
but for this Section 5 shall be made to such Borrower’s Senior Agent and other
Senior Credit Parties in accordance with the Loan Documents governing the
applicable Senior Indebtedness.

 

20

--------------------------------------------------------------------------------


 

(b)           So long as a Guarantor’s Senior Indebtedness has not been paid in
full, in connection with an Insolvency Proceeding of such Guarantor, the
Subordinated Guarantee Agent and the Subordinated Credit Parties of such
Guarantor shall not take any action or vote in any way (i) so as to contest or
oppose (A) the validity or enforceability of any of the Loan Documents governing
such Guarantor’s Senior Indebtedness or any of the liens or security interests
granted thereunder, (B) the rights of the Senior Agents and the other Senior
Credit Parties established in any of such Loan Documents, (C) the validity or
enforceability of the subordination provisions set forth in this Agreement or
(D) any initiatives or claims by the Senior Agent or other Senior Credit Parties
for adequate protection, use of cash collateral or DIP Financing in such
Insolvency Proceeding, in each case solely to the extent such initiatives or
claims for adequate protection, use of cash collateral or DIP Financing relates
to collateral that secures the Guarantor’s Senior Indebtedness exclusively or
(ii) that would have any of the following effects: (A) extending the final
maturity of and/or reducing the principal amount or “cramming down” or “cramming
up” the Senior Indebtedness of such Guarantor, (B) blocking current payment of
any obligation of such Senior Indebtedness, (C) assenting to or supporting the
conversion of an Insolvency Proceeding from a case under chapter 11 of the
Bankruptcy Code into a case under chapter 7 of the Bankruptcy Code or assenting
to or supporting the appointment of a chapter 11 trustee, a responsible officer
or an examiner with enlarged powers relating to the operation of business of
such Guarantor in the Insolvency Proceeding of such Guarantor or (D) providing
for any payments or distributions prohibited by the terms of the Agreement,
unless, in each case, the Senior Agent provides its prior written consent to
such action or vote; provided that, in any Insolvency Proceeding of such
Guarantor, (x) the Subordinated Guarantee Agent, on behalf of the Subordinated
Credit Parties of such Guarantor, may file a claim with respect to the Guarantor
Obligations of such Guarantor so long as such claim is in accordance with this
Agreement, (y) the Subordinated Guarantee Agent, on behalf of the Subordinated
Credit Parties of such Guarantor, may file any necessary responsive or defensive
pleading in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of such Subordinated Credit Parties against such Guarantor in
accordance with this Agreement and (z) each such Subordinated Credit Party may
vote on any plan of reorganization or liquidation the terms of which comply with
or do not contravene the terms of this Agreement.

 

5.4          When Distribution Must Be Paid Over.  (a) If a payment or
distribution is made to the Subordinated Guarantee Agent, any Administrative
Agent or Credit Party that due to the subordination provisions of this Section 5
should not have been made to them, the Subordinated Guarantee Agent, the
Administrative Agent or Credit Party who receives the payment or distribution
shall hold such payment or distribution in trust for holders of the applicable
Senior Indebtedness and promptly pay such payment or distribution over to them
in the exact form received by such Administrative Agent or Credit Party (duly
indorsed by such Administrative Agent or Credit Party to the applicable Senior
Agent, if required) as their interests may appear with any necessary
endorsements.

 

(b)           If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by the applicable Guarantor or any other
Person (including any Person providing credit support with respect to such
Senior Indebtedness) or by enforcement of any right of setoff or otherwise) is
rescinded or must otherwise be returned by the applicable Senior Credit Parties
for any reason whatsoever (including  the insolvency, bankruptcy or
reorganization of the Guarantor or such other Persons), the subordination
provisions set forth herein shall continue to be effective or be reinstated, as
the case may be, all as though such payment had not been made.

 

5.5          Relative Rights.  This Section 5 defines the relative rights of the
Subordinated Credit Parties and the Senior Credit Parties as to any Guarantor. 
Nothing in this Agreement shall impair, as between each Guarantor and the
applicable Subordinated Credit Parties, the obligation of such Guarantor, which
is absolute and unconditional, to pay the Guarantor Obligations in accordance
with this Agreement.

 

21

--------------------------------------------------------------------------------


 

5.6          Subordination May Not Be Impaired By Each Guarantor.  No right of
any Senior Credit Party to enforce the subordination of the Guarantor
Obligations to the payment of the Senior Indebtedness shall be impaired by any
act or failure to act by any Guarantor or by its failure to comply with this
Agreement.

 

5.7          Section 5 Not To Prevent Events of Default Or Limit Right To
Accelerate.  The failure to make a payment in respect of the Guarantor
Obligations by reason of any provision in this Section 5 shall not be construed
as preventing the occurrence of a Default or Event of Default under any of the
Credit Agreements.  Nothing in this Section 5 shall have any effect on the right
of any Subordinated Credit Party or any Administrative Agent to accelerate the
maturity of the applicable Borrower Obligations.

 

5.8          Subordinated Guarantee Agent to Effectuate Subordination.  Each
Subordinated Credit Party by accepting the benefit of this Agreement hereby
authorizes and directs the Subordinated Guarantee Agent on such Subordinated
Credit Party’s behalf to take such action as may be necessary or appropriate to
acknowledge or effectuate the subordination between the Subordinated Credit
Party and the Senior Credit Parties as provided in this Section 5 and appoints
the Subordinated Guarantee Agent as attorney-in-fact for any and all such
purposes.

 

5.9          Subordinated Guarantee Agent Not Fiduciaries for Holders of Senior
Indebtedness.  The Subordinated Guarantee Agent shall not be deemed to owe any
fiduciary duty to the holders of Senior Indebtedness and shall not be liable to
any such holders if it shall mistakenly pay over or distribute to the
Subordinated Credit Party or any other Person, money or assets to which any
holders of Senior Indebtedness shall be entitled by virtue of this Section 5 or
otherwise.

 

SECTION 6.         GUARANTEE COLLECTION ACCOUNT; DISTRIBUTION

 

6.1          The Guarantee Collection Account; Payments.  (a) On the Closing
Date there shall be established and, at all times thereafter until the rights,
title, obligations and interests of the Subordinated Guarantee Agent under this
Agreement shall have terminated, there shall be maintained in the name of the
Subordinated Guarantee Agent an account which is entitled the “Dex/SuperMedia
Subordinated Guarantee Collection Account” (the “Guarantee Collection Account”).

 

(b)           Any payments hereunder by a Guarantor or any other Person in
satisfaction of or on account of a Guarantor Obligation, including payments made
pursuant to Section 2 or Section 9.12(b), shall be paid to the Subordinated
Guarantee Agent for the sole benefit of the applicable Credit Parties without
set-off or counterclaim, in Dollars at the office of JPMorgan Chase Bank, N.A.
at 383 Madison Avenue, New York, New York 10179.  All cash received by the
Subordinated Guarantee Agent hereunder shall be held in the Guarantee Collection
Account and, on each Distribution Date, applied in accordance with Section 6.2.

 

(c)           The Subordinated Guarantee Agent may, and at the written direction
of the Required Directing Credit Parties shall, invest and reinvest moneys on
deposit in the Guarantee Collection Account at any time in Permitted
Investments.  All such investments and the interest and income received thereon
and the net proceeds realized on the sale or redemption thereof shall be held in
the Guarantee Collection Account for the benefit of the Credit Parties.  Neither
the Subordinated Guarantee Agent nor any Credit Party shall be responsible for
(i) determining whether investments are Permitted Investments or (ii) any
diminution in funds resulting from such investments or any liquidation prior to
maturity.  For the avoidance of doubt, in the absence of any written directions
from the Required Directing Credit Parties, the Subordinated Guarantee Agent
shall have no obligation to invest or reinvest any moneys.

 

22

--------------------------------------------------------------------------------


 

6.2          Application of Moneys.

 

(a)           Subject to Section 5, the Subordinated Guarantee Agent shall have
the right at any time to apply moneys held by it in the Guarantee Collection
Account to the payment of due and unpaid Subordinated Guarantee Agent Fees.  The
Subordinated Guarantee Agent shall provide written notice to the Ultimate Parent
and each Administrative Agent of any such application of moneys.  Until all due
and unpaid Subordinated Guarantee Agent Fees are fully paid in cash or otherwise
satisfied, the Subordinated Guarantee Agent shall have no obligation to make any
disbursements from the Guarantee Collection Account to any Credit Party.  The
Subordinated Guarantee Agent may reserve from deposits in the Guarantee
Collection Account an amount necessary, determined in the reasonable discretion
of the Subordinated Guarantee Agent, to satisfy any asserted contingent
indemnity or reimbursement claims for which  it would be entitled to
reimbursement pursuant to Section 7 (upon the liquidation of such claims), which
reserved amount (x) may be applied by the Subordinated Guarantee Agent to pay
any such indemnity or reimbursement claims upon the liquidation thereof and
(y) shall not be disbursed to any Credit Party until such indemnity or
reimbursement claims are either liquidated and paid in full or otherwise
satisfied.  The Subordinated Guarantee Agent shall provide written notice to the
Ultimate Parent of any such reserved amount, including a description of such
contingent indemnity or reimbursement claims.  The agreements in this
Section 6.2(a) shall survive the termination of the other provisions of this
Agreement and the resignation or removal of the Subordinated Guarantee Agent
hereunder and, notwithstanding any such event, any amounts reserved pursuant to
this Section 6.2(a) shall continue to be held by the Subordinated Guarantee
Agent until the earlier of (i) application in accordance with this
Section 6.2(a) and (ii) such time as such contingent indemnity or reimbursement
claim has been extinguished, to the extent that such amounts reserved exceed any
remaining asserted contingent indemnity or reimbursement claims as determined by
the Subordinated Guarantee Agent in its reasonable discretion.

 

(b)           Distributions on Account of Dex East’s Guarantor Obligations. 
Subject to Section 6.2(a), on any Distribution Date all moneys in the Guarantee
Collection Account received in satisfaction of or on account of Dex East’s
Guarantor Obligations (including pursuant to Section 9.12(b)) shall be
distributed by the Subordinated Guarantee Agent to (x) the Dex West Credit
Parties in an amount equal to the unpaid Dex West Borrower Obligations as of
such Distribution Date, (y) the RHDI Credit Parties in an amount equal to the
unpaid RHDI Borrower Obligations as of such Distribution Date and (z) the
SuperMedia Credit Parties in an amount equal to the unpaid SuperMedia Borrower
Obligations as of such Distribution Date; provided, that if such moneys shall be
insufficient to pay such amounts in full then 21% of such moneys shall be
distributed to the Dex West Credit Parties, 26% of such moneys shall be
distributed to the RHDI Credit Parties, and 53% of such moneys shall be
distributed to the SuperMedia Credit Parties; provided, further, that to the
extent:

 

(i)            the Dex West Borrower Obligations are paid in full (other than as
a result of a Refinancing) as of such Distribution Date, then 47% of such moneys
shall be distributed to the RHDI Credit Parties and 53% of such moneys shall be
distributed to the SuperMedia Credit Parties;

 

(ii)           the RHDI Borrower Obligations are paid in full (other than as a
result of a Refinancing) as of such Distribution Date, then 47% of such moneys
shall be distributed to the Dex West Credit Parties and 53% of such moneys shall
be distributed to the SuperMedia Credit Parties;

 

(iii)          the SuperMedia Borrower Obligations are paid in full (other than
as a result of a Refinancing) as of such Distribution Date, then 56% of such
moneys shall be distributed to RHDI Credit Parties and 44% of such moneys shall
be distributed to the Dex West Credit Parties;

 

23

--------------------------------------------------------------------------------


 

(iv)          (x) the RHDI Borrower Obligations are paid in full (other than as
a result of a Refinancing) as of such Distribution Date and (y) the Dex West
Borrower Obligations are paid in full (other than as a result of a Refinancing)
as of such Distribution Date, then 100% of such moneys shall be distributed to
the SuperMedia Credit Parties;

 

(v)           (x) the RHDI Borrower Obligations are paid in full (other than as
a result of a Refinancing) as of such Distribution Date and (y) the SuperMedia
Borrower Obligations are paid in full (other than as a result of a Refinancing)
as of such Distribution Date, then 100% of such moneys shall be distributed to
the Dex West Credit Parties; or

 

(vi)          (x) the Dex West Borrower Obligations are paid in full (other than
as a result of a Refinancing) as of such Distribution Date and (y) the
SuperMedia Borrower Obligations are paid in full (other than as a result of a
Refinancing) as of such Distribution Date, then 100% of such moneys shall be
distributed to the RHDI Credit Parties.

 

(c)           Distributions on Account of Dex West’s Guarantor Obligations. 
Subject to Section 6.2(a), on any Distribution Date any moneys in the Guarantee
Collection Account received in satisfaction of or on account of Dex West’s
Guarantor Obligations (including pursuant to Section 9.12(b)) shall be
distributed by the Subordinated Guarantee Agent to (x) the Dex East Credit
Parties in an amount equal to the unpaid Dex East Borrower Obligations as of
such Distribution Date, (y) the RHDI Credit Parties in an amount equal to the
unpaid RHDI Borrower Obligations as of such Distribution Date and (z) the
SuperMedia Credit Parties in an amount equal to the unpaid SuperMedia Borrower
Obligations as of such Distribution Date; provided, that if such moneys shall be
insufficient to pay such amounts in full then 19% of such moneys shall be
distributed to the Dex East Credit Parties, 28% of such moneys shall be
distributed to the RHDI Credit Parties and 53% of such moneys shall be
distributed to the Supermedia Credit Parties; provided, further, that to the
extent:

 

(i)            the Dex East Borrower Obligations are paid in full (other than as
a result of a Refinancing) as of such Distribution Date, then 47% of such moneys
shall be distributed to the RHDI Credit Parties and 53% of such moneys shall be
distributed to the SuperMedia Credit Parties;

 

(ii)           the RHDI Borrower Obligations are paid in full (other than as a
result of a Refinancing) as of such Distribution Date, then 47% of such moneys
shall be distributed to the Dex East Credit Parties and 53% of such moneys shall
be distributed to the SuperMedia Credit Parties;

 

(iii)          the SuperMedia Borrower Obligations are paid in full (other than
as a result of a Refinancing) as of such Distribution Date, then 59% of such
moneys shall be distributed to the RHDI Credit Parties and 41% of such moneys
shall be distributed to the Dex East Credit Parties;

 

(iv)          (x) the RHDI Borrower Obligations are paid in full (other than as
a result of a Refinancing) as of such Distribution Date and (y) the Dex East
Borrower Obligations are paid in full (other than as a result of a Refinancing)
as of such Distribution Date, then 100% of such moneys shall be distributed to
the SuperMedia Credit Parties;

 

(v)           (x) the RHDI Borrower Obligations are paid in full (other than as
a result of a Refinancing) as of such Distribution Date and (y) the SuperMedia
Borrower Obligations are paid in full (other than as a result of a Refinancing)
as of such Distribution Date, then 100% of such moneys shall be distributed to
the Dex East Credit Parties; or

 

24

--------------------------------------------------------------------------------


 

(vi)          (x) the Dex East Borrower Obligations are paid in full (other than
as a result of a Refinancing) as of such Distribution Date and (y) the
SuperMedia Borrower Obligations are paid in full (other than as a result of a
Refinancing) as of such Distribution Date, then 100% of such moneys shall be
distributed to the RHDI Credit Parties.

 

(d)           Distributions on Account of RHDI’s Guarantor Obligations.  Subject
to Section 6.2(a), on any Distribution Date any moneys in the Guarantee
Collection Account received in satisfaction of or on account of RHDI’s Guarantor
Obligations (including pursuant to Section 9.12(b)) shall be distributed by the
Subordinated Guarantee Agent to (x) Dex East Credit Parties in an amount equal
to the unpaid Dex East Borrower Obligations as of such Distribution Date,
(y) the Dex West Credit Parties in an amount equal to the unpaid Dex West
Borrower Obligations as of such Distribution Date and (z) the SuperMedia Credit
Parties in an amount equal to the unpaid SuperMedia Borrower Obligations as of
such Distribution Date; provided, that if such moneys shall be insufficient to
pay such amounts in full then 22% of such moneys shall be distributed to the Dex
East Credit Parties, 25% of such moneys shall be distributed to the Dex West
Credit Parties and 53% of such moneys shall be distributed to the Supermedia
Credit Parties; provided, further, that to the extent:

 

(i)            the Dex East Borrower Obligations are paid in full (other than as
a result of a Refinancing) as of such Distribution Date, then 47% of such moneys
shall be distributed to the Dex West Credit Parties and 53% of such moneys shall
be distributed to the SuperMedia Credit Parties;

 

(ii)           the Dex West Borrower Obligations are paid in full (other than as
a result of a Refinancing) as of such Distribution Date, then 47% of such moneys
shall be distributed to the Dex East Credit Parties and 53% of such moneys shall
be distributed to the SuperMedia Credit Parties;

 

(iii)          the SuperMedia Borrower Obligations are paid in full (other than
as a result of a Refinancing) as of such Distribution Date, then 53% of such
moneys shall be distributed to the Dex West Credit Parties and 47% of such
moneys shall be distributed to the holders of Dex East Credit Parties;

 

(iv)          (x) the Dex West Borrower Obligations are paid in full (other than
as a result of a Refinancing) as of such Distribution Date and (y) the Dex East
Borrower Obligations are paid in full (other than as a result of a Refinancing)
as of such Distribution Date, then 100% of such moneys shall be distributed to
the SuperMedia Credit Parties;

 

(v)           (x) the Dex West Borrower Obligations are paid in full (other than
as a result of a Refinancing) as of such Distribution Date and (y) the
SuperMedia Borrower Obligations are paid in full (other than as a result of a
Refinancing) as of such Distribution Date, then 100% of such moneys shall be
distributed to the Dex East Credit Parties; or

 

(vi)          (x) the Dex East Borrower Obligations are paid in full (other than
as a result of a Refinancing) as of such Distribution Date and (y) the
SuperMedia Borrower Obligations are paid in full (other than as a result of a
Refinancing) as of such Distribution Date, then 100% of such moneys shall be
distributed to the Dex West Credit Parties.

 

(e)           Distributions on Account of SuperMedia’s Guarantor Obligations. 
Subject to Section 6.2(a), on any Distribution Date any moneys in the Guarantee
Collection Account received in satisfaction of or on account of SuperMedia’s
Guarantor Obligations (including pursuant to Section 9.12(b)) shall be
distributed by the Subordinated Guarantee Agent to (x) Dex East Credit Parties
in an amount equal to the

 

25

--------------------------------------------------------------------------------


 

unpaid Dex East Borrower Obligations as of such Distribution Date, (y) the Dex
West Credit Parties in an amount equal to the unpaid Dex West Borrower
Obligations as of such Distribution Date and (z) the RHDI Credit Parties in an
amount equal to the unpaid RHDI Borrower Obligations as of such Distribution
Date; provided, that if such moneys shall be insufficient to pay such amounts in
full then 28% of such moneys shall be distributed to the Dex East Lender
Parties, 32% of such moneys shall be distributed to the Dex West Lender Parties
and 40% of such moneys shall be distributed to the RHDI Lender Parties;
provided, further, that to the extent:

 

(i)            the Dex East Borrower Obligations are paid in full (other than as
a result of a Refinancing) as of such Distribution Date, then 44% of such moneys
shall be distributed to the Dex West Credit Parties and 56% of such moneys shall
be distributed to the RHDI Credit Parties;

 

(ii)           the Dex West Borrower Obligations are paid in full (other than as
a result of a Refinancing) as of such Distribution Date, then 41% of such moneys
shall be distributed to the Dex East Credit Parties and 59% of such moneys shall
be distributed to the RHDI Credit Parties;

 

(iii)          the RHDI Borrower Obligations are paid in full (other than as a
result of a Refinancing) as of such Distribution Date, then 53% of such moneys
shall be distributed to the Dex West Credit Parties and 47% of such moneys shall
be distributed to the Dex East Credit Parties;

 

(iv)          (x) the Dex West Borrower Obligations are paid in full (other than
as a result of a Refinancing) as of such Distribution Date and (y) the Dex East
Borrower Obligations are paid in full (other than as a result of a Refinancing)
as of such Distribution Date, then 100% of such moneys shall be distributed to
the RHDI Credit Parties;

 

(v)           (x) the Dex West Borrower Obligations are paid in full (other than
as a result of a Refinancing) as of such Distribution Date and (y) the RHDI
Borrower Obligations are paid in full (other than as a result of a Refinancing)
as of such Distribution Date, then 100% of such moneys shall be distributed to
the Dex East Credit Parties; or

 

(vi)          (x) the Dex East Borrower Obligations are paid in full (other than
as a result of a Refinancing) as of such Distribution Date and (y) the RHDI
Borrower Obligations are paid in full (other than as a result of a Refinancing)
as of such Distribution Date, then 100% of such moneys shall be distributed to
the Dex West Credit Parties.

 

(f)            The term “unpaid” as used in clauses (b), (c), (d) and (e) of
this Section 6.2 with respect to the relevant Guarantor, refers to all amounts
of Dex East Borrower Obligations, Dex West Borrower Obligations, RHDI Borrower
Obligations or SuperMedia Borrower Obligations, as the case may be, outstanding
as of a Distribution Date, whether or not such amounts are fixed or contingent,
and, in the case of an Insolvency Proceeding, with respect to any Guarantor,
whether or not such amounts are allowed in such Insolvency Proceeding, to the
extent that prior distributions (whether actually distributed or set aside
pursuant to Section 6.3) have not been made in respect thereof.  For purposes of
determining the “unpaid” amount with respect to any Borrower Obligations as of
any Distribution Date, the amount of Indebtedness in respect of any applicable
Swap Agreement as of such Distribution Date shall be the unrealized net loss
position, if any, of the applicable Borrower and/or its Subsidiaries thereunder
on a marked-to-market basis determined no more than three Business Days prior to
such Distribution Date.

 

(g)           The Subordinated Guarantee Agent shall make all payments and
distributions under this Section 6.2 (i) on account of Dex East Borrower
Obligations, to the Dex East Administrative Agent, pursuant to written
directions of the Dex East Administrative Agent, for redistribution in
accordance with

 

26

--------------------------------------------------------------------------------


 

the provisions of the Dex East Loan Documents; (ii) on account of the Dex West
Borrower Obligations, to the Dex West Administrative Agent, pursuant to written
directions of the Dex West Administrative Agent, for redistribution in
accordance with the provisions of the Dex West Loan Documents; (iii) on account
of RHDI Borrower Obligations to the RHDI Administrative Agent, pursuant to
written directions of the RHDI Administrative Agent, for redistribution in
accordance with the provisions of the RHDI Loan Documents; and (iv) on account
of the SuperMedia Borrower Obligations, to the SuperMedia Administrative Agent,
pursuant to written directions of the SuperMedia Administrative Agent, for
redistribution in accordance with the provisions of the SuperMedia Loan
Documents.

 

6.3          Amounts Held for Contingent Obligations.  In the event any Credit
Party shall be entitled to receive distributions from the Guarantee Collection
Account of any moneys in respect of any unliquidated, unmatured or contingent
portion of the outstanding Borrower Obligations of such Credit Party, then the
Subordinated Guarantee Agent shall, at the written direction of the Required
Directing Credit Parties and subject to Section 6.4, separate such moneys into a
separate account to be opened by the Required Directing Credit Parties for the
benefit of the applicable Credit Party and shall, at the written direction of
such Credit Party, invest such moneys in obligations of the kinds referred to in
Section 6.1(c) maturing within three months after they are acquired by the
Subordinated Guarantee Agent and shall hold all such amounts so distributable,
and all such investments and the net proceeds thereof, in trust solely for such
Credit Party and for no other purpose until (i) such Credit Party shall have
notified the Subordinated Guarantee Agent that all or part of such unliquidated,
unmatured or contingent claim shall have become matured or fixed, in which case
the Subordinated Guarantee Agent shall distribute from such investments and the
proceeds thereof an amount equal to such matured or fixed claim to such Credit
Party for application to the payment of such matured or fixed claim, and shall
promptly give notice thereof to the Guarantors or (ii) all or part of such
unliquidated, unmatured or contingent claim shall have been extinguished,
whether as the result of an expiration without drawing of any letter of credit,
payment of amounts secured or covered by any letter of credit other than by
drawing thereunder, payment of amounts covered by any guarantee or otherwise, in
which case (x) such Credit Party shall, as soon as practicable thereafter,
notify the Guarantors and the Subordinated Guarantee Agent in writing and
(y) such investments, and the proceeds thereof, shall be held in the Guarantee
Collection Account in trust for all applicable Credit Parties pending
application in accordance with the provisions of Section 6.2.

 

6.4          Subordinated Guarantee Agent’s Calculations.  In making the
determinations and allocations required by Section 6.2, the Subordinated
Guarantee Agent may conclusively rely upon information supplied by the Dex East
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Dex East Borrower Obligations,
information supplied by the Dex West Administrative Agent as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Dex West Secured Obligations, information supplied by the RHDI Administrative
Agent as to the amounts of unpaid principal and interest and other amounts
outstanding with respect to the RHDI Borrower Obligations, and information
supplied by the SuperMedia Administrative Agent as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to the
SuperMedia Borrower Obligations, and the Subordinated Guarantee Agent shall have
no liability to any of the Credit Parties for actions taken in reliance on any
such information, provided, that nothing in this sentence shall prevent any
Guarantor from contesting in good faith any amounts claimed by any Credit Party
in any information so supplied but in the event of any such contest, the
information delivered by any Administrative Agent shall be conclusive, for
purposes of the Subordinated Guarantee Agent’s reliance, absent manifest error. 
Upon the reasonable request of the Subordinated Guarantee Agent, any
Administrative Agent or any other Credit Party, as the case may be, shall
deliver to the Subordinated Guarantee Agent a certificate setting forth the
information specified in this Section 6.4.  The Subordinated Guarantee Agent
shall have no duty to inquire as to the application by any Administrative Agent
in respect of any amounts distributed to such Administrative Agent.

 

27

--------------------------------------------------------------------------------

 


 

6.5          Distributions of Non-Cash Assets.  If, by operation of Bankruptcy
Law or otherwise, any of the Guarantor Obligations are paid or satisfied (or
deemed satisfied) pursuant to this Agreement by the distribution of any non-cash
assets, including by the distribution or issuance of Equity Interest,
Post-Petition Securities or Indebtedness, such non-cash assets shall be
distributed between the Classes of Credit Parties in accordance with
Section 6.2(b), 6.2(c), 6.2(d) and 6.2(e), as applicable, subject to
Section 6.2(a).   The Subordinated Guarantee Agent is hereby authorized by the
Guarantors and each Administrative Agent to dispose of or liquidate such
non-cash assets in order to pay any outstanding Subordinated Guarantee Agent
Fees in accordance with Section 6.2(a).

 

6.6          Guarantee Collection Account.  At such times as any of the
Administrative Agents or the Ultimate Parent may reasonably request in writing,
but not more than twice per year per party (unless otherwise agreed to by the
Subordinated Guarantee Agent), the Subordinated Guarantee Agent shall provide a
full accounting of all funds then standing to the credit of the Guarantee
Collection Account

 

SECTION 7.         AGREEMENTS WITH THE SUBORDINATED GUARANTEE AGENT

 

7.1          Information as to Credit Parties and Administrative Agents.  The
Administrative Agents and the Guarantors shall deliver, at the request of the
Subordinated Guarantee Agent, any information necessary to make the
distributions contemplated by Section 6.2 or any other information as the
Subordinated Guarantee Agent reasonably requires in order to perform its duties
under this Agreement.

 

7.2          Compensation and Expenses.  The Guarantors, jointly and severally,
agree to pay to the Subordinated Guarantee Agent, from time to time upon demand,
(a) all of the reasonable out-of-pocket expenses of the Subordinated Guarantee
Agent, including the reasonable fees, charges and disbursements of (i) a single
transaction and documentation counsel for the Subordinated Guarantee Agent and
(ii) such other local counsel and special counsel as may be required in the
reasonable judgment of the Subordinated Guarantee Agent, arising in connection
with the preparation, negotiation, execution, delivery, modification, and
termination of this Agreement or the enforcement of any of the provisions hereof
and (b) all out-of-pocket fees, costs and expenses of the Subordinated Guarantee
Agent (including without limitation, the documented fees and disbursements of
its counsel, advisors and agents) (i) incurred or required to be advanced in
connection with the preservation, protection, enforcement or defense of the
Subordinated Guarantee Agent’s rights under this Agreement (including, but not
limited to, any fees and expenses incurred by the Subordinated Guarantee Agent
in a bankruptcy proceeding), (ii) incurred by the Subordinated Guarantee Agent
in connection with the removal of the Subordinated Guarantee Agent pursuant to
Section 8.7(a) or (iii) incurred in connection with the execution of the
directions provided by the Required Directing Credit Parties.  Such fees, costs
and expenses are intended to constitute expenses of administration under any
Bankruptcy Law relating to creditors’ rights generally.  The obligations of the
Guarantors under this Section 7.2 shall survive the termination of the other
provisions of this Agreement and the resignation or removal of the Subordinated
Guarantee Agent hereunder.

 

7.3          Indemnification.  Each of the Guarantors agree to pay, indemnify,
and hold, jointly and severally, the Subordinated Guarantee Agent (and its
directors, officers, agents and employees) harmless from and against any and all
claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including, the reasonable fees, charges and
disbursements of (a) a single transaction and documentation counsel for the
Subordinated Guarantee Agent and (b) such other local counsel and special
counsel as may be required in the reasonable judgment of the Subordinated
Guarantee Agent) or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement and any modifications or termination thereof, except to the extent
arising from the gross negligence or willful misconduct of the indemnified party
or any of its affiliates or any of their respective directors, officers, agents
or employees

 

28

--------------------------------------------------------------------------------


 

as determined by a final judgment of a court of competent jurisdiction,
including for taxes in any jurisdiction in which the Subordinated Guarantee
Agent is subject to tax by reason of actions hereunder, unless such taxes are
attributable to income or otherwise imposed on or measured by compensation paid
to the Subordinated Guarantee Agent under Section 7.2.  The agreements in this
Section 7.3 shall survive the termination of the other provisions of this
Agreement and the resignation or removal of the Subordinated Guarantee Agent
hereunder.

 

SECTION 8.         THE SUBORDINATED GUARANTEE AGENT

 

8.1          Appointment of Subordinated Guarantee Agent.  Each Administrative
Agent hereby irrevocably appoints the Subordinated Guarantee Agent as its agent
and (a) confirms, approves and ratifies the Subordinated Guarantee Agent’s entry
into this Agreement and all actions that have been taken in connection therewith
and (b) authorizes the Subordinated Guarantee Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Subordinated
Guarantee Agent by this Agreement upon the terms and conditions hereof, together
with such actions and powers as are reasonably incidental hereto.

 

8.2          Exculpatory Provisions.  (a) The Subordinated Guarantee Agent shall
not be responsible in any manner whatsoever for the correctness of any recitals,
statements, representations or warranties herein, all of which are made solely
by the Guarantors.  The Subordinated Guarantee Agent makes no representations as
to the validity, execution (except its execution), enforceability, legality or
sufficiency of this Agreement, and the Subordinated Guarantee Agent shall incur
no liability or responsibility in respect of any such matters.

 

(b)           The Subordinated Guarantee Agent shall not be required to
ascertain or inquire as to the performance by the Guarantor of any of the
covenants or agreements contained herein or in any other Loan Document. 
Whenever it is necessary, or in the opinion of the Subordinated Guarantee Agent
advisable, for the Subordinated Guarantee Agent to ascertain the amount of
Borrower Obligations then held by any Class of Credit Parties, the Subordinated
Guarantee Agent may rely on (i) a certificate of the Dex East Administrative
Agent, in the case of Dex East Borrower Obligations, (ii) a certificate of the
Dex West Administrative Agent, in the case of Dex West Borrower Obligations,
(iii) a certificate of the RHDI Administrative Agent, in the case of RHDI
Borrower Obligations and (iv) a certificate of the SuperMedia Administrative
Agent, in the case of SuperMedia Borrower Obligations, and if any Administrative
Agent or any relevant Credit Party shall not give such information to the
Subordinated Guarantee Agent, (without in any way diminishing any Guarantor
Obligations of any Guarantor) it shall not be entitled to receive distributions
hereunder (in which case distributions to those Persons who have supplied such
information to the Subordinated Guarantee Agent shall be calculated by the
Subordinated Guarantee Agent using, for those Persons who have not supplied such
information, the most recent information, if any, received by the Subordinated
Guarantee Agent), and the amount so calculated to be distributed to any Person
who fails to give such information shall be held in trust for such Person until
the next Distribution Date following the time such Person does supply such
information to the Subordinated Guarantee Agent, whereupon on such Distribution
Date the amount distributable to such Person shall be recalculated using such
information and distributed to it.  The Subordinated Guarantee Agent shall have
no liability to any Credit Parties with respect to any calculations made by the
Subordinated Guarantee Agent hereunder in the event any Administrative Agent
shall fail to deliver its certificate as required herein.  Nothing in this
Section 8.2(b) shall prevent any Guarantor from contesting any amounts claimed
by any Credit Party in any certificate so supplied, but the certificates
delivered by any Administrative Agent shall be conclusive, for purposes of the
Subordinated Guarantee Agent’s calculations, absent manifest error.  So long as
no Guarantee Enforcement Event is in effect, the Subordinated Guarantee Agent
may rely conclusively on a certificate of a Responsible Officer of the Ultimate
Parent with respect

 

29

--------------------------------------------------------------------------------


 

to the matters set forth in the second sentence of this Section 8.2(b), provided
a copy of any such certificate is simultaneously provided to the Administrative
Agents.

 

(c)           The Subordinated Guarantee Agent shall be under no obligation or
duty to take any action under this Agreement if taking such action (i) would
subject the Subordinated Guarantee Agent to a tax (or equivalent liability) in
any jurisdiction where it is not then subject to a tax (or equivalent liability)
or (ii) would require the Subordinated Guarantee Agent to qualify to do business
in any jurisdiction where it is not then so qualified, unless the Subordinated
Guarantee Agent receives security or indemnity reasonably satisfactory to it
against such tax (or equivalent liability), or any liability resulting from such
qualification, in each case as results from the taking of such action under this
Agreement.

 

(d)           The Subordinated Guarantee Agent shall have the same rights with
respect to any Borrower Obligation held by it as any other Credit Party and may
exercise such rights as though it were not the Subordinated Guarantee Agent
hereunder, and may accept deposits from, lend money to, and generally engage in
any kind of banking or trust business with the Ultimate Parent and/or any of the
Guarantors and their respective affiliates as if it were not the Subordinated
Guarantee Agent.

 

(e)           Notwithstanding any other provision of this Agreement, the
Subordinated Guarantee Agent shall not be liable for any action taken or omitted
to be taken in accordance with this Agreement except to the extent of its own
gross negligence or willful misconduct.

 

(f)            Beyond the exercise of reasonable care in the custody thereof,
the Subordinated Guarantee Agent shall have no duty as to any moneys or other
property in its possession or control pursuant to this Agreement or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto  The Subordinated Guarantee Agent shall be deemed to have exercised
reasonable care in the custody of any such moneys or other property in its
possession if such money or other property is accorded treatment substantially
equal to that which it accords its own property.

 

(g)           In no event shall the Subordinated Guarantee Agent be responsible
or liable for special, indirect, or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether the Subordinated Guarantee Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

(h)           In no event shall the Subordinated Guarantee Agent be responsible
or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that the Subordinated Guarantee Agent shall use reasonable efforts
which are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.

 

8.3          Delegation of Duties.  The Subordinated Guarantee Agent may execute
any of the powers hereof and perform any duty hereunder either directly or by or
through agents or attorneys-in-fact, accountants, appraisers or other experts or
advisers selected by it.  The Subordinated Guarantee Agent shall be entitled to
advice of counsel concerning all matters pertaining to such powers and duties. 
The Subordinated Guarantee Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with due care.

 

30

--------------------------------------------------------------------------------


 

8.4          Reliance by Subordinated Guarantee Agent.  (a) Whenever in the
administration of this Agreement the Subordinated Guarantee Agent shall deem it
necessary or desirable that a factual matter be proved or established in
connection with the Subordinated Guarantee Agent taking, suffering or omitting
any action hereunder or thereunder, such matter (unless other evidence in
respect thereof is herein specifically prescribed) may be deemed to be
conclusively proved or established by a certificate of a Responsible Officer of
the Ultimate Parent and/or one or more Administrative Agents, as applicable,
delivered to the Subordinated Guarantee Agent, and such certificate shall be
full warrant to the Subordinated Guarantee Agent for any action taken, suffered
or omitted in reliance thereon, subject, however, to the provisions of
Section 8.5.

 

(b)           The Subordinated Guarantee Agent may consult with counsel, and any
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or suffered by it hereunder in accordance
therewith.  The Subordinated Guarantee Agent may at any time solicit written
confirmatory instructions from the Required Directing Credit Parties, an
officer’s certificate of a Guarantor or an order of a court of competent
jurisdiction, as to any action that it may be requested or required to take, or
that it may propose to take, in the performance of any of its obligations under
this Agreement or any documents executed in connection herewith.

 

(c)           The Subordinated Guarantee Agent may rely, and shall be fully
protected in acting, upon any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document which it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties.  In the absence of its own gross negligence or willful misconduct, the
Subordinated Guarantee Agent may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Subordinated Guarantee Agent and
conforming to the requirements of this Agreement.

 

(d)           The Subordinated Guarantee Agent will not be required to advance
or expend any funds or otherwise incur any financial liability in the
performance of its duties or the exercise of its powers or rights hereunder
unless it has been provided with security or indemnity satisfactory to it
against any and all liability or expense which may be incurred by it by reason
of taking or continuing to take such action.  The Subordinated Guarantee Agent
shall be under no obligation to exercise any of the rights or powers vested in
it by this Agreement at the request or direction of the Required Directing
Credit Parties pursuant to this Agreement, unless such Required Directing Credit
Parties shall have offered to the Subordinated Guarantee Agent security or
indemnity satisfactory to the Subordinated Guarantee Agent against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction.

 

(e)           Any Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate of a Responsible Officer of any Guarantor
provided to such counsel in connection with such opinion or representations made
by a Responsible Officer of any Guarantor in a writing filed with the
Subordinated Guarantee Agent.

 

(f)            In the event there is any bona fide, good faith disagreement
between the parties to this Agreement or any of the documents executed in
connection herewith resulting in adverse claims being made in connection with
the money or property held by the Subordinated Guarantee Agent, the Subordinated
Guarantee Agent shall be entitled to refrain from taking any action (and will
incur no liability for doing so) until directed in writing by the Majority
Class Holders of each Class (but, in each case, the Majority Class Holders of
each Class may only provide directions regarding such matters as it would
otherwise be permitted to direct under this Agreement) or by order of a court of
competent jurisdiction.

 

31

--------------------------------------------------------------------------------


 

8.5          Limitations on Duties of the Subordinated Guarantee Agent. 
(a) Unless an Acceleration Event is in effect, the Subordinated Guarantee Agent
shall be obligated to perform such duties and only such duties as are
specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Subordinated Guarantee
Agent. If and so long as an Acceleration Event is in effect, the Subordinated
Guarantee Agent shall, upon written direction of the Required Directing Credit
Parties in accordance with Section 3.2, exercise the rights and powers vested in
the Subordinated Guarantee Agent by this Agreement, and shall not be liable with
respect to any action taken, or omitted to be taken, in accordance with the
direction of the Required Directing Credit Parties.

 

(b)           Except as herein otherwise expressly provided, the Subordinated
Guarantee Agent shall not be under any obligation to take any action which is
discretionary with the Subordinated Guarantee Agent under the provisions hereof,
except upon the written direction of the Required Directing Credit Parties at
such time in accordance with Section 3.2 hereof.  The Subordinated Guarantee
Agent shall make available for inspection and copying by each Administrative
Agent, each certificate or other paper furnished to the Subordinated Guarantee
Agent by any of the Guarantor under or in respect of this Agreement.

 

(c)           No provision of this Agreement shall be deemed to impose any duty
or obligation on the Subordinated Guarantee Agent to perform any act or acts or
exercise any right, power, duty or obligation conferred or imposed on it, in any
jurisdiction in which it shall be illegal, or in which the Subordinated
Guarantee Agent shall be unqualified or incompetent, to perform any such act or
acts or to exercise any such right, power, duty or obligation or if such
performance or exercise would constitute doing business by the Subordinated
Guarantee Agent in such jurisdiction or, unless adequately indemnified therefor
(as reasonably determined by the Subordinated Guarantee Agent), impose a tax on
the Subordinated Guarantee Agent by reason thereof or to risk its own funds or
otherwise incur any financial liability in the performance of its duties
hereunder.

 

8.6          Moneys held by Subordinated Guarantee Agent.  All moneys or other
property received by the Subordinated Guarantee Agent under or pursuant to any
provision of this Agreement (except Subordinated Guarantee Agent Fees) shall be
held in trust for the purposes for which they were paid or are held and in
accordance with this Agreement.

 

8.7          Resignation and Removal of the Subordinated Guarantee Agent.
 (a) The Subordinated Guarantee Agent may at any time, by giving written notice
to the Guarantors and each Administrative Agent, resign and be discharged of the
responsibilities hereby created, such resignation to become effective upon
(i) the appointment of a successor Subordinated Guarantee Agent pursuant to
Section 8.7(b), (ii) the acceptance of such appointment by such successor
Subordinated Guarantee Agent, (iii) the approval of such successor Subordinated
Guarantee Agent evidenced by one or more instruments signed by the Majority
Class Holders of each Class and, so long as no Guarantee Enforcement Event is
then in effect, by the Guarantors (which approval, in each case, shall not be
unreasonably withheld) and (iv) the payment of all fees and expenses due and
owing to the resigning Subordinated Guarantee Agent (including, but not limited
to, the reasonable fees and expenses of its counsel).  If no successor
Subordinated Guarantee Agent shall be appointed and shall have accepted such
appointment within 60 days after the Subordinated Guarantee Agent gives the
aforesaid notice of resignation, the Subordinated Guarantee Agent, the
Guarantors (so long as no Guarantee Enforcement Event is then in effect) or the
Administrative Agents may apply to any court of competent jurisdiction to
appoint a successor Subordinated Guarantee Agent to act until such time, if any,
as a successor Subordinated Guarantee Agent shall have been appointed as
provided in this Section 8.7.  Any successor so appointed by such court shall
immediately and without further act be superseded by any successor Subordinated
Guarantee Agent appointed by the Majority Class Holders of each Class, as
provided in Section 8.7(b).  While a Guarantee Enforcement Event is in effect,
the Majority Class Holders of each Class may, at any time

 

32

--------------------------------------------------------------------------------


 

upon giving 30 days’ prior written notice thereof to the Subordinated Guarantee
Agent, the Guarantors and each other Administrative Agent, remove the
Subordinated Guarantee Agent and appoint a successor Subordinated Guarantee
Agent, such removal to be effective upon the acceptance of such appointment by
the successor and the payment of all fees and expenses due and owing to the
removed Subordinated Guarantee Agent (including, but not limited to, the
reasonable fees and expenses of its counsel).  If a Guarantee Enforcement Event
is not in effect, the Majority Class Holders of each Class may, at any time upon
giving 30 days’ prior written notice thereof to the Subordinated Guarantee Agent
and each other Administrative Agent, and with the consent of the Guarantors
(such consent not to be unreasonably withheld) remove the Subordinated Guarantee
Agent and appoint a successor Subordinated Guarantee Agent, such removal to be
effective upon the acceptance of such appointment by the successor and the
receipt of approval by the Guarantors and the payment of all fees and expenses
due and owing to the removed Subordinated Guarantee Agent (including, but not
limited to, the reasonable fees and expenses of its counsel).  The Subordinated
Guarantee Agent shall be entitled to Subordinated Guarantee Agent Fees to the
extent incurred or arising, or relating to events occurring, before such
resignation or removal.

 

(b)           If at any time the Subordinated Guarantee Agent shall resign or be
removed or otherwise become incapable of acting, or if at any time a vacancy
shall occur in the office of the Subordinated Guarantee Agent for any other
cause, a successor Subordinated Guarantee Agent may be appointed by the Majority
Class Holders of each Class with the consent (not to be unreasonably withheld)
of the Ultimate Parent, if no Guarantee Enforcement Event is in effect, and
otherwise by the Majority Class Holders of each Class; provided, however, that
should the Majority Class Holders of each Class not act timely to appoint a
successor Subordinated Guarantee Agent, the Guarantors may (whether or not a
Guarantee Enforcement Event is then in effect) petition a court of competent
jurisdiction to appoint a successor Subordinated Guarantee Agent.  The powers,
duties, authority and title of the predecessor Subordinated Guarantee Agent
shall be terminated and cancelled without procuring the resignation of such
predecessor and without any other formality (except for the consent of the
Majority Class Holders of each Class referred to above and as may be required by
applicable law) than appointment and designation of a successor in writing duly
delivered to the predecessor and the Guarantors and the payment of the fees and
expenses of the predecessor Subordinated Guarantee Agent as described in
Section 8.7(a) above.  Such appointment and designation shall be full evidence
of the right and authority to make the same and of all the facts therein
recited, and this Agreement shall vest in such successor, without any further
act, deed or conveyance, all the estates, properties, rights, powers, trusts,
duties, authority and title of its predecessor; but such predecessor shall,
nevertheless, on the written request of the Majority Class Holders of each
Class, the Guarantors, or the successor, execute and deliver an instrument (in
form and substance reasonably satisfactory to the Subordinated Guarantee Agent)
transferring to such successor all the estates, properties, rights, powers,
trusts, duties, authority and title of such predecessor hereunder and shall
deliver all money held by it or its agents to such successor.

 

8.8          Status of Successor Subordinated Guarantee Agent.  Every successor
Subordinated Guarantee Agent appointed pursuant to Section 8.7 shall be a bank
or financial institution (other than any Administrative Agent (other than the
Subordinated Guarantee Agent)) in good standing and having power to act as
Subordinated Guarantee Agent hereunder, incorporated under the laws of the
United States of America or any State thereof or the District of Columbia and
generally recognized as capable of undertaking duties and obligations of the
type imposed upon the Subordinated Guarantee Agent hereunder.

 

8.9          Merger of the Subordinated Guarantee Agent.  Any Person into which
the Subordinated Guarantee Agent may be merged, or with which it may be
consolidated, or any Person resulting from any merger or consolidation to which
the Subordinated Guarantee Agent shall be a party, shall be the Subordinated
Guarantee Agent under this Agreement without the execution or filing of any
paper or any further act on the part of the parties hereto.

 

33

--------------------------------------------------------------------------------


 

8.10        Treatment of Payee or Indorsee by Subordinated Guarantee Agent;
Representatives of Credit Parties.  The Subordinated Guarantee Agent may treat
the registered holder or, if none, the payee or indorsee of any promissory note
or debenture evidencing a Borrower Obligation as the absolute owner thereof for
all purposes and shall not be affected by any notice to the contrary, whether
such promissory note or debenture shall be past due or not.

 

SECTION 9.         MISCELLANEOUS

 

9.1          Amendments in Writing.  (a) With the written consent of the
Majority Class Holders of each Class, the Subordinated Guarantee Agent and the
Guarantors may, from time to time, enter into written agreements supplemental
hereto for the purpose of adding to, or waiving any provisions of, this
Agreement or changing in any manner the rights of the Subordinated Guarantee
Agent, the Credit Parties or the Guarantors hereunder; provided, that no such
supplemental agreement shall amend, modify or waive any provision of Section 7
or Section 8 or alter the duties, rights or obligations of the Subordinated
Guarantee Agent hereunder without the written consent of the Subordinated
Guarantee Agent.  Any such supplemental agreement shall be binding upon the
Guarantors, each Administrative Agent, the Credit Parties and the Subordinated
Guarantee Agent and their respective successors and assigns permitted hereby.

 

(b)           Solely with the consent of the Administrative Agents (and without
the consent of any other Credit Party), the Subordinated Guarantee Agent and the
Guarantors, at any time and from time to time, may enter into one or more
agreements supplemental hereto, (i) to add to the covenants of such Guarantor
for the benefit of the Credit Parties or to surrender any right or power herein
conferred upon such Guarantor; or (ii) to cure any ambiguity, to correct or
supplement any provision herein which may be defective or inconsistent with any
other provision herein or therein; or (iii) to make any other provision with
respect to matters or questions arising hereunder which shall not be
inconsistent with any provision hereof; provided, that any such action
contemplated by this clause (iii) shall not adversely affect the interests of
any of the Credit Parties.

 

9.2          Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein to any Guarantor, the Subordinated
Guarantee Agent or any Administrative Agent shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or other electronic transmission, to such
Person at its notice address set forth on Schedule 9.2.

 

(b)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

9.3          No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Subordinated Guarantee Agent nor any Credit Party shall by any act (except by a
written instrument pursuant to Section 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the Subordinated Guarantee Agent or any
Credit Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Subordinated Guarantee
Agent or any Credit Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Subordinated
Guarantee Agent or such Credit Party would otherwise have on any future
occasion.  The

 

34

--------------------------------------------------------------------------------


 

rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

9.4          Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns permitted hereby of each Guarantor and shall inure to the
benefit of the Subordinated Guarantee Agent, the Administrative Agents and the
other Credit Parties and their successors and assigns permitted hereby;
provided, that no Guarantor may assign, transfer or delegate any of its rights
or obligations under this Agreement without the prior written consent of the
Majority Class Holders of each Class, and nothing herein is intended or shall be
construed to give any other Person any right, remedy or claim under or in
respect of this Agreement.

 

9.5          Setoff.  If a Guarantee Enforcement Event shall have occurred and
be continuing, each Credit Party and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Credit Party or Affiliate to or for the credit or the account of any of
the Guarantors against any of and all the Guarantor Obligations of such
Guarantor now or hereafter existing under this Agreement held by such Credit
Party, irrespective of whether or not such Credit Party shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided that, any amount recovered through such set off shall be distributed to
the Subordinated Guarantee Agent and be distributed in accordance with
Section 6.2.  The rights of each Credit Party under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Credit Party may have.

 

9.6          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9.7          Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

9.8          Acknowledgements.  Each Guarantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;

 

(b)           neither the Subordinated Guarantee Agent nor any Credit Party has
any fiduciary relationship with or duty to any Guarantor or any other Person
arising out of or in connection with this Agreement or any other Loan Document,
and the relationship between the Guarantors, on the one hand, and the
Subordinated Guarantee Agent and Credit Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or any other Loan Document or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Guarantors and the Credit Parties.

 

9.9          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

35

--------------------------------------------------------------------------------


 

9.10        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

9.11        Submission To Jurisdiction; Waivers.  Each Guarantor, the
Administrative Agents and the Subordinated Guarantee Agent hereby irrevocably
and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 9.2;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

9.12        Termination and Releases

 

.  (a)  Upon the termination of, and payment in full of all of the Borrower
Obligations (subject to the provisions in section 9.14(a) of the Existing RHDI
Credit Agreement. Existing Dex East Credit Agreement, Existing Dex West Credit
Agreement and Existing SuperMedia Credit Agreement, as applicable) under the Dex
East Loan Documents, the Dex West Loan Documents, the RHDI Loan Documents or the
SuperMedia Loan Documents, as the case may be (in each case other than as a
result of any Refinancing), the guarantees provided in Section 2.1 with respect
to such Borrower Obligation(s) (and only such Borrower Obligations) shall be
automatically and unconditionally released, discharged and terminated (subject
to Section 2.6) and each Guarantor guaranteeing such Borrower Obligations shall
be released from its obligations hereunder with respect to such Borrower
Obligations (other than those obligations that are expressly stated to survive
such termination or release), in each case without any consent of any Credit
Parties, any Administrative Agent or the Subordinated Guarantee Agent.

 

(b)           Upon the sale, transfer or other disposition (including by
operation of a merger) of (x) 100% of the Equity Interests in any Guarantor or
(y) all or substantially all of the property of any Guarantor (a “Change of
Control Transaction”), the guarantees provided hereunder by such Guarantor shall
be automatically released, without any consent of any Credit Parties, any
Administrative Agent or the Subordinated Guarantee Agent, so long as (i) no
Default or Event of Default under the applicable Credit Agreement to which the
Guarantor is a Borrower has occurred and is continuing after giving effect to
the Change of Control Transaction, (ii) the disposition is to a Person that is
not an Affiliate of such Guarantor and (iii) subject to Section 5.1, 100% of the
Net Proceeds received by the Ultimate Parent or any of its Subsidiaries from
such Change of Control Transaction is paid to the Subordinated Guarantee

 

36

--------------------------------------------------------------------------------


 

Agent (to be applied in accordance with clauses (b), (c), (d) or (e) of
Section 6.2, as applicable).  The payment of any Net Proceeds in accordance with
the foregoing clause (iii) of this Section 9.12(b) shall be deemed a payment
made under, and an obligation under, Section 2 of this Agreement.  Upon the
payment of the Net Proceeds in accordance with this Section 9.12(b), and in
consideration for such payments, the Guarantor subject to the Change of Control
Transaction shall be released from its obligations hereunder, without any
consent of any Credit Parties, any Administrative Agent or the Subordinated
Guarantee Agent.

 

9.13        WAIVER OF JURY TRIAL.  EACH PARTY HERETO, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.14        Swap Transactions.  Notwithstanding anything herein or in any other
Loan Document to the contrary, the guaranteed Obligations shall not include any
Excluded Swap Obligations (as defined in the Credit Agreements).

 

[remainder of page intentionally left blank]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Subordinated
Guarantee Agreement to be duly executed and delivered as of the date first above
written.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Subordinated Guarantee Agent, Dex East Administrative Agent, Dex West
Administrative Agent and SuperMedia Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as RHDI Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

DEX MEDIA EAST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

DEX MEDIA WEST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

R.H. DONNELLEY INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

SUPERMEDIA INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 


 

EXHIBIT H

 

FORM OF
LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

TRADEMARK LICENSE AGREEMENT

 

THIS TRADEMARK LICENSE AGREEMENT (the “Agreement”) is made and entered into as
of April 30, 2013, by and among [LICENSOR BRE], a [            ] (“Licensor”),
and each of the entities set forth on Schedule 1 (each, a “Licensee”).  Licensor
and each of the entities set forth on Schedule 1 is hereinafter referred to
individually as a “Party” and are collectively referred to as the “Parties.”

 

Recitals

 

WHEREAS, Dex One Corporation (“Dex One”), SuperMedia Inc. (“SuperMedia”),
NewDex, Inc. (“Newco”) (which following the consummations of the transactions,
shall be named Dex Media, Inc.), and Spruce Acquisition Sub, Inc. (“Merger Sub”)
have entered into that certain Merger Agreement, dated as of August 20, 2012, as
amended and restated as of December 5, 2012 (the “Merger Agreement”), pursuant
to which Dex One will be merged with Newco, with Newco as the surviving
corporation, and SuperMedia will be merged with Merger Sub, with SuperMedia as
the surviving corporation (together, the “Mergers”);

 

WHEREAS, after the Mergers, SuperMedia will become a direct, wholly owned
subsidiary of Newco;

 

WHEREAS, [APPLICABLE CREDIT AGREEMENT REFERENCE] (the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Marks (as such term is
defined below), together with the associated goodwill, owned by each of
SuperMedia, Dex Media West, Inc., DexMedia East, Inc., R.H. Donnelley Inc., Dex
One Service, Inc., and, other than Newco, each other Shared Collateral Loan
Party (as such term is defined in the Credit Agreement) have been transferred
to, and are owned by, a bankruptcy remote subsidiary of such Persons,
respectively;

 

WHEREAS, Licensor is the bankruptcy remote subsidiary of [BRE Borrower or Shared
Collateral Loan Party] (the “BRE Owner”), and Licensor is owner of the Licensor
Marks (as such term is defined below), together with the associated goodwill;
and

 

WHEREAS, Licensor desires to grant to the Licensees, and the Licensees desire to
receive from Licensor, a fully paid-up, royalty-free, perpetual, irrevocable,
non-exclusive, worldwide, fully transferable and fully sublicenseable license to
use the Licensor Marks in connection with any current and future products and
services of the Licensees, on the terms and conditions contained in this
Agreement.

 

NOW, THEREFORE, in consideration of the terms and conditions of the Credit
Agreement and the mutual covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Defined Terms.  Terms used herein with
initial capital letters shall have the respective meanings set forth in this
Section 1.01.

 

--------------------------------------------------------------------------------


 

“Acquirer” has the meaning assigned in the definition of Change of Control.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning assigned in the preamble hereto.

 

“BRE Owner” has the meaning assigned in the preamble hereto.

 

“Change of Control” means, with respect to any Party, the occurrence of any of
the following in a single transaction or series of related transactions: 
(i) acquisition of Control of such Party, directly or indirectly by another
Person; or (ii) the merger or consolidation of such Party into or with another
Person; or (iii) the acquisition of all or substantially all of such Party’s
business or assets to which this Agreement relates by another Person (in each
case of (i) - (iii), such other Person, the “Acquirer”).

 

“Claim” means actions, allegations, arbitration, claims, demands, hearings,
investigations, inquiries, litigations, proceedings or suits (whether civil,
criminal, administrative or investigative).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Closing” has the meaning assigned in the Merger Agreement.

 

“Credit Agreement” has the meaning assigned in the recitals hereto.

 

“Dex One” has the meaning assigned in the recitals hereto.

 

“Domain Name” means Internet domain names, subdomain names and social media
account or page addresses.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Law” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any Governmental Authority.

 

“Licensee” has the meaning assigned in the preamble hereto.

 

“Licensor Indemnified Party” means Licensor, its Affiliates (other than the
applicable Licensee), and its and their respective directors, officers,
employees, agents and other representatives.

 

“Licensor Mark” means all Marks owned by Licensor from time to time, including
the Marks listed on Schedule 2 to this Agreement.

 

“Mark” means all current and future (i) trademarks, service marks, trade styles,
and logos (including all registrations and recordings thereof and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof, or
otherwise) and (ii) trademark

 

2

--------------------------------------------------------------------------------


 

rights in any trade names, corporate names, company names, business names,
fictitious business names, other source or business identifiers, Internet domain
names, subdomain names and social media account or page addresses (but excluding
all other rights in the foregoing items in this subsection (ii), including any
rights in any registrations or recordings for the foregoing items), and in each
case of subsections (i) and (ii), all goodwill associated therewith and all
common-law rights related thereto.

 

“Merger Agreement” has the meaning assigned in the recitals hereto.

 

“Mergers” has the meaning assigned in the recitals hereto.

 

“Newco” has the meaning assigned in the recitals hereto.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“SuperMedia” has the meaning assigned in the recitals hereto.

 

“Term” has the meaning assigned to such term in Section 8.01.

 

Section 1.02                             Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (i) any
definition of, or reference to, any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, and (iv) all references herein to Articles and
Sections shall be construed to refer to Articles and Sections of this Agreement.

 

ARTICLE II

 

GRANT OF LICENSE

 

Section 2.01                             Grant of License.  Subject to the terms
and conditions of this Agreement, Licensor hereby grants to each Licensee, and
each Licensee hereby accepts from Licensor, a fully paid-up, royalty-free,
perpetual, irrevocable (subject to Section 8.02), non-exclusive, worldwide,
fully transferable (subject to Section 9.03) and fully sublicensable license
(subject to Section 2.03) to use the Licensor Marks in connection with its or
their current or future products and services.

 

Section 2.02                             Rights Reserved.  All rights not
granted by Licensor in this Agreement to each Licensee are reserved to
Licensor.  Each Licensee acknowledges and agrees that it shall neither acquire,
nor have any rights in or with respect to the use of, any Licensor Marks (other
than the rights granted in this Agreement).

 

Section 2.03                             Sublicenses.  Any Licensee may
sublicense the rights granted to it pursuant to Section 2.01, provided that such
sublicense: (i) must be within the scope of the license in Section 2.01, subject
to the terms of this Agreement, and in writing, (ii) shall terminate
automatically and

 

3

--------------------------------------------------------------------------------


 

without notice upon the termination of this Agreement and (iii) is not
prohibited under the Credit Agreement.  Each Licensee shall be responsible for
the compliance by each sublicensee with the provisions of this Agreement that
are applicable to Licensee, and any breach by a sublicensee of any such
provision shall constitute a breach by such Licensee of this Agreement.  Upon
Licensor’s reasonable request, each requested Licensee shall provide a copy of
each such sublicense agreement to Licensor for the purpose of monitoring
applicable compliance with this Agreement.  Each Licensee shall promptly notify
Licensor in writing of any act or omission by any sublicensee that comes to such
Licensee’s attention that, if committed by the Licensee, would constitute a
breach of this Agreement and Licensee shall cooperate with Licensor in
connection therewith.

 

Section 2.04                             Compliance with Law.  Each Licensee
shall comply with all applicable Laws in connection with this Agreement.

 

Section 2.05                             Subsidiaries.  The license granted to
each Licensee pursuant to Section 2.01 shall be deemed an individual license to
each such subsidiary.  None of the Licensees is liable for any act or omission
of any other Licensee hereunder.  In the event that any Licensee acquires or
forms any subsidiary after the Effective Date that becomes a Subsidiary Loan
Party (as defined in the Credit Agreements), Newco Subordinated Guarantor (as
defined in the Credit Agreements) or Newco Senior Guarantor (as defined in the
Credit Agreements), such Licensee shall cause such subsidiary to be joined as a
Party to this Agreement (and accordingly to become a Licensee hereunder) and the
Parties and such subsidiary shall amend this Agreement to add such subsidiary to
Schedule 1.

 

ARTICLE III

 

OWNERSHIP OF LICENSOR MARKS

 

Section 3.01                             Acknowledgments and Covenants of
Licensee.  Each Licensee acknowledges that, as between the Parties, Licensor is
the exclusive owner of all right, title, and interest in the Licensor Marks.  As
between the Parties, all right, title and interest in and to the Licensor Marks
shall at all times be vested exclusively in Licensor.  All of each Licensee’s
rights under and in connection with this Agreement are as stated in this
Agreement, and nothing in this Agreement shall be construed to grant any implied
rights whatsoever to any Licensee.  All use of the Licensor Marks by each
Licensee and its sublicensees shall inure to the benefit of Licensor.  Any
goodwill in the Licensor Marks that each Licensee or its sublicensees may
acquire by its use of such Marks shall be exclusively owned by Licensor, and
each Licensee hereby assigns to Licensor, and undertakes and agrees at the
request of Licensor to execute all instruments and do all acts deemed necessary
by Licensor to vest exclusively in Licensor, all such goodwill.

 

Section 3.02                             Covenant of Licensor.  Licensor shall
not (i) assign any right, title or interest in or to any of the Licensor Marks
to any Person, or (ii) license any right, title or interest in or to any of the
Licensor Marks to any Person other than (A) to Newco or a subsidiary of Newco
that is not one of the other License Subsidiaries (as defined in the Credit
Agreement), or (B) as otherwise permitted under the Credit Agreement.

 

Section 3.03                             Certain Restrictions.  Except pursuant
to any delegation of rights by Licensor, each Licensee shall not and shall not
aid or authorize others, including sublicensees, to, at any time file a
trademark application to register in any country any Mark that is the same as a
Licensor Mark or that contains or consists of any of the terms or words set
forth on Schedule 2.  Each Licensee shall not use any of the Licensor Marks in
any way that could impair such Licensor Mark’s validity as a proprietary Mark of
Licensor.

 

4

--------------------------------------------------------------------------------


 

Section 3.04                             No Challenge.  Each Licensee shall not:
(i) attack, challenge, oppose, petition to cancel or initiate any Claim in
connection with, any Licensor Marks (including Licensor’s ownership of, or right
to license, any Licensor Marks); (ii) contest the fact that such Licensee’s
rights to the Licensor Marks under this Agreement are solely those of a
non-exclusive licensee; (iii) file any document with any Governmental Authority
or take any other action that would reasonably be expected to adversely affect
Licensor’s ownership of any Licensor Marks; or (iv) use any Licensor Marks in
any manner inconsistent with this Agreement.

 

ARTICLE IV

 

USAGE REQUIREMENTS

 

Section 4.01                             Overall.  All uses of the Licensor
Marks by each Licensee or such Licensee’s sublicensees (as permitted by this
Agreement) and all business conducted by them under the Licensor Marks shall be
in a manner consistent with the historical reputation and goodwill of business
conducted in connection with the Licensor Marks, and no such Person shall make
use of any of the Licensor Marks in any manner that reflects negatively upon or
adversely affects the Licensor Marks.

 

Section 4.02                             Quality Control.  The products and
services associated with the Licensor Marks as of the Effective Date are of high
quality and are held in high regard by the public.  In order to preserve the
reputation and integrity of the Licensor Marks, each Licensee shall employ such
high quality standards on its products and services as are necessary to maintain
at least the same quality as any existing use of the Licensor Marks.

 

Section 4.03                             Usage of Licensor Marks.

 

(a)         Each Licensee’s use of the Licensor Marks must at all times comply
with Licensor’s trademark usage standards, if any, regarding the depiction of
the Licensor Marks (e.g., font size, font type, color, etc.), as set forth on
Exhibit 1, and as reasonably updated by Licensor from time to time.  If Licensor
makes any changes in the trademark usage standards, each Licensee shall promptly
implement such changes with respect to all of such Licensee’s usage of the
Licensor Marks; provided, however, that such Licensee shall have one hundred
eighty (180) days from the date that such Licensee receives notice of such
changes from Licensor to implement such changes and provided further, that in
any event, such Licensee shall be permitted to deplete its then existing
inventory of such marketing, advertising and promotional materials and all
packaging materials by ordinary sales and distribution of such materials.  All
references to products or services bearing a Licensor Mark, in advertising,
promotional and other materials shall include such reasonable and customary
notices (including trademark symbols and/or attribution of trademark ownership),
legends and disclaimers as are required by Law or reasonably specified from time
to time by Licensor in writing.  Licensor shall not subject such Licensee to any
standards that are more onerous than those applied to its other licensees.

 

(b)         Upon Licensor’s reasonable request, each Licensee shall provide to
Licensor a reasonable amount of representative specimens and samples of its and
its sublicensees’ uses of any Licensor Marks.  Each Licensee shall, upon
receiving comments from Licensor, promptly correct any uses of the Licensor
Marks that do not comply with ARTICLE IV of this Agreement.

 

Section 4.04                             Infringement.  Each Licensee shall
assist Licensor, at Licensor’s expense, in protecting Licensor’s rights to the
Licensor Marks.  Each Licensee shall notify Licensor in writing of any
infringement, misappropriation or other violation of any Licensor Marks that
come to the attention of such Licensee, and Licensor shall have the sole right
to determine whether to take action on account of any such infringements or
imitations.  Each Licensee shall not take any action on account of

 

5

--------------------------------------------------------------------------------


 

any such infringements or imitations.  Each Licensee shall provide Licensor any
assistance reasonably requested by Licensor, at Licensor’s expense.

 

Section 4.05                             Delegation.  Licensor may delegate any
of its obligations or rights under this Agreement to any of its Affiliates.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01                             Representations and Warranties of the
Parties.  Each Party hereby represents and warrants that at all times during the
Term (i) such Party has the power and authority to execute this Agreement, and
(ii) this Agreement does not conflict with any obligation, whether contractual
or otherwise, owed by such Party or any of its Affiliates to any Person.

 

Section 5.02                             Disclaimer of Representations and
Warranties.  EXCEPT AS PROVIDED IN SECTION 5.01, LICENSOR HEREBY SPECIFICALLY
DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES TO LICENSEES, EXPRESS OR
IMPLIED (INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY, REGISTRABILITY, OR NON-INFRINGEMENT AND IMPLIED
WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE), REGARDING
THE LICENSOR MARKS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
LICENSEE ACKNOWLEDGES THAT THE LICENSE GRANTED IN THIS AGREEMENT AND THE
LICENSOR MARKS ARE PROVIDED “AS IS.”

 

ARTICLE VI

 

LIMITATIONS OF LIABILITY

 

Section 6.01                             No Liability for Licensor. 
Notwithstanding anything to the contrary contained in this Agreement, Licensor’s
entire liability, and each Licensee’s sole and exclusive remedy, under this
Agreement, shall be such Licensee’s right to bring an action for specific
performance for any provision Licensor fails to perform.  THE LIMITATIONS OF
LIABILITY CONTAINED HEREIN WILL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY REMEDY PROVIDED HEREIN.

 

Section 6.02                             Disclaimer of Certain Liabilities.  IN
NO EVENT SHALL LICENSOR BE LIABLE FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL,
SPECIAL OR PUNITIVE DAMAGES (INCLUDING LOSS OF REVENUE, PROFIT, GOODWILL, OR
ENTERPRISE VALUE) ARISING OUT OF, OR RELATING TO, THIS AGREEMENT OR THE LICENSOR
MARKS, WHETHER LIABILITY IS ASSERTED IN CONTRACT OR IN TORT (INCLUDING STRICT
LIABILITY, PRODUCTS LIABILITY OR NEGLIGENCE) OR OTHERWISE, AND REGARDLESS OF
WHETHER LICENSOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.01                             Indemnification.  Each Licensee shall
indemnify, defend and hold harmless the Licensor Indemnified Parties from and
against all judgments, losses, damages, liabilities, costs or expenses
(including reasonable attorneys’ fees and legal expenses) incurred by any of
them based

 

6

--------------------------------------------------------------------------------


 

upon any actual or threatened third party Claim associated with or arising
from:  (i) any gross negligence or willful misconduct by such Licensee or any of
its sublicensees in connection with this Agreement; (ii) such Licensee’s or any
of its sublicensees’ use of the Licensor Marks under this Agreement, except for
Claims of infringement of third party rights resulting from such Licensee’s use
of Licensor Marks as permitted under this Agreement; or (iii) such Licensee’s or
any of its sublicensees’ failure to comply with any applicable Laws in
connection with this Agreement.

 

Section 7.02                             Indemnification Procedures.  Any
Licensor Indemnified Party entitled to indemnification under this Agreement
shall promptly provide the applicable Licensee with notice of the applicable
Claim; provided that the failure of the Licensor Indemnified Party to undertake
such actions shall not relieve such Licensee of any obligation it may have to
defend or indemnify, except and only to the extent that such Licensee’s ability
to fulfill such obligation has been actually and materially prejudiced thereby. 
The Licensor Indemnified Party shall permit such Licensee to answer and defend
the Claim.  If such Licensee, within a reasonable time after receipt of such
notice, should fail to assume full responsibility for the Claim, the Licensor
Indemnified Party shall have the right, but not the obligation, to undertake the
defense of, and to compromise or settle, the Claim on behalf, for the account,
and at the risk of, such Licensee.  Such Licensee shall permit the Licensor
Indemnified Party to participate in its own defense with its own counsel at its
own expense.  If the Licensor Indemnified Party elects to participate in its own
defense, such Licensee shall agree to consider in good faith the views of the
Licensor Indemnified Party and its counsel and to keep the Licensor Indemnified
Party and its counsel reasonably informed of the progress of the defense,
litigation, arbitration, or settlement discussions relating to such Claims,
subject to a joint-defense agreement between the Licensor Indemnified Party and
such Licensee.  Such Licensee shall not settle or compromise any Claims against
a Licensor Indemnified Party without the Licensor Indemnified Party’s prior
written consent (which consent shall not be unreasonably withheld or delayed),
unless such settlement or compromise:  (i) includes an unconditional release of
the Licensor Indemnified Party from all liability arising out of such Claims;
(ii) is solely monetary in nature; and (iii) does not include remedial or
equitable measures or relief (including any injunction), a statement as to, or
an admission of, fault, culpability or failure to act by or on behalf of, the
Licensor Indemnified Party or otherwise materially adversely affect the Licensor
Indemnified Party.  Such Licensee shall not be responsible for any settlement
made by the Licensor Indemnified Party without such Licensee’s written
permission.

 

ARTICLE VIII

 

TERM AND TERMINATION

 

Section 8.01                             Term.  This Agreement shall become
effective upon the Closing (the “Effective Date”) and shall continue for a
perpetual term (the “Term”), unless earlier terminated solely as provided for in
Section 8.02.

 

Section 8.02                             Termination.  This Agreement may be
terminated as to a Licensee only:  (i) by Licensor for such Licensee’s material
breach of Article IV where (a) the Parties agree that such material breach is
incapable of cure or (b) such Licensee does not take steps that are reasonable
in the circumstances to address such material breach within thirty (30) days
from its receipt of notice of such material breach from Licensor or does not
cure such material breach within one hundred and twenty (120) days from its
receipt of such notice (provided that termination pursuant to this
Section 8.02(i)(b) shall only terminate such Licensee’s rights with respect to
those Licensor Marks and those products or services in respect of which the
breach occurred); (ii) by mutual, written agreement of both Parties; or
(iii) pursuant to Section 9.03(d)(iii).

 

7

--------------------------------------------------------------------------------


 

Section 8.03                             Effect of Termination of this
Agreement.  Upon a termination of this Agreement as provided for in
Section 8.02, the applicable Licensee’s license hereunder shall terminate, all
sublicenses granted by such Licensee shall automatically terminate, and all
rights in the Licensor Marks granted to such Licensee under this Agreement shall
revert to Licensor.  In addition, upon the termination of this Agreement as
provided for in Section 8.02, such Licensee shall cease all use of the Licensor
Marks.  For clarity, the termination of this Agreement as to any applicable
Licensee shall not affect the rights of any other Licensee hereunder.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01                             Notices.

 

All notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

If to Dex Media Holdings, Inc., Dex Media, Inc., Dex Media Service LLC, Dex One
Digital, Inc., Dex One Service, Inc., Dex Media East, Inc., Dex Media
West, Inc., R.H. Donnelly Inc., R.H. Donnelly APIL, Inc., or R.H. Donnelly
Corporation:

 

1001 Winstead Dr.

Cary, NC 27513

Attention:

Terry Hurley, Vice President and Assistant General Counsel

Facsimile:

919-447-4700

 

If to SuperMedia BRE LLC, Supermedia Inc., Supermedia LLC, Supermedia Services
Inc., or Supermedia Sales Inc.:

 

2200 West Airfield Drive

DFW Airport, TX  75261

Attention:

General Counsel

Facsimile:

972-453-6829

 

Any Party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other Party hereto.  All notices
and other communications given to any Party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt by the other Party.

 

Section 9.02                             Amendments.  No amendment or supplement
to this Agreement shall be binding on a Party unless it is set forth in a
written document signed by an authorized officer of such Party.

 

Section 9.03                             Successors and Assigns.

 

(a)         The provisions of this Agreement shall be binding upon, and shall
inure to the benefit of, the Parties and their respective successors and assigns
permitted hereby.  Except as set forth in this Section 9.03, no Licensee may
assign or transfer any of its rights or obligations under this Agreement without
the consent in writing of the other Parties (and any attempted assignment or
transfer by any Licensee without such consent shall be null and void).  Licensor
may not assign or transfer any of its

 

8

--------------------------------------------------------------------------------


 

rights or obligations under this Agreement.  For clarity, each Licensee may
assume this Agreement in bankruptcy, provided that any assignment in connection
with such assumption shall be governed by this Section 9.03.

 

(b)         Newco may assign this Agreement in whole (but not in part) without
the consent of the other Parties (and must do so) to an entity (which entity
shall be deemed to be an Acquirer) in a transaction of the type described in
subsection (iii) of the definition of Change of Control, and provided, further,
that such Acquirer must assume this Agreement in writing.  Notwithstanding
anything to the contrary in Section 9.03, Newco may undergo a transaction
described in subsections (i) and (ii) of the definition of Change of Control and
this Agreement shall continue thereafter with respect to Newco in full force and
effect.  Newco may assume this Agreement in bankruptcy, provided that any
assignment in connection with such assumption shall be governed by this
Section 9.03.  This Section 9.03(b) shall not become effective unless and until
the Credit Agreement is terminated.

 

(c)          BRE Owner may assign this Agreement in whole (but not in part)
without the consent of the other Parties (and must do so) to an entity (which
entity shall be deemed to be an Acquirer) in a transaction of the type described
in subsection (iii) of the definition of Change of Control, and provided,
further, that (i) such Acquirer must assume this Agreement in writing and
(ii) such assignment shall be subject to Section 9.03(d).  Notwithstanding
anything to the contrary in this Section 9.03, BRE Owner may undergo a
transaction described in subsections (i) and (ii) of the definition of Change of
Control and, subject to Section 9.03(d), this Agreement shall continue
thereafter with respect to BRE Owner in full force and effect.  BRE Owner may
assume this Agreement in bankruptcy, provided that any assignment in connection
with such assumption shall be governed by this Section 9.03.

 

(d)         In the event that BRE Owner undergoes a Change of Control (unless
such Change of Control is in connection with a corporate reorganization of BRE
Owner in which the ultimate ownership of BRE Owner immediately prior to such
reorganization is the same as the ultimate ownership of BRE Owner immediately
after such reorganization effective as of the effective date of such Change of
Control):  (i) the license granted to BRE Owner pursuant to Section 2.01 (and
the sublicenses granted by BRE Owner pursuant to Section 2.03), shall
automatically become limited to (A) the Licensor Marks as of the effective date
of such Change of Control, and (B) BRE Owner’s and its subsidiaries’ products
and services as of the effective date of such Change of Control, and internal
evolutions thereof (and shall exclude the products and services of any Acquirer
of BRE Owner or any of such Acquirer’s other affiliates); (ii) notwithstanding
this Section 9.03, any future assignment of this Agreement by the Acquirer or
Change of Control of the Acquirer shall require the consent of Licensor in order
for the license to such Acquirer from Licensor to continue; (iii) Licensor shall
be permitted to terminate this Agreement as to the Acquirer at any time after
this Agreement is assigned, if such Acquirer materially breaches this Agreement
and such breach is not capable of being cured or such Acquirer does not cure
such material breach within thirty (30) days from its receipt of notice of such
material breach from Licensor; and (iv) Newco and the BRE Owner shall, in good
faith, renegotiate the terms and conditions of this Agreement to reflect the BRE
Owner’s then-current use and mutually acceptable anticipated future scope of the
license, provided that if Newco and the BRE Owner do not come to mutually
agreeable terms after such good faith negotiation, the provisions in (i) —
(iii) of this Section 9.03(d) will continue to control in perpetuity.

 

Section 9.04                             Survival.  The provisions of
Section 3.01, Section 8.03, ARTICLE I, ARTICLE V, ARTICLE VI, ARTICLE VII, and
ARTICLE IX shall survive and remain in full force and effect regardless of a
termination of this Agreement pursuant to Section 9.03(d)(iii).

 

Section 9.05                             No Waiver.  No delay or failure on the
part of either Party in the exercise of any right granted under this Agreement,
or available at law or in equity, shall be construed as a waiver

 

9

--------------------------------------------------------------------------------


 

of such right, nor shall any single or partial exercise thereof preclude any
other exercise thereof.  All waivers must be in a writing signed by the Party
against whom the waiver is to be effective.  Any such waiver shall constitute a
waiver only with respect to the specific matter described in such writing and
shall in no way impair the rights of the Party granting such waiver in any other
respect or at any other time.

 

Section 9.06                             Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
Parties hereto on different counterparts), including by .pdf, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Agreement constitutes the entire contract
among the Parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or email transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 9.07                             Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other Governmental Authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party.  Upon such a determination, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

Section 9.08                             Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)         This Agreement shall be construed in accordance with and governed by
the Law of the State of New York.

 

(b)         Each of the Parties unconditionally submits to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the Parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by Law, in such Federal court.  Each of the Parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.

 

(c)          Each of the Parties hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 9.08(b).  Each of the Parties hereto hereby irrevocably waives, to
the fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)         Each Party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any Party to this Agreement to serve process
in any other manner permitted by law.

 

10

--------------------------------------------------------------------------------


 

(e)          The Parties agree that if any of the provisions of this Agreement
are materially breached, irreparable damage could occur for which no adequate
remedy at law could exist and damages could be difficult to determine, and that
the Parties shall be entitled to seek immediate preliminary or permanent
equitable or injunctive relief (including specific performance) in addition to
any other remedy at law or equity, without posting bond or other security.

 

Section 9.09                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 9.09.

 

Section 9.10                             Headings.  Article and Section headings
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

[remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed by its respective authorized representative as of the Effective Date.

 

 

[LICENSOR], as Licensor

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[LICENSEE], as Licensee

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Trademark License Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Parties

 

DEX MEDIA HOLDINGS, INC., a Delaware corporation

 

DEX MEDIA EAST, INC., a Delaware corporation

 

DEX MEDIA WEST, INC., a Delaware corporation

 

DEX MEDIA, INC., a Delaware corporation

 

DEX MEDIA SERVICE LLC, a Delaware limited liability company

 

DEX ONE DIGITAL, INC., a Delaware corporation

 

DEX ONE SERVICE, INC., a Delaware corporation

 

R.H. DONNELLY INC., a Delaware corporation

 

R.H. DONNELLY APIL, INC., a Delaware corporation

 

R.H. DONNELLY CORPORATION, a Delaware corporation

 

SUPERMEDIA INC., a Delaware corporation

 

SUPERMEDIA LLC, a Delaware limited liability company

 

SUPERMEDIA SERVICES INC., a Delaware corporation

 

SUPERMEDIA SALES INC., a Delaware corporation

 

Schedule 1 — Trademark License Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Trademarks

 

JURISDICTION

 

TRADEMARK

 

APPLICATION
NO.

 

FILING
DATE

 

REGISTRATION
NO.

 

REGISTRATION
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 2 — Trademark License Agreement

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

Trademark Usage Guidelines

 

Exhibit 1 — Trademark License Agreement

 

--------------------------------------------------------------------------------

 


 

EXHIBIT I

 

FORM OF
MASTER IP LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

MASTER IP LICENSE AGREEMENT

 

THIS INTELLECTUAL PROPERTY LICENSE AGREEMENT (the “Agreement”) is made and
entered into as of April 30, 2013, by and among the entities set forth on
Schedule 1 hereto.  Each of the entities set forth on Schedule 1 is hereinafter
referred to individually as a “Party” and are collectively referred to as the
“Parties.”

 

Recitals

 

WHEREAS, Dex One Corporation (“Dex One”), SuperMedia Inc. (“SuperMedia”),
Newdex, Inc. (“Newco”) (which following the consummations of the transactions,
shall be named Dex Media, Inc.), and Spruce Acquisition Sub, Inc. (“Merger Sub”)
have entered into that certain Merger Agreement, dated as of August 20, 2012, as
amended and restated as of December 5, 2012 (the “Merger Agreement”), pursuant
to which Dex One will be merged with Newco, with Newco as the surviving
corporation, and SuperMedia will be merged with Merger Sub, with SuperMedia as
the surviving corporation (together, the “Mergers”);

 

WHEREAS, after the Mergers, SuperMedia will become a direct, wholly owned
subsidiary of Newco, and Newco will become the ultimate parent;

 

WHEREAS, Newco, Dex Media Holdings, Inc. (f/k/a Dex Media, Inc.), Dex Media
East, Inc., and JPMorgan Chase Bank, N.A. are parties to that certain Credit
Agreement, along with the several banks and other financial institutions or
entities from time to time party thereto, dated as of October 24, 2007, as
amended and restated as of January 29, 2010 and as further amended and restated
as of the Effective Date (the “Dex East Credit Agreement”);

 

WHEREAS, Newco, R.H. Donnelley Inc., and Deutsche Bank Trust Company Americas
are parties to that certain Fourth Amended and Restated Credit Agreement, along
with the several banks and other financial institutions or entities from time to
time party thereto, dated as of the Effective Date (the “RHD Credit Agreement”);

 

WHEREAS, Newco, Dex Media Holdings, Inc. (f/k/a Dex Media, Inc.), Dex Media
West, Inc., and JPMorgan Chase Bank, N.A. are parties to that certain Credit
Agreement, along with the several banks and other financial institutions or
entities from time to time party thereto, dated as of June 6, 2008, as amended
and restated as of January 29, 2010 and as further amended and restated as of
the Effective Date (the “Dex West Credit Agreement”);

 

WHEREAS, SuperMedia, Newco, and JPMorgan Chase Bank, N.A. are parties to that
certain Loan Agreement, along with the several banks and other financial
institutions or entities from time to time party thereto, dated as of
December 31, 2009, as amended and restated as of the Effective Date (the
“SuperMedia Loan Agreement,” and together with the Dex East Credit Agreement,
RHD Credit Agreement and Dex West Credit Agreement, the “Credit Agreements”);

 

WHEREAS, each of the Parties is owner of, or has the right to use, such Party’s
Licensed IP (as such term is defined below); and

 

WHEREAS, each Party (in its capacity as Licensor (as such term is defined
below)) desires to grant to each of the other Parties (in their capacity as
Licensees (as such term is defined below)), and each Party (in its capacity as
Licensee) desires to receive from such other Parties (in their capacity as a
Licensors), a fully paid-up, royalty-free, perpetual, irrevocable,
non-exclusive, worldwide, fully

 

--------------------------------------------------------------------------------


 

transferable and fully sublicenseable license under each such Party’s Licensed
IP, for any purpose, on the terms and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the terms and conditions of the Credit
Agreements and the mutual covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Defined Terms.  Terms used herein with
initial capital letters shall have the respective meanings set forth in this
Section 1.01.

 

“Agreement” has the meaning assigned in the preamble hereto.

 

“Change of Control” means, with respect to any Party, the occurrence of any of
the following in a single transaction or series of related transactions: 
(i) acquisition of Control of such Party, directly or indirectly by another
Person; or (ii) the merger or consolidation of such Party into or with another
Person; or (iii) the acquisition of all or substantially all of such Party’s
business or assets to which this Agreement relates by another person.

 

“Claim” means actions, allegations, arbitration, claims, demands, hearings,
investigations, inquiries, litigations, proceedings or suits (whether civil,
criminal, administrative or investigative).

 

“Closing” has the meaning assigned in the Merger Agreement.

 

“Confidential Information” means all confidential and proprietary information of
a Party disclosed to another Party (whether disclosed directly or indirectly in
writing or by oral communications), including trade secrets, know-how, data,
databases, analyses, techniques, technologies, systems, discoveries, research,
development, records, reports, manuals, documentation, models, files,
confidential inventions, innovations, improvements, developments, methods,
processes, designs, drawings, reports, documentation, prototypes and all similar
or related information, whether or not patentable; in each case of the
foregoing, which, at the time of disclosure, is designated as confidential (or
like designation), is disclosed in circumstances of confidence, or should be
understood by the receiving Party at the time of disclosure, exercising
reasonable business judgment, to be confidential information of the disclosing
Party.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreements” has the meaning assigned in the recitals hereto.

 

“Dex East Credit Agreement” has the meaning assigned in the recitals hereto.

 

“Dex One” has the meaning assigned in the recitals hereto.

 

“Dex West Credit Agreement” has the meaning assigned in the recitals hereto.

 

2

--------------------------------------------------------------------------------


 

“Disclosing Party” means the Party that discloses Confidential Information to
another Party pursuant to this Agreement.

 

“Domain Name” means Internet domain names, subdomain names and social media
account or page addresses.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Intellectual Property Right” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, technology, know-how and processes. Intellectual Property
Rights shall not include:  (i) Domain Names, uniform resource locators, other
names and locators associated with the Internet, and applications or
registrations therefor; or (ii) registered and unregistered trade names,
corporate names, trademarks, service marks, trade dress, business designations
and any other identifying designations of origin or source, including those
existing on the Effective Date and/or thereafter, and related goodwill and
applications therefor.

 

“Law” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any Governmental Authority.

 

“Licensed IP” means, individually and collectively, the Owned IP and Third Party
IP.

 

“Licensee” has the meaning assigned in Section 2.07.

 

“Licensee Indemnified Party” means each Licensee and its directors, officers,
employees, agents and other representatives.

 

“Licensor” has the meaning assigned in Section 2.07.

 

“Licensor Indemnified Party” means each Licensor and its directors, officers,
employees, agents and other representatives.

 

“Merger Agreement” has the meaning assigned in the recitals hereto.

 

“Mergers” has the meaning assigned in the recitals hereto.

 

“Newco” has the meaning assigned in the recitals hereto.

 

“Owned IP” means, with respect to each Licensor, all Intellectual Property
Rights owned by such Licensor whether as of, or after, the Closing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Receiving Party” means the Party that receives Confidential Information from
another Party pursuant to this Agreement.

 

“RHD Credit Agreement” has the meaning assigned in the recitals hereto.

 

3

--------------------------------------------------------------------------------


 

“SuperMedia” has the meaning assigned in the recitals hereto.

 

“SuperMedia Loan Agreement” has the meaning assigned in the recitals hereto.

 

“Term” has the meaning assigned to such term in Section 8.01.

 

“Third Party IP” means, with respect to each Licensor, any Intellectual Property
Rights licensed or sublicensed by any third party (that is not a subsidiary of
any Licensor) to such Licensor during the Term of this Agreement, to the extent
sublicensing (or further sublicensing, as applicable) of such Intellectual
Property Rights by such Licensor to Licensees within the scope of the license of
Section 2.02 is permitted by the applicable contract with such third party
without:  (i) the third-party licensor’s consent, unless consent can be obtained
with no additional fees or other consideration (unless the applicable Licensee
fully reimburses the applicable Licensor for such additional fees or other
consideration) or additional obligations upon such Licensor or any loss of
rights of such Licensor; (ii) loss of any rights of such Licensor;
(iii) additional obligations upon such Licensor; or (iv) any additional fees or
consideration required to obtain the right to grant such sublicense (or further
sublicense, as applicable) (unless the applicable Licensee fully reimburses the
applicable Licensor for such fees or other consideration).

 

Section 1.02                             Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (i) any
definition of, or reference to, any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, and (iv) all references herein to Articles and
Sections shall be construed to refer to Articles and Sections of this Agreement.

 

ARTICLE II

 

GRANT OF LICENSE

 

Section 2.01                             Grant of License to Owned IP.  Subject
to the terms and conditions of this Agreement, each Party (in its capacity as
Licensor) hereby grants (and agrees to grant for Intellectual Property Rights
owned by it after the Effective Date) to each other Party (in their capacity as
Licensees), and each other Party (in its capacity as Licensee) hereby accepts
from such Party (in its capacity as Licensor), a fully paid-up, royalty-free,
perpetual, irrevocable (subject to Section 9.03(b)(iii)), non-exclusive,
worldwide, fully transferable (subject to Section 9.03) and fully sublicensable
(subject to Section 2.04) license, to use and exercise all rights under such
Party’s Owned IP, for any purpose (which license shall, for the avoidance of
doubt, include the right to access such Owned IP in any format or media,
including electronic or digital, and any materials containing or embodying such
Owned IP).

 

Section 2.02                             Grant of Sublicense to Third Party IP. 
Subject to the terms and conditions of this Agreement, each Party (in its
capacity as Licensor) hereby grants (and agrees to grant for Third Party IP
licensed to it after the Effective Date) to each other Party (in their capacity
as Licensees), and each other Parties (in its capacity as Licensee) hereby
accepts from such Party (in its

 

4

--------------------------------------------------------------------------------


 

capacity as Licensor), a fully paid-up, royalty-free, perpetual, irrevocable
(subject to Section 9.03(b)(iii)), non-exclusive, worldwide, fully transferable
(subject to Section 9.03) and fully sublicensable (subject to Section 2.04)
sublicense, to use and exercise all rights under such Party’s Third Party IP,
for all purposes (which license shall, for the avoidance of doubt, include the
right to access such Third Party IP in any format or media, including electronic
or digital, and any materials containing or embodying such Third Party IP)
permitted under the applicable license agreement governing such sublicense of
such Third Party IP.

 

Section 2.03                             Rights Reserved.  All rights not
granted by each Licensor in this Agreement to the Licensees are reserved to such
Licensor.  Each Licensee acknowledges and agrees that pursuant to this Agreement
it shall neither acquire, nor have any rights in or with respect to the use of,
any Licensed IP (other than the rights granted in this Agreement).

 

Section 2.04                             Sublicenses.  Any Licensee may
sublicense the rights granted to it pursuant to Section 2.01 or Section 2.02
provided that such sublicense:  (i) must be within the scope of the license in
Section 2.01 or Section 2.02, subject to the terms of this Agreement, and in
writing, and (ii) shall terminate automatically and without notice upon the
termination of this Agreement (pursuant to Section 9.03(b)(iii)).  No Licensee
shall sublicense any right granted under this Agreement to any Person in any
manner prohibited by the Credit Agreements.  Each Licensee shall be responsible
for the compliance by each of its sublicensees with the provisions of this
Agreement that are applicable to Licensee, and any breach by a sublicensee of
any such provision shall constitute a breach by such Licensee of this
Agreement.  Upon a Licensor’s reasonable request, each requested Licensee shall
provide a copy of each such sublicense agreement to such Licensor for the
purpose of monitoring applicable compliance with this Agreement.  Each Licensee
shall promptly notify Licensor in writing of any act or omission by any
sublicensee of such Licensee that comes to such Licensee’s attention that, if
committed by the Licensee, would constitute a breach of this Agreement and
Licensee shall cooperate with Licensor in connection therewith.

 

Section 2.05                             Compliance with Law.  Each Licensee
shall comply with all applicable Laws in connection with this Agreement.

 

Section 2.06                             Domain Names; Website Redirection. 
Each Licensor shall use commercially reasonable efforts to cooperate with each
Licensee with a view to facilitating mutually beneficial usage of, and
redirection to, websites and webpages controlled by such Licensor.

 

Section 2.07                             Status; Subsidiaries.  Each Party in
its status as a licensor is referred to in various sections of this Agreement as
“Licensor” and each Party in its status as a licensee is referred to in various
sections of this Agreement as “Licensee.”  No Party in its status as licensor or
licensee hereunder is liable for any act or omission of any other Party hereto. 
In the event that any Party acquires or forms any subsidiary after the Effective
Date that becomes a Subsidiary Loan Party (as defined in the Credit Agreements),
Newco Subordinated Guarantor (as defined in the Credit Agreements) or Newco
Senior Guarantor (as defined in the Credit Agreements), such Party shall cause
such subsidiary to be joined as a Party to this Agreement (and accordingly to
become a Licensor and Licensee hereunder) and the Parties and such subsidiary
shall amend this Agreement to add such subsidiary to Schedule 1.

 

Section 2.08                             Escrow.  The Parties acknowledge and
agree that each of the Parties (other than Newco) have delivered to each other
as of the Closing Date current or contingent possession of, or access to,
current and future Escrow Materials (as defined in the Credit Agreements)
pursuant to that certain Three-Party Master Depositor Escrow Service Agreement,
dated April 30, 2013, by and between each of the Parties and Iron Mountain
Intellectual Property Management, Inc. (the “Escrow Agreement”).

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

OWNERSHIP OF LICENSED IP

 

Section 3.01                             Acknowledgments and Covenants of
Licensee.  Each Licensee acknowledges that, as between the Parties, each of its
Licensors is the exclusive owner of all right, title, and interest in such
Licensor’s Owned IP.  All of each Licensee’s rights under and in connection with
this Agreement are as stated in this Agreement, and nothing in this Agreement
shall be construed to grant any implied rights whatsoever to any Licensee.

 

Section 3.02                             Covenant of Licensor.  Each Licensor
shall not grant any exclusive license or sublicense to any Person with respect
to any Licensed IP in any manner that narrows the non-exclusive licenses granted
to the Licensees pursuant to Section 2.01 and Section 2.02.  If Licensor
transfers or assigns any Owned IP to any third Person, such Person must assume,
in writing, such Licensor’s obligations (in its capacity as a Licensor) under
this Agreement; provided, however, that, subject to Section 9.03, in no event
shall any such transfer or assignment constitute a transfer or assignment to
such third Person of any rights as a Licensee under this Agreement. 
Nevertheless, even absent such written assumption, such Owned IP shall
automatically be deemed to be subject to the license granted pursuant to
Section 2.01  and such license shall nevertheless continue for the term defined
in this Agreement (and shall remain subject to the applicable restrictions and
limitations set forth in this Agreement).  Any purported license, sublicense,
transfer or assignment in violation of this Section 3.02 shall be null and void
ab initio and of no force and effect.

 

Section 3.03                             No Challenge.  Each Licensee shall not:
(i) attack, challenge, oppose, petition to cancel or initiate any Claim in
connection with, any Licensed IP licensed to it hereunder (including Licensor’s
ownership of, or right to license, any such Licensed IP); (ii) contest the fact
that its rights to the Licensed IP licensed to it hereunder are solely those of
a non-exclusive licensee; (iii) file any document with any Governmental
Authority or take any other action that would reasonably be expected to
adversely affect Licensor’s ownership of any Licensed IP licensed to such
Licensee hereunder; or (iv) use any Licensed IP licensed to it hereunder in any
manner inconsistent with this Agreement.

 

Section 3.04                             Prosecution, Maintenance and
Enforcement.  All Licensed IP in existence as of the date hereof licensed or
sublicensed under this Agreement is licensed or sublicensed as such Intellectual
Property Rights exist as of the Effective Date and is subject to preexisting
licenses granted thereunder.  Nothing contained in this Agreement shall be
construed as:

 

(i)             requiring the filing of any patent application or application to
register any industrial design, the securing of any patent or industrial design,
or the maintaining of any patent or industrial design in force;

 

(ii)          being an agreement to bring or prosecute actions or suits against
third parties for infringement or misappropriation; or

 

(iii)       including an obligation to furnish any assistance or technical
information under this Agreement.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01                             Representations and Warranties of the
Parties.  Each Party hereby represents and warrants that at all times during the
Term (i) such Party has the power and authority to execute this Agreement, and
(ii) this Agreement does not conflict with any obligation, whether contractual
or otherwise, owed by such Party to any Person.

 

Section 4.02                             Disclaimer of Representations and
Warranties.  EXCEPT AS PROVIDED IN SECTION 4.01, EACH LICENSOR HEREBY
SPECIFICALLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES TO LICENSEES,
EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, VALIDITY, REGISTRABILITY, OR NON-INFRINGEMENT AND
IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE),
REGARDING THE LICENSED IP.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EACH LICENSEE ACKNOWLEDGES THAT THE LICENSE GRANTED IN THIS AGREEMENT AND THE
LICENSED IP ARE PROVIDED “AS IS.”

 

ARTICLE V

 

CONFIDENTIALITY

 

Section 5.01                             Duty of Confidentiality.  Each of the
Parties agrees to maintain the confidentiality of the Confidential Information,
except that Confidential Information may be disclosed (i) to its directors,
officers, partners, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(ii) to the extent requested by any regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (vi) subject to an
agreement containing provisions at least as restrictive as those of this
Section, to any assignee of, or any prospective assignee of, any of its rights
or obligations under this Agreement, (vii) with the consent of the Disclosing
Party or (viii) to the extent such Confidential Information (a) becomes publicly
available other than as a result of a breach of this Section or (b) becomes
available to the Receiving Party on a nonconfidential basis from a source other
than the Disclosing Party.  Any Person required to maintain the confidentiality
of Confidential Information as provided in this Section shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information.

 

ARTICLE VI

 

LIMITATIONS OF LIABILITY

 

Section 6.01                             Disclaimer of Certain Liabilities.  IN
NO EVENT SHALL ANY PARTY BE LIABLE FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL,
SPECIAL OR PUNITIVE DAMAGES (INCLUDING LOSS OF REVENUE, PROFIT, GOODWILL, OR
ENTERPRISE VALUE) ARISING OUT OF, OR RELATING TO, THIS AGREEMENT OR THE LICENSED
IP, WHETHER LIABILITY IS ASSERTED IN CONTRACT OR IN TORT (INCLUDING STRICT
LIABILITY, PRODUCTS LIABILITY OR NEGLIGENCE) OR OTHERWISE, AND REGARDLESS OF

 

7

--------------------------------------------------------------------------------


 

WHETHER ANY SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THE
LIMITATIONS OF LIABILITY CONTAINED HEREIN WILL APPLY NOTWITHSTANDING ANY FAILURE
OF ESSENTIAL PURPOSE OF ANY REMEDY PROVIDED HEREIN.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.01                             Indemnification by Licensee.  Each
Licensee shall indemnify, defend and hold harmless the Licensor Indemnified
Parties from and against all judgments, losses, damages, liabilities, costs or
expenses (including reasonable attorneys’ fees and legal expenses) incurred by
any of them based upon any actual or threatened third party Claim associated
with or arising from:  (i) any gross negligence or willful misconduct by such
Licensee or any of its sublicensees in connection with this Agreement; (ii) such
Licensee’s or any of its sublicensees’ use of the Licensed IP licensed to it
under this Agreement, except for Claims of infringement of third party rights
resulting from such Licensee’s use of such Licensed IP as permitted under this
Agreement; or (iii) such Licensee’s or any of its sublicensees’ failure to
comply with any applicable Laws in connection with this Agreement.

 

Section 7.02                             Indemnification by Licensor.  Except to
the extent a Licensee is obligated to indemnify a Licensor Indemnified Party
pursuant to Section 7.01, each Licensor shall indemnify, defend and hold
harmless the Licensee Indemnified Parties from and against all judgments,
losses, damages, liabilities, costs or expenses (including reasonable attorneys’
fees and legal expenses) incurred by any of them based upon any actual or
threatened third party Claim associated with or arising from:  (i) any gross
negligence or willful misconduct by such Licensor in connection with this
Agreement; or (ii) such Licensor’s failure to comply with any applicable Laws in
connection with this Agreement.

 

Section 7.03                             Indemnification Procedures.  Any
Licensor Indemnified Party or Licensee Indemnified Party (as applicable, the
“Indemnified Party”) entitled to indemnification under this Agreement shall
promptly provide the applicable Licensee or Licensor (as applicable, the
“Indemnifying Party”) with notice of the applicable Claim; provided that the
failure of the Indemnified Party to undertake such actions shall not relieve
Indemnifying Party of any obligation it may have to defend or indemnify, except
and only to the extent that such Indemnifying Party’s ability to fulfill such
obligation has been actually and materially prejudiced thereby.  The Indemnified
Party shall permit the Indemnifying Party to answer and defend the Claim.  If
the Indemnifying Party, within a reasonable time after receipt of such notice,
should fail to assume full responsibility for the Claim, the Indemnified Party
shall have the right, but not the obligation, to undertake the defense of, and
to compromise or settle, the Claim on behalf, for the account, and at the risk
of, the Indemnifying Party.  The Indemnifying Party shall permit the Indemnified
Party to participate in its own defense with its own counsel at its own
expense.  If the Indemnified Party elects to participate in its own defense, the
Indemnifying Party shall agree to consider in good faith the views of the
Indemnified Party and its counsel and to keep the Indemnified Party and its
counsel reasonably informed of the progress of the defense, litigation,
arbitration, or settlement discussions relating to such Claims, subject to a
joint-defense agreement between the Indemnified Party and the Indemnifying
Party.  The Indemnifying Party shall not settle or compromise any Claims against
a Indemnified Party without the Indemnified Party’s prior written consent (which
consent shall not be unreasonably withheld or delayed), unless such settlement
or compromise:  (i) includes an unconditional release of the Indemnified Party
from all liability arising out of such Claims; (ii) is solely monetary in
nature; and (iii) does not include remedial or equitable measures or relief
(including any injunction), a statement as to, or an admission of, fault,
culpability or failure to act by or on behalf of, the Indemnified Party or
otherwise materially adversely affect the Indemnified Party.  The

 

8

--------------------------------------------------------------------------------


 

Indemnifying Party shall not be responsible for any settlement made by the
Indemnified Party without such Indemnifying Party’s written permission.

 

ARTICLE VIII

 

TERM AND TERMINATION

 

Section 8.01                             Term.  This Agreement shall become
effective upon the Closing (the “Effective Date”) and shall continue for a
perpetual term (the “Term”), subject to Section 9.03(b)(iii).

 

Section 8.02                             Licenses Irrevocable.  Notwithstanding
anything in this Agreement to the contrary, subject to Section 9.03(b)(iii), the
licenses hereunder shall be irrevocable and perpetual and shall continue in full
force and effect notwithstanding any material breach by a Party of any term
herein.

 

Section 8.03                             Effect of
Section 9.03(b)(iii) Termination.  Upon any termination as provided for in
Section 9.03(b)(iii), the license to the applicable assignee described therein
shall terminate, all sublicenses with respect to such applicable assignee shall
automatically terminate, all rights in the Licensed IP granted to the applicable
assignee under this Agreement shall revert to the applicable Licensor, and such
applicable assignee shall cease all use of the Licensed IP.  For clarity, in the
event of any such termination, all licenses herein as between and among the
Licensors and Licensees other than the applicable assignee shall remain in full
force and effect.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01                             Notices.

 

All notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

If to Dex Media Holdings, Inc., Dex Media, Inc., Dex Media Service LLC, Dex One
Digital, Inc., Dex One Service, Inc., Dex Media East, Inc., Dex Media
West, Inc., R.H. Donnelley Inc., R.H. Donnelley APIL, Inc., or R.H. Donnelley
Corporation:

 

1001 Winstead Dr.

Cary, NC 27513

Attention:

Terry Hurley, Vice President and Assistant General Counsel

Facsimile:

919-447-4700

 

If to Supermedia Inc. or Supermedia LLC:

 

2200 West Airfield Drive

DFW Airport, TX  75261

Attention:

General Counsel

Facsimile:

972-453-6829

 

Any Party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other Parties hereto.  All
notices and other communications given to any Party

 

9

--------------------------------------------------------------------------------


 

hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the respective dates of receipt by each of the other Parties.

 

Section 9.02                             Amendments.  No amendment or supplement
to this Agreement shall be binding on a Party unless it is set forth in a
written document signed by an authorized officer of such Party.

 

Section 9.03                             Successors and Assigns.

 

(a)         The provisions of this Agreement shall be binding upon, and shall
inure to the benefit of, the Parties and their respective successors and assigns
permitted hereby.  No Party may assign or transfer any of its rights or
obligations under this Agreement without the consent in writing of the other
Parties (and any attempted assignment or transfer by any Party without such
consent shall be null and void); provided, however, that each Party may assign
this Agreement in whole (but not in part) without such consent (and must do so)
to an entity in a transaction of the type described in subsection (iii) of the
definition of Change of Control, and provided, further, that (i) such entity
must assume this Agreement in writing and (ii) such assignment shall be subject
to Section 9.03(b).  Notwithstanding anything to the contrary herein, this
Section 9.03 shall not prohibit a Licensee from undergoing a transaction
described in subsections (i) and (ii) of the definition of Change of Control
and, subject to Section 9.03(b), this Agreement shall continue in full force and
effect after any Change of Control.  Each Party may assume this Agreement in
bankruptcy, provided that any assignment in connection with such assumption
shall be governed by this Section 9.03.

 

(b)         In the event that a Licensee undergoes a Change of Control (unless
such Change of Control is in connection with a corporate reorganization of such
Licensee in which the ultimate ownership of such Licensee immediately prior to
such reorganization is the same as the ultimate ownership of such Licensee
immediately after such reorganization effective as of the effective date of such
Change of Control): (i) the license granted to such Licensee pursuant to
Section 2.01, the sublicenses granted to such Licensee pursuant to Section 2.02
and the sublicenses granted by such Licensee pursuant to Section 2.04 shall each
automatically become limited to (A) the Licensed IP as of the effective date of
such Change of Control, and (B) such Licensee’s (and its sublicensees’) products
and services as of the effective date of such Change of Control, and internal
evolutions thereof (and shall exclude the products and services of any third
party acquirer of such Licensee or any of such acquirer’s other affiliates);
(ii) Section 2.06 shall automatically terminate (with respect to such Party
undergoing the Change of Control, solely in such Party’s capacity as Licensee
and not in such Party’s capacity as Licensor) with no further effect, and,
notwithstanding Section 9.03(a) or (b), any future assignment of this Agreement
or Change of Control of the assignee shall require the consent of the applicable
Licensor in order for the license to such applicable assignee from such Licensor
to continue; (iii) the applicable Licensor shall be permitted to terminate this
Agreement as to the applicable assignee at any time after this Agreement is
assigned, if such assignee materially breaches this Agreement and such breach is
not capable of being cured or such assignee does not cure such material breach
within thirty (30) days from its receipt of notice of such material breach from
such Licensor; and (iv) the Parties shall, in good faith, renegotiate the terms
and conditions of this Agreement to reflect the applicable Licensee’s then
current use and mutually acceptable anticipated future scope of the license,
provided that if the Parties do not come to mutually agreeable terms after such
good faith negotiation, the provisions in (i) — (iii) of this
Section 9.03(b) will continue to control in perpetuity.

 

Section 9.04                             Survival.  The provisions of
Section 3.01, Section 8.03, ARTICLE I, ARTICLE IV, ARTICLE V, ARTICLE VI,
ARTICLE VII, and ARTICLE IX shall survive and remain in full force and effect
regardless of the termination of this Agreement.

 

10

--------------------------------------------------------------------------------


 

Section 9.05                             No Waiver.  No delay or failure on the
part of any Party in the exercise of any right granted under this Agreement, or
available at law or in equity, shall be construed as a waiver of such right, nor
shall any single or partial exercise thereof preclude any other exercise
thereof.  All waivers must be in a writing signed by the Party against whom the
waiver is to be effective.  Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the Party granting such waiver in any other respect or at
any other time.

 

Section 9.06                             Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
Parties hereto on different counterparts), including by .pdf, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Agreement constitutes the entire contract
among the Parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or email transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 9.07                             Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other Governmental Authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party.  Upon such a determination, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

Section 9.08                             Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the Law of the State of New York.

 

(b)                                 Each of the Parties unconditionally submits
to the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the Parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by Law, in such Federal court.  Each of the
Parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.

 

(c)                                  Each of the Parties hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 9.08(b).  Each of the Parties hereto hereby
irrevocably waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Each Party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any Party to
this Agreement to serve process in any other manner permitted by law.

 

(e)                                  The Parties agree that if any of the
provisions of this Agreement are materially breached, irreparable damage could
occur for which no adequate remedy at law could exist and damages could be
difficult to determine, and that the Parties shall be entitled to seek immediate
preliminary or permanent equitable or injunctive relief (including specific
performance) in addition to any other remedy at law or equity, without posting
bond or other security.

 

Section 9.09                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.09.

 

Section 9.10                             Headings.  Article and Section headings
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.11                             Section 365(n).  The Parties
acknowledge and agree that (i) the Licensed IP is “intellectual property” as
defined in Section 101(35A) of the United States Bankruptcy Code (the “Code”),
as the same may be amended from time to time, that has been licensed hereunder
in a contemporaneous exchange for value, (ii) all of the rights and licenses
granted pursuant to Sections 2.01 and 2.02 are licenses to “intellectual
property” as defined in Section 101(35A) of the Code and (iii) the Escrow
Agreement is an agreement supplementary to this Agreement for purposes of
Section 365(n)(1)(B) of the Code.  Each Licensor acknowledges that if it, as a
debtor in possession or a trustee in bankruptcy in a case under the Code,
rejects this Agreement, each of its Licensees may elect to retain its rights
under this Agreement as provided in Section 365(n) of the Code.  Upon written
request from such a Licensee to such Licensor or the bankruptcy trustee of such
Licensor’s election to proceed under Section 365(n), such Licensor or the
bankruptcy trustee shall comply in all respects with Section 365(n), including
by not interfering with the rights of any of such Licensees as provided by this
Agreement.

 

[remainder of page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed by its respective authorized representative as of the Effective Date.

 

 

DEX MEDIA, INC.

 

 

 

 

 

By:

 

 

Name:

Samuel D. Jones

 

Title:

Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 

 

 

DEX MEDIA HOLDINGS, INC.

 

DEX MEDIA EAST, INC.

 

DEX MEDIA WEST, INC.

 

DEX MEDIA SERVICE LLC

 

DEX ONE DIGITAL, INC.

 

DEX ONE SERVICE, INC.

 

R.H. DONNELLEY INC.

 

R.H. DONNELLEY APIL, INC.

 

R.H. DONNELLEY CORPORATION

 

 

 

 

 

By:

 

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General Counsel,

 

 

Chief Administrative Officer, and Corporate

 

 

Secretary

 

 

 

 

 

 

 

SUPERMEDIA INC.

 

SUPERMEDIA LLC

 

 

 

 

 

By:

 

 

Name:

Samuel D. Jones

 

Title:

Vice President, Chief Financial Officer

 

 

and Treasurer

 

Signature Page to Intellectual Property License Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1

Parties

 

DEX MEDIA HOLDINGS, INC., a Delaware corporation

 

DEX MEDIA EAST, INC., a Delaware corporation

 

DEX MEDIA WEST, INC., a Delaware corporation

 

DEX MEDIA, INC., a Delaware corporation

 

DEX MEDIA SERVICE LLC, a Delaware limited liability company

 

DEX ONE DIGITAL, INC., a Delaware corporation

 

DEX ONE SERVICE, INC., a Delaware corporation

 

R.H. DONNELLEY INC., a Delaware corporation

 

R.H. DONNELLEY APIL, INC., a Delaware corporation

 

R.H. DONNELLEY CORPORATION, a Delaware corporation

 

SUPERMEDIA INC., a Delaware corporation

 

SUPERMEDIA LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF
ELECTION NOTICE

 

[                 ], 201[  ]

 

This Election Notice is delivered pursuant to the Credit Agreement, dated as of
October 24, 2007, as amended and restated as of January 29, 2010, as further
amended and restated as of April 30, 2013, (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dex Media East, Inc. (the “Borrower”), Dex Media, Inc. (the
“Ultimate Parent”), Dex Media Holdings, Inc. (“Parent”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

[The Borrower hereby notifies the Administrative Agent that the prepayment to be
made as of the date hereof is a prepayment as described in clause (B) of
Section 2.06(d)(i) of the Credit Agreement, to be applied to the payment to be
due under Section 2.06(d)(i) of the Credit Agreement following the end of the
current fiscal quarter.](5)

 

 

[The Borrower hereby notifies the Administrative Agent that the prepayment to be
made as of the date hereof is a prepayment as described in clause (iii) of
Section 2.06(d) of the Credit Agreement, to be applied to the payment to be due
under Section 2.06(d)(i) of the Credit Agreement with respect to the previous
fiscal quarter.](6)

 

[The Borrower hereby notifies the Administrative Agent pursuant to
Section 2.06(e) of the Credit Agreement that (i) the Borrower has not made
Discounted Voluntary Prepayments with [the full amount][$[            ]] of the
Borrower’s Discounted Prepayment Portion of Excess Cash Flow for the quarter
ended [      ], 201[ ] as required pursuant to the first sentence of
Section 2.06(e) of the Credit Agreement, and (ii) the optional prepayment to be
made as of the date hereof pursuant to Section 2.06(a) of the Credit Agreement
is in satisfaction of the requirements of the second sentence of
Section 2.06(e) of the Credit Agreement.]

 

[In connection with the Discounted Voluntary Prepayment Notice, dated [     ],
201[ ], the Borrower hereby notifies the Administrative Agent pursuant to
Section 2.15(a) of the Credit Agreement that the Discounted Voluntary Prepayment
referred to therein shall be a utilization of the [Borrower’s Discounted
Prepayment Portion of Excess Cash Flow pursuant to Section 2.06(e) of the Credit
Agreement][Borrower’s Discretionary Portion of Excess Cash Flow]. A schedule
setting forth the computation (of any utilization by the Borrower) of
[Borrower’s Discounted Prepayment Portion of Excess Cash Flow][Borrower’s
Discretionary Portion of Excess Cash Flow] shall be certified and delivered at
the time of such Discounted Voluntary Prepayment.]

 

--------------------------------------------------------------------------------

(5)  To be used in connection with prepayments to be applied toward the ECF
sweep payment in respect of the quarter during which the payment is made.

 

(6)  To be used in connection with prepayments made after the end of a fiscal
quarter but before the ECF sweep payment in respect of that quarter has been
made, to be applied toward the ECF sweep payment in respect of that quarter.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Election Notice to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

DEX MEDIA EAST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF
DEX TAX SHARING AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF
SUPERMEDIA TAX SHARING AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT M-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 24, 2007,
as amended and restated as of January 29, 2010, as further amended and restated
as of April 30, 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Dex Media, Inc., a Delaware corporation,
Dex Media Holdings, Inc., a Delaware corporation, Dex Media East, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished, or concurrently herewith furnishes, the
Administrative Agent and the Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN.  By executing this certificate, the undersigned
agrees that (1) if the information provided in this certificate or in such
Form W-8BEN changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:                             , 20

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 24, 2007,
as amended and restated as of January 29, 2010, as further amended and restated
as of April 30, 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Dex Media, Inc., a Delaware corporation,
Dex Media Holdings, Inc., a Delaware corporation, Dex Media East, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such
Loan(s) (iii) with respect to the extension of credit pursuant to the Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members that is a beneficial owner of such Loan(s) is a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is a beneficial owner of such Loan(s) is a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is a beneficial owner of such Loan(s) is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the conduct of a U.S. trade or business by the
undersigned nor any of its partners/members that is a beneficial owner of such
Loan(s).

 

The undersigned has furnished, or concurrently herewith furnishes, the
Administrative Agent and the Borrower with IRS Form W-8IMY accompanied by one of
the following forms from each of its direct or indirect partners/members that is
claiming the portfolio interest exception: (i) an IRS Form W-8BEN or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of such direct or
indirect partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided in this certificate or in such Form W-8IMY or
such Form W-8BEN changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:                             , 20

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT M-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 24, 2007,
as amended and restated as of January 29, 2010, as further amended and restated
as of April 30, 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Dex Media, Inc., a Delaware corporation,
Dex Media Holdings, Inc., a Delaware corporation, Dex Media East, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate or
in such Form W-8BEN changes, the undersigned shall promptly so inform such
Lender in writing and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:                             , 20

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 24, 2007,
as amended and restated as of January 29, 2010, as further amended and restated
as of April 30, 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Dex Media, Inc., a Delaware corporation,
Dex Media Holdings, Inc., a Delaware corporation, Dex Media East, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is a beneficial owner of
such participation is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members that is a beneficial
owner of such participation is a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members that is a beneficial owner of such participation is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the conduct of a U.S. trade or business by the
undersigned nor any of its partners/members that is a beneficial owner of such
participation.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exception: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such direct or indirect partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate or
in such Form W-8IMY or such Form W-8BEN changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:                             , 20

 

 

 

5

--------------------------------------------------------------------------------

 